Exhibit 10.1

 

Execution Version

 

 

Published CUSIP Number:  00766WAJ2

Revolving Loan Facility CUSIP Number:  00766WAK9

Term A Loan Facility CUSIP Number:  00766WAL7

 Term B Loan Facility CUSIP Number:  00766WAN3

Performance Letter of Credit Facility CUSIP Number:  0076WAM5

 

CREDIT AGREEMENT

 

Dated as of October 17, 2014

 

among

 

AECOM TECHNOLOGY CORPORATION

and

CERTAIN SUBSIDIARIES OF AECOM TECHNOLOGY CORPORATION,

 

as Borrowers,

 

BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender and
an L/C Issuer,

 

and

 

The Other Lenders Party Hereto

 

MUFG UNION BANK, N.A.,

BNP PARIBAS,

JPMORGAN CHASE BANK, N.A. and

THE BANK OF NOVA SCOTIA,

as Co-Syndication Agents

 

BBVA COMPASS,

CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK

HSBC BANK USA, NATIONAL ASSOCIATION,

SUMITOMO MITSUI BANKING CORPORATION and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Co-Documentation Agents

 

BARCLAYS BANK, PLC,

MIZUHO BANK, LTD., and

SUNTRUST BANK,

as Senior Managing Agents

 

BMO HARRIS BANK N.A.,

CAPITAL ONE, NATIONAL ASSOCIATION

COMMERZBANK AG NEW YORK AND GRAND CAYMAN BRANCHES, and

TD BANK, N.A.,

as Co-Agents

 

BANK OF AMERICA, N. A.,

MUFG UNION BANK, N.A.,

BNP PARIBAS SECURITIES CORP.,

J.P. MORGAN SECURITIES LLC and

THE BANK OF NOVA SCOTIA,

as Joint Lead Arrangers and Joint Bookrunners

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

1

 

 

 

 

1.01

 

Defined Terms

1

 

 

 

 

1.02

 

Other Interpretive Provisions

55

 

 

 

 

1.03

 

Accounting Terms

56

 

 

 

 

1.04

 

Rounding

58

 

 

 

 

1.05

 

Exchange Rates; Currency Equivalents

58

 

 

 

 

1.06

 

Additional Alternative Currencies

58

 

 

 

 

1.07

 

Change of Currency

59

 

 

 

 

1.08

 

Times of Day

60

 

 

 

 

1.09

 

Letter of Credit Amounts

60

 

 

 

 

1.10

 

Guaranteed Amounts

60

 

 

 

 

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS

60

 

 

 

 

2.01

 

The Loans

60

 

 

 

 

2.02

 

Borrowings, Conversions and Continuations of Loans

61

 

 

 

 

2.03

 

Letters of Credit

64

 

 

 

 

2.04

 

Swing Line Loans

77

 

 

 

 

2.05

 

Prepayments

80

 

 

 

 

2.06

 

Termination or Reduction of Commitments

85

 

 

 

 

2.07

 

Repayment of Loans

86

 

 

 

 

2.08

 

Interest

87

 

 

 

 

2.09

 

Fees

88

 

 

 

 

2.10

 

Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate

89

 

 

 

 

2.11

 

Evidence of Debt

89

 

 

 

 

2.12

 

Payments Generally; Administrative Agent’s Clawback

90

 

 

 

 

2.13

 

Sharing of Payments by Lenders

92

 

 

 

 

2.14

 

Designation of Unrestricted and Restricted Subsidiaries

93

 

 

 

 

2.15

 

Designated Borrowers

94

 

 

 

 

2.16

 

Increase in Commitments

95

 

 

 

 

2.17

 

Cash Collateral

100

 

 

 

 

2.18

 

Defaulting Lenders

102

 

i

--------------------------------------------------------------------------------


 

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

104

 

 

 

 

3.01

 

Taxes

104

 

 

 

 

3.02

 

Illegality

109

 

 

 

 

3.03

 

Inability to Determine Rates

110

 

 

 

 

3.04

 

Increased Costs; Reserves on Eurocurrency Rate Loans

111

 

 

 

 

3.05

 

Compensation for Losses

113

 

 

 

 

3.06

 

Mitigation Obligations; Replacement of Lenders

113

 

 

 

 

3.07

 

Survival

114

 

 

 

 

ARTICLE IV

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

114

 

 

 

 

4.01

 

Conditions of Initial Credit Extension

114

 

 

 

 

4.02

 

Conditions to All Credit Extensions

117

 

 

 

 

ARTICLE V

REPRESENTATIONS AND WARRANTIES

119

 

 

 

 

5.01

 

Existence, Qualification and Power

119

 

 

 

 

5.02

 

Authorization; No Contravention

119

 

 

 

 

5.03

 

Governmental Authorization; Other Consents

119

 

 

 

 

5.04

 

Binding Effect

120

 

 

 

 

5.05

 

Financial Statements; No Material Adverse Effect

120

 

 

 

 

5.06

 

Litigation

121

 

 

 

 

5.07

 

No Default

121

 

 

 

 

5.08

 

Ownership of Property; Liens

121

 

 

 

 

5.09

 

Environmental Compliance

121

 

 

 

 

5.10

 

Insurance

121

 

 

 

 

5.11

 

Taxes

122

 

 

 

 

5.12

 

ERISA Compliance

122

 

 

 

 

5.13

 

Subsidiaries; Equity Interests; Loan Parties

122

 

 

 

 

5.14

 

Margin Regulations; Investment Company Act

123

 

 

 

 

5.15

 

Disclosure

123

 

 

 

 

5.16

 

Compliance with Laws

123

 

 

 

 

5.17

 

Intellectual Property; Licenses, Etc.

124

 

 

 

 

5.18

 

Solvency

124

 

 

 

 

5.19

 

OFAC

124

 

 

 

 

5.20

 

Anti-Corruption Laws

124

 

ii

--------------------------------------------------------------------------------


 

5.21

 

Collateral Documents

124

 

 

 

 

5.22

 

Representations as to Foreign Obligors

124

 

 

 

 

ARTICLE VI

AFFIRMATIVE COVENANTS

125

 

 

 

 

6.01

 

Financial Statements

126

 

 

 

 

6.02

 

Certificates; Other Information

127

 

 

 

 

6.03

 

Notices

129

 

 

 

 

6.04

 

Payment of Obligations

130

 

 

 

 

6.05

 

Preservation of Existence, Etc.

130

 

 

 

 

6.06

 

Maintenance of Properties

130

 

 

 

 

6.07

 

Maintenance of Insurance

130

 

 

 

 

6.08

 

Compliance with Laws

131

 

 

 

 

6.09

 

Books and Records

131

 

 

 

 

6.10

 

Inspection Rights

131

 

 

 

 

6.11

 

Use of Proceeds

132

 

 

 

 

6.12

 

Collateral and Guarantee Requirement; Collateral Information

132

 

 

 

 

6.13

 

Compliance with Environmental Laws

133

 

 

 

 

6.14

 

Further Assurances

133

 

 

 

 

6.15

 

Interest Rate Hedging

134

 

 

 

 

6.16

 

FCPA; Sanctions

134

 

 

 

 

6.17

 

Post-Closing Requirements

134

 

 

 

 

6.18

 

Approvals and Authorizations

134

 

 

 

 

ARTICLE VII

NEGATIVE COVENANTS

134

 

 

 

 

7.01

 

Liens

134

 

 

 

 

7.02

 

Indebtedness

136

 

 

 

 

7.03

 

Investments

140

 

 

 

 

7.04

 

Fundamental Changes

141

 

 

 

 

7.05

 

Dispositions

142

 

 

 

 

7.06

 

Restricted Payments

143

 

 

 

 

7.07

 

Change in Nature of Business

145

 

 

 

 

7.08

 

Transactions with Affiliates

145

 

 

 

 

7.09

 

Burdensome Agreements

145

 

 

 

 

7.10

 

Use of Proceeds

146

 

iii

--------------------------------------------------------------------------------


 

7.11

 

Financial Covenants

146

 

 

 

 

7.12

 

Sanctions

147

 

 

 

 

7.13

 

Changes in Fiscal Year

147

 

 

 

 

7.14

 

Anti-Corruption Laws

147

 

 

 

 

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

147

 

 

 

 

8.01

 

Events of Default

147

 

 

 

 

8.02

 

Remedies upon Event of Default

150

 

 

 

 

8.03

 

Application of Funds

151

 

 

 

 

ARTICLE IX

ADMINISTRATIVE AGENT

152

 

 

 

 

9.01

 

Appointment and Authority

152

 

 

 

 

9.02

 

Rights as a Lender

153

 

 

 

 

9.03

 

Exculpatory Provisions

153

 

 

 

 

9.04

 

Reliance by Administrative Agent

154

 

 

 

 

9.05

 

Delegation of Duties

154

 

 

 

 

9.06

 

Resignation of Administrative Agent

155

 

 

 

 

9.07

 

Non-Reliance on Administrative Agent and Other Lenders

156

 

 

 

 

9.08

 

No Other Duties, Etc.

156

 

 

 

 

9.09

 

Administrative Agent May File Proofs of Claim; Credit Bidding

157

 

 

 

 

9.10

 

Collateral and Guaranty Matters

158

 

 

 

 

9.11

 

Secured Cash Management Agreements and Secured Hedge Agreements

159

 

 

 

 

ARTICLE X

MISCELLANENOUS

159

 

 

 

 

10.01

 

Amendments, Etc.

159

 

 

 

 

10.02

 

Notices; Effectiveness; Electronic Communications

162

 

 

 

 

10.03

 

No Waiver; Cumulative Remedies; Enforcement

164

 

 

 

 

10.04

 

Expenses; Indemnity; Damage Waiver

165

 

 

 

 

10.05

 

Payments Set Aside

167

 

 

 

 

10.06

 

Successors and Assigns

168

 

 

 

 

10.07

 

Treatment of Certain Information; Confidentiality

173

 

 

 

 

10.08

 

Right of Setoff

174

 

 

 

 

10.09

 

Interest Rate Limitation

174

 

 

 

 

10.10

 

Counterparts; Integration; Effectiveness

175

 

 

 

 

10.11

 

Survival of Representations and Warranties

175

 

iv

--------------------------------------------------------------------------------


 

10.12

 

Severability

175

 

 

 

 

10.13

 

Replacement of Lenders

175

 

 

 

 

10.14

 

Governing Law; Jurisdiction; Etc.

176

 

 

 

 

10.15

 

WAIVER OF JURY TRIAL

177

 

 

 

 

10.16

 

No Advisory or Fiduciary Responsibility

178

 

 

 

 

10.17

 

Electronic Execution of Assignments and Certain Other Documents

178

 

 

 

 

10.18

 

USA PATRIOT Act

178

 

 

 

 

10.19

 

Judgment Currency

179

 

 

 

 

10.20

 

Release and Reinstatement of Collateral

179

 

v

--------------------------------------------------------------------------------


 

SCHEDULES

 

1.01(a)

 

Pending Minority Investments

1.01(b)

 

Mortgaged Property

1.01(c)

 

Existing Letters of Credit

2.01

 

Commitments and Applicable Percentages

5.09

 

Environmental Matters

5.13

 

Subsidiaries; Equity Interests; Loan Parties

6.17

 

Post-Closing Matters

7.01

 

Existing Liens

7.02

 

Existing Indebtedness

7.03

 

Existing Investments

10.02

 

Administrative Agent’s Office, Certain Addresses for Notices

 

EXHIBITS

 

Form of

 

A

 

Loan Notice

B

 

Swing Line Loan Notice

C-1

 

Term A Note

C-2

 

Term B Note

C-3

 

Revolving Credit Note

D

 

Compliance Certificate

E

 

Assignment and Assumption

F

 

United States Tax Compliance Certificate

G

 

Funding Indemnity Letter

H

 

Designated Borrower Request and Assumption Agreement

I

 

Designated Borrower Notice

J

 

Solvency Certificate

K

 

Prepayment Notice

 

vi

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT (“Agreement”) is entered into as of October 17, 2014,
among AECOM TECHNOLOGY CORPORATION, a Delaware corporation (the “Company”),
certain Subsidiaries of the Company that are Restricted Subsidiaries and are
from time to time party hereto pursuant to Section 2.15 (each a “Designated
Borrower” and, together with the Company, the “Borrowers” and each, a
“Borrower”), each lender from time to time party hereto (collectively, the
“Lenders” and individually, a “Lender”), and BANK OF AMERICA, N.A., as
Administrative Agent, Swing Line Lender and an L/C Issuer.

 

PRELIMINARY STATEMENTS:

 

The Company has requested that the Lenders provide a term A loan facility, a
term B loan facility, a revolving credit facility and a performance letter of
credit facility, and the Lenders have indicated their willingness to lend and
the L/C Issuers have indicated their willingness to issue letters of credit, in
each case, on the terms and subject to the conditions set forth herein.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 

ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS

 

1.01                        Defined Terms.  As used in this Agreement, the
following terms shall have the meanings set forth below:

 

“Acquisition” means the consummation of the Mergers, as defined in and pursuant
to the Acquisition Agreement.

 

“Acquisition Agreement” means that certain Agreement and Plan of Merger, as
amended, restated, supplemented or otherwise modified from time to time (and
with respect to any amendment, restatement, supplement or modification on or
prior to the Closing Date, to the extent that such amendment, supplement or
modification (including, without limitation, any updates to the exhibits,
annexes and schedules thereto) is not material and adverse to the interests of
the Lenders (in their capacities as such), either individually or in the
aggregate, without the prior written consent of the Arrangers, such consent not
to be unreasonably withheld, delayed or conditioned) among the Company, ACM
Mountain I, LLC, ACM Mountain II, LLC and URS Corporation dated as of July 11,
2014, including all schedules and exhibits thereto.

 

“Act” has the meaning specified in Section 10.18.

 

“Additional Lender” means, as of any date of determination, any Person (other
than an existing Lender) that qualifies as an Eligible Assignee and agrees to be
a Lender under this Agreement in connection with any Incremental Increase.

 

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

 

1

--------------------------------------------------------------------------------


 

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 10.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify the Company and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied from time to time by the Administrative Agent.

 

“AECOM Capital” means AECOM Capital, Inc. and all existing or newly formed
entities engaged in any similar line of business to AECOM Capital, Inc.,
including infrastructure public-private partnership, design-build-finance, real
estate investment, development and related assets.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

 

“Aggregate Commitments” means the Commitments of all the Lenders.

 

“Aggregate Revolving Credit Commitments” means the Revolving Credit Commitments
of all the Revolving Credit Lenders, subject to adjustment pursuant to the
provisions of this Agreement (including Sections 2.06 and 2.16).

 

“Alternative Currency” means each of Euro, Sterling, Yen, CAD, AUD, New Zealand
Dollars, HKD, Swiss Francs and each other currency (other than Dollars) that is
approved in accordance with Section 1.06.

 

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the applicable
L/C Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.

 

“Alternative Currency Sublimit” means an amount equal to the lesser of the
Aggregate Revolving Credit Commitments and $300,000,000.  The Alternative
Currency Sublimit is part of, and not in addition to, the Aggregate Revolving
Credit Commitments.

 

“Anti-Corruption Laws” means the United States Foreign Corrupt Practices Act of
1977 or the UK Bribery Act 2010.

 

“Applicable Percentage” means (a) in respect of the Term A Facility, with
respect to any Term A Lender at any time, the percentage (carried out to the
ninth decimal place) of the Term A Facility represented by (i) at any time
during the Availability Period in respect of such Facility, such Term A Lender’s
Term A Commitment plus the principal amount of such Term A Lender’s Term A Loans
at such time, subject to adjustment as provided in Section 2.18, and
(ii) thereafter, the principal amount of such Term A Lender’s Term A Loans at
such time, (b) in respect of the Term B Facility, with respect to any Term B
Lender at any time, the percentage (carried out to the ninth decimal place) of
the Term B Facility represented by (i) on or prior to the Closing Date,

 

2

--------------------------------------------------------------------------------


 

such Term B Lender’s Term B Commitment at such time, subject to adjustment as
provided in Section 2.18, and (ii) thereafter, the principal amount of such
Term B Lenders Term B Loans at such time, (c) in respect of the Revolving Credit
Facility, with respect to any Revolving Credit Lender at any time, the
percentage (carried out to the ninth decimal place) of the Revolving Credit
Facility represented by such Revolving Credit Lender’s Revolving Credit
Commitment at such time, subject to adjustment as provided in Section 2.18, and
(d) in respect of the Performance Letter of Credit Facility, with respect to any
Performance Letter of Credit Lender at any time, the percentage (carried out to
the ninth decimal place) of the Performance Letter of Credit Facility
represented by such Performance Letter of Credit Lender’s Performance Letter of
Credit Commitment at such time, subject to adjustment as provided in
Section 2.18.  If the commitment of each Lender to make Loans and the obligation
of the L/C Issuers to make L/C Credit Extensions have been terminated pursuant
to Section 8.02, or if the Commitments have expired, then the Applicable
Percentage of each Lender in respect of the applicable Facility shall be
determined based on the Applicable Percentage of such Lender in respect of such
Facility most recently in effect, giving effect to any subsequent assignments. 
The initial Applicable Percentage of each Lender in respect of each Facility is
set forth opposite the name of such Lender on Schedule 2.01 or in the Assignment
and Assumption pursuant to which such Lender becomes a party hereto, as
applicable.

 

“Applicable Rate” means (a) in respect of the Term B Facility, 2.00% per annum
for Base Rate Loans and 3.00% per annum for Eurocurrency Rate Loans and (b) with
respect to the Term A Facility, the Revolving Credit Facility, the Commitment
Fee and the Performance Letter of Credit Facility, (i) from the Closing Date to
the date on which the Administrative Agent receives a Compliance Certificate
pursuant to Section 6.02(b) for the fiscal quarter ending March 31, 2015, 1.50%
per annum for Base Rate Loans and Performance Letter of Credit Fees, 2.50% per
annum for Eurocurrency Rate Loans and Financial Letter of Credit Fees, and 0.30%
per annum for the Commitment Fee, and (ii) thereafter, the applicable percentage
per annum set forth below determined by reference to the Consolidated Leverage
Ratio as set forth in the most recent Compliance Certificate received by the
Administrative Agent pursuant to Section 6.02(b):

 

Pricing
Level

 

Consolidated
Leverage Ratio

 

Eurocurrency
Rate and
Financial Letter
of Credit Fee

 

Base Rate

 

Performance
Letter of
Credit Fee

 

Commitment
Fee

 

1

 

> 4.25 to 1.00

 

2.75

%

1.75

%

1.625

%

0.500

%

2

 

< 4.25 to 1.00, but > 3.50 to 1.00

 

2.50

%

1.50

%

1.500

%

0.375

%

3

 

< 3.50 to 1.00, but > 2.75 to 1.00

 

2.25

%

1.25

%

1.375

%

0.300

%

4

 

< 2.75 to 1.00, but > 2.00 to 1.00

 

2.00

%

1.00

%

1.250

%

0.275

%

5

 

< 2.00 to 1.00

 

1.75

%

0.75

%

1.125

%

0.250

%

 

3

--------------------------------------------------------------------------------


 

provided that at any time the Facilities are rated by both Moody’s and S&P (or,
during a Collateral Release Period, Moody’s provides a corporate family rating
for the Company and S&P provides a corporate rating for the Borrower), and such
ratings are both (a) Baa3 or better (with a stable outlook or better) from
Moody’s and (b) BBB- or better (with a stable outlook or better) from S&P, the
Applicable Rate shall be the applicable percentage per annum set forth below
determined by reference to the Consolidated Leverage Ratio as set forth in the
most recent Compliance Certificate received by the Administrative Agent pursuant
to Section 6.02(b):

 

Pricing
Level

 

Consolidated
Leverage Ratio

 

Eurocurrency
Rate and
Financial Letter
of Credit Fee

 

Base Rate

 

Performance
Letter of
Credit Fee

 

Commitment
Fee

 

1

 

> 4.25 to 1.00

 

2.50

%

1.50

%

1.500

%

0.500

%

2

 

< 4.25 to 1.00, but > 3.50 to 1.00

 

2.25

%

1.25

%

1.375

%

0.375

%

3

 

< 3.50 to 1.00, but > 2.75 to 1.00

 

2.00

%

1.00

%

1.250

%

0.300

%

4

 

< 2.75 to 1.00, but > 2.00 to 1.00

 

1.75

%

0.75

%

1.125

%

0.250

%

5

 

< 2.00 to 1.00

 

1.50

%

0.50

%

1.000

%

0.225

%

 

With respect to the Term A Facility, the Revolving Credit Facility, the
Commitment Fee and the Performance Letter of Credit Facility, any increase or
decrease in the Applicable Rate resulting from a change in the Consolidated
Leverage Ratio shall become effective as of the first Business Day immediately
following the date a Compliance Certificate is delivered pursuant to
Section 6.02(b); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section, then, upon the request of
the Required Term A Lenders, the Required Revolving Lenders, and the Required
Performance Letter of Credit Lenders, the applicable Pricing Level 1 shall apply
in respect of the Term A Facility, the Revolving Credit Facility and the
Performance Letter of Credit Facility, in each case as of the first Business Day
after the date on which such Compliance Certificate was required to have been
delivered and in each case shall remain in effect until the date on which such
Compliance Certificate is delivered.  Notwithstanding anything to the contrary
contained in this definition, the determination of the Applicable Rate for any
period shall be subject to the provisions of Section 2.10(b).

 

“Applicable Performance Letter of Credit Percentage” means with respect to any
Performance Letter of Credit Lender at any time, such Performance Letter of
Credit Lender’s Applicable Percentage in respect of the Performance Letter of
Credit Facility at such time.

 

“Applicable Revolving Credit Percentage” means with respect to any Revolving
Credit Lender at any time, such Revolving Credit Lender’s Applicable Percentage
in respect of the Revolving Credit Facility at such time.

 

4

--------------------------------------------------------------------------------


 

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the
applicable L/C Issuer, as the case may be, to be necessary for timely settlement
on the relevant date in accordance with normal banking procedures in the place
of payment.

 

“Applicant Borrower” has the meaning specified in Section 2.15.

 

“Appropriate Lender” means, at any time, (a) with respect to any Facility, a
Lender that has a Commitment with respect to such Facility or holds a Loan under
such Facility at such time, (b) with respect to the Revolving Credit Facility
and the Performance Letter of Credit Facility, (i) the L/C Issuers under such
Facility and (ii) if any Letters of Credit have been issued pursuant to
Section 2.03(a), the Revolving Credit Lenders and/or the Performance Letter of
Credit Lenders, as applicable and (c) with respect to the Swing Line Sublimit,
(i) the Swing Line Lender and (ii) if any Swing Line Loans are outstanding
pursuant to Section 2.04(a), the Revolving Credit Lenders.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Approved Jurisdiction” means, with respect to any Applicant Borrower, (a) any
state or territory of the United States or (b) Canada or any province thereof,
the United Kingdom, Ireland, Switzerland, the Netherlands, Australia or
Luxembourg, except, in the case of any jurisdiction identified in clause (b), to
the extent that the Administrative Agent notifies (which may be at the request
of the relevant Revolving Credit Lenders) the Company that it is no longer
lawful for one or more of the Revolving Credit Lenders to make or maintain loans
to a proposed Applicant Borrower located in such jurisdiction or that no L/C
Issuer is permitted to issue Letters of Credit for the account of Persons
located in such jurisdiction.

 

“Arrangers” means, collectively, Bank of America, N.A., an affiliate of MLPFS,
MUFG Union Bank, N.A., BNP Paribas Securities Corp., J.P. Morgan Securities LLC
and The Bank of Nova Scotia, in their respective capacities as joint lead
arrangers and joint bookrunners.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E or any other form (including electronic
documentation generated by use of an electronic platform) approved by the
Administrative Agent.

 

“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, and (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease or similar payments under the relevant lease or
other applicable agreement or instrument that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease or
other agreement or instrument were accounted for as a Capitalized Lease.

 

5

--------------------------------------------------------------------------------


 

“Audited Financial Statements” means the audited consolidated balance sheet of
the Company and its Subsidiaries for the fiscal year ended September 30, 2013
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Company and its Subsidiaries,
including the notes thereto.

 

“Availability Period” means (a) in respect of the Revolving Credit Facility, the
period from and including the Closing Date to the earliest of (i) the Maturity
Date for the Revolving Credit Facility, (ii) the date of termination of all of
the Revolving Credit Commitments pursuant to Section 2.06, and (iii) the date of
termination of the commitment of each Revolving Credit Lender to make Revolving
Credit Loans and of the obligation of the applicable L/C Issuers to make L/C
Credit Extensions pursuant to Section 8.02, (b) in respect of the Performance
Letter of Credit Facility, the period from and including the Closing Date to the
earliest of (i) the Maturity Date for the Performance Letter of Credit Facility,
(ii) the date of termination of all of the Performance Letter of Credit
Commitments pursuant to Section 2.06, and (iii) the date of termination of the
obligation of the applicable L/C Issuers to make L/C Credit Extensions pursuant
to Section 8.02 and (c) in respect of the Term A Facility, the period from and
including the Closing Date to the earliest of (i) the date that falls 105 days
after the Closing Date, (ii) the Maturity Date for the Term A Facility and
(iii) the date of termination of the commitments of the respective Term A
Lenders to make Term A Loans pursuant to Section 8.02.

 

“Bank of America” means Bank of America, N.A. and its successors.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1% (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate”, and (c) the Eurocurrency Rate (calculated in accordance with
clause (vii) of the definition of Eurocurrency Rate) plus 1.00%.  The “prime
rate” is a rate set by Bank of America based upon various factors including Bank
of America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate.  Any change in such prime rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.

 

“Base Rate Loan” means a Revolving Credit Loan, a Swing Line Loan, a Term A Loan
or a Term B Loan that bears interest based on the Base Rate.  All Base Rate
Loans shall be denominated in Dollars.

 

“BMO” means Bank of Montreal and its successors.

 

“BNP Paribas” means BNP Paribas and its successors.

 

“Borrower” and “Borrowers” each has the meaning specified in the introductory
paragraph hereto.

 

“Borrower Materials” has the meaning specified in Section 6.02.

 

“Borrowing” means a Revolving Credit Borrowing, a Swing Line Borrowing, a Term A
Borrowing or a Term B Borrowing, as the context may require.

 

6

--------------------------------------------------------------------------------


 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
Obligations denominated in Dollars is located and:

 

(a)                                 if such day relates to any interest rate
settings as to a Eurocurrency Rate Loan denominated in Dollars, any fundings,
disbursements, settlements and payments in Dollars in respect of any such
Eurocurrency Rate Loan, or any other dealings in Dollars to be carried out
pursuant to this Agreement in respect of any such Eurocurrency Rate Loan, means
any such day that is also a London Banking Day;

 

(b)                                 if such day relates to any interest rate
settings as to a Eurocurrency Rate Loan denominated in Euro, any fundings,
disbursements, settlements and payments in Euro in respect of any such
Eurocurrency Rate Loan, or any other dealings in Euro to be carried out pursuant
to this Agreement in respect of any such Eurocurrency Rate Loan, means a TARGET
Day;

 

(c)                                  if such day relates to any interest rate
settings as to a Eurocurrency Rate Loan denominated in a currency other than
Dollars or Euro, means any such day on which dealings in deposits in the
relevant currency are conducted by and between banks in the London or other
applicable offshore interbank market for such currency; and

 

(d)                                 if such day relates to any fundings,
disbursements, settlements and payments in a currency other than Dollars or Euro
in respect of a Eurocurrency Rate Loan denominated in a currency other than
Dollars or Euro, or any other dealings in any currency other than Dollars or
Euro to be carried out pursuant to this Agreement in respect of any such
Eurocurrency Rate Loan (other than any interest rate settings), means any such
day on which banks are open for foreign exchange business in the principal
financial center of the country of such currency.

 

“Capital Expenditures” means, with respect to any Person for any period, any
expenditure in respect of the purchase or other acquisition of any fixed or
capital asset that, in conformity with GAAP, is required to be capitalized and
reflected in the property, plant and equipment or similar fixed asset accounts
in the consolidated balance sheet of such Person and its Subsidiaries (and
excluding, for the avoidance of doubt, normal replacements and maintenance which
are properly charged under GAAP to current operations).

 

“Capitalized Leases” means all leases of (or other agreements conveying the
right to use) real or personal property by a Person as lessee or guarantor which
would, in conformity with GAAP, be required to be accounted for as capital
leases on the balance sheet of that Person.

 

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the L/C Issuers or Swing
Line Lender (as applicable) and the Lenders, as collateral for L/C Obligations,
Obligations in respect of Swing Line Loans, or obligations of Lenders to fund
participations in respect of either thereof (as the context may require), cash
or deposit account balances or, if the Administrative Agent, the applicable L/C
Issuer or Swing Line Lender shall agree in their sole discretion, other credit
support, in each case pursuant to documentation in form and substance
satisfactory to (a) the Administrative Agent and (b) the respective L/C Issuer
or the Swing Line Lender (as applicable).  “Cash Collateral”

 

7

--------------------------------------------------------------------------------


 

shall have a meaning correlative to the foregoing and shall include the proceeds
of such cash collateral and other credit support.

 

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Company or any of its Restricted Subsidiaries:

 

(a)                                 readily marketable obligations issued or
directly and fully guaranteed or insured by the United States of America or any
agency or instrumentality thereof having maturities of not more than one year
from the date of acquisition thereof; provided that the full faith and credit of
the United States of America is pledged in support thereof, or, in the case of a
Foreign Subsidiary, readily marketable obligations issued or directly and fully
guaranteed or insured by the government, governmental agency or applicable
multinational intergovernmental organization of the country of such Foreign
Subsidiary or backed by the full faith and credit of the government,
governmental agency or applicable multinational intergovernmental organization
of the country of such Foreign Subsidiary having maturities of not more than one
year from the date of acquisition thereof;

 

(b)                                 readily marketable obligations issued by any
state of the United States of America or any political subdivision of any such
state or any public instrumentality thereof maturing within one year from the
date of acquisition thereof and having, at the time of acquisition, the highest
rating obtainable from Moody’s or S&P;

 

(c)                                  demand deposits, time deposits, Eurodollar
time deposits, repurchase agreements or reverse repurchase agreements with, or
insured certificates of deposit or bankers’ acceptances of, or that are
guaranteed by, any commercial bank that (i) (A) is a Lender or (B) is organized
under the laws of the United States of America, any state thereof or the
District of Columbia or is the principal banking subsidiary of a bank holding
company organized under the laws of the United States of America, any state
thereof or the District of Columbia, and is a member of the Federal Reserve
System, (ii) issues (or the parent of which issues) commercial paper rated as
described in clause (d) of this definition and (iii) has combined capital and
surplus of at least $500,000,000, in each case with maturities of not more than
one year from the date of acquisition thereof;

 

(d)                                 commercial paper issued by any Person
organized under the laws of any state of the United States of America and rated
at least “Prime-2” (or the then equivalent grade) by Moody’s or at least “A-2”
(or the then equivalent grade) by S&P, in each case with maturities of not more
than one year from the date of acquisition thereof;

 

(e)                                  corporate promissory notes or other
obligations maturing not more than one year after the date of acquisition which
at the time of such acquisition have, or are supported by, an unconditional
guaranty from a corporation with similar obligations which have the highest
rating obtainable from Moody’s or S&P;

 

(f)                                   Investments, classified in accordance with
GAAP as current assets of the Company or any of its Restricted Subsidiaries, in
money market investment programs registered under the Investment Company Act of
1940, which are administered by

 

8

--------------------------------------------------------------------------------


 

financial institutions that have the highest rating obtainable from either
Moody’s or S&P, and the portfolios of which are limited solely to Investments of
the character, quality and maturity described in clauses (a), (b), (c), (d) and
(e) of this definition;

 

(g)                                  other short-term investments utilized by
Foreign Subsidiaries in accordance with normal investment practices for cash
management in investments of a type analogous to the foregoing; and

 

(h)                                 solely with respect to any Foreign
Subsidiary, non-Dollar denominated (i) certificates of deposit of, bankers
acceptances of, or time deposits with, any commercial bank which is organized
and existing under the laws of the country in which such Foreign Subsidiary
maintains its chief executive office and principal place of business provided
such country is a member of the Organization for Economic Cooperation and
Development, and whose short-term commercial paper rating from S&P is at least
A-1 or the equivalent thereof or from Moody’s is at least P-1 or the equivalent
thereof (any such bank being an “Approved Foreign Bank”) and maturing within 180
days of the date of acquisition and (ii) equivalents of demand deposit accounts
which are maintained with an Approved Foreign Bank.

 

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.

 

“Cash Management Bank” means any Person that, at the time it enters into a Cash
Management Agreement, is a Lender or an Affiliate of a Lender, in its capacity
as a party to such Cash Management Agreement.

 

“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Code.

 

“CFC Debt” means intercompany loans, Indebtedness or receivables owed or treated
as owed by one or more Foreign Subsidiaries.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

9

--------------------------------------------------------------------------------


 

“Change of Control” means an event or series of events by which any “person” or
“group” (as such terms are used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, but excluding any employee benefit plan of such person or
its Subsidiaries, and any Person acting in its capacity as trustee, agent or
other fiduciary or administrator of any such plan) becomes the “beneficial
owner” (as defined in Rules 13d-3 and 13d-5 under the Securities Exchange Act of
1934), directly or indirectly, of 35% or more of the equity securities of the
Company entitled to vote for members of the board of directors or equivalent
governing body of the Company on a fully-diluted basis.

 

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.

 

“Code” means the Internal Revenue Code of 1986.

 

“Collateral” means all of the “Collateral” and “Mortgaged Property” or “Trust
Property” or other similar term referred to in the Collateral Documents and all
of the other property that is or is intended under the terms of the Collateral
Documents to be subject to Liens in favor of the Administrative Agent for the
benefit of the Secured Parties.  Notwithstanding anything in the Loan Documents
to the contrary, the term “Collateral” shall not include any Excluded Assets.

 

“Collateral and Guarantee Requirement” means, at any relevant time of
determination on and after the date of consummation of the Acquisition, any or
all of the following (as applicable):

 

(a)                                 each Significant Subsidiary shall have
executed and delivered to the Administrative Agent a Guaranty;

 

(b)                                 each Loan Party shall have executed and
delivered to the Administrative Agent (i) a Pledge and Security Agreement or
other applicable Collateral Document with respect to (A) all or substantially
all of its assets other than Excluded Assets and (B) the Equity Interests in its
Subsidiaries, limited (1) in the case of pledges of Equity Interests in CFCs and
Foreign Holding Companies, to 65% of such voting Equity Interests and 100% of
such non-voting Equity Interests and (2) in the case of any Subsidiary that is
disregarded as an entity from its owner under Treasury Regulations
Section 301.7701-3 and substantially all the assets of which consist for U.S.
federal income tax purposes of Equity Interests in a CFC or CFC Debt, to 65% of
such Equity Interests, and (ii) if applicable, an Intellectual Property Security
Agreement;

 

(c)                                  the Administrative Agent shall have
received (i) counterparts of a Mortgage with respect to each Mortgaged Property
duly executed and delivered by the record owner of such Mortgaged Property
(together with UCC fixture filings if requested by the Administrative Agent),
(ii) a policy or policies of title insurance in the amount equal to the fair
market value of such Mortgaged Property and fixtures, as determined by the
Company in its reasonable discretion, issued by a nationally recognized title
insurance company or a title company and/or title agent reasonably acceptable to
the Administrative Agent (the “Title Company”) insuring the Lien of each such
Mortgage as a first priority Lien (subject to Permitted Liens) on the Mortgaged
Property described therein, free of any other Liens except Permitted Liens,
together with such endorsements

 

10

--------------------------------------------------------------------------------


 

as the Administrative Agent may reasonably request, together with evidence
reasonably satisfactory to the Administrative Agent of payment of all premiums
of the Title Company and all other sums required in connection with the issuance
of each title policy and all recording and stamp taxes (including mortgage
recording and intangible taxes) payable in connection with recording the
Mortgage in the appropriate real estate records (provided, however, that if
recording or stamp taxes are computed based upon the amount secured by such
Mortgage, notwithstanding anything to the contrary contained herein or in any
other Loan Document, the Mortgage shall expressly state that it only secures a
sum certain that is equal to the fair market value of the Mortgaged Property as
determined by the Company in its reasonable discretion), (iii) such affidavits,
certificates, information (including financial data) and instruments of
indemnification as shall be reasonably required to induce the Title Company to
issue the title policies and endorsements contemplated above and which are
reasonably requested by such Title Company, (iv) a completed “Life-of-Loan”
Federal Emergency Management Agency Standard Flood Hazard Determination with
respect to each Mortgaged Property (together with a notice about special flood
hazard area status and flood disaster assistance duly executed by the applicable
Loan Party relating to such Mortgaged Property), (v) if any Mortgaged Property
is located in an area determined by the Federal Emergency Management Agency to
have special flood hazards, evidence of such flood insurance as may be required
under applicable Law, including Regulation H of the Board of Governors and the
other Flood Insurance Laws and as required under Section 6.07(b), (vi) to the
extent in the possession of any applicable Loan Party, an ALTA survey for each
Mortgaged Property, together with an affidavit of no change, if applicable, in
favor of the Title Company, and (vii) such legal opinions as the Administrative
Agent may reasonably request with respect to any such Mortgage or Mortgaged
Property, in each case, in form and substance reasonably satisfactory to the
Administrative Agent;

 

(d)                                 to the extent required to be delivered
pursuant to the terms of the applicable Collateral Documents, all instruments,
documents and chattel paper in the possession of any of the Loan Parties,
together with allonges or assignments as may be necessary or appropriate to
perfect the Administrative Agent’s and the Secured Parties’ security interest in
such Collateral;

 

(e)                                  all (i) certificates (including
certificates representing Equity Interests and powers in blank with respect
thereto, subject to clause (b) of this definition), agreements, documents and
instruments, including UCC financing statements, required by the Collateral
Documents and as reasonably requested by the Administrative Agent to be filed,
delivered, registered or recorded to create the Liens intended to be created by
the Collateral Documents and perfect such Liens to the extent required by, and
with the priority required by, the Collateral Documents and the other provisions
of the term “Collateral and Guarantee Requirement,” shall have been filed,
registered or recorded or delivered to the Administrative Agent for filing,
registration or recording and (ii) Taxes, fees and other charges in connection
with the execution, delivery, recording, filing and registration of any of the
Loan Documents shall have been paid;

 

(f)                                   in the case of any of the foregoing
executed and delivered after the Closing Date, to the extent reasonably
requested by the Administrative Agent, the

 

11

--------------------------------------------------------------------------------


 

Administrative Agent shall have received documents, Organization Documents,
certificates, resolutions and opinions of the type referred to in
Section 4.01(a)(iii), (iv) and (v) with respect to each such Person and its
Guarantee and/or provision and perfection of Collateral; and

 

(g)                                  copies of insurance policies, declaration
pages, certificates, and endorsements of insurance or insurance binders
evidencing liability, casualty, property, terrorism and business interruption
insurance meeting the requirements set forth herein or in the Collateral
Documents;

 

provided that the Collateral shall not include, and the Collateral and Guarantee
Requirement shall not require, any of the following: (i) any filings or other
action in any jurisdiction outside of the United States or required by the Laws
of any jurisdiction outside of the United States to create or perfect any
security interest, including, without limitation, any intellectual property
registered in any jurisdiction outside the United States (it being understood
that there shall be no security agreements or pledge agreements governed under
the laws of any jurisdiction outside the United States); (ii) control agreements
or other control or similar arrangements with respect to deposit accounts,
securities accounts or other assets requiring perfection by control (but not,
for the avoidance of doubt, control by possession, including of certificated
Equity Interests); (iii) any bailee waivers, landlord waivers, estoppels or
collateral access letters; (iv) any notices to be sent to account debtors or
other contractual third parties (other than during the continuance of Event of
Default); (v) pledges and security interests prohibited by applicable law,
rule or regulation (to the extent such law, rule or regulation is effective
under applicable anti-assignment provisions of the Uniform Commercial Code or
other applicable Law (including pursuant to Section 9-406, 9-407, 9-408 or 9-409
of the Uniform Commercial Code)), other than proceeds and receivables thereof;
(vi) Equity Interests in any person other than wholly-owned Subsidiaries to the
extent not permitted by the terms of such Subsidiary’s organizational or joint
venture documents; (vii) (A) more than 65% of the voting Equity Interests in any
Subsidiary that is a CFC or Foreign Holding Company, and (B) more than 65% of
the Equity Interests in any Subsidiary that is disregarded as an entity from its
owner under Treasury Regulations Section 301.7701-3 and substantially all the
assets of which consist for U.S. federal income tax purposes of Equity Interests
in a CFC or CFC Debt; (viii) assets to the extent a security interest in such
assets would result in adverse tax consequences to the Company and its
Restricted Subsidiaries (including as a result of the operation of Section 956
of the Code or any similar law or regulation in any applicable jurisdiction) as
reasonably determined by the Company and the Administrative Agent; (ix) any
lease, license, contract or other agreement or any property subject to a
purchase money security interest or similar arrangement to the extent that a
grant of a security interest therein would violate or invalidate such lease,
license, contract or agreement or purchase money arrangement or create a right
of termination in favor of any other party thereto (other than the Loan
Parties), after giving effect to the applicable anti-assignment provisions of
the Uniform Commercial Code or other applicable Law (including pursuant to
Section 9-406, 9-407, 9-408 or 9-409 of the Uniform Commercial Code), other than
proceeds and receivables thereof; (x) any of the Equity Interests of Foreign
Subsidiaries that are held by CFCs or Foreign Holding Companies of the Company;
(xi) any fee-owned real property with a fair market value of less than
$10,000,000, as determined by the Company in its reasonable discretion, and all
leasehold interests; (xii) those assets as to which the Administrative Agent and
the Company reasonably determine that the costs of obtaining,

 

12

--------------------------------------------------------------------------------


 

perfecting or maintaining a security interest in such assets exceeds the fair
market value thereof (which fair market value shall be determined by the Company
in its reasonable judgment) or the practical benefit to the Lenders afforded
thereby; (xiii) motor vehicles and other assets to the extent perfection must be
obtained through notation on a certificate of title, letter of credit rights
(other than to the extent such rights can be perfected by filing a UCC-1) and
commercial tort claims other than Material Commercial Tort Claims; (xiv) any
cash collateral provided to third parties (including sureties) in the ordinary
course of business; (xv) any intent-to-use trademark application prior to the
filing of a “Statement of Use” or “Amendment to Allege Use” with respect
thereto, to the extent, if any, that, and solely during the period, if any, in
which, the grant of a security interest therein would impair the validity or
enforceability of such intent-to-use trademark application under applicable
federal Law; (xvi) any property and assets the pledge of which would violate
applicable Law or any contract, or require any contractual third party consent
or governmental consent, approval, license or authorization (but only to the
extent, and for so long as, such requirement for consent, approval, license or
authorization is not rendered ineffective by, or is otherwise unenforceable
under, the Uniform Commercial Code or any other applicable law (including
pursuant to Section 9-406, 9-407, 9-408 or 9-409 of the Uniform Commercial
Code)); (xvii) so long as none of the properties of the Company and its
Restricted Subsidiaries constitute “Principal Property” under any indenture with
respect to the Existing Target Notes, real property (including land,
improvements and/or buildings) constituting “Principal Property” under any such
indenture or any other asset which would require granting of a lien in favor of
the holders of the Existing Target Notes, but such limitation to apply only for
so long as any of the Existing Target Notes remain outstanding; (xviii) assets
subject to Liens securing permitted receivables financings or factoring
arrangements; (xix) any CFC Debt; and (xx) certificated Equity Interests in
pledged Foreign Subsidiaries need not be delivered for possession if the
Administrative Agent and the Company reasonably determine that the cost of such
delivery for possession exceeds the practical benefit to the Lenders afforded
thereby (and any assets not required to be granted or pledged pursuant to this
proviso shall be referred to as “Excluded Assets”).  The Administrative Agent
may grant extensions of time for the creation and perfection of security
interests in or the obtaining of title insurance, legal opinions or other
deliverables with respect to particular assets or the provision of any Guarantee
by any Restricted Subsidiary (including extensions beyond the Closing Date or in
connection with assets acquired, or Restricted Subsidiaries formed or acquired,
after the Closing Date).  For the avoidance of doubt, during a Collateral
Release Period, the Collateral and Guarantee Requirement shall be limited to the
provisions with respect to the providing of Guaranties (and related action), and
shall not require any action with respect to the granting or perfection of any
assets or Collateral (provided the other provisions of this document relating to
the provision of Cash Collateral shall continue to apply).

 

“Collateral Documents” means, collectively, the Security and Pledge Agreement,
the Intellectual Property Security Agreements, the Mortgages, each of the
mortgages, collateral assignments, security agreements, pledge agreements or
other similar agreements delivered to the Administrative Agent pursuant to
Section 6.12, and each of the other agreements, instruments or documents that
creates or purports to create a Lien in favor of the Administrative Agent for
the benefit of the Secured Parties to secure the Obligations.

 

“Collateral Reinstatement Event” means, after a release of Collateral as
provided for in Section 10.20(a), the occurrence of any of the following:
(a) both (i) the corporate family rating

 

13

--------------------------------------------------------------------------------


 

of the Company and its Subsidiaries from Moody’s is reduced to Ba1 and (ii) the
corporate rating of the Company and its Subsidiaries from S&P is reduced to BB+,
(b) the corporate family rating of the Company and its Subsidiaries from Moody’s
is reduced to Ba2 or below (regardless of the then applicable corporate rating
of the Company and its Subsidiaries from S&P), (c) the corporate rating of the
Company and its Subsidiaries from S&P is reduced to BB or below (regardless of
the then applicable corporate family rating of the Company and its Subsidiaries
from Moody’s), (d) none of the corporate ratings of the Company and its
Subsidiaries by Moody’s or S&P nor another similar rating from another rating
agency reasonably acceptable to the Administrative Agent is available or (e) the
exercise of an Incremental Increase in the nature of a “term B loan facility”,
unless the Lenders providing such Incremental Increase agree that such facility
shall be unsecured; provided that for purposes of determining whether a
Collateral Reinstatement Event shall have occurred, if, for any reason, only one
rating agency shall maintain corporate or corporate family ratings of the
Company and its Subsidiaries then the applicable rating provided by such rating
agency (or its equivalent) shall apply for both rating agencies.

 

“Collateral Release Event” means the satisfaction of each of the following
conditions: (a) the corporate family rating of the Company and its Subsidiaries
from Moody’s is Baa3 or better (with a stable outlook or better), (b) the
corporate rating of the Company and its Subsidiaries from S&P is BBB- or better
(with a stable outlook or better), (c) no Default or Event of Default exists,
and (d) the Term B Facility (and any Incremental Term Loan in the nature of a
“term loan B” facility) shall have been paid in full and terminated.

 

“Collateral Release Period” means, each period commencing with the occurrence of
a Collateral Release Event, and continuing until the Collateral Reinstatement
Event immediately following such Collateral Release Event.

 

“Commitment” means a Term A Commitment, a Term B Commitment, a Revolving Credit
Commitment or a Performance Letter of Credit Commitment, as the context may
require.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Company” has the meaning specified in the introductory paragraph hereto.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated EBITDA” means, with respect to any Person for any period, the
Consolidated Net Income of such Person for such period:

 

(a)                                 increased (without duplication) by the
following to the extent deducted in calculating the Consolidated Net Income of
such Person for such period:

 

14

--------------------------------------------------------------------------------


 

(i)                                     provision for Federal, state, local and
foreign taxes based on income or profits or capital (including, without
limitation, state franchise, excise and similar taxes and foreign withholding
taxes of such Person) paid or accrued during such period, including any
penalties and interest relating to any tax examinations, and (without
duplication) net of any tax credits applied during such period (including tax
credits applicable to taxes paid in earlier periods); plus

 

(ii)                                  Consolidated Interest Charges; plus

 

(iii)                               depreciation and amortization expense; plus

 

(iv)                              any expenses or charges (other than
depreciation or amortization expense) related to any equity
offering, Investment, acquisition, Disposition or recapitalization permitted
under the Loan Documents or the incurrence of Indebtedness permitted to be
incurred under the Loan Documents (including a refinancing thereof) (whether or
not successful), including (A) such fees, expenses or charges related to the
Transactions and any other credit facilities and (B) any amendment or other
modification of the Loan Documents and any other credit facilities; plus

 

(v)                                 the amount of any restructuring charge or
reserve or integration cost, including any one-time costs incurred in connection
with the Transactions and acquisitions or divestitures after the Closing Date,
in an aggregate amount not to exceed $150,000,000, such amount to increase (with
carryforward of all unused amounts) by an additional $25,000,000 on October 1,
2015 and each October 1st thereafter; plus

 

(vi)                              other non-cash charges, write-downs, expenses,
losses or items reducing Consolidated Net Income of such Person for such period,
including any impairment charges or the impact of purchase accounting,
(excluding (A) any such non-cash charge, writedown or item to the extent it
represents an accrual or reserve for a cash expenditure for a future period and
(B) any such non-cash charge related to project writedowns or operations) less
other non-cash items of income increasing Consolidated Net Income (excluding any
such non-cash item of income to the extent it represents a receipt of cash in
any future period so long as such receipt of cash is not included in calculating
Consolidated Net Income or Consolidated EBITDA in such later period); plus

 

(vii)                           all expenses and charges relating to
non-controlling Equity Interests and equity income in non-wholly owned
Restricted Subsidiaries; plus

 

(viii)                        any costs or expense incurred pursuant to (x) any
management equity plan or stock option plan or (y) any other management or
employee benefit plan or agreement or any stock subscription or shareholder
agreement, in the case of this clause (y) to the extent that such costs or
expenses are funded with cash proceeds contributed to the capital of the Company
or net cash proceeds of an issuance of Equity Interests of the Company (other
than Disqualified Equity Interests); plus

 

(ix)                              cash receipts (or any netting arrangements
resulting in reduced cash expenditures) not included in Consolidated EBITDA or
Consolidated Net Income in any

 

15

--------------------------------------------------------------------------------


 

period to the extent non-cash gains relating to such receipts were deducted in
the calculation of Consolidated EBITDA pursuant to paragraph (b) below for any
previous period and not otherwise added back in such period or any other period;
plus

 

(x)                                 cash distributions of income received from
non-consolidated Joint Ventures and other non-consolidated Minority Investment
entities, attributable to the ownership of such Person in such entities; plus

 

(xi)                              cost savings, expense reductions, operating
improvements, integration savings and synergies, in each case, projected by the
Company in good faith to be realized as a result, and within 18 months, of the
Transactions, so long as the aggregate amount thereof does not exceed
$18,000,000;

 

(b)                                 decreased (without duplication) by the
following to the extent included in calculating the Consolidated Net Income of
such Person for such period:

 

(i)                                     non-cash gains other than (A) non-cash
gains to the extent they represent the reversal of an accrual or cash reserve
for a potential cash item that reduced Consolidated EBITDA in any prior period
and (B) non-cash gains with respect to cash actually received in a prior period
so long as such cash did not increase Consolidated EBITDA in such prior period;
plus

 

(ii)                                  earnings of non-consolidated Joint
Ventures and other non-consolidated Minority Investment entities, attributable
to the ownership of such Person in such entities;

 

provided, that for purposes of calculating Consolidated EBITDA for any
measurement period set forth below, Consolidated EBITDA for any period set forth
below included in the four-fiscal quarter period ending on such date shall be
deemed to equal the amount set forth below for such period:

 

Period:

 

Consolidated EBITDA

 

Fiscal quarter ending September 30, 2013

 

$

383,528,000

 

Fiscal quarter ending December 31, 2013

 

$

289,700,000

 

Fiscal quarter ending March 31, 2014

 

$

227,400,000

 

Fiscal quarter ending June 30, 2014

 

$

316,400,000

 

 

provided, further, that for purposes of calculating Consolidated EBITDA for any
fiscal quarter in which the Closing Date occurs and any prior fiscal quarter for
which an amount is not specified above, Consolidated EBITDA shall be determined
based on the combined pro forma financial results of the Company and its
Subsidiaries and of the Target and its Subsidiaries (and include

 

16

--------------------------------------------------------------------------------


 

actual results for the period of time following the Closing Date) in a manner
reasonably satisfactory to the Company and the Administrative Agent.

 

“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Company and its Restricted Subsidiaries on a consolidated basis in
accordance with GAAP and without duplication, all (a) Indebtedness for borrowed
money and all obligations evidenced by notes, bonds, debentures, loan agreements
or similar instruments, (b) Indebtedness in respect of the deferred purchase
price of property or services (which Indebtedness excludes, for the avoidance of
doubt, trade accounts payable or similar obligations to a trade creditor in the
ordinary course of business and any contingent earn-out obligation or other
contingent obligation related to an acquisition or an Investment permitted
hereunder), (c) Indebtedness arising under letters of credit (excluding
Performance Letters of Credit), (d) Guarantees of the foregoing types of
Indebtedness and (e) all Indebtedness of the types referred to in clauses
(a) through (d) above of any partnership in which the Company or a Restricted
Subsidiary is a general partner; provided that “Consolidated Funded
Indebtedness” shall exclude (i) Performance Contingent Obligations, (ii) any
payment obligations with respect to the Preferred Stock of the Company or any
Subsidiary, and (iii) all obligations under any Swap Contract.

 

“Consolidated Interest Charges” means, for any Person for any period, total
interest expense of such Person and its Subsidiaries, on a consolidated basis
and without duplication, accrued in that period as shown in the profit and loss
statement for that period, determined in accordance with GAAP, including
Commitment Fees owed with respect to the unused portion of the Facilities, other
fees under the Loan Documents, charges in respect of Financial Letters of Credit
and the portion of any obligations under any Capitalized Lease allocable to
interest expense, but excluding (i) amortization, expensing or write-off of
financing costs or debt discount or expense, (ii) amortization, expensing or
write-off of capitalized private equity transaction costs, to the extent such
costs are treated as interest under GAAP, and (iii) the portion of the upfront
costs and expenses for Swap Contracts (to the extent included in interest
expense) fairly allocated to such Swap Contracts as expenses for such period,
less interest income on Swap Contracts for that period and Swap Contracts
payments received.

 

“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA to (b) Consolidated Interest Charges, in
each case, of or by the Company and its Restricted Subsidiaries on a
consolidated basis for the most recently completed Measurement Period.

 

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date to (b) Consolidated
EBITDA of the Company and its Restricted Subsidiaries on a consolidated basis
for the most recently completed Measurement Period.

 

“Consolidated Net Income” shall mean, for any Person for any period of
measurement, the consolidated net income (or net loss) of such Person for such
period, determined on a consolidated basis in accordance with GAAP; provided
that in computing such amount for the Company and its Restricted Subsidiaries,
there shall be excluded extraordinary gains and extraordinary losses of such
Person for such period.

 

17

--------------------------------------------------------------------------------


 

“Consolidated Net Worth” means, as of any date of determination, the
consolidated stockholders’ equity of the Company and its Subsidiaries determined
in accordance with GAAP, plus redeemable common stock and common stock units
shown on the Company’s consolidated balance sheet, plus an amount equal to the
principal amount or liquidation preference of issued and outstanding Preferred
Stock of the Company and its Subsidiaries.

 

“Consolidated Priority Indebtedness” means all Priority Indebtedness of the
Company and its Restricted Subsidiaries (but not Tax Arrangement Priority
Indebtedness) determined on a consolidated basis eliminating intercompany items.

 

“Consolidated Senior Secured Leverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated Senior Secured Indebtedness as of
such date to (b) Consolidated EBITDA of the Company and its Restricted
Subsidiaries on a consolidated basis for the most recently completed Measurement
Period.

 

“Consolidated Senior Secured Indebtedness” means, at any time, without
duplication, the aggregate principal amount of all Consolidated Funded
Indebtedness of the Company and its Restricted Subsidiaries outstanding on such
date, determined on a consolidated basis in accordance with GAAP that, as of
such date, is secured by a Lien on any asset of the Company or any Restricted
Subsidiary.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Credit Extension” means each of the following:  (a) a Borrowing and (b) an L/C
Credit Extension.

 

“Cumulative Available Amount” means, as of any date of determination, the sum
(without duplication) of:

 

(a)                                 $300,000,000, plus

 

(b)                                 an amount equal to the difference between
(i) the cumulative amount of Excess Cash Flow for each fiscal year commencing
with the fiscal year ending September 30, 2015 minus (ii) without duplication,
the aggregate amount of Excess Cash Flow that was applied (or that was required
to be applied) to make permanent repayments of the Loans pursuant to
Section 2.05(b)(v).

 

“Customary Permitted Liens” means (a) Liens (other than Environmental Liens and
any Lien imposed under ERISA) for Taxes, assessments or charges of any
Governmental Authority or claims not yet due or (or, if failure to pay prior to
delinquency but after the due date does not result in additional amounts being
due, which are not yet delinquent) or the payment of which is

 

18

--------------------------------------------------------------------------------


 

not, at such time, required by Section 6.04, (b) statutory Liens of landlords
and Liens of carriers, warehousemen, mechanics, materialmen, customs and revenue
authorities and other Liens (other than any Lien imposed under ERISA) imposed by
law and created in the ordinary course of business for amounts not yet due or
which are being contested in good faith by appropriate proceedings and with
respect to which adequate reserves or other appropriate provisions are being
maintained in accordance with the provisions of GAAP, (c) Liens (other than any
Lien imposed under ERISA) incurred or deposits made in the ordinary course of
business (including, without limitation, surety bonds and appeal bonds and Liens
securing obligations under indemnity agreements for surety bonds) or other Liens
in connection with workers’ compensation, unemployment insurance and other types
of social security benefits, (d) Liens consisting of any right of offset, or any
statutory or consensual banker’s lien, on bank deposits or securities accounts
maintained in the ordinary course of business so long as such bank deposits or
securities accounts are not established or maintained for the purpose of
providing such right of offset or banker’s lien, (e) easements (including,
without limitation, reciprocal easement agreements and utility agreements),
rights-of-way, covenants, consents, reservations, encroachments, variations and
other restrictions, charges or encumbrances (whether or not recorded), which do
not interfere materially and adversely with the ordinary conduct of the business
of the Company and its Restricted Subsidiaries taken as a whole, (f) building
restrictions, zoning laws, entitlements, conservation and environmental
restrictions and other similar statutes, law, rules, regulations, ordinances and
restrictions, now or at any time hereafter adopted by any Governmental Authority
having jurisdiction, (g) Liens in connection with sales of receivables in
connection with energy service company projects, (h) licenses, sublicenses,
leases or subleases granted to third parties and not interfering in any material
respect with the ordinary conduct of the business of the Company and the
Restricted Subsidiaries, taken as a whole, (i) any (A) interest or title of a
lessor or sublessor under any lease not prohibited by this Agreement, (B) Lien
or restriction that the interest or title of such lessor or sublessor may be
subject to, or (C) subordination of the interest of the lessee or sublessee
under such lease to any Lien or restriction referred to in the preceding clause
(B), so long as the holder of such Lien or restriction agrees to recognize the
rights of such lessee or sublessee under such lease, (j) Liens in favor of
customs and revenue authorities arising as a matter of Law to secure payment of
customs duties in connection with the importation of goods, (k) Liens in favor
of United States or Canadian Governmental Authorities on deposit accounts in
connection with auctions conducted on behalf of such Governmental Authorities in
the ordinary course of business; provided that such Liens apply only to the
amounts actually obtained from auctions conducted on behalf of such Governmental
Authorities, (l) the reservations, limitations, provisos and conditions
expressed in any original grants from the Crown in right of Canada of real or
immoveable property, which do not materially impair the use of the affected land
for the purpose used or intended to be used by that Person and (m) any security
interest for the purposes of Section 12(3) of the Personal Property Securities
Act 2009 (Cth) that does not secure payment or performance of an obligation.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.

 

19

--------------------------------------------------------------------------------


 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans under the Term B Facility
plus (iii) 2% per annum; provided, however, that with respect to a Eurocurrency
Rate Loan, the Default Rate shall be an interest rate equal to the interest rate
(including any Applicable Rate) otherwise applicable to such Loan plus 2% per
annum and (b) when used with respect to Letter of Credit Fees, a rate equal to
the Applicable Rate plus 2% per annum.

 

“Defaulting Lender” means, subject to Section 2.18(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Company in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any L/C Issuer, the
Swing Line Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swing Line Loans) within two Business Days of the date when due, (b) has
notified the Company, the Administrative Agent, the applicable L/C Issuer or the
Swing Line Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Administrative Agent or the Company,
to confirm in writing to the Administrative Agent and the Company that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Company), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any Equity Interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.  Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and of
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.18(b)) as of the date established therefor by the
Administrative Agent in a written notice of such determination, which shall be
delivered by the

 

20

--------------------------------------------------------------------------------


 

Administrative Agent to the Company, the L/C Issuers, the Swing Line Lender and
each other Lender promptly following such determination.

 

“Designated Borrower” has the meaning specified in the introductory paragraph
hereto.

 

“Designated Borrower Sublimit” means an amount equal to the lesser of the
Aggregate Revolving Credit Commitments and $200,000,000.  The Designated
Borrower Sublimit is part of, and not in addition to, the Aggregate Revolving
Credit Commitments.

 

“Designated Borrower Notice” has the meaning specified in Section 2.15.

 

“Designated Borrower Request and Assumption Agreement” has the meaning specified
in Section 2.15.

 

“Disclosed Litigation” means litigation disclosed in the Forms 10-K and 10-Q
filed by the Company or the Target with the Securities and Exchange Commission
under the Securities Exchange Act of 1934, as amended, prior to the Closing
Date.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

 

“Disqualified Stock” means, with respect to any Person, any Equity Interest that
by its terms, or by the terms of any security into which it is convertible or
for which it is exchangeable or exercisable, or upon the happening of any event:

 

(a)          matures or is mandatorily redeemable pursuant to a sinking fund
obligation or otherwise;

 

(b)          is convertible or exchangeable for Indebtedness or Disqualified
Stock, excluding Equity Interests convertible or exchangeable solely at the
option of the Company or a Restricted Subsidiary, provided that any such
conversion or exchange shall be deemed an incurrence of Indebtedness or
Disqualified Stock, as applicable; or

 

(c)           is redeemable at the option of the holder thereof, in whole or in
part;

 

in the case of each of clauses (a), (b) and (c), on or prior to the date that is
one year after the latest Maturity Date then in effect (as of the date of the
issuance, grant, sale, distribution or other provision of such Equity Interests
to holders thereof); provided that any Equity Interest that would not constitute
Disqualified Stock but for provisions thereof giving holders thereof the right
to require such Person to repurchase or redeem such Equity Interest upon the
occurrence of an ‘‘asset sale’’ or ‘‘change of control’’ occurring prior to the
date that is one year after the latest Maturity Date (as of the date of the
issuance, grant, sale, distribution or other provision of such Equity Interests
to holders thereof) shall not constitute Disqualified Stock if the ‘‘asset
sale’’ or

 

21

--------------------------------------------------------------------------------


 

‘‘change of control’’ provisions applicable to such Equity Interests are not
more favorable to the holders of such Equity Interests than the provisions of
Section 7.05 or of Section 8.01(k) to the Lenders.

 

“Dollar” and “$” mean lawful money of the United States.

 

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the applicable L/C Issuer,
as the case may be, at such time on the basis of the Spot Rate (determined in
respect of the most recent Revaluation Date) for the purchase of Dollars with
such Alternative Currency.

 

“Domestic Borrower” means the Company and each Designated Borrower that is a
Domestic Subsidiary.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

 

“ECF Prepayment Percentage” means, for any relevant fiscal year of the Company,
commencing with the fiscal year ending September 30, 2015, (a) 50% if the
Consolidated Leverage Ratio as of the last day of such fiscal year is greater
than or equal to 3.0 to 1.0, (b) 25% if the Consolidated Leverage Ratio as of
the last day of such fiscal year is less than 3.0 to 1.0 but greater than or
equal to 2.75 to 1.00, and (c) 0% if the Consolidated Leverage Ratio as of the
last day of such fiscal year is less than 2.75 to 1.0.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii), (iv), (v) and (vi) (subject to such
consents, if any, as may be required under Section 10.06(b)(iii)).

 

“Environment” means ambient air, indoor air, surface water, groundwater,
drinking water, soil, surface and subsurface strata, and natural resources such
as wetland, flora and fauna.

 

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits or governmental restrictions relating to pollution or the protection of
the Environment or human health (to the extent related to exposure to Hazardous
Materials), including those relating to the manufacture, generation, handling,
transport, storage, treatment, Release or threat of Release of Hazardous
Materials.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) Release or threatened Release of
any Hazardous Materials or (e) any contract, agreement or other consensual
arrangement pursuant to which liability is assumed or imposed with respect to
any of the foregoing.

 

22

--------------------------------------------------------------------------------


 

“Environmental Lien” means a Lien in favor of any Governmental Authority for
(1) any liability under any Environmental Laws, or (2) damages arising from or
costs incurred by such Governmental Authority in response to a Release or
threatened Release of Hazardous Materials.

 

“Environmental Permit” means any permit, approval, identification number,
license or other authorization from a governmental agency required under any
Environmental Law.

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Company within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Company or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Company or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan or Multiemployer Plan amendment as a termination
under Section 4041 or 4041A of ERISA; (e) the initiation by the PBGC of
proceedings to terminate a Pension Plan; (f) any event or condition which
constitutes grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan; (g)  notification of a
determination that any Pension Plan or Multiemployer Plan is considered an at
risk plan or a plan in endangered or critical status within the meaning of
Section 430, 431 and 432 of the Code or Sections 303, 304 and 305 of ERISA;
(h) the imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon the Company or
any ERISA Affiliate; or (i) a failure by the Company or any ERISA Affiliate to
meet all applicable requirements under the Pension Funding Rules in respect of a
Pension Plan, whether or not waived, or the failure by the Company or any ERISA
Affiliate to make any required contribution to a Multiemployer Plan.

 

“Euro” and “€” mean the single currency of the Participating Member States.

 

23

--------------------------------------------------------------------------------


 

“Eurocurrency Rate” means:

 

With respect to any Credit Extension:

 

(i)                                     denominated in a LIBOR Quoted Currency,
the rate per annum equal to the London Interbank Offered Rate (“LIBOR”) or a
comparable or successor rate which rate is approved by the Administrative Agent,
as published on the applicable Bloomberg screen page (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
deposits in the relevant currency (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period;

 

(ii)                                  denominated in Canadian dollars, the rate
per annum equal to the Canadian Dealer Offered Rate (“CDOR”), or a comparable or
successor rate which rate is approved by the Administrative Agent, as published
on the applicable Bloomberg screen page (or such other commercially available
source providing such quotations as may be designated by the Administrative
Agent from time to time) at or about 10:00 a.m. (Toronto, Ontario time) on the
Rate Determination Date with a term equivalent to such Interest Period;

 

(iii)                               denominated in Australian dollars, the rate
per annum equal to the Bank Bill Swap Reference Bid Rate (“BBSY”) or a
comparable or successor rate, which rate is approved by the Administrative
Agent, as published on the applicable Bloomberg screen page (or such other
commercially available source providing such quotations as may be designated by
the Administrative Agent from time to time) at or about 10:30 a.m. (Melbourne,
Australia time) on the Rate Determination Date with a term equivalent to such
Interest Period;

 

(iv)                              denominated in New Zealand Dollars, the rate
per annum equal to the Bank Bill Reference Bid Rate (“BKBM”) or a comparable or
successor rate, which rate is approved by the Administrative Agent, as published
on the applicable Bloomberg screen page (or such other commercially available
source providing such quotations as may be designated by the Administrative
Agent from time to time) at or about 10:45 a.m. (Auckland, New Zealand time) on
the Rate Determination Date with a term equivalent to such Interest Period;

 

(v)                                 denominated in Hong Kong Dollars, the rate
per annum equal to the Hong Kong Interbank Offer Rate (“HIBOR”) or a comparable
or successor rate, which rate is approved by the Administrative Agent, as
published on the applicable Bloomberg screen page (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time) at or about 11:00 a.m. (Hong Kong time)
on the Rate Determination Date with a term equivalent to such Interest Period;

 

(vi)                              with respect to a Credit Extension denominated
in any other Non-LIBOR Quoted Currency, the rate per annum as designated with
respect to such Alternative Currency at the time such Alternative Currency is
approved by the Administrative Agent and the Lenders pursuant to
Section 1.06(a); and

 

24

--------------------------------------------------------------------------------


 

(vii)                           for any rate calculation with respect to a Base
Rate Loan on any date, the rate per annum equal to LIBOR, at or about
11:00 a.m., London time determined two Business Days prior to such date for U.S.
Dollar deposits with a term of one month commencing that day;

 

provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection with any rate set forth in this definition,
the approved rate shall be applied in a manner consistent with market practice;
provided, further that to the extent such market practice is not
administratively feasible for the Administrative Agent, such approved rate shall
be applied in a manner as otherwise reasonably determined by the Administrative
Agent.

 

Notwithstanding the foregoing, in no event shall the Eurocurrency Rate
(a) applicable to the Term B Facility be less than 0.75% or (b) applicable to
any other Facility be less than 0%.

 

“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on any
of clauses (i) through (vi) of the definition of “Eurocurrency Rate”. 
Eurocurrency Rate Loans may be denominated in Dollars or in an Alternative
Currency.  All Loans denominated in an Alternative Currency must be Eurocurrency
Rate Loans.

 

“Event of Default” has the meaning specified in Section 8.01.

 

“Excess Cash Flow” means, for any fiscal year of the Company, the excess (if
any) of (a) Consolidated EBITDA of the Company and its Restricted Subsidiaries
for such fiscal year minus (b) the sum (for such fiscal year, without
duplication) of (i) Consolidated Interest Charges actually paid in cash by the
Company or any of its Restricted Subsidiaries, (ii) the aggregate amount of
scheduled or (other than in respect of Loans) voluntary principal payments or
repayments of Indebtedness made by the Company or any of its Restricted
Subsidiaries during such fiscal year, but only to the extent that such payments
or repayments by their terms cannot be reborrowed or redrawn and do not occur in
connection with a refinancing of all or any portion of such Indebtedness,
(iii) Capital Expenditures, Permitted Acquisitions and similar Investments
(including Investments in Joint Ventures and Minority Investments, but excluding
Investments in cash and Cash Equivalents) actually made in cash by the Company
and its Restricted Subsidiaries during such fiscal year, excluding (A) all
Capital Expenditures, Permitted Acquisitions and similar Investments to the
extent funded with the proceeds of Indebtedness (other than extensions of credit
under Revolving Credit Facility) and (B) Investments made utilizing the
Cumulative Available Amount; (iv) all taxes actually paid in cash by the Company
and its Restricted Subsidiaries, (v) all other items added to Consolidated Net
Income in determining Consolidated EBITDA pursuant to clause (a)(iv) or clause
(a)(v) of the definition thereof, to the extent paid in cash during such fiscal
year, (vi) payments made in cash on earnout obligations by the Company and its
Restricted Subsidiaries during such fiscal year, (vii) the difference (whether
positive or negative) of the amount of net working capital at the end of such
fiscal year over the amount thereto at the end of the previous fiscal year and
(viii) all other non-cash items increasing Consolidated EBITDA for such fiscal
year.

 

“Excluded Assets” has the meaning given thereto in the proviso to the definition
of Collateral and Guarantee Requirement.

 

25

--------------------------------------------------------------------------------


 

“Excluded Subsidiary” means (a) any Foreign Holding Company, (b) any Domestic
Subsidiary that is a direct or indirect Subsidiary of a Foreign Subsidiary,
(c) any Foreign Subsidiary, (d) any Subsidiary that is prohibited by applicable
Law or contract (with respect to any such contractual restriction, only to the
extent existing on the Closing Date or the date on which the applicable Person
becomes a direct or indirect Subsidiary of the Company (and not created in
contemplation of such acquisition)) from guaranteeing the Obligations or which
would require governmental (including regulatory) consent, approval, license or
authorization to provide a Guarantee (unless such consent, approval, license or
authorization has been received), (e) any bankruptcy remote special purpose
receivables entity or captive insurance company designated by the Company and
permitted hereunder, and (f) in the case of any obligation under any hedging
arrangement that constitutes a “swap” within the meaning of section 1(a)(947) of
the Commodity Exchange Act, any Subsidiary of the Company that is not an
“Eligible Contract Participant” as defined under the Commodity Exchange Act.

 

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act
(determined after giving effect to any “keepwell, support or other agreement”
for the benefit of such Guarantor and any and all guarantees of such Guarantor’s
Swap Obligations by other Loan Parties) at the time the Guaranty of such
Guarantor, or a grant by such Guarantor of a security interest, becomes
effective with respect to such Swap Obligation. If a Swap Obligation arises
under a master agreement governing more than one swap, such exclusion shall
apply only to the portion of such Swap Obligation that is attributable to swaps
for which such Guaranty or security interest is or becomes excluded in
accordance with the first sentence of this definition.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
Recipient or required to be withheld or deducted from payment to a Recipient,
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of such
Recipient being organized under the laws of, or having its principal office or,
in the case of any Lender, its Lending Office located in, the jurisdiction
imposing such Tax (or any political subdivision thereof) or (ii) that are Other
Connection Taxes, (b) in the case of a Lender, U.S. federal withholding Taxes
imposed on amounts payable to or for the account of such Lender with respect to
an applicable interest in a Loan or commitment pursuant to a law in effect on
the date on which (i) such Lender acquires such interest in the Loan or
Commitment (other than pursuant to an assignment request by the Company under
Section 10.13) or (ii) such Lender changes its Lending Office, except in each
case to the extent that, pursuant to Section 3.01(a)(ii) or (c), amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its Lending Office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 3.01(e) and (d) any U.S. federal withholding Taxes
imposed pursuant to FATCA.

 

26

--------------------------------------------------------------------------------


 

“Existing Company Notes” means (i) the 5.43% Senior Notes, Series A, of the
Company due July 7, 2020 issued pursuant to the Note Purchase Agreement, dated
as of June 28, 2010 and (ii) the 1.00% Senior Discount Notes, Series B, due
July 7, 2022 issued pursuant to the Note Purchase Agreement, dated as of
June 28, 2010.

 

“Existing Credit Agreements” means the Existing Revolving Credit Agreement and
the Existing TLA Credit Agreement.

 

“Existing Letters of Credit” means, collectively, those Letters of Credit set
forth on Schedule 1.01(c).  Existing Letters of Credit shall be deemed, as of
the Closing Date, to be outstanding under the Revolving Credit Facility.

 

“Existing Revolving Credit Agreement” means that certain Fourth Amended and
Restated Credit Agreement dated as of January 29, 2014 among the Company,
certain Subsidiaries of the Company party thereto, Bank of America, N.A., as
administrative agent and the lenders from time to time party thereto.

 

“Existing Target Credit Agreement” means that certain Credit Agreement dated as
of October 19, 2011 among the Target, Wells Fargo Bank, National Association, as
administrative agent and the lenders from time to time party thereto.

 

“Existing Target Notes” means (a) the existing senior unsecured 3.850% notes due
2017 of the Target and URS Fox US LP, a Delaware limited partnership and
subsidiary of the Target (collectively, the “Issuers”), issued pursuant to that
certain Indenture dated as of March 15, 2012 and that First Supplemental
Indenture dated as of March 15, 2012 and (b) the existing senior unsecured
5.000% notes due 2022 of the Issuers issued pursuant to that certain Indenture
dated as of March 15, 2012 and that certain Second Supplemental Indenture dated
as of March 15, 2012.

 

“Existing TLA Credit Agreement” means that certain Second Amended and Restated
Credit Agreement dated as of June 7, 2013 among the Company, Bank of America,
N.A., as administrative agent and the lenders from time to time party thereto.

 

“Facility” means the Term A Facility, the Term B Facility, the Revolving Credit
Facility or the Performance Letter of Credit Facility, as the context may
require.

 

“Facility Termination Date” means the date as of which all of the following
shall have occurred:  (a) the Aggregate Commitments have terminated, (b) all
Obligations have been paid in full (other than (i) contingent indemnification
obligations that are not yet due and (ii) obligations and liabilities under
Secured Cash Management Agreements and Secured Hedge Agreements (other than any
such obligations for which notice has been received by the Administrative Agent
that either (x) amounts are currently due and payable under such Secured Cash
Management Agreement or Secured Hedge Agreement, as applicable, or (y) no
arrangements reasonably satisfactory to the applicable Cash Management Bank or
Hedge Bank have been made)), and (c) all Letters of Credit have terminated or
expired (other than Letters of Credit as to which other arrangements with
respect thereto reasonably satisfactory to the Administrative Agent (to the

 

27

--------------------------------------------------------------------------------


 

extent the Administrative Agent is a party to such arrangements) and the
applicable L/C Issuers shall have been made).

 

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

 

“Fee Letters” means each of (a) the letter agreement, dated July 11, 2014, among
the Company, the Administrative Agent and MLPFS and (b) the letter agreement
dated as of August 2, 2014 by and among the Company, the Administrative Agent,
MUFG Union Bank, N.A., the Bank of Nova Scotia, BNP Paribas, JPMorgan Chase
Bank, N.A., BBVA compass, Wells Fargo Bank, National Association, Sumitomo
Mitsui Banking Corporation, Crédit Agricole Corporate and Investment Bank,
Morgan Stanley Senior Funding, Inc., HSBC Bank USA, National Association and the
Arrangers.

 

“Financial Covenant Event of Default” has the meaning specified in
Section 8.01(b).

 

“Financial Letter of Credit” means a standby Letter of Credit supporting
obligations owing to third parties.

 

“Financial Letter of Credit Sublimit” means an amount equal to $300,000,000. 
The Financial Letter of Credit Sublimit is part of, and not in addition to, the
Revolving Credit Facility.

 

“Flood Insurance Laws” has the meaning specified in Section 6.07(b).

 

“Foreign Holding Company” means any Subsidiary all or substantially all of the
assets of which are comprised of Equity Interests in one or more Foreign
Subsidiaries or CFC Debt.

 

“Foreign Lender” means, with respect to any Borrower (a) if such Borrower is a
U.S. Person, a Lender that is not a U.S. Person, and (b) if such Borrower is not
a U.S. Person, a

 

28

--------------------------------------------------------------------------------


 

Lender that is resident or organized under the laws of a jurisdiction other than
that in which such Borrower is resident for tax purposes.  For purposes of this
definition, the United States, each State thereof and the District of Columbia
shall be deemed to constitute a single jurisdiction.

 

“Foreign Obligor” means a Loan Party that is a Foreign Subsidiary.

 

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States, a State thereof or the District of
Columbia.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender that is a
Revolving Credit Lender or a Performance Letter of Credit Lender, (a) with
respect to the L/C Issuers, such Defaulting Lender’s Applicable Percentage of
the outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Revolving Credit Lenders or Performance Letter of Credit Lenders, as applicable,
or Cash Collateralized in accordance with the terms hereof, and (b) with respect
to the Swing Line Lender, such Defaulting Lender’s Applicable Percentage of
Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Revolving Credit
Lenders in accordance with the terms hereof.

 

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

“Funding Indemnity Letter” means a funding indemnity letter, substantially in
the form of Exhibit G.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, but subject in all respects to the provisions of
Section 1.03.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such

 

29

--------------------------------------------------------------------------------


 

Indebtedness or other obligation, (ii) to purchase or lease property, securities
or services for the purpose of assuring the obligee in respect of such
Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien).  The amount of any
Guarantee shall be as set forth in Section 1.10.  The term “Guarantee” as a verb
has a corresponding meaning.

 

“Guarantors” means, collectively, (a) each Significant Subsidiary of the Company
(other than Excluded Subsidiaries), (b) any other Person that is from time to
time party to the Guaranty or any other agreement pursuant to which it
guarantees the Obligations or any portion thereof and (c) with respect to
(i) Obligations owing by any Loan Party (other than the Company) under any Hedge
Agreement or any Cash Management Agreement, (ii) the payment and performance by
each Specified Loan Party of its obligations under its Guaranty with respect to
all Swap Obligations and (iii) Obligations owing by any Designated Borrower, the
Company.  Notwithstanding anything herein or in any other Loan Document to the
contrary, no Excluded Subsidiary shall constitute a Guarantor.

 

“Guaranty” means that certain Guaranty Agreement dated as of the Closing Date,
by the Borrowers and the Guarantors in favor of the Administrative Agent and the
Secured Parties, and including as supplemented or joined from time to time by
the execution and delivery of supplements and joinders as provided therein or as
otherwise reasonably acceptable to the Administrative Agent, and any other
document pursuant to which any Person Guarantees any portion of the Obligations.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances, wastes, chemicals, pollutants, contaminants or compounds of any
nature in any form regulated pursuant to any Environmental Law.

 

“Hedge Bank” means any Person that, at the time it enters into a Swap Contract
permitted under Article VI or VII, is a Lender or an Affiliate of a Lender, in
its capacity as a party to such Swap Contract.

 

“Honor Date” has the meaning assigned to such term in Section 2.03(c).

 

“HSBC” means HSBC Bank USA, National Association and its successors.

 

“Impacted Loans” has the meaning assigned to such term in Section 3.03.

 

30

--------------------------------------------------------------------------------


 

“Increase Effective Date” has the meaning assigned to such term in
Section 2.16(a).

 

“Increase Joinder” has the meaning assigned to such term in Section 2.16(c).

 

“Incremental Increase” has the meaning specified in Section 2.16(a).

 

“Incremental Term A Loans” has the meaning assigned to such term in
Section 2.16(a).

 

“Incremental Term B Loans” has the meaning assigned to such term in
Section 2.16(a).

 

“Incremental Term Loans” has the meaning assigned to such term in
Section 2.16(a).

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a)                                 all obligations of such Person for borrowed
money and all obligations of such Person evidenced by bonds, debentures, notes,
loan agreements or other similar instruments;

 

(b)                                 the maximum amount of all direct or
contingent obligations of such Person arising under letters of credit (including
standby and commercial), bankers’ acceptances, bank guaranties, surety bonds and
similar instruments (other than Performance Contingent Obligations and any
Guarantees thereof and contingent obligations under or relating to bank
guaranties or surety bonds);

 

(c)                                  net obligations of such Person under any
Swap Contract if and to the extent such obligations would appear as a liability
on a balance sheet (excluding the footnotes thereto) of such Person prepared in
accordance with GAAP;

 

(d)                                 all obligations of such Person to pay the
deferred purchase price of property or services (other than trade accounts
payable or similar obligations to a trade creditor in the ordinary course of
business and other than any contingent earn-out obligation or other contingent
obligation related to a Permitted Acquisition or an Investment permitted
hereunder);

 

(e)                                  Indebtedness of other Persons secured by a
Lien on any asset of such Person, whether or not such Indebtedness is assumed by
such Person; provided, however, that the amount of Indebtedness of such Person
shall be the lesser of (i) the fair market value of such asset at such date of
determination and (ii) the amount of such Indebtedness of such other Person;

 

(f)                                   all Attributable Indebtedness in respect
of Capitalized Leases and Synthetic Lease Obligations of such Person;

 

(g)                                  the amount of all obligations of such
Person with respect to the redemption, repayment or other repurchase of any
Disqualified Stock or, with respect to any Subsidiary of such Person, any
Preferred Stock (but excluding, in each case, any accrued dividends); and

 

31

--------------------------------------------------------------------------------


 

(h)                                 all Guarantees of such Person in respect of
any of the foregoing Indebtedness.

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership in which such Person is a general partner. The
amount of any net obligation under any Swap Contract on any date shall be deemed
to be the Swap Termination Value thereof as of such date. The amount of any
Guarantee of Indebtedness shall be determined in accordance with the definition
of ‘‘Guarantee.’’ Notwithstanding the foregoing, Indebtedness of the Company and
its Restricted Subsidiaries shall not include short-term intercompany payables
between or among two or more of the Company and its Restricted Subsidiaries
arising from cash management transactions.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

 

“Indemnitees” has the meaning specified in Section 10.04(b).

 

“Information” has the meaning specified in Section 10.07.

 

“Intellectual Property Security Agreement” has the meaning specified in the
Security and Pledge Agreement.

 

“Interest Payment Date” means, (a) as to any Eurocurrency Rate Loan, the last
day of each Interest Period applicable to such Loan and the Maturity Date of the
Facility under which such Loan was made; provided, however, that if any Interest
Period for a Eurocurrency Rate Loan exceeds three months, the respective dates
that fall every three months after the beginning of such Interest Period shall
also be Interest Payment Dates; and (b) as to any Base Rate Loan or Swing Line
Loan, the last Business Day of each March, June, September and December and the
Maturity Date of the Facility under which such Loan was made (with Swing Line
Loans being deemed made under the Revolving Credit Facility for purposes of this
definition).

 

“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months thereafter (in each case, subject to availability), as selected by
the Company in its Loan Notice, or such other period that is twelve months or
less requested by the Company and consented to by all the Appropriate Lenders;
provided that:

 

(i)                                     any Interest Period that would otherwise
end on a day that is not a Business Day shall be extended to the next succeeding
Business Day unless, in the case of a Eurocurrency Rate Loan, such Business Day
falls in another calendar month, in which case such Interest Period shall end on
the next preceding Business Day;

 

(ii)                                  any Interest Period pertaining to a
Eurocurrency Rate Loan that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically

 

32

--------------------------------------------------------------------------------


 

corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the calendar month at the end of such
Interest Period; and

 

(iii)                               no Interest Period shall extend beyond the
Maturity Date.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person by means of any of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or interest in, another Person, or (c) the
purchase or other acquisition (in one transaction or a series of transactions)
of assets of another Person that constitute a business unit.  For purposes of
covenant compliance, the amount of any Investment at any time outstanding shall
be (i) the amount actually invested, without adjustment for subsequent increases
or decreases in the value of such Investment, minus (ii) the amount of dividends
or distributions received in connection with such Investment and any return of
capital or repayment of principal received in respect of such Investment that,
in each case, is received in cash or Cash Equivalents.

 

“IRS” means the United States Internal Revenue Service.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by an L/C Issuer and the Company (or any other Permitted L/C Party) or in
favor of such L/C Issuer and relating to such Letter of Credit.

 

“Joint Venture” means a joint venture, partnership or similar arrangement formed
for the purpose of performing a single project or series of related projects,
whether in corporate, partnership or other legal form; provided that, in no
event shall a Subsidiary be considered a “Joint Venture.”

 

“Laws” means, collectively, all international, foreign, Federal, state,
provincial and local statutes, treaties, rules, guidelines, regulations,
ordinances, codes and administrative or judicial precedents or authorities,
including the interpretation or administration thereof by any Governmental
Authority charged with the enforcement, interpretation or administration
thereof, and all applicable administrative orders, directed duties, requests,
licenses, authorizations and permits of, and agreements with, any Governmental
Authority, in each case whether or not having the force of law.

 

“L/C Advance” means, with respect to each Revolving Credit Lender and
Performance Letter of Credit Lender, such Lender’s funding of its participation
in any applicable L/C Borrowing in accordance with its Applicable Revolving
Credit Percentage or Applicable Performance Letter of Credit Percentage, as
applicable.  All L/C Advances shall be denominated in Dollars.

 

33

--------------------------------------------------------------------------------


 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or, to the
extent applicable, refinanced as a Revolving Credit Borrowing.  All L/C
Borrowings shall be denominated in Dollars.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

 

“L/C Issuer” means (a) with respect to the Revolving Credit Facility, (i) Bank
of America, (ii) BMO, (iii) BNP Paribas, (iv) Wells Fargo, (v) any other
Revolving Credit Lender that becomes an L/C Issuer in accordance
with Section 2.03(m) hereof and (vi) solely with respect to any Existing Letter
of Credit issued by a Revolving Credit Lender other than the foregoing
(i) through (v), such Revolving Credit Lender (only for such Existing Letters of
Credit), and (b) with respect to the Performance Letter of Credit Facility,
(i) Bank of America, (ii) BMO, (iii) BNP Paribas, (iv) HSBC, (v) Wells Fargo and
(vi) any other Performance Letter of Credit Lender that becomes an L/C Issuer in
accordance with Section 2.03(m) hereof, each in its respective capacity as
issuer of Letters of Credit hereunder, or any successor issuer of Letters of
Credit hereunder, but excluding any Lender that resigns or is removed as an L/C
Issuer pursuant to the terms hereof (except to the extent such Person has
continuing rights and/or obligations with respect to Letters of Credit after
such resignation or removal).  References to the L/C Issuer herein shall, as the
context may indicate (including with respect to any particular Letter of Credit,
L/C Credit Extension, L/C Borrowing or L/C Obligations), mean the applicable L/C
Issuer, each L/C Issuer, any L/C Issuer, or all L/C Issuers.

 

“L/C Obligations” means, as at any date of determination with respect to the
applicable Facility, the aggregate amount available to be drawn under all
outstanding Letters of Credit under such Facility plus the aggregate of all
Unreimbursed Amounts, including all L/C Borrowings under such Facility.  For
purposes of computing the amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.09.  For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

 

“Lender” has the meaning specified in the introductory paragraph hereto and,
unless the context requires otherwise, includes the Swing Line Lender.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Company and the
Administrative Agent, which office may include any Affiliate of such Lender or
any domestic or foreign branch of such Lender or such Affiliate.  Unless the
context otherwise requires each reference to a Lender shall include its
applicable Lending Office.

 

“Letter of Credit” means (a) any Financial Letter of Credit or Performance
Letter of Credit issued hereunder or (b) any Existing Letter of Credit.  Letters
of Credit may be issued in Dollars or in an Alternative Currency.

 

34

--------------------------------------------------------------------------------


 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by an L/C Issuer.

 

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect for the Revolving Credit Facility or the
Performance Letter of Credit Facility, as applicable (or, if such day is not a
Business Day, the next preceding Business Day).

 

“Letter of Credit Fee” has the meaning specified in Section 2.03(i).

 

“LIBOR” has the meaning specified in the definition of Eurocurrency Rate.

 

“LIBOR Quoted Currency” means each of the following currencies: Dollars; Euro;
Sterling; Yen; and Swiss Francs; in each case as long as there is a published
LIBOR rate with respect thereto.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance (including any easement, right-of-way or other
encumbrance on title to real property), lien (statutory or other), charge, or
preference, priority or other security interest or preferential arrangement in
the nature of a security interest of any kind or nature whatsoever (including
any conditional sale or other title retention agreement, and any financing lease
having substantially the same economic effect as any of the foregoing).

 

“Loan” means an extension of credit by a Lender to a Borrower under Article II
in the form of a Term Loan, a Revolving Credit Loan or a Swing Line Loan.

 

“Loan Documents” means, collectively, this Agreement, each Designated Borrower
Request and Assumption Agreement, each Note, the Guaranty, each Collateral
Document, each Issuer Document, any agreement creating or perfecting rights in
Cash Collateral pursuant to the provisions of Section 2.17 of this Agreement and
each Fee Letter.

 

“Loan Notice” means a notice of (a) a Term Borrowing, (b) a Revolving Credit
Borrowing, (c) a conversion of Loans from one Type to the other, or (d) a
continuation of Eurocurrency Rate Loans, pursuant to Section 2.02(a), which
shall be substantially in the form of Exhibit A or such other form as may be
approved by the Administrative Agent including any form on an electronic
platform or electronic transmission system, as shall be approved by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Company.

 

“Loan Parties” means, collectively, the Company, each Guarantor and each
Designated Borrower.

 

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank Eurodollar market.

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, assets, properties, liabilities
(actual or contingent) or financial condition of the Company and its Restricted
Subsidiaries taken as a whole; (b) a material impairment of the rights and
remedies of the Administrative Agent or any Lender under

 

35

--------------------------------------------------------------------------------


 

the Loan Documents, or of the ability of the Loan Parties to perform their
obligations under the Loan Documents; or (c) a material adverse effect upon the
legality, validity, binding effect or enforceability against any Loan Party of
any Loan Document to which it is a party.

 

“Material Commercial Tort Claim” means any commercial tort claim with respect to
which a Loan Party is the plaintiff or a beneficiary and that makes a claim for
damages, or other claim for judgment, in an amount greater than or equal to
$10,000,000.

 

“Material Guarantor” means any Guarantor that is itself a Significant Subsidiary
pursuant to clause (a) or (b) of the definition thereof (without giving effect
to the aggregation in the proviso to such definition).

 

“Maturity Date” means (a) with respect to the Revolving Credit Facility,
October 17, 2019, (b) with respect to the Performance Letter of Credit Facility,
October 17, 2019, (c) with respect to the Term A Facility, October 17, 2019,
(c) with respect to the Term B Facility, October 17, 2021; provided, however,
that, in each case, if such date is not a Business Day, the Maturity Date shall
be the next preceding Business Day.

 

“Maximum Increase Amount” means the sum of (a) $500,000,000 plus (b) any
additional amount so long as, after giving effect to such proposed Incremental
Increase (and with respect to any Revolving Credit Increase, measured assuming
any such Revolving Credit Increase is fully drawn), any repayment of other
Indebtedness in connection therewith and any other acquisition, Disposition,
incurrence of Indebtedness (including any substantially simultaneous Incremental
Increases), retirement of Indebtedness and all appropriate pro forma adjustment
events (including events occurring subsequent to the end of the applicable test
period and on or prior to the date of such incurrence), the Consolidated Senior
Secured Leverage Ratio is not greater than 2.75 to 1.00.

 

“Measurement Period” means, at any date of determination, the most recently
completed four fiscal quarters of the Company.

 

“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to 102% of the Fronting Exposure of the applicable L/C Issuer with
respect to Letters of Credit issued and outstanding at such time, (ii) with
respect to Cash Collateral consisting of cash or deposit account balances
provided in accordance with the provisions of Section 2.17(a)(i), (a)(ii) or
(a)(iii), an amount equal to 102% of the Outstanding Amount of all LC
Obligations, and (iii) otherwise, an amount determined by the Administrative
Agent and the applicable L/C Issuer in their sole discretion.

 

“Minority Investment” means an Investment by the Company or any Restricted
Subsidiary in the Equity Interests of another Person (other than the Company or
any Restricted Subsidiary) whose primary business at such time is the same as
that of the Company that results in the direct ownership by the Company or a
Restricted Subsidiary of less than 50% (or in the case of the Investment
described in Schedule 1.01(a), of up to 50%) of the outstanding Equity Interests
of such other Person, irrespective of whether the board of directors (or other
governing body) of such Person has approved such Investment; provided that a
“Minority Investment” shall

 

36

--------------------------------------------------------------------------------


 

not include (a) Investments in Joint Ventures existing on the Closing Date,
(b) Investments in any securities received in satisfaction or partial
satisfaction from financially troubled account debtors or (c) Investments made
or deemed made as a result of the receipt of non-cash consideration in
connection with Dispositions otherwise permitted hereunder.

 

“MLPFS” means Merrill Lynch, Pierce, Fenner & Smith Incorporated and any
successor thereto.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Mortgage” means a mortgage, deed of trust, assignment of leases and rents or
other security document executed by a Loan Party that purports to grant a Lien
to the Administrative Agent (or a trustee for the benefit of the Administrative
Agent) for the benefit of the Secured Parties in any Mortgaged Properties, in
form and substance satisfactory to the Administrative Agent.

 

“Mortgaged Property” means any owned real property of a Loan Party with a fair
market value of $10,000,000 or greater, as determined by the Company in its
reasonable discretion, listed on Schedule 1.01(b) as of the Closing Date, and
any other owned parcel of real property of a Loan Party that is or becomes, or
is required to become, encumbered by a Mortgage in favor of the Administrative
Agent in accordance with the terms of this Agreement.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions as to which the Company or any
ERISA Affiliate could have any liability (contingent or otherwise).

 

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Company or any ERISA Affiliate) at least two of whom are
not under common control, as such a plan is described in Section 4064 of ERISA.

 

“Net Cash Proceeds” means:

 

(a)           with respect to any Disposition by the Company or any of its
Restricted Subsidiaries, or any Extraordinary Receipt received or paid to the
account of the Company or any of its Restricted Subsidiaries, the excess, if
any, of (i) the sum of cash and Cash Equivalents received in connection with
such transaction (including any cash or Cash Equivalents received by way of
deferred payment pursuant to, or by monetization of, a note receivable or
otherwise, but only as and when so received) over (ii) the sum of (A) the
principal amount of any Indebtedness that is secured by the applicable asset and
that is required to be repaid in connection with such transaction (other than
Indebtedness under the Loan Documents), (B) the actual out-of-pocket expenses
incurred or payable by the Company or such Restricted Subsidiary to third
parties in connection with such transaction and (C) income taxes reasonably
estimated to be actually payable within two years of the date of the relevant
transaction as a result of any gain recognized in connection therewith; provided
that, if the amount of any estimated taxes pursuant to

 

37

--------------------------------------------------------------------------------


 

subclause (C) exceeds the amount of taxes actually required to be paid in cash
in respect of such Disposition, the aggregate amount of such excess shall
constitute Net Cash Proceeds;

 

(b)           in the case of any Recovery Event, the aggregate amount of cash
proceeds of insurance, condemnation awards and other compensation (excluding
proceeds constituting business interruption insurance or other similar
compensation for loss of revenue) received by the Person whose property was
subject to such Recovery Event in respect of such Recovery Event net of (A) fees
and expenses incurred by or on behalf of the Borrower or any Restricted
Subsidiary in connection with recovery thereof, (B) repayments of Indebtedness
(other than Indebtedness hereunder) to the extent secured by a Lien on such
property that is permitted by the Loan Documents, and (C) any Taxes paid or
payable by or on behalf of the Borrower or any Restricted Subsidiary in respect
of the amount so recovered (after application of all credits and other offsets
arising from such Recovery Event) and amounts required to be paid to any Person
(other than any Loan Party) owning a beneficial interest in the subject
property; and

 

(c)           with respect to the incurrence or issuance of any Indebtedness
(including the New Notes) by the Company or any of its Restricted Subsidiaries,
the excess of (i) the sum of the cash and Cash Equivalents received in
connection with such transaction over (ii) the underwriting discounts and
commissions, and other actual out-of-pocket expenses, incurred by the Company or
such Restricted Subsidiary to third parties in connection therewith.

 

“New Financing” has the meaning specified in Section 2.01(a)(i).

 

“New Notes” means the senior unsecured notes to be issued on or prior to the
Closing Date by the Company in connection with the Acquisition.

 

“Non-Consenting Lender” means (a) any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 10.01 and (ii) has been
approved by the Required Lenders and (b) any Revolving Credit Lender whose
consent is required fails to consent to any Applicant Borrower becoming a
Designated Borrower pursuant to Section 2.15 so long as Revolving Credit Lenders
constituting Required Revolving Lenders consent to such Designated Borrower.

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Non-LIBOR Quoted Currency” means any currency other than a LIBOR Quoted
Currency.

 

“Not Otherwise Applied” means, with reference to any calculation of the
Cumulative Available Amount, that such amount is not then being utilized
pursuant to Section 7.03(j) and has not been utilized pursuant to
Section 7.06(e) (it being understood that with respect to any Investment made
under Section 7.03(j), the amount thereof that has been repaid to the investor
in cash as dividends or distributions received in connection with such
Investment, or as a

 

38

--------------------------------------------------------------------------------


 

repayment of principal or a return of capital (up to the amount of the initial
Investment), but without any other adjustment for increases or decreases in
value of, or write-ups, write-downs or write-offs with respect to, such
Investment after the date of such Investment, shall be deemed not to be utilized
at such time pursuant to such Section 7.03(j)).

 

“Note” means a Term A Note, a Term B Note or a Revolving Credit Note, as the
context may require.

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, Letter of Credit, Secured Cash Management
Agreement or Secured Hedge Agreement, in each case whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against any Loan Party or any Affiliate
thereof of any proceeding under any Debtor Relief Laws naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding; provided that the Obligations shall exclude
any Excluded Swap Obligations.

 

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, Joint Venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Documents).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).

 

39

--------------------------------------------------------------------------------


 

“Outstanding Amount” means (a) with respect to Term Loans, Revolving Credit
Loans and Swing Line Loans on any date, the Dollar Equivalent amount of the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of Term Loans, Revolving Credit Loans
and Swing Line Loans, as the case may be, occurring on such date; and (b) with
respect to any L/C Obligations on any date, the Dollar Equivalent amount of the
aggregate outstanding amount of such L/C Obligations on such date after giving
effect to any L/C Credit Extension occurring on such date and any other changes
in the aggregate amount of the L/C Obligations as of such date, including as a
result of any reimbursements by the Borrowers of Unreimbursed Amounts.

 

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, the applicable L/C Issuer, or the Swing
Line Lender, as the case may be, in accordance with banking industry rules on
interbank compensation, and (b) with respect to any amount denominated in an
Alternative Currency, the rate of interest per annum at which overnight deposits
in the applicable Alternative Currency, in an amount approximately equal to the
amount with respect to which such rate is being determined, would be offered for
such day by a branch or Affiliate of Bank of America in the applicable offshore
interbank market for such currency to major banks in such interbank market.

 

“Participant” has the meaning specified in Section 10.06(d).

 

“Participant Register” has the meaning specified in Section 10.06(d).

 

“Participating Member State” means any member state of the European Union that
has the Euro as its lawful currency in accordance with legislation of the
European Union relating to Economic and Monetary Union.

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Act” means the Pension Protection Act of 2006.

 

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

 

“Pension Plan” means any employee pension benefit plan (other than a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Company and any ERISA Affiliate as to which the Company or any ERISA
Affiliate could have any liability (contingent or otherwise) and is either
covered by Title IV of ERISA or is subject to the minimum funding standards
under Section 412 of the Code.

 

“Performance Contingent Obligations” means any bid, performance or similar
project related bonds, parent company guarantees, bank guaranties or surety
bonds or Performance Letters of Credit.

 

40

--------------------------------------------------------------------------------


 

“Performance Letter of Credit” means a standby Letter of Credit used directly or
indirectly to cover bid, performance, advance and retention obligations,
including, without limitation, Letters of Credit issued in favor of sureties who
in connection therewith cover bid, performance, advance and retention
obligations.

 

“Performance Letter of Credit Commitment” means, as to each Performance Letter
of Credit Lender, its obligation to purchase participations in L/C Obligations
under the Performance Letter of Credit Facility in an aggregate principal amount
at any one time outstanding not to exceed the amount set forth opposite such
Performance Letter of Credit Lender’s name on Schedule 2.01 under the caption
“Performance Letter of Credit Commitment” or opposite such caption in the
Assignment and Assumption pursuant to which such Performance Letter of Credit
Lender becomes a party hereto, as applicable, as such amount may be adjusted
from time to time in accordance with this Agreement.

 

“Performance Letter of Credit Exposure” means, as to any Performance Letter of
Credit Lender at any time, the aggregate Outstanding Amount at such time of its
participation in L/C Obligations under the Performance Letter of Credit Facility
at such time.

 

“Performance Letter of Credit Facility” means, at any time, the aggregate amount
of the Performance Letter of Credit Lenders’ Performance Letter of Credit
Commitments at such time.

 

“Performance Letter of Credit Increase” has the meaning assigned to such term in
Section 2.16(a).

 

“Performance Letter of Credit Increase Lender” has the meaning assigned to such
term in Section 2.16(d).

 

“Performance Letter of Credit Lender” means, at any time, any Lender that has a
Performance Letter of Credit Commitment at such time.

 

“Permitted Acquisition” means the non-hostile purchase or other acquisition of
one or more related businesses so long as:

 

(a)           the Person to be acquired becomes, or the assets to be acquired
are acquired by, the Company or a Restricted Subsidiary of the Company;

 

(b)           no Event of Default exists either on the date the agreement
governing such acquisition is executed or on the date of consummation thereof
(either before or after such consummation), subject to Section 2.16(d)(i);

 

(c)           after giving effect to such acquisition, the Consolidated Leverage
Ratio (determined as of the most recently completed relevant period after giving
pro forma effect to such acquisition, any adjustments to adjusted Consolidated
EBITDA made in connection therewith and any Indebtedness (including any Credit
Extensions) incurred in connection therewith) shall be at least 0.25 less than
the then-applicable Consolidated Leverage Ratio required pursuant to
Section 7.11(b);

 

41

--------------------------------------------------------------------------------


 

(d)           without limitation of clause (c) above, after giving effect to
such acquisition, the Company is in compliance with the other financial
covenants contained in Section 7.11 (determined as of the most recently
completed relevant period after giving pro forma effect to such acquisition, any
adjustments to adjusted Consolidated EBITDA made in connection therewith and any
Indebtedness (including any Credit Extensions) incurred in connection
therewith); and

 

(e)           the Administrative Agent shall have received a certificate
certifying that all the requirements set forth in this definition have been
satisfied with respect to such purchase or other acquisition, together with
reasonably detailed calculations demonstrating satisfaction of the requirements
set forth in clauses (c) and (d) above.

 

“Permitted Capital Stock Buybacks” means the acquisition by the Company of
shares of the Company’s Capital Stock provided that:

 

(a) no Default or Event of Default shall have occurred and be continuing both
before and immediately after giving effect to such acquisition;

 

(b) such acquisition shall not be in violation of Regulations U and X of the
FRB; and

 

(c) such acquisition shall be permitted by Section 7.06.

 

“Permitted Closing Date Indebtedness” means the following Indebtedness of the
Company and its Subsidiaries (giving effect to the Acquisition) as of the
Closing Date: (a) Indebtedness under the Facilities; (b) the New Notes; (c) the
Existing Target Notes (to the extent not previously put and purchased by the
Company or the Target pursuant to the Target Note Put Right); (d) Indebtedness
of the Company and its Subsidiaries (prior to giving effect to the Acquisition)
outstanding as of July 11, 2014, other than (i) Indebtedness and commitments
under the Existing Credit Agreements and (ii) the Existing Company Notes;
(e) Indebtedness of the Target and its Subsidiaries (prior to giving effect to
the Acquisition) outstanding as of July 11, 2014 or permitted to be incurred or
outstanding pursuant to the Acquisition Agreement, other than Indebtedness under
the Existing Target Credit Agreement; (f) accounts receivable financings and
short-term financings existing as of the Closing Date; (g) financings of or
related to AECOM Capital projects (including Guarantees with respect thereto)
consistent with the business plan of AECOM Capital in effect on July 11, 2014;
(h) other Indebtedness for borrowed money, including securitizations, real
estate financings, capital leases and purchase money financings, in an aggregate
principal amount outstanding not to exceed $125 million, or otherwise reasonably
satisfactory to the Arrangers; and (i) replacements, extensions and renewals of
any Indebtedness for borrowed money described in clauses (a) through (h) above
at maturity, without any material increase of the principal amount thereof.  For
purposes of this definition, “Indebtedness for borrowed money” excludes for the
avoidance of doubt (i) the deferred purchase price of property or services in
the ordinary course of business (but not purchase money financings for fixed or
capital assets or Capitalized Leases), (ii) trade debt, (iii) earnout
obligations, (iv) obligations under letters of credit and similar instruments,
(v) obligations under operating leases, (vi) Indebtedness under ordinary course
hedging arrangements (not entered into for speculative purposes),
(vi) Performance Contingent Obligations, (vii) obligations under bank guaranties
or surety bonds and (viii) Guarantees or other contingent obligations.

 

42

--------------------------------------------------------------------------------


 

“Permitted L/C Party” means the Company, any Restricted Subsidiary of the
Company and any Joint Venture.

 

“Permitted Liens” means the Liens permitted by Section 7.01.

 

“Person” means any natural person, corporation, limited liability company,
trust, Joint Venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan, but not including a Multiemployer Plan or
Multiple Employer Plan), maintained for employees of the Company or any ERISA
Affiliate or any such Plan to which the Company or any ERISA Affiliate is
required to contribute on behalf of any of its employees.

 

“Platform” has the meaning specified in Section 6.02.

 

“Preferred Stock” means, as applied to the Equity Interests of any Person,
Equity Interests of any class or classes (however designated) that is preferred
as to the payment of dividends, or as to the distribution of assets upon any
voluntary or involuntary liquidation or dissolution of such Person, over shares
of Equity Interests of any other class of such Person.

 

“Priority Indebtedness” means (a) any Indebtedness of the Company secured by a
Lien permitted solely under Section 7.01(e) and (b) any Indebtedness of a
Restricted Subsidiary; provided that there shall be excluded from any
calculation of Priority Indebtedness the Indebtedness of any Restricted
Subsidiary evidenced by (i) a Guarantee of the Indebtedness of the Company owing
pursuant to this Agreement and (ii) a Guarantee delivered by a Guarantor of
other Indebtedness of the Company.

 

“Public Lender” has the meaning specified in Section 6.02.

 

“Qualified ECP Guarantor” shall mean, at any time, the Company, each Domestic
Borrower that is not an Excluded Subsidiary, and each Guarantor with total
assets exceeding $10,000,000 or that qualifies at such time as an “eligible
contract participant” under the Commodity Exchange Act and can cause another
person to qualify as an “eligible contract participant” at such time under
§1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Rate Determination Date” means two (2) Business Days prior to the commencement
of such Interest Period (or such other day as is generally treated as the rate
fixing day by market practice in such interbank market, as determined by the
Administrative Agent; provided that to the extent such market practice is not
administratively feasible for the Administrative Agent, such other day as
otherwise reasonably determined by the Administrative Agent).

 

“Register” has the meaning specified in Section 10.06(c).

 

“Recipient” means the Administrative Agent, any Lender, the L/C Issuers or any
other recipient of any payment to be made by or on account of any obligation of
any Loan Party hereunder.

 

43

--------------------------------------------------------------------------------


 

“Recovery Event” shall mean any settlement of or payment in respect of any
property or casualty insurance claim or any taking or condemnation proceeding
relating to any asset of the Company or any Restricted Subsidiary.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

 

“Release” means any release, spill, emission, discharge, deposit, disposal,
leaking, pumping, pouring, dumping, emptying, injection or leaching into the
Environment, or into, from or through any building, structure or facility.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

 

“Repricing Event” shall mean (a) any prepayment or repayment of Term B Loans
with the proceeds of, or any conversion of Term B Loans into, any new or
replacement loans or similar bank indebtedness bearing interest with an
“effective yield” (taking into account upfront fees, interest rate spreads,
interest rate benchmark floors and original issue discount) less than the
“effective yield” applicable to the Term B Loans subject to such event (as such
comparative yields are determined by the Administrative Agent) and (b) any
amendment to this Agreement which reduces the “effective yield” (other than as a
result of no longer applying the Default Rate) applicable to all or a portion of
the Term B Loans (it being understood that any amount required to be paid
pursuant to Section 2.05(c) with respect to a Repricing Event shall apply to any
required assignment by a Non-Consenting Lender in connection with any such
amendment pursuant to Section 10.13).  For the avoidance of doubt, any
prepayment of the Term B Facility with all or a portion of the proceeds of a
Term A Facility Subsequent Advance pursuant to Section 2.01(a)(ii) and the
proviso to Section 4.02 shall not be considered a “Repricing Event.”

 

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Term Loans or Revolving Credit Loans, a Loan Notice, (b) with
respect to an L/C Credit Extension, a Letter of Credit Application, and (c) with
respect to a Swing Line Loan, a Swing Line Loan Notice.

 

“Required Performance Letter of Credit Lenders” means, at any time, Performance
Letter of Credit Lenders having Total Performance Letter of Credit Exposures
representing more than 50% of the Total Performance Letter of Credit Exposures
of all Performance Letter of Credit Lenders.  The Total Performance Letter of
Credit Exposure of any Defaulting Lender which is a Performance Letter of Credit
Lender shall be disregarded in determining Required Performance Letter of Credit
Lenders at any time; provided that, any outstanding Unreimbursed Amounts under
the Performance Letter of Credit Facility that such Defaulting Lender has failed
to fund and that have not otherwise been Cash Collateralized and/or reallocated
to and funded by another Performance Letter of Credit Lender shall be deemed to
be held by the affected L/C Issuer in making such determination.

 

“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than 50% of the Total Credit Exposures of all Lenders.  The
Total Credit

 

44

--------------------------------------------------------------------------------


 

Exposure of any Defaulting Lender shall be disregarded in determining Required
Lenders at any time; provided that, the amount of any participation in any Swing
Line Loan and Unreimbursed Amounts that any Defaulting Lender which is a
Revolving Credit Lender or a Performance Letter of Credit Lender has failed to
fund that have not been reallocated to and funded by another Revolving Credit
Lender shall be deemed to be held by the Lender that is the Swing Line Lender or
the affected L/C Issuer, as the case may be, in making such determination.

 

“Required Revolving Lenders” means, at any time, Revolving Credit Lenders having
Total Revolving Credit Exposures representing more than 50% of the Total
Revolving Credit Exposures of all Revolving Credit Lenders.  The Total Revolving
Credit Exposure of any Defaulting Lender which is a Revolving Credit Lender
shall be disregarded in determining Required Revolving Lenders at any time;
provided that, the amount of any participation in any outstanding Swing Line
Loan and any outstanding Unreimbursed Amounts under the Revolving Credit
Facility that such Defaulting Lender has failed to fund and that have not
otherwise been Cash Collateralized and/or reallocated to and funded by another
Revolving Credit Lender shall be deemed to be held by the Lender that is the
Swing Line Lender or the affected L/C Issuer, as the case may be, in making such
determination.

 

“Required Term A Lenders” means, as of any date of determination, Term A Lenders
having Total Term A Loan Exposure representing more than 50% of the Total Term A
Loan Exposure of all Term A Lenders on such date; provided that the portion of
the Term A Facility held by any Defaulting Lender shall be excluded for purposes
of making a determination of Required Term A Lenders.

 

“Required Term B Lenders” means, as of any date of determination, Term B Lenders
having Total Term B Loan Exposure representing more than 50% of the Total Term B
Loan Exposure of all Term B Lenders on such date; provided that the portion of
the Term B Facility held by any Defaulting Lender shall be excluded for purposes
of making a determination of Required Term B Lenders.

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party
and solely for purposes of the delivery of incumbency certificates pursuant to
Section 4.01, the secretary or any assistant secretary of a Loan Party and,
solely for the purposes of notices given pursuant to Article II, any other
officer or employee of the applicable Loan Party so designated by any of the
foregoing officers in a notice to the Administrative Agent or any other officer
or employee of the applicable Loan Party designated in or pursuant to an
agreement between the applicable Loan Party and the Administrative Agent.  Any
document delivered hereunder that is signed by a Responsible Officer of a Loan
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Person or any of its Restricted Subsidiaries, or any payment
(whether in cash, securities or other property), including any sinking fund or
similar deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such capital stock or other

 

45

--------------------------------------------------------------------------------


 

Equity Interest, or on account of any return of capital to any Person’s
stockholders, partners or members (or the equivalent of any thereof).

 

“Restricted Subsidiary” means any Subsidiary of the Company that is not an
Unrestricted Subsidiary.

 

“Revaluation Date” means (a) with respect to any Loan, each of the following: 
(i) each date of a Borrowing of a Eurocurrency Rate Loan denominated in an
Alternative Currency, (ii) each date of a continuation of a Eurocurrency Rate
Loan denominated in an Alternative Currency pursuant to Section 2.02, and
(iii) such additional dates as the Administrative Agent shall determine or the
Required Lenders shall require; and (b) with respect to any Letter of Credit,
each of the following:  (i) each date of issuance of a Letter of Credit
denominated in an Alternative Currency, (ii) each date of an amendment of any
such Letter of Credit having the effect of increasing the amount thereof,
(iii) each date of any payment by the applicable L/C Issuer under any Letter of
Credit denominated in an Alternative Currency, (iv) in the case of all Existing
Letters of Credit denominated in Alternative Currencies, the Closing Date, and
(v) such additional dates as the Administrative Agent or the applicable L/C
Issuer shall determine or the Required Lenders shall require.

 

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurocurrency Rate
Loans, having the same Interest Period made by each of the Revolving Credit
Lenders pursuant to Section 2.01(c).

 

“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the Borrowers pursuant to
Section 2.01(c), (b) purchase participations in L/C Obligations, and
(c) purchase participations in Swing Line Loans, in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Lender’s name on Schedule 2.01 under the caption “Revolving Credit
Commitment” or opposite such caption in the Assignment and Assumption pursuant
to which such Lender becomes a party hereto, as applicable, as such amount may
be adjusted from time to time in accordance with this Agreement.

 

“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
Outstanding Amount at such time of its Loans and the aggregate Outstanding
Amount of such Lender’s participation in L/C Obligations under the Revolving
Credit Facility and Swing Line Loans at such time.

 

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time.

 

“Revolving Credit Increase” has the meaning specified in Section 2.16(a).

 

“Revolving Credit Increase Lender” has the meaning specified in Section 2.16(a).

 

“Revolving Credit Lender” means, at any time, (a) so long as any Revolving
Credit Commitment is in effect, any Lender that has a Revolving Credit
Commitment at such time or (b) if the Revolving Credit Commitments have
terminated or expired, any Lender that has a

 

46

--------------------------------------------------------------------------------


 

Revolving Credit Loan or a participation in L/C Obligations under the Revolving
Credit Facility or Swing Line Loans at such time.

 

“Revolving Credit Loan” has the meaning specified in Section 2.01(c).

 

“Revolving Credit Note” means a promissory note made by the Borrowers in favor
of a Revolving Credit Lender evidencing Revolving Credit Loans or Swing Line
Loans, as the case may be, made by such Revolving Credit Lender, substantially
in the form of Exhibit C-3.

 

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor thereto.

 

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the applicable L/C Issuer, as the case
may be, to be customary in the place of disbursement or payment for the
settlement of international banking transactions in the relevant Alternative
Currency.

 

“Sanction(s)” means any sanction administered or enforced by the United States
Government (including without limitation, OFAC), the United Nations Security
Council, the European Union, or Her Majesty’s Treasury.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between any Loan Party and any Cash Management Bank.

 

“Secured Hedge Agreement” means any Swap Contract permitted under Article VI or
VII that is entered into by and between any Loan Party and any Hedge Bank.

 

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the L/C Issuers, the Hedge Banks, the Cash Management Banks, each co-agent or
sub-agent appointed by the Administrative Agent from time to time pursuant to
Section 9.05, and the other Persons the Obligations owing to which are or are
purported to be secured by the Collateral under the terms of the Collateral
Documents.

 

“Security and Pledge Agreement” means that certain Security and Pledge Agreement
dated as of the Closing Date by the Borrowers and the Guarantors to the
Administrative Agent for the benefit of the Secured Parties, as supplemented or
joined from time to time by the execution and delivery of supplements and
joinders as provided therein or as otherwise reasonably acceptable to the
Administrative Agent.

 

“Significant Subsidiary” means any direct or indirect wholly-owned domestic
Restricted Subsidiary of the Company (other than an Excluded Subsidiary) that,
individually (without consolidation with the Company or any of its other
Subsidiaries) either (a) has assets with a book value that totals 2.5% or more
of the book value of all assets of the Company and its wholly-

 

47

--------------------------------------------------------------------------------


 

owned Restricted Subsidiaries on a consolidated basis as of the end of the most
recent fiscal quarter of the Company or (b) generates Consolidated EBITDA in any
fiscal year of the Company that is 2.5% or more of Consolidated EBITDA of the
Company and its wholly-owned Restricted Subsidiaries in any fiscal year;
provided that if neither (x) the aggregate book value of all assets of the
Company and all Significant Subsidiaries constitutes 75% or more of the book
value of all assets of the Company and its wholly-owned Restricted Subsidiaries
on a consolidated basis as of the end of the most recently ended fiscal year,
nor (y) the aggregate Consolidated EBITDA of the Company and all Significant
Subsidiaries represents 75% or more of the Consolidated EBITDA of the Company
and its wholly-owned Restricted Subsidiaries for the most recently ended fiscal
year, then in such case the Company shall identify additional wholly-owned
domestic Restricted Subsidiaries to constitute Significant Subsidiaries such
that at least one of the foregoing 75% tests is satisfied (or, if neither such
75% test is satisfied with all wholly-owned domestic Restricted Subsidiaries
other than Excluded Subsidiaries, then all wholly-owned domestic Restricted
Subsidiaries other than Excluded Subsidiaries of the Company shall become
“Significant Subsidiaries”); provided further that in no event shall any
Excluded Subsidiary be required to be a Guarantor.

 

“Solvent” and “Solvency” mean, on any date of determination, that on such date
(a) the amount of the fair value of the assets of the Company and its
Subsidiaries, on a consolidated basis as of such date, exceeds, on a
consolidated basis, the amount of all liabilities of the Company and its
Subsidiaries on a consolidated basis, contingent or otherwise, (b) the present
fair saleable value of the property (on a going concern basis) of the Company
and its Subsidiaries, on a consolidated basis, is greater than the amount that
will be required to pay the probable liability, on a consolidated basis, of
their debts and other liabilities, subordinated, contingent or otherwise, as
such debts and other liabilities become absolute and matured in the ordinary
course of business, (c) the Company and its Subsidiaries, on a consolidated
basis, are able to pay their debts and liabilities, subordinated, contingent or
otherwise, as such liabilities become absolute and matured in the ordinary
course of business; and (d) the Company and its Subsidiaries, on a consolidated
basis, are not engaged in, and are not about to engage in, any business or
transaction contemplated as of such date for which they have unreasonably small
capital.  The amount of any contingent liability at any time shall be computed
as the amount that would reasonably be expected to become an actual and matured
liability at such time.

 

“Special Notice Currency” means at any time an Alternative Currency, other than
the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.

 

“Specified Default” shall mean an Event of Default arising under either or both
of Sections 8.01(a) or 8.01(f).

 

“Specified Loan Party” means any Loan Party that is not an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to any “keepwell, support or other agreement”).

 

“Specified Purchase Agreement Representations” means the representations made by
the Target and/or its Subsidiaries with respect to the Target and/or its
Subsidiaries in the Acquisition Agreement as are material to the interests of
the Lenders, but only to the extent that the Company

 

48

--------------------------------------------------------------------------------


 

(or any applicable Affiliate of the Company, including any other applicable
Subsidiary of the Company) has the right to terminate its obligations under the
Acquisition Agreement, or to decline to consummate the Acquisition pursuant to
the Acquisition Agreement, as a result of a breach of such representation in the
Acquisition Agreement, determined without regard to whether any notice is
required to be delivered by the Company or any of its Affiliates party to the
Acquisition Agreement.

 

“Specified Representations” means the representations and warranties of the
Company and the Material Guarantors set forth in Sections 5.01(a),
5.01(b)(ii) (but solely to the extent related to the Loan Documents), 5.02
(other than part (b) or (c) thereof), 5.04, 5.14, 5.18, 5.19, 5.20 and 5.21 (but
only to the extent related to the creation, validity and (solely with respect to
Liens in assets with respect to which a Lien may be perfected by filing of a UCC
financing statement under the Uniform Commercial Code or filing of a security
agreement with the United States Copyright Office or the United States Patent
and Trademark Office) perfection of Liens) of this Agreement.

 

“Specified Transaction” means any Investment that results in a Person becoming a
Restricted Subsidiary, any designation of a Subsidiary as a Restricted
Subsidiary or an Unrestricted Subsidiary, any Permitted Acquisition, any
Disposition that results in a Restricted Subsidiary ceasing to be a Subsidiary
of the Company, any Investment constituting an acquisition of assets
constituting a business unit, line of business or division of another Person or
any Disposition of a business unit, line of business or division of the Company
or a Restricted Subsidiary, in each case whether by merger, consolidation,
amalgamation or otherwise, and in each case, in excess of $20,000,000 per such
transaction (or series of related transactions), or any incurrence or repayment
of Indebtedness (other than Indebtedness incurred or repaid under any revolving
credit facility without any adjustment to the commitments thereunder),
Restricted Payment or other event that by the terms of this Agreement requires a
test to be calculated for “pro forma compliance” or on a “pro forma basis” or
after giving “pro forma effect.”

 

“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the applicable L/C Issuer, as applicable, to be the rate quoted by the Person
acting in such capacity as the spot rate for the purchase by such Person of such
currency with another currency through its principal foreign exchange trading
office at approximately 11:00 a.m. on the date two Business Days prior to the
date as of which the foreign exchange computation is made; provided that the
Administrative Agent or the applicable L/C Issuer may obtain such spot rate from
another financial institution designated by the Administrative Agent or such L/C
Issuer if the Person acting in such capacity does not have as of the date of
determination a spot buying rate for any such currency; and provided further
that such L/C Issuer may use such spot rate quoted on the date as of which the
foreign exchange computation is made in the case of any Letter of Credit
denominated in an Alternative Currency.

 

“Sterling” and “£” mean the lawful currency of the United Kingdom.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are

 

49

--------------------------------------------------------------------------------


 

at the time beneficially owned, or the management of which is otherwise
controlled (as determined in accordance with GAAP), or both, by such Person. 
Unless otherwise specified, all references herein to a “Subsidiary” or to
“Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the Company.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

“Swap Obligations” means with respect to any Guarantor any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

 

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

 

“Swing Line Loan” has the meaning specified in Section 2.04(a).

 

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which shall be substantially in the form of Exhibit B or such
other form as approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Company.

 

50

--------------------------------------------------------------------------------


 

“Swing Line Sublimit” means an amount equal to the lesser of (a) $50,000,000 and
(b) the Revolving Credit Facility.  The Swing Line Sublimit is part of, and not
in addition to, the Revolving Credit Facility.

 

“Synthetic Lease Obligation” means the monetary obligation of a Person under a
so-called synthetic, off-balance sheet or tax retention lease.

 

“Target” means URS Corporation, a Delaware corporation.

 

“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer payment system, which utilizes a single shared
platform and which was launched on November 19, 2007 (or, if such payment system
ceases to be operative, such other payment system, if any, determined by the
Administrative Agent to be a suitable replacement), is open for the settlement
of payments in Euro.

 

“Target Material Adverse Effect” means, with respect to any Person, any event,
change, circumstance, occurrence, effect or state of facts that (a) is or would
reasonably be expected to be materially adverse to the business, assets,
liabilities, condition (financial or otherwise) or results of operations of such
Person and its Subsidiaries, taken as a whole, or (b) materially impairs the
ability of such Person to consummate, or prevents or materially delays, the
Acquisition or any of the other transactions contemplated by the Acquisition
Agreement or would reasonably be expected to do so; provided, however, that in
the case of clause (a) only, Target Material Adverse Effect shall not include
any event, change, circumstance, occurrence, effect or state of facts to the
extent caused by or resulting from one or more of (i) changes or conditions
generally affecting the industries in which such Person (or its Subsidiaries)
operates or the economy or the financial or securities markets or markets or
regulatory conditions generally in the United States or any other jurisdiction
in which such Person (or its Subsidiaries) operates, including interest rates or
currency exchange rates, or changes therein, and including effects on such
industries, economy or markets resulting from any regulatory and political
conditions or developments in general, (ii) changes in global or national
political conditions, including the outbreak or escalation of war or acts of
terrorism, (iii) changes (or proposed changes) in Law or GAAP (or local
equivalents in the applicable jurisdiction), (iv) earthquakes, hurricanes,
tsunamis, typhoons, lightning, hail storms, blizzards, tornadoes, droughts,
floods, cyclones, arctic frosts, mudslides, wildfires and other natural
disasters, weather conditions or acts of God, (v) the failure to meet any
revenue, earnings or other projections, forecasts or predictions (provided that
this exception shall not prevent or otherwise affect a determination that any
events, changes, circumstances, occurrences, effects or states of facts
underlying a failure described in this clause (v) has resulted in, or
contributed to, or would reasonably be expected to result in or contribute to, a
Target Material Adverse Effect), (vi) the announcement or pendency of the
Acquisition Agreement, the Acquisition or any of the other transactions
contemplated by the Acquisition Agreement, or (vii) any action or non-action
expressly required to be taken or not taken, as the case may be, by the parties
to the Acquisition Agreement; provided, that, with respect to clauses (i), (ii),
(iii) and (iv), the impact of such event, change, circumstance, occurrence,
effect or state of facts is not disproportionately adverse to such Person and
its Subsidiaries, taken as a whole, relative to other participants in their
industry (each capitalized term used in the definition of Target Material
Adverse Effect (other than the defined terms Acquisition Agreement and Target
Material

 

51

--------------------------------------------------------------------------------


 

Adverse Effect) has the meaning given to such term in the Acquisition Agreement
as in effect as of July 11, 2014).

 

“Target Note Put Right” means any right of the holders of the Existing Target
Notes to demand that the issuers of such Existing Target Notes redeem, repay or
repurchase the Existing Target Notes as a result of the consummation of the
Acquisition (whether such right to demand redemption, repayment or repurchase is
exercised or exercisable on or after the Closing Date).

 

“Tax Arrangement” means any tax arrangement or structure among the Company and
its Restricted Subsidiaries that:

 

(a)                                 is entered into or created pursuant to
advice from any of Ernst & Young, KPMG, PricewaterhouseCoopers, Deloitte Touche
Tohmatsu, their respective Affiliates or any other nationally recognized tax
advisory firm and a copy of such advice is either delivered or made available to
the Administrative Agent and the Lenders;

 

(b)                                 requires that one or more Restricted
Subsidiaries (but not the Company) directly incur Indebtedness;

 

(c)                                  is intended to enable the Company and/or
its Restricted Subsidiaries to realize tax savings in connection with
(i) repatriation of cash at lower tax rates than would be the case absent such
tax arrangement or structure or (ii) qualifying for tax credits, tax deductions
or other tax incentives greater than the cost of structuring and implementing
such tax arrangement or structure, provided that, for the avoidance of doubt,
any interest deduction on such Indebtedness shall not be considered as a tax
credit, tax deduction or other tax incentive; and

 

(d)                                 complies with applicable Laws and
regulations.

 

“Tax Arrangement Priority Indebtedness” means Priority Indebtedness incurred by
a Restricted Subsidiary of the Company pursuant to a Tax Arrangement.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Term A Borrowing” means a borrowing consisting of simultaneous Term A Loans of
the same Type and, in the case of Eurocurrency Rate Loans, having the same
Interest Period made by each of the Term A Lenders pursuant to Section 2.01(a).

 

“Term A Commitment” means, as to each Term A Lender, its obligation to make Term
A Loans to the Company pursuant to Section 2.01(a) in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Term A Lender’s name on Schedule 2.01 under the caption “Term A Commitment”
or opposite such caption in the Assignment and Assumption pursuant to which such
Term A Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement.

 

52

--------------------------------------------------------------------------------


 

“Term A Facility” means (a) at any time during the Availability Period in
respect of such Facility, the sum of (i) the aggregate amount of the unused Term
A Commitments at such time and (ii) the aggregate principal amount of the Term A
Loans of all Term A Lenders outstanding at such time and (b) thereafter, the
aggregate principal amount of the Term A Loans of all Term A Lenders outstanding
at such time.

 

“Term A Facility Initial Advance” means the Term A Borrowing to be made on the
Closing Date in an amount not to exceed $925,000,000.

 

“Term A Facility Subsequent Advance” means the Term A Borrowing to be made
during the Availability Period with respect to the Term A Facility in an amount
not to exceed $1,000,000,000.

 

“Term A Lender” means, at any time, any Lender that has a Term A Commitment or
that holds Term A Loans at such time.

 

“Term A Loan” means an advance made by any Term A Lender under the Term A
Facility.

 

“Term A Loan Increase” has the meaning assigned to such term in Section 2.16(a).

 

“Term A Note” means a promissory note made by the Company in favor of a Term A
Lender evidencing Term A Loans made by such Term A Lender, substantially in the
form of Exhibit C-1.

 

“Term B Borrowing” means a borrowing consisting of simultaneous Term B Loans of
the same Type and, in the case of Eurocurrency Rate Loans, having the same
Interest Period made by each of the Term B Lenders pursuant to Section 2.01(b).

 

“Term B Commitment” means, as to each Term B Lender, its obligation to make Term
B Loans to the Company pursuant to Section 2.01(b) in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Lender’s name on Schedule 2.01 under the caption “Term B Commitment” or
opposite such caption in the Assignment and Assumption pursuant to which such
Term B Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement.

 

“Term B Facility” means, at any time, (a) on or prior to the Closing Date, the
aggregate amount of the Term B Commitments at such time and (b) thereafter, the
aggregate principal amount of the Term B Loans of all Term B Lenders outstanding
at such time.

 

“Term B Lender” means at any time, (a) on or prior to the Closing Date, any
Lender that has a Term B Commitment at such time and (b) at any time after the
Closing Date, any Lender that holds Term B Loans at such time.

 

“Term B Loan” means an advance made by any Term B Lender under the Term B
Facility.

 

“Term B Loan Increase” has the meaning assigned to such term in Section 2.16(a).

 

53

--------------------------------------------------------------------------------


 

“Term B Note” means a promissory note made by the Company in favor of a Term B
Lender, evidencing Term B Loans made by such Term B Lender, substantially in the
form of Exhibit C-2.

 

“Term Borrowing” means either a Term A Borrowing or a Term B Borrowing.

 

“Term Commitment” means either a Term A Commitment or a Term B Commitment.

 

“Term Facilities” means, at any time, the Term A Facility and the Term B
Facility.

 

“Term Lender” means, at any time, a Term A Lender or a Term B Lender.

 

“Term Loan” means a Term A Loan or a Term B Loan.

 

“Threshold Amount” means the greater of (a) $100,000,000 and (b) 2.5%
Consolidated Net Worth as of the last day of the most recent fiscal year for
which financial statements have been delivered pursuant to Section 6.01 (or,
prior to the first delivery thereof, the financial statements described in
Section 5.05(b)).

 

“Total Credit Exposure” means, as to any Lender at any time, the aggregate
amount of the Total Revolving Credit Exposure, Total Term A Loan Exposure, Total
Term B Loan Exposure and Total Performance Letter of Credit Exposure of such
Lender.

 

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

 

“Total Performance Letter of Credit Exposure” means, as to any Performance
Letter of Credit Lender at any time, the unused Performance Letter of Credit
Commitments and the Performance Letter of Credit Exposure of such Performance
Letter of Credit Lender at such time.

 

“Total Revolving Credit Exposure” means, as to any Revolving Credit Lender at
any time, the unused Revolving Credit Commitments and the Revolving Credit
Exposure of such Revolving Credit Lender at such time.

 

“Total Revolving Credit Outstandings” means the aggregate Outstanding Amount of
all Revolving Credit Loans, Swing Line Loans and L/C Obligations under the
Revolving Credit Facility.

 

“Total Term A Loan Exposure” means, as to any Term A Lender at any time, the
unused Term A Commitments (if any) and the Outstanding Amount of all Term A
Loans of such Term A Lender at such time.

 

“Total Term B Loan Exposure” means, as to any Term B Lender at any time, the
unused Term B Commitments (if any) and the Outstanding Amount of all Term B
Loans of such Term B Lender at such time.

 

54

--------------------------------------------------------------------------------


 

“Transactions” means the following transactions to occur on or prior to the
Closing Date:  (a) the consummation of the Acquisition (including the issuance
of Equity Interests in the Company in accordance with the Acquisition
Agreement), (b) the entering into and making of the initial Credit Extensions
under the Loan Documents, (c) the refinancing of existing Indebtedness of the
Target and its Subsidiaries and of the Company and its Subsidiaries (including
Indebtedness under the Existing Revolving Credit Agreement, the Existing TLA
Credit Agreement, the Existing Target Credit Agreement, the Existing Company
Notes and, if applicable, the Existing Target Notes, but excluding any Permitted
Closing Date Indebtedness outstanding on the Closing Date), (d) the exercise of
any Target Note Put Right, (e) the retention of any Existing Target Notes after
final consummation of the Target Note Put Right, (f) the issuance of New Notes,
(g) transactions related to the foregoing and (h) the payment of fees and
expenses in connection with the foregoing.

 

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.

 

“UCC” means the Uniform Commercial Code as in effect in the State of New York
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.

 

“United States” and “U.S.” mean the United States of America.

 

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

 

“Unrestricted Subsidiary” means any Subsidiary designated by the Company as an
Unrestricted Subsidiary in accordance with Section 2.14(a) (until such time, if
ever, that such Subsidiary is re-designated as a Restricted Subsidiary in
accordance with Section 2.14(b)).

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.01(e)(ii)(B)(III).

 

“Yen” and “¥” mean the lawful currency of Japan.

 

1.02                        Other Interpretive Provisions.  With reference to
this Agreement and each other Loan Document, unless otherwise specified herein
or in such other Loan Document:

 

(a)                                 The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include,” “includes” and “including”
shall be deemed to be followed by the phrase “without limitation.”  The word
“will” shall be construed to have the same meaning and effect as the word
“shall.”  Unless the context requires otherwise, (i) any definition of or
reference to any agreement, instrument or other

 

55

--------------------------------------------------------------------------------


 

document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto,” “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Preliminary Statements, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Preliminary Statements,
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any law shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such law and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified or supplemented from time to time,
and (vi) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.

 

(b)                                 In the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including;” the words “to” and “until” each mean “to but excluding;” and the
word “through” means “to and including.”

 

(c)                                  Section headings herein and in the other
Loan Documents are included for convenience of reference only and shall not
affect the interpretation of this Agreement or any other Loan Document.

 

1.03                        Accounting Terms.  (a)  Generally.  All accounting
terms not specifically or completely defined herein shall be construed in
conformity with, and all financial data (including financial ratios and other
financial calculations) required to be submitted pursuant to this Agreement
shall be prepared in conformity with, GAAP applied on a consistent basis, as in
effect from time to time, applied in a manner consistent with that used in
preparing the Audited Financial Statements, except as otherwise specifically
prescribed herein.  Notwithstanding the foregoing, for purposes of determining
compliance with any covenant (including the computation of any financial
covenant) contained herein, (i) Indebtedness of the Company and its Subsidiaries
shall be deemed to be carried at 100% of the outstanding principal amount
thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on financial
liabilities shall be disregarded and (ii) the Company and its Subsidiaries shall
not be required to report on their consolidated balance sheet or otherwise
include as Indebtedness hereunder at any date any lease of the Company or any
Subsidiary that as of the date of this Agreement is (or if such lease were in
effect on the date of this Agreement, would be) an operating lease, irrespective
of any change in lease accounting standards under GAAP occurring after the date
of this Agreement.

 

(b)                                 Changes in GAAP.  If at any time any change
in GAAP (including the adoption of International Financial Reporting Standards)
would affect the computation of any financial ratio or requirement set forth in
any Loan Document, and either the Company or the Required Lenders shall so
request, the Administrative Agent, the Lenders and the Company shall negotiate
in good faith to amend such ratio or requirement to preserve the original intent
thereof in light of such

 

56

--------------------------------------------------------------------------------


 

change in GAAP (subject to the approval of the Required Lenders); provided that,
until so amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Company shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.  Without
limiting the foregoing, leases shall continue to be classified and accounted for
on a basis consistent with that reflected in the Audited Financial Statements
for all purposes of this Agreement, notwithstanding any change in GAAP relating
thereto, unless the parties hereto shall enter into a mutually acceptable
amendment addressing such changes, as provided for above.

 

(c)                                  Consolidation of Variable Interest
Entities.  All references herein to consolidated financial statements of the
Company and its Subsidiaries or Restricted Subsidiaries or to the determination
of any amount for the Company and its Subsidiaries or Restricted Subsidiaries on
a consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Company is required to
consolidate pursuant to FASB ASC 810 as if such variable interest entity were a
Subsidiary as defined herein.

 

(d)                                 Pro Forma Calculations.

 

(i)                                     For purposes of calculating the
Consolidated Interest Coverage Ratio, the Consolidated Leverage Ratio and the
Consolidated Senior Secured Leverage Ratio, Specified Transactions (and the
incurrence or repayment of any Indebtedness in connection therewith) that have
been made (A) during the period in respect of which such calculations are
required to be made or (B) subsequent to such period and prior to or
simultaneously with the event for which the calculation of any such ratio is
made on a pro forma basis (in the case of this clause (B), solely with respect
to determining pro forma compliance for such event, and not for other purposes
(including pricing or the applicable percentage for Excess Cash Flow
prepayments)) shall be calculated on a pro forma basis assuming that all such
Specified Transactions (and any increase or decrease in Consolidated EBITDA and
the component financial definitions used in either of the foregoing attributable
to any Specified Transaction) had occurred on the first day of the period in
respect of which such calculations are required to be made.  If since the
beginning of any applicable period any Person that subsequently became a
Restricted Subsidiary or was merged, amalgamated or consolidated with or into
the Company or any of its Restricted Subsidiaries since the beginning of such
period shall have made any Specified Transaction that would have required
adjustment pursuant to this Section 1.03(d), then the Consolidated Interest
Coverage Ratio, the Consolidated Leverage Ratio and the Consolidated Senior
Secured Leverage Ratio shall be calculated to give pro forma effect thereto in
accordance with this Section 1.03(d).

 

(ii)                                  Whenever pro forma effect is to be given
to a Specified Transaction, the pro forma calculations shall be made in good
faith by a Responsible Officer and in a manner reasonably acceptable to the
Administrative Agent, subject, in the case of any Permitted Acquisition, to the
Administrative Agent’s receipt of (x) the most recent financial statements with
respect to the acquired Person or business prepared by such

 

57

--------------------------------------------------------------------------------


 

acquired Person or the seller thereof and (y) to the extent available, the most
recent audited and interim unaudited financial statements with respect to the
acquired Person.

 

1.04                        Rounding.  Any financial ratios required to be
maintained by the Company pursuant to this Agreement shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).

 

1.05                        Exchange Rates; Currency Equivalents.

 

(a)                                 The Administrative Agent or the applicable
L/C Issuer, as applicable, shall determine the Spot Rates as of each Revaluation
Date to be used for calculating Dollar Equivalent amounts of Credit Extensions
and Outstanding Amounts denominated in Alternative Currencies.  Such Spot Rates
shall become effective as of such Revaluation Date and shall be the Spot Rates
employed in converting any amounts between the applicable currencies until the
next Revaluation Date to occur.  Except for purposes of financial statements
delivered by Loan Parties hereunder or calculating financial covenants hereunder
or except as otherwise provided herein, the applicable amount of any currency
(other than Dollars) for purposes of the Loan Documents shall be such Dollar
Equivalent amount as so determined by the Administrative Agent or the applicable
L/C Issuer, as applicable.

 

(b)                                 Wherever in this Agreement in connection
with a Revolving Credit Borrowing, conversion, continuation or prepayment of a
Eurocurrency Rate Loan or the issuance, amendment or extension of a Letter of
Credit, an amount, such as a required minimum or multiple amount, is expressed
in Dollars, but such Revolving Credit Borrowing, Eurocurrency Rate Loan or
Letter of Credit is denominated in an Alternative Currency, such amount shall be
the relevant Alternative Currency Equivalent of such Dollar amount (rounded to
the nearest unit of such Alternative Currency, with 0.5 of a unit being rounded
upward), as determined by the Administrative Agent or the applicable L/C Issuer,
as the case may be.

 

1.06                        Additional Alternative Currencies.

 

(a)                                 The Company may from time to time request
that Eurocurrency Rate Loans be made and/or Letters of Credit be issued under
the Revolving Credit Facility and/or the Performance Letter of Credit Facility,
in a currency other than those specifically listed in the definition of
“Alternative Currency;” provided that such requested currency is a lawful
currency (other than Dollars) that is readily available and freely transferable
and convertible into Dollars.  In the case of any such request with respect to
the making of Eurocurrency Rate Loans, such request shall be subject to the
approval of the Administrative Agent and, in the case of the Revolving Credit
Facility, the Revolving Credit Lenders; and in the case of any such request with
respect to the issuance of Letters of Credit, such request shall be subject to
the approval of the Administrative Agent and each applicable L/C Issuer.

 

(b)                                 Any such request shall be made to the
Administrative Agent not later than 11:00 a.m., 20 Business Days prior to the
date of the desired Credit Extension (or such other time or date as may be
agreed by the Administrative Agent and, in the case of any such request

 

58

--------------------------------------------------------------------------------


 

pertaining to Letters of Credit, the applicable L/C Issuer, in its or their sole
discretion).  In the case of any such request pertaining to Eurocurrency Rate
Loans, the Administrative Agent shall promptly notify each Revolving Credit
Lender thereof; and in the case of any such request pertaining to Letters of
Credit, the Administrative Agent shall promptly notify each applicable L/C
Issuer thereof.  Each Revolving Credit Lender (in the case of any such request
pertaining to Eurocurrency Rate Loans) or the applicable L/C Issuer (in the case
of a request pertaining to Letters of Credit) shall notify the Administrative
Agent, not later than 11:00 a.m., ten Business Days after receipt of such
request whether it consents, in its sole discretion, to the making of
Eurocurrency Rate Loans or the issuance of Letters of Credit, as the case may
be, in such requested currency.

 

(c)                                  Any failure by a Revolving Credit Lender or
an L/C Issuer, as the case may be, to respond to such request within the time
period specified in the preceding sentence shall be deemed to be a refusal by
such Revolving Credit Lender or such L/C Issuer, as the case may be, to permit
Eurocurrency Rate Loans to be made or Letters of Credit to be issued in such
requested currency.  If the Administrative Agent and all the Lenders consent to
making Eurocurrency Rate Loans in such requested currency, the Administrative
Agent shall so notify the Company and such currency shall thereupon be deemed
for all purposes to be an Alternative Currency hereunder for purposes of any
Revolving Credit Borrowings of Eurocurrency Rate Loans; and if the
Administrative Agent and the applicable L/C Issuer consent to the issuance of
Letters of Credit in such requested currency, the Administrative Agent shall so
notify the Company and such currency shall thereupon be deemed for all purposes
to be an Alternative Currency hereunder for purposes of any Letter of Credit
issuances.  If the Administrative Agent shall fail to obtain consent to any
request for an additional currency under this Section 1.06, the Administrative
Agent shall promptly so notify the Company.  Any specified currency of an
Existing Letter of Credit that is neither Dollars nor one of the Alternative
Currencies specifically listed in the definition of “Alternative Currency” shall
be deemed an Alternative Currency with respect to such Existing Letter of Credit
only.

 

1.07                        Change of Currency.

 

(a)                                 Each obligation of the Borrowers to make a
payment denominated in the national currency unit of any member state of the
European Union that adopts the Euro as its lawful currency after the date hereof
shall be redenominated into Euro at the time of such adoption.  If, in relation
to the currency of any such member state, the basis of accrual of interest
expressed in this Agreement in respect of that currency shall be inconsistent
with any convention or practice in the London interbank market for the basis of
accrual of interest in respect of the Euro, such expressed basis shall be
replaced by such convention or practice with effect from the date on which such
member state adopts the Euro as its lawful currency; provided that if any
Revolving Credit Borrowing in the currency of such member state is outstanding
immediately prior to such date, such replacement shall take effect, with respect
to such Revolving Credit Borrowing, at the end of the then current Interest
Period.

 

(b)                                 Each provision of this Agreement shall be
subject to such reasonable changes of construction as the Administrative Agent
may from time to time specify to be appropriate to reflect the adoption of the
Euro by any member state of the European Union and any relevant market
conventions or practices relating to the Euro.

 

59

--------------------------------------------------------------------------------


 

(c)                                  Each provision of this Agreement also shall
be subject to such reasonable changes of construction as the Administrative
Agent may from time to time specify to be appropriate to reflect a change in
currency of any other country and any relevant market conventions or practices
relating to the change in currency.

 

1.08                        Times of Day.  Unless otherwise specified, all
references herein to times of day shall be references to Pacific time (daylight
or standard, as applicable).

 

1.09                        Letter of Credit Amounts.  Unless otherwise
specified herein, the amount of a Letter of Credit at any time shall be deemed
to be the Dollar Equivalent of stated amount of such Letter of Credit in effect
at such time; provided, however, that with respect to any Letter of Credit that,
by its terms or the terms of any Issuer Document related thereto, provides for
one or more automatic increases in the stated amount thereof, the amount of such
Letter of Credit shall be deemed to be the Dollar Equivalent of the maximum
stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.

 

1.10                        Guaranteed Amounts.  For purposes of this Agreement
and the other Loan Documents, the amount of any Guarantee or other contingent
liability, to the extent constituting Indebtedness or an Investment shall be
(i) determined in accordance with GAAP, in the case of any such Guarantee or
other contingent liability related to Indebtedness or other obligations of AECOM
Capital (or Subsidiaries of, or Joint Ventures formed by, AECOM Capital) in
connection with projects of AECOM Capital (or Subsidiaries of, or Joint Ventures
formed by, AECOM Capital) and (ii) deemed to be an amount equal to the stated or
determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person or entity in good faith, in the case of any such Guarantee
or other contingent liability not described in clause (i) of this paragraph. 
For the avoidance of doubt, the stated or determinable amount of any undrawn
revolving facility shall be zero.

 

ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS

 

2.01                        The Loans.  (a)  The Term A Borrowing.  Subject to
the terms and conditions set forth herein, each Term A Lender severally agrees
to make (i) a single loan in Dollars to the Company in the nature of a Term A
Facility Initial Advance on the Closing Date in an amount not to exceed such
Term A Lender’s Applicable Percentage of the Term A Facility Initial Advance and
(ii) a second loan in Dollars to the Company in the nature of a Term A Facility
Subsequent Advance on any Business Day during the Availability Period for the
Term A Facility, in an aggregate amount not to exceed such Term A Lender’s
Applicable Percentage of the Term A Facility Subsequent Advance; provided that
(w) in no event shall there be more than two Term A Borrowings, (x) the
aggregate amount of Term A Loans made by a Term A Lender shall not exceed such
Term A Lender’s Term A Commitment, (y) the aggregate amount of Term A Loans made
pursuant to the Term A Borrowings shall not exceed the aggregate amount of the
Term A Facility then in effect and (z) the aggregate amount of the Term A
Facility Subsequent Advance shall not exceed the face amount of the Existing
Target Notes being repurchased or redeemed on the date of such Term A Borrowing
pursuant to the exercise of a Target Note Put

 

60

--------------------------------------------------------------------------------


 

Right plus, the principal amount of Term B Loans being prepaid with the proceeds
thereof.  Each Term A Borrowing shall consist of Term A Loans made
simultaneously by the Term A Lenders in accordance with their respective
Applicable Percentage of the Term A Facility.  Amounts borrowed under this
Section 2.01(a) and repaid or prepaid may not be reborrowed.  The Term A Loans
made pursuant to the Term A Borrowings under this Section 2.01(a) shall
constitute a single Term A Facility.  Term A Loans may be Base Rate Loans or
Eurocurrency Rate Loans, as further provided herein.

 

(b)                                 The Term B Borrowing.  Subject to the terms
and conditions set forth herein, each Term B Lender severally agrees to make a
single loan in Dollars to the Company on the Closing Date in an amount not to
exceed such Term B Lender’s Term B Commitment.  The Term B Borrowing shall
consist of Term B Loans made simultaneously by the Term B Lenders in accordance
with their respective Term B Commitments.  Amounts borrowed under this
Section 2.01(b) and repaid or prepaid may not be reborrowed.  Term B Loans may
be Base Rate Loans or Eurocurrency Rate Loans as further provided herein.

 

(c)                                  The Revolving Credit Borrowings.  Subject
to the terms and conditions set forth herein, each Revolving Credit Lender
severally agrees to make loans (each such loan, a “Revolving Credit Loan”) to
the Borrowers in Dollars or in one or more Alternative Currencies from time to
time, on any Business Day during the Availability Period for the Revolving
Credit Facility, in an aggregate amount not to exceed at any time outstanding
the amount of such Lender’s Revolving Credit Commitment; provided, however, that
after giving effect to any Revolving Credit Borrowing, (i) the Total Revolving
Credit Outstandings shall not exceed the Revolving Credit Facility, (ii) the
Revolving Credit Exposure of any Revolving Credit Lender shall not exceed such
Revolving Credit Lender’s Revolving Credit Commitment, (iii) the aggregate
Outstanding Amount of all Revolving Credit Loans made to the Designated
Borrowers shall not exceed the Designated Borrower Sublimit, and (iv) the
aggregate Outstanding Amount of all Revolving Credit Loans and L/C Obligations
denominated in Hong Kong Dollars or New Zealand Dollars shall not exceed the
Alternative Currency Sublimit; provided further that any Revolving Credit Loan
to be made as part of the initial Credit Extension on the Closing Date shall be
in Dollars.  Within the limits of each Revolving Credit Lender’s Revolving
Credit Commitment, and subject to the other terms and conditions hereof, the
Borrowers may borrow under this Section 2.01(c), prepay under Section 2.05, and
reborrow under this Section 2.01(c).  Revolving Credit Loans may be Base Rate
Loans or Eurocurrency Rate Loans, as further provided herein.

 

2.02                        Borrowings, Conversions and Continuations of Loans. 
(a) Each Term A Borrowing, each Term B Borrowing, each Revolving Credit
Borrowing, each conversion of Term Loans or Revolving Credit Loans from one Type
to the other, and each continuation of Eurocurrency Rate Loans shall be made
upon the Company’s irrevocable notice to the Administrative Agent, which may be
given by (i) telephone, or (ii) a Loan Notice; provided that any telephone
notice must be confirmed immediately by delivery to the Administrative Agent of
a Loan Notice.  Each such Loan Notice must be received by the Administrative
Agent not later than 10:00 a.m. (A) three Business Days prior to the requested
date of any Borrowing of, conversion to or continuation of Eurocurrency Rate
Loans denominated in Dollars or of any conversion of Eurocurrency Rate Loans
denominated in Dollars to Base Rate Loans, (B) four Business Days (or five
Business Days in the case of a Special Notice Currency) prior to the

 

61

--------------------------------------------------------------------------------


 

requested date of any Borrowing or continuation of Eurocurrency Rate Loans
denominated in Alternative Currencies, and (C) on the requested date of any
Borrowing of Base Rate Loans; provided, however, that if the Company wishes to
request Eurocurrency Rate Loans having an Interest Period other than one, two,
three or six months in duration as provided in the definition of “Interest
Period,” the applicable notice must be received by the Administrative Agent not
later than 11:00 a.m. (i) four Business Days prior to the requested date of such
Borrowing, conversion or continuation of Eurocurrency Rate Loans denominated in
Dollars, or (ii) five Business Days (or six Business Days in the case of a
Special Notice Currency) prior to the requested date of such Borrowing,
conversion or continuation of Eurocurrency Rate Loans denominated in Alternative
Currencies, whereupon the Administrative Agent shall give prompt notice to the
Appropriate Lenders of such request and determine whether the requested Interest
Period is acceptable to all of them.  Not later than 11:00 a.m., (i) three
Business Days before the requested date of such Borrowing, conversion or
continuation of Eurocurrency Rate Loans denominated in Dollars, or (ii) four
Business Days (or five Business days in the case of a Special Notice Currency)
prior to the requested date of such Borrowing, conversion or continuation of
Eurocurrency Rate Loans denominated in Alternative Currencies, the
Administrative Agent shall notify the Company (which notice may be by telephone)
whether or not the requested Interest Period has been consented to by all the
Lenders.  Each Borrowing of, conversion to or continuation of Eurocurrency Rate
Loans shall be in a principal amount of $5,000,000 or a whole multiple of
$1,000,000 in excess thereof.  Except as provided in Sections 2.03(c) and
2.04(c), each Borrowing of or conversion to Base Rate Loans shall be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof. 
Each Loan Notice shall specify (1) whether the Company is requesting a Term A
Borrowing, a Term B Borrowing, a Revolving Credit Borrowing, a conversion of
Term Loans or Revolving Credit Loans from one Type to the other, or a
continuation of Eurocurrency Rate Loans, (2) the requested date of the
Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (3) the principal amount of Loans to be borrowed, converted or
continued, (4) the Type of Loans to be borrowed or to which existing Term Loans
or Revolving Credit Loans are to be converted, (5) if applicable, the duration
of the Interest Period with respect thereto, (6) the currency of Loans to be
borrowed, and (7) if applicable, the Designated Borrower.  If the Company fails
to specify a currency in a Loan Notice requesting a Borrowing, then the Loans so
requested shall be made in Dollars.  If the Company fails to specify a Type of
Loan in a Loan Notice or if the Company fails to give a timely notice requesting
a conversion or continuation, then the applicable Term Loans or Revolving Credit
Loans shall be made as, or converted to, Base Rate Loans; provided, however,
that in the case of a failure to timely request a continuation of Loans
denominated in an Alternative Currency, such Loans shall be continued as
Eurocurrency Rate Loans in their original currency with an Interest Period of
one month.  Any such automatic conversion to Base Rate Loans shall be effective
as of the last day of the Interest Period then in effect with respect to the
applicable Eurocurrency Rate Loans.  If the Company requests a Borrowing of,
conversion to, or continuation of Eurocurrency Rate Loans in any such Loan
Notice, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one month.  Notwithstanding anything to the
contrary herein, a Swing Line Loan may not be converted to a Eurocurrency Rate
Loan.  No Loan may be converted into or continued as a Loan denominated in a
different currency, but instead must be prepaid in the original currency of such
Loan and reborrowed in the other currency.

 

62

--------------------------------------------------------------------------------


 

(b)                                 Following receipt of a Loan Notice for a
Facility, the Administrative Agent shall promptly notify each Appropriate Lender
of the amount (and currency) of its Applicable Percentage under the applicable
Facility of the applicable Loans, and if no timely notice of a conversion or
continuation is provided by the Company, the Administrative Agent shall notify
each Appropriate Lender of the details of any automatic conversion to Base Rate
Loans or continuation of Loans denominated in a currency other than Dollars, in
each case as described in the preceding subsection.  In the case of a Term A
Borrowing, a Term B Borrowing or a Revolving Credit Borrowing, each Appropriate
Lender shall make the amount of its Loan available to the Administrative Agent
in Same Day Funds at the Administrative Agent’s Office for the applicable
currency not later than 1:00 p.m., in the case of any Loan denominated in
Dollars, and not later than the Applicable Time specified by the Administrative
Agent in the case of any Loan in an Alternative Currency, in each case on the
Business Day specified in the applicable Loan Notice.  Upon satisfaction of the
applicable conditions set forth in Section 4.02 (and, if such Borrowing is the
initial Credit Extension, Section 4.01), the Administrative Agent shall make all
funds so received available to the Company or the other applicable Borrower in
like funds as received by the Administrative Agent either by (i) crediting the
account of such Borrower on the books of Bank of America with the amount of such
funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the Company; provided, however, that if, on the date a Loan Notice with
respect to a Revolving Credit Borrowing denominated in Dollars is given by the
Company, there are L/C Borrowings outstanding under the Revolving Credit
Facility, then the proceeds of such Revolving Credit Borrowing, first, shall be
applied to the payment in full of any such L/C Borrowings, and second, shall be
made available to the applicable Borrower as provided above.

 

(c)                                  Except as otherwise provided herein, a
Eurocurrency Rate Loan may be continued or converted only on the last day of an
Interest Period for such Eurocurrency Rate Loan.  During the existence of a
Default, no Loans may be requested as, converted to or continued as Eurocurrency
Rate Loans (whether in Dollars or any Alternative Currency) without the consent
of the Required Lenders, and the Required Lenders may demand that any or all of
the then outstanding Eurocurrency Rate Loans denominated in an Alternative
Currency be prepaid, or redenominated into Dollars in the amount of the Dollar
Equivalent thereof, on the last day of the then current Interest Period with
respect thereto.

 

(d)                                 The Administrative Agent shall promptly
notify the Company and the Lenders of the interest rate applicable to any
Interest Period for Eurocurrency Rate Loans upon determination of such interest
rate.  At any time that Base Rate Loans are outstanding, the Administrative
Agent shall notify the Company and the Lenders of any change in Bank of
America’s prime rate used in determining the Base Rate promptly following the
public announcement of such change.

 

(e)                                  After giving effect to all Term A
Borrowings, all conversions of Term A Loans from one Type to the other, and all
continuations of Term A Loans as the same Type, there shall not be more than 5
Interest Periods in effect in respect of the Term A Facility.  After giving
effect to all Term B Borrowings, all conversions of Term B Loans from one Type
to the other, and all continuations of Term B Loans as the same Type, there
shall not be more than 5 Interest Periods in effect in respect of the Term B
Facility.  After giving effect to all Revolving Credit

 

63

--------------------------------------------------------------------------------


 

Borrowings, all conversions of Revolving Credit Loans from one Type to the
other, and all continuations of Revolving Credit Loans as the same Type, there
shall not be more than 10 Interest Periods in effect in respect of the Revolving
Credit Facility.

 

2.03                        Letters of Credit.  (a)  The Letter of Credit
Commitment.  (i)  Subject to the terms and conditions set forth herein, (A) each
L/C Issuer agrees, in reliance upon the agreements of the Revolving Credit
Lenders and the Performance Letter of Credit Lenders set forth in this
Section 2.03, (1) from time to time on any Business Day during the period from
the Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit denominated in Dollars or in one or more Alternative Currencies for the
account of any Permitted L/C Party, and to amend or extend Letters of Credit
previously issued by it, in accordance with Section 2.03(b), and (2) to honor
drawings under the Letters of Credit; and (B) the Revolving Credit Lenders and
the Performance Letter of Credit Lenders, as applicable, severally agree to
participate in Letters of Credit issued under the applicable Facility for the
account of any Permitted L/C Party and any drawings thereunder; provided that
(i) after giving effect to any L/C Credit Extension with respect to any Letter
of Credit under the Revolving Credit Facility, (w) the Total Revolving Credit
Outstandings shall not exceed the Revolving Credit Facility, (x) the Revolving
Credit Exposure of any Revolving Credit Lender shall not exceed such Lender’s
Revolving Credit Commitment, (y) the Outstanding Amount of the L/C Obligations
for Financial Letters of Credit shall not exceed the Financial Letter of Credit
Sublimit and (z) the aggregate Outstanding Amount of all Revolving Loans and L/C
Obligations denominated in Hong Kong Dollars or New Zealand Dollars shall not
exceed the Alternative Currency Sublimit, and (ii) after giving effect to any
L/C Credit Extension with respect to any Letter of Credit under the Performance
Letter of Credit Facility, (x) the Total Performance Letter of Credit Exposure
shall not exceed the Performance Letter of Credit Facility and (y) the
Performance Letter of Credit Exposure of any Performance Letter of Credit Lender
shall not exceed such Lenders Performance Letter of Credit Commitment.  Each
request by a Permitted L/C Party for the issuance or amendment of a Letter of
Credit shall be deemed to be a representation by the Company that the L/C Credit
Extension so requested complies with the conditions set forth in the proviso to
the preceding sentence.  Within the foregoing limits, and subject to the terms
and conditions hereof, the Company’s ability to obtain Letters of Credit shall
be fully revolving, and accordingly the Company may, during the foregoing
period, obtain Letters of Credit to replace Letters of Credit that have expired
or that have been drawn upon and reimbursed.  All Existing Letters of Credit
shall be deemed to have been issued pursuant to the Revolving Credit Facility
hereunder, and from and after the Closing Date shall be subject to and governed
by the terms and conditions hereof.

 

(iii)                               No L/C Issuer shall issue any Letter of
Credit if:

 

(A)                               subject to Section 2.03(b)(iii), the expiry
date of the requested Letter of Credit would occur more than twelve months after
the date of issuance or last extension, unless the Required Revolving Lenders or
the Required Performance Letter of Credit Lenders, as applicable, have approved
such expiry date; or

 

(B)                               the expiry date of the requested Letter of
Credit would occur after the Letter of Credit Expiration Date, unless all the
Revolving Credit Lenders or all

 

64

--------------------------------------------------------------------------------


 

the Performance Letter of Credit Lenders, as applicable, and the applicable L/C
Issuer have approved such expiry date.

 

(iv)                              No L/C Issuer shall be under any obligation to
issue any Letter of Credit if:

 

(A)                               any order, judgment or decree of any
Governmental Authority or arbitrator shall by its terms purport to enjoin or
restrain such L/C Issuer from issuing the Letter of Credit, or any Law
applicable to such L/C Issuer or any request or directive (whether or not having
the force of law) from any Governmental Authority with jurisdiction over such
L/C Issuer shall prohibit, or request that such L/C Issuer refrain from, the
issuance of letters of credit generally or the Letter of Credit in particular or
shall impose upon such L/C Issuer with respect to the Letter of Credit any
restriction, reserve or capital requirement (for which such L/C Issuer is not
otherwise compensated hereunder) not in effect on the Closing Date, or shall
impose upon such L/C Issuer any unreimbursed loss, cost or expense which was not
applicable on the Closing Date and which such L/C Issuer in good faith deems
material to it;

 

(B)                               the issuance of the Letter of Credit would
violate one or more policies of such L/C Issuer applicable to letters of credit
generally;

 

(C)                               except as otherwise agreed by the
Administrative Agent and the applicable L/C Issuer, the Letter of Credit is in
an initial stated amount less than $250,000;

 

(D)                               except as otherwise agreed by the
Administrative Agent and the applicable L/C Issuer, the Letter of Credit is to
be denominated in a currency other than Dollars or an Alternative Currency;

 

(E)                                any Revolving Credit Lender or Performance
Letter of Credit, as applicable, is at that time a Defaulting Lender, unless
such L/C Issuer has entered into arrangements, including the delivery of Cash
Collateral, satisfactory to such L/C Issuer (in its sole discretion) with the
Company or such Lender to eliminate such L/C Issuer’s actual or potential
Fronting Exposure (after giving effect to Section 2.18(a)(iv) with respect to
the Defaulting Lender arising from either the Letter of Credit then proposed to
be issued or that Letter of Credit and all other L/C Obligations as to which
such L/C Issuer has actual or potential Fronting Exposure, as it may elect in
its sole discretion; or

 

(F)                                 the Letter of Credit contains any provisions
for automatic reinstatement of the stated amount after any drawing thereunder.

 

(v)                                 No L/C Issuer shall amend any Letter of
Credit if such L/C Issuer would not be permitted at such time to issue the
Letter of Credit in its amended form under the terms hereof.

 

65

--------------------------------------------------------------------------------


 

(vi)                              No L/C Issuer shall be under any obligation to
amend any Letter of Credit if (A) such L/C Issuer would have no obligation at
such time to issue the Letter of Credit in its amended form under the terms
hereof, or (B) the beneficiary of the Letter of Credit does not accept the
proposed amendment to the Letter of Credit.

 

(vii)                           Each L/C Issuer shall act on behalf of the
Revolving Credit Lenders or the Performance Letter of Credit Lenders, as
applicable, with respect to any Letters of Credit issued by it and the documents
associated therewith, and the L/C Issuers shall have all of the benefits and
immunities (A) provided to the Administrative Agent in Article IX with respect
to any acts taken or omissions suffered by the L/C Issuers in connection with
Letters of Credit issued by it or proposed to be issued by it and Issuer
Documents pertaining to such Letters of Credit as fully as if the term
“Administrative Agent” as used in Article IX included the L/C Issuers with
respect to such acts or omissions, and (B) as additionally provided herein with
respect to the L/C Issuers.

 

(b)                                 Procedures for Issuance and Amendment of
Letters of Credit; Auto-Extension Letters of Credit.

 

(i)                                     Each Letter of Credit shall be issued or
amended, as the case may be, upon the request of the Company delivered to the
applicable L/C Issuer chosen by the Company to issue such Letter of Credit (with
a copy to the Administrative Agent) in the form of a Letter of Credit
Application, appropriately completed and signed by a Responsible Officer of the
applicable Permitted L/C Party.  Such Letter of Credit Application may be sent
by facsimile, by United States mail, by overnight courier, by electronic
transmission using the system provided by the applicable L/C Issuer, by personal
delivery or by any other means acceptable to such L/C Issuer.  Such Letter of
Credit Application must be received by the applicable L/C Issuer and the
Administrative Agent not later than 11:00 a.m. at least two Business Days (or
such later date and time as the Administrative Agent and such L/C Issuer may
agree in a particular instance in their sole discretion) prior to the proposed
issuance date or date of amendment, as the case may be.  In the case of a
request for an initial issuance of a Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the applicable L/C
Issuer:  (A) the proposed issuance date of the requested Letter of Credit (which
shall be a Business Day); (B) the amount and currency thereof; (C) the expiry
date thereof; (D) the name and address of the beneficiary thereof; (E) the
documents to be presented by such beneficiary in case of any drawing thereunder;
(F) the full text of any certificate to be presented by such beneficiary in case
of any drawing thereunder; (G) the purpose and nature of the requested Letter of
Credit; (H) whether the requested Letter of Credit is to be issued under the
Revolving Credit Facility or the Performance Letter of Credit Facility; (I) if
such requested Letter of Credit is to be issued under the Revolving Credit
Facility, whether such requested Letter of Credit will be a Financial Letter of
Credit or a Performance Letter of Credit; (J) the Permitted L/C Party for whom
such Letter of Credit is to be issued; and (K) such other matters as such L/C
Issuer may require to issue such Letter of Credit.  In the case of a request for
an amendment of any outstanding Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the applicable L/C
Issuer (1) the Letter of Credit to be amended; (2) the proposed date of
amendment thereof (which shall be a Business Day); (3) the nature of the
proposed

 

66

--------------------------------------------------------------------------------


 

amendment; and (4) such other matters as such L/C Issuer may require to amend
such Letter of Credit.  Additionally, the Company shall furnish to the
applicable L/C Issuer and the Administrative Agent such other documents and
information pertaining to such requested Letter of Credit issuance or amendment,
including any Issuer Documents, as such L/C Issuer or the Administrative Agent
may reasonably require.

 

(ii)                                  Promptly after receipt of any Letter of
Credit Application, the applicable L/C Issuer will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has received a copy of such Letter of Credit Application from the Company and,
if not, such L/C Issuer will provide the Administrative Agent with a copy
thereof.  Unless the applicable L/C Issuer has received written notice from any
Revolving Credit Lender or Performance Letter of Credit Lender, as applicable,
the Administrative Agent or any Loan Party, at least one Business Day prior to
the requested date of issuance or amendment of the applicable Letter of Credit,
that one or more applicable conditions contained in Article IV shall not then be
satisfied, then, subject to the terms and conditions hereof, such L/C Issuer
shall, on the requested date, issue a Letter of Credit for the account of the
applicable Permitted L/C Party or enter into the applicable amendment, as the
case may be, in each case in accordance with such L/C Issuer’s usual and
customary business practices.  Immediately upon the issuance of each Letter of
Credit, each Revolving Credit Lender or Performance Letter of Credit Lender, as
applicable, shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the applicable L/C Issuer a risk participation in such
Letter of Credit in an amount equal to the product of such Revolving Credit
Lender’s Applicable Revolving Credit Percentage or such Performance Letter of
Credit Lender’s Applicable Performance Letter of Credit Percentage, as
applicable, times the amount of such Letter of Credit.

 

(iii)                               If the Company or any Permitted L/C Party so
requests in any applicable Letter of Credit Application, the applicable L/C
Issuer may, in its discretion, agree to issue a Letter of Credit that has
automatic extension provisions (each, an “Auto-Extension Letter of Credit”);
provided that any such Auto-Extension Letter of Credit must permit such L/C
Issuer to prevent any such extension at least once in each twelve-month period
(commencing with the date of issuance of such Letter of Credit) by giving prior
notice to the beneficiary thereof not later than a day (the “Non-Extension
Notice Date”) in each such twelve-month period to be agreed upon at the time
such Letter of Credit is issued.  Unless otherwise directed by the applicable
L/C Issuer, the Company shall not be required to make a specific request to such
L/C Issuer for any such extension.  Once an Auto-Extension Letter of Credit has
been issued, the Revolving Credit Lenders or the Performance Letter of Credit
Lenders, as applicable, shall be deemed to have authorized (but may not require)
the applicable L/C Issuer to permit the extension of such Letter of Credit at
any time to an expiry date not later than the Letter of Credit Expiration Date;
provided, however, that such L/C Issuer shall not permit any such extension if
(A) such L/C Issuer has determined that it would not be permitted, or would have
no obligation at such time to issue such Letter of Credit in its revised form
(as extended) under the terms hereof (by reason of the provisions of clause
(ii) or (iii) of Section 2.03(a) or otherwise), or (B) it has received notice
(which may be by telephone or in writing) on or before the day that is seven
Business Days before the Non-Extension Notice Date (1) from the Administrative
Agent that the Required Revolving Lenders or

 

67

--------------------------------------------------------------------------------


 

the Required Performance Letter of Credit Lenders, as applicable, have elected
not to permit such extension or (2) from the Administrative Agent, any Revolving
Credit Lender, Performance Letter of Credit Lender or the Company that one or
more of the applicable conditions specified in Section 4.02 is not then
satisfied, and in each such case directing such  L/C Issuer not to permit such
extension.

 

(iv)                              Promptly after its delivery of any Letter of
Credit or any amendment to a Letter of Credit to an advising bank with respect
thereto or to the beneficiary thereof, the applicable L/C Issuer will also
deliver to the Company and the Administrative Agent a true and complete copy of
such Letter of Credit or amendment.

 

(c)                                  Drawings and Reimbursements under the
Revolving Credit Facility; Funding of Participations under the Revolving Credit
Facility.

 

(i)                                     Upon receipt from the beneficiary of any
Letter of Credit issued under the Revolving Credit Facility of any notice of a
drawing under such Letter of Credit, the applicable L/C Issuer shall notify the
Company and the Administrative Agent thereof.  In the case of a Letter of Credit
denominated in an Alternative Currency, the Company shall reimburse the
applicable L/C Issuer in such Alternative Currency, unless (A) such L/C Issuer
(at its option) shall have specified in such notice that it will require
reimbursement in Dollars, or (B) in the absence of any such requirement for
reimbursement in Dollars, the Company shall have notified such L/C Issuer
promptly following receipt of the notice of drawing that the Company will
reimburse such L/C Issuer in Dollars.  In the case of any such reimbursement in
Dollars of a drawing under a Letter of Credit denominated in an Alternative
Currency, the applicable L/C Issuer shall notify the Company of the Dollar
Equivalent of the amount of the drawing promptly following the determination
thereof.  Not later than 1:00 p.m. on the date of any payment by the applicable
L/C Issuer under a Letter of Credit to be reimbursed in Dollars, or the
Applicable Time on the date of any payment by such L/C Issuer under a Letter of
Credit to be reimbursed in an Alternative Currency (each such date of payment by
an L/C Issuer, an “Honor Date”), the Company shall reimburse such L/C Issuer
through the Administrative Agent in an amount equal to the amount of such
drawing and in the applicable currency; provided that if the Company receives
notice of such payment after 11:00 a.m. on such Honor Date, the Company shall
make such payment not later than 1:00 p.m. on the following Business Day.  In
the event that (A) a drawing denominated in an Alternative Currency is to be
reimbursed in Dollars pursuant to the second sentence in this Section 2.03(c)(i)
and (B) the Dollar amount paid by the Company, whether on or after the Honor
Date, shall not be adequate on the date of that payment to purchase in
accordance with normal banking procedures a sum denominated in the Alternative
Currency equal to the drawing, the Company agrees, as a separate and independent
obligation, to indemnify such L/C Issuer for the loss resulting from its
inability on that date to purchase the Alternative Currency in the full amount
of the drawing.  If the Company fails to timely reimburse the applicable L/C
Issuer on such applicable payment date, the Administrative Agent shall promptly
notify each Revolving Credit Lender of the Honor Date, the amount of the
unreimbursed drawing (expressed in Dollars in the amount of the Dollar
Equivalent thereof in the case of a Letter of Credit denominated in an
Alternative Currency) (the “Unreimbursed Amount”), and the amount of such
Revolving Credit Lender’s Applicable Revolving Credit Percentage thereof.  In

 

68

--------------------------------------------------------------------------------


 

such event, the Company shall be deemed to have requested a Revolving Credit
Borrowing of Base Rate Loans to be disbursed on such applicable payment date in
an amount equal to the Unreimbursed Amount, without regard to the minimum and
multiples specified in Section 2.02 for the principal amount of Base Rate Loans,
but subject to the amount of the unutilized portion of the Revolving Credit
Commitments and the conditions set forth in Section 4.02 (other than the
delivery of a Loan Notice).  Any notice given by the applicable L/C Issuer or
the Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

 

(ii)                                  Each Revolving Credit Lender shall upon
any notice pursuant to Section 2.03(c)(i) make funds available (and the
Administrative Agent may apply Cash Collateral provided for this purpose) for
the account of the applicable L/C Issuer, in Dollars, at the Administrative
Agent’s Office for Dollar-denominated payments in an amount equal to its
Applicable Revolving Credit Percentage of the Unreimbursed Amount not later than
1:00 p.m. on the Business Day specified in such notice by the Administrative
Agent, whereupon, subject to the provisions of Section 2.03(c)(iii), each
Revolving Credit Lender that so makes funds available shall be deemed to have
made a Base Rate Loan to the Company in such amount.  The Administrative Agent
shall remit the funds so received to the applicable L/C Issuer in Dollars.

 

(iii)                               With respect to any Unreimbursed Amount that
is not fully refinanced by a Revolving Credit Borrowing of Base Rate Loans
because the conditions set forth in Section 4.02 cannot be satisfied or for any
other reason, the Company shall be deemed to have incurred from the applicable
L/C Issuer an L/C Borrowing in the amount of the Unreimbursed Amount that is not
so refinanced, which L/C Borrowing shall be due and payable on demand (together
with interest) and shall bear interest at the Default Rate.  In such event, each
Revolving Credit Lender’s payment to the Administrative Agent for the account of
the applicable L/C Issuer pursuant to Section 2.03(c)(ii) shall be deemed
payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Lender in satisfaction of its participation
obligation under this Section 2.03.

 

(iv)                              Until each Revolving Credit Lender funds its
Revolving Credit Loan or L/C Advance pursuant to this Section 2.03(c) to
reimburse the applicable L/C Issuer for any amount drawn under any Letter of
Credit issued under the Revolving Credit Facility, interest in respect of such
Lender’s Applicable Revolving Credit Percentage of such amount shall be solely
for the account of such L/C Issuer.

 

(v)                                 Each Revolving Credit Lender’s obligation to
make Revolving Credit Loans or L/C Advances to reimburse the applicable L/C
Issuer for amounts drawn under Letters of Credit issued under the Revolving
Credit Facility, as contemplated by this Section 2.03(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Revolving
Credit Lender may have against such L/C Issuer, the Company, any Subsidiary or
any other Person for any reason whatsoever; (B) the occurrence or

 

69

--------------------------------------------------------------------------------


 

continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Revolving Credit Lender’s obligation to make Revolving Credit Loans pursuant to
this Section 2.03(c) is subject to the conditions set forth in Section 4.02
(other than delivery by the Company of a Loan Notice).  No such making of an L/C
Advance shall relieve or otherwise impair the obligation of the Company to
reimburse the applicable L/C Issuer for the amount of any payment made by such
L/C Issuer under any Letter of Credit, together with interest as provided
herein.

 

(vi)                              If any Revolving Credit Lender fails to make
available to the Administrative Agent for the account of the applicable L/C
Issuer any amount required to be paid by such Revolving Credit Lender pursuant
to the foregoing provisions of this Section 2.03(c) by the time specified in
Section 2.03(c)(ii), then, without limiting the other provisions of this
Agreement, such L/C Issuer shall be entitled to recover from such Revolving
Credit Lender (acting through the Administrative Agent), on demand, such amount
with interest thereon for the period from the date such payment is required to
the date on which such payment is immediately available to such L/C Issuer at a
rate per annum equal to the applicable Overnight Rate from time to time in
effect, plus any administrative, processing or similar fees customarily charged
by such L/C Issuer in connection with the foregoing.  If such Revolving Credit
Lender pays such amount (with interest and fees as aforesaid), the amount so
paid shall constitute such Lender’s Loan included in the relevant Revolving
Credit Borrowing or L/C Advance in respect of the relevant L/C Borrowing, as the
case may be.  A certificate of the applicable L/C Issuer submitted to any
Revolving Credit Lender (through the Administrative Agent) with respect to any
amounts owing under this Section 2.03(c)(vi) shall be conclusive absent manifest
error.

 

(d)                                 Drawings and Reimbursements under the
Performance Letter of Credit Facility; Funding of Participations under the
Performance Letter of Credit Facility.

 

(i)                                     Upon receipt from the beneficiary of any
Letter of Credit issued under the Performance Letter of Credit Facility of any
notice of a drawing under such Letter of Credit, the applicable L/C Issuer shall
notify the Company and the Administrative Agent thereof.  In the case of a
Letter of Credit denominated in an Alternative Currency and issued under the
Performance Letter of Credit Facility, the Company shall reimburse the
applicable L/C Issuer in such Alternative Currency, unless (A) such L/C Issuer
(at its option) shall have specified in such notice that it will require
reimbursement in Dollars, or (B) in the absence of any such requirement for
reimbursement in Dollars, the Company shall have notified such L/C Issuer
promptly following receipt of the notice of drawing that the Company will
reimburse such L/C Issuer in Dollars.  In the case of any such reimbursement in
Dollars of a drawing under a Letter of Credit denominated in an Alternative
Currency and issued under the Performance Letter of Credit Facility, the
applicable L/C Issuer shall notify the Company of the Dollar Equivalent of the
amount of the drawing promptly following the determination thereof.  Not later
than 1:00 p.m. on the Honor Date, the Company shall reimburse such L/C Issuer
through the Administrative Agent in an amount equal to the amount of such
drawing and in the applicable currency; provided that if the Company receives
notice of such payment after

 

70

--------------------------------------------------------------------------------


 

11:00 a.m. on such Honor Date, the Company shall make such payment not later
than 1:00 p.m. on the following Business Day.  In the event that (A) a drawing
denominated in an Alternative Currency is to be reimbursed in Dollars pursuant
to the second sentence in this Section 2.03(d)(i) and (B) the Dollar amount paid
by the Company, whether on or after the Honor Date, shall not be adequate on the
date of that payment to purchase in accordance with normal banking procedures a
sum denominated in the Alternative Currency equal to the drawing, the Company
agrees, as a separate and independent obligation, to indemnify such L/C Issuer
for the loss resulting from its inability on that date to purchase the
Alternative Currency in the full amount of the drawing.  If the Company fails to
timely reimburse the applicable L/C Issuer on the applicable date in respect of
any Letter of Credit Issued under the Performance Letter of Credit Facility, the
Company shall be deemed to have incurred from the applicable L/C Issuer an L/C
Borrowing in the amount of the Unreimbursed Amount (expressed in Dollars in the
amount of the Dollar Equivalent thereof in the case of a Letter of Credit
denominated in an Alternative Currency), which L/C Borrowing shall be due and
payable on demand (together with interest) and shall bear interest at the
Default Rate.

 

(ii)                                  In the event the Company fails to so
reimburse the applicable L/C Issuer in an amount, and in the currency, equal to
the L/C Borrowing for any reason, the Administrative Agent shall promptly notify
each Performance Letter of Credit Lender of the Honor Date, the Unreimbursed
Amount, and the amount of such Performance Letter of Credit Lender’s Applicable
Performance Letter of Credit Percentage thereof.  Each Performance Letter of
Credit Lender shall upon any such notice make funds available (and the
Administrative Agent may apply Cash Collateral provided for this purpose) for
the account of the applicable L/C Issuer at the Administrative Agent’s Office
for Dollar-denominated payments in an amount equal to its Applicable Percentage
of the Unreimbursed Amount not later than 1:00 p.m. on the Business Day
specified in such notice by the Administrative Agent.  Subject to Section 2.18,
whenever, at any time after the applicable L/C Issuer has received from any such
Performance Letter of Credit Lender the funds for its participation in an L/C
Borrowing, such L/C Issuer (or the Administrative Agent on its behalf) receives
any payment on account thereof, the Administrative Agent or such L/C Issuer, as
the case may be, will promptly distribute to such Performance Letter of Credit
Lender its Applicable Percentage of such payment; provided, that if such payment
is required to be returned for any reason to the Company or to a trustee,
receiver, liquidator, custodian or similar official in any bankruptcy
proceeding, such Performance Letter of Credit Lender will return to the
Administrative Agent or such L/C Issuer any portion thereof previously
distributed by the Administrative Agent or such L/C Issuer to it.

 

(iii)                               Until each Performance Letter of Credit
Lender funds its L/C Advance pursuant to this Section 2.03(d) to reimburse the
applicable L/C Issuer for any amount drawn under any Letter of Credit, interest
in respect of such Lender’s Applicable Percentage of such amount shall be solely
for the account of such L/C Issuer.

 

(iv)                              Each Performance Letter of Credit Lender’s
obligation to make L/C Advances to reimburse the applicable L/C Issuer for
amounts drawn under Letters of Credit issued under the Performance Letter of
Credit Facility, as contemplated by this

 

71

--------------------------------------------------------------------------------


 

Section 2.03(d), shall be absolute and unconditional and shall not be affected
by any circumstance, including (A) any setoff, counterclaim, recoupment, defense
or other right which such Performance Letter of Credit Lender may have against
such L/C Issuer, the Company, any Subsidiary or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing. 
No such making of an L/C Advance shall relieve or otherwise impair the
obligation of the Company to reimburse the applicable L/C Issuer for the amount
of any payment made by such L/C Issuer under any Letter of Credit, together with
interest as provided herein.

 

(v)                                 If any Performance Letter of Credit Lender
fails to make available to the Administrative Agent for the account of the
applicable L/C Issuer any amount required to be paid by such Performance Letter
of Credit Lender pursuant to the foregoing provisions of this Section 2.03(d) by
the time specified in Section 2.03(d)(ii), then, without limiting the other
provisions of this Agreement, such L/C Issuer shall be entitled to recover from
such Performance Letter of Credit Lender (acting through the Administrative
Agent), on demand, such amount with interest thereon for the period from the
date such payment is required to the date on which such payment is immediately
available to such L/C Issuer at a rate per annum equal to the applicable
Overnight Rate from time to time in effect, plus any administrative, processing
or similar fees customarily charged by such L/C Issuer in connection with the
foregoing.  If such Performance Letter of Credit Lender pays such amount (with
interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s L/C Advance in respect of the relevant L/C Borrowing, as the case may
be.  A certificate of the applicable L/C Issuer submitted to any Performance
Letter of Credit Lender (through the Administrative Agent) with respect to any
amounts owing under this Section 2.03(d)(v) shall be conclusive absent manifest
error.

 

(e)                                  Repayment of Participations.

 

(i)                                     At any time after the applicable L/C
Issuer has made a payment under any Letter of Credit and has received from any
Revolving Credit Lender or Performance Letter of Credit Lender, as applicable,
such Lender’s L/C Advance in respect of such payment in accordance with
Section 2.03(c) or (d), respectively, if the Administrative Agent receives for
the account of such L/C Issuer any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from the Company or
otherwise, including proceeds of Cash Collateral applied thereto by the
Administrative Agent), the Administrative Agent will distribute to such Lender
its Applicable Revolving Credit Percentage or Applicable Performance Letter of
Credit Percentage thereof in Dollars, as applicable, in the same funds as those
received by the Administrative Agent.

 

(ii)                                  If any payment received by the
Administrative Agent for the account of the applicable L/C Issuer pursuant to
Section 2.03(c)(i) or (d)(i) is required to be returned under any of the
circumstances described in Section 10.05 (including pursuant to any settlement
entered into by such L/C Issuer in its discretion), each Revolving Credit Lender
or Performance Letter of Credit Lender, as applicable, shall pay to the
Administrative Agent for the account of such L/C Issuer its Applicable Revolving
Credit Percentage or Applicable Performance Letter of Credit Percentage thereof,
as applicable,

 

72

--------------------------------------------------------------------------------


 

on demand of the Administrative Agent, plus interest thereon from the date of
such demand to the date such amount is returned by such Lender, at a rate per
annum equal to the applicable Overnight Rate from time to time in effect.  The
obligations of the Lenders under this clause shall survive the payment in full
of the Obligations and the termination of this Agreement.

 

(f)                                   Obligations Absolute.  The obligation of
the Company to reimburse the applicable L/C Issuer for each drawing under each
Letter of Credit and to repay each L/C Borrowing shall be absolute,
unconditional and irrevocable, and shall be paid strictly in accordance with the
terms of this Agreement under all circumstances, including the following:

 

(i)                                     any lack of validity or enforceability
of such Letter of Credit, this Agreement, or any other Loan Document;

 

(ii)                                  the existence of any claim, counterclaim,
setoff, defense or other right that the Company or any Subsidiary may have at
any time against any beneficiary or any transferee of such Letter of Credit (or
any Person for whom any such beneficiary or any such transferee may be acting),
such L/C Issuer or any other Person, whether in connection with this Agreement,
the transactions contemplated hereby or by such Letter of Credit or any
agreement or instrument relating thereto, or any unrelated transaction;

 

(iii)                               any draft, demand, certificate or other
document presented under such Letter of Credit proving to be forged, fraudulent,
invalid or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect; or any loss or delay in the transmission or otherwise
of any document required in order to make a drawing under such Letter of Credit;

 

(iv)                              waiver by such L/C Issuer of any requirement
that exists for such L/C Issuer’s protection and not the protection of the
Company or any waiver by such L/C Issuer which does not in fact materially
prejudice the Company;

 

(v)                                 honor of a demand for payment presented
electronically even if such Letter of Credit requires that demand be in the form
of a draft;

 

(vi)                              any payment made by such L/C Issuer in respect
of an otherwise  complying item presented after the date specified as the
expiration date of, or the date by which documents must be received under such
Letter of Credit if presentation after such date is authorized by the UCC or the
ISP, as applicable;

 

(vii)                           any payment by such L/C Issuer under such Letter
of Credit against presentation of a draft or certificate that does not strictly
comply with the terms of such Letter of Credit; or any payment made by such L/C
Issuer under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law;

 

73

--------------------------------------------------------------------------------


 

(viii)                        any adverse change in the relevant exchange rates
or in the availability of the relevant Alternative Currency to the Company or
any Subsidiary or in the relevant currency markets generally; or

 

(ix)                              any other circumstance or happening
whatsoever, whether or not similar to any of the foregoing, including any other
circumstance that might otherwise constitute a defense available to, or a
discharge of, the Company or any of its Subsidiaries.

 

The Company shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Company’s instructions or other irregularity, the Company
will immediately notify the applicable L/C Issuer.  The Company shall be
conclusively deemed to have waived any such claim against the applicable L/C
Issuer and its correspondents unless such notice is given as aforesaid.

 

(g)                                  Role of L/C Issuers.  Each Lender and the
Company agree that, in paying any drawing under a Letter of Credit, the
applicable L/C Issuer shall not have any responsibility to obtain any document
(other than any sight draft, certificates and documents expressly required by
the Letter of Credit) or to ascertain or inquire as to the validity or accuracy
of any such document or the authority of the Person executing or delivering any
such document.  None of the L/C Issuers, the Administrative Agent, any of their
respective Related Parties nor any correspondent, participant or assignee of the
L/C Issuers shall be liable to any Lender for (i) any action taken or omitted in
connection herewith at the request or with the approval of the Revolving Credit
Lenders, the Required Revolving Lenders, the Performance Letter of Credit
Lenders or the Required Performance Letter of Credit Lenders, as applicable;
(ii) any action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document.  The Company hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Company’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement.  None
of the L/C Issuers, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of the L/C Issuers shall
be liable or responsible for any of the matters described in clauses (i) through
(ix) of Section 2.03(f); provided, however, that anything in such clauses to the
contrary notwithstanding, the Company may have a claim against an L/C Issuer,
and such L/C Issuer may be liable to the Company, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Company which the Company proves were caused by such L/C
Issuer’s willful misconduct or gross negligence or such L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit.  In furtherance and not in
limitation of the foregoing, the L/C Issuers may accept documents that appear on
their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and the L/C Issuers
shall not be responsible for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign a Letter of Credit
or the rights or benefits thereunder or proceeds thereof, in whole or in part,
which may prove to be invalid or ineffective for any reason.  The L/C Issuers
may send a

 

74

--------------------------------------------------------------------------------


 

Letter of Credit or conduct any communication to or from the beneficiary via the
Society for Worldwide Interbank Financial Telecommunication (“SWIFT”) message or
overnight courier, or any other commercially reasonable means of communicating
with a beneficiary.

 

(h)                                 Applicability of ISP.  Unless otherwise
expressly agreed by the applicable L/C Issuer and the Company when a Letter of
Credit is issued (including any such agreement applicable to an Existing Letter
of Credit), the rules of the ISP shall apply to each Letter of Credit. 
Notwithstanding the foregoing, no L/C Issuer shall be responsible to the Company
or  any other Permitted L/C Party for, and no L/C Issuer’s rights and remedies
against the Company or any other Permitted L/C Party shall be impaired by, any
action or inaction of such L/C Issuer required or permitted under any law,
order, or practice that is required or permitted to be applied to any Letter of
Credit or this Agreement, including the Law or any order of a jurisdiction where
such L/C Issuer or the beneficiary is located, the practice stated in the ISP or
in the decisions, opinions, practice statements, or official commentary of the
ICC Banking Commission, the Bankers Association for Finance and Trade —
International Financial Services Association (BAFT-IFSA), or the Institute of
International Banking Law & Practice, whether or not any Letter of Credit
chooses such law or practice.

 

(i)                                     Letter of Credit Fees.  The Company
shall pay to the Administrative Agent for the account of each Revolving Credit
Lender or each Performance Letter of Credit Lender, as applicable, in accordance
with its Applicable Percentage, in Dollars, a Letter of Credit fee (a
“Performance Letter of Credit Fee”) for each Performance Letter of Credit issued
under the applicable Facility equal to the Applicable Rate times the Dollar
Equivalent of the daily amount available to be drawn under such Performance
Letter of Credit.  The Company shall pay to the Administrative Agent for the
account of each Revolving Credit Lender in accordance with its Applicable
Percentage, in Dollars, a Letter of Credit fee (a “Financial Letter of Credit
Fee, and together with the Performance Letter of Credit Fees, the “Letter of
Credit Fees”) for each Financial Letter of Credit equal to the Applicable Rate
times the Dollar Equivalent of the daily amount available to be drawn under such
Financial Letter of Credit.  For purposes of computing the daily amount
available to be drawn under any Letter of Credit, the amount of such Letter of
Credit shall be determined in accordance with Section 1.09.  Letter of Credit
Fees shall be (i) due and payable on the first Business Day after the end of
each March, June, September and December, commencing with the first such date to
occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand and (ii) computed on a quarterly basis
in arrears.  If there is any change in the Applicable Rate during any quarter,
the daily amount available to be drawn under each Letter of Credit shall be
computed and multiplied by the Applicable Rate separately for each period during
such quarter that such Applicable Rate was in effect.  Notwithstanding anything
to the contrary contained herein, upon the request of the Required Revolving
Lenders, while any Event of Default exists, all Letter of Credit Fees owing on
Letters of Credit under the Revolving Credit Facility shall accrue at the
Default Rate, and upon the request of the Required Performance Letter of Credit
Lenders, while any Event of Default exists, all Letter of Credit Fees owing on
Letters of Credit under the Performance Letter of Credit Facility shall accrue
at the Default Rate.

 

(j)                                    Fronting Fee and Documentary and
Processing Charges Payable to L/C Issuers.  The Company shall pay directly to
each L/C Issuer for its own account, in Dollars, a fronting fee with respect to
each Letter of Credit issued by such L/C Issuer, at the rate per annum specified
in

 

75

--------------------------------------------------------------------------------


 

the applicable Fee Letter, or otherwise agreed with the Company, computed on the
Dollar Equivalent of the daily amount available to be drawn under such Letter of
Credit on a quarterly basis in arrears.  Such fronting fee shall be due and
payable on the tenth Business Day after the end of each March, June,
September and December in respect of the most recently-ended quarterly period
(or portion thereof, in the case of the first payment), commencing with the
first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand.  For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.09.  In addition, the Company shall pay directly to each L/C Issuer
for its own account, in Dollars, the customary issuance, presentation, amendment
and other processing fees, and other standard costs and charges, of each L/C
Issuer relating to letters of credit as from time to time in effect.  Such
customary fees and standard costs and charges are due and payable on demand and
are nonrefundable.

 

(k)                                 Conflict with Issuer Documents.  In the
event of any conflict between the terms hereof and the terms of any Issuer
Document, the terms hereof shall control.

 

(l)                                     Letters of Credit Issued for Permitted
L/C Parties.  Notwithstanding that a Letter of Credit issued or outstanding
hereunder is in support of any obligations of, is for the account of, or the
applicant therefor is, a Permitted L/C Party other than the Company, the Company
shall be obligated to reimburse the applicable L/C Issuer hereunder for any and
all drawings under such Letter of Credit.  The Company hereby acknowledges that
the issuance of Letters of Credit for the account of, or upon the application,
of Permitted L/C Parties other than the Company inures to the benefit of the
Company, and that the Company’s business derives substantial benefits from the
businesses of such Permitted L/C Parties.

 

(m)                             Additional L/C Issuers.  In addition to Bank of
America, BMO, BNP Paribas, HSBC and Wells Fargo, the Company may from time to
time, with notice to the Revolving Credit Lenders or Performance Letter of
Credit Lenders, as applicable, and the consent of the Administrative Agent (such
consent not to be unreasonably withheld or delayed) and the applicable Revolving
Credit Lender or Performance Letter of Credit Lender being so appointed, appoint
additional Revolving Credit Lenders to be L/C Issuers under the Revolving Credit
Facility and Performance Letter of Credit Lenders to be L/C Issuers under the
Performance Letter of Credit Facility.  Upon the appointment of a Lender as an
L/C Issuer hereunder such Person shall become vested with all of the rights,
powers, privileges and duties of an L/C Issuer hereunder.

 

(n)                                 Removal of L/C Issuers.  The Company may at
any time remove any Lender from its role as an L/C Issuer hereunder upon not
less than 30 days prior notice to such L/C Issuer (or such shorter period of
time as may be acceptable to such L/C Issuer); provided that such removed L/C
Issuer shall retain all the rights, powers, privileges and duties of an L/C
Issuer hereunder with respect to all Letters of Credit outstanding as of the
effective date of its removal as L/C Issuer and all L/C Obligations with respect
thereto (including the right to require the Revolving Credit Lenders to make
Base Rate Loans or fund risk participations in Unreimbursed Amounts pursuant to
Section 2.03(c) and to require the Performance Letter of Credit Lenders to fund
risk participations in Unreimbursed Amounts pursuant to Section 2.03(d)). 
Without limiting the foregoing, upon the removal of a Revolving Credit Lender as
an L/C Issuer

 

76

--------------------------------------------------------------------------------


 

hereunder, the Company may, or at the request of such removed L/C Issuer the
Company shall use commercially reasonable efforts to, arrange for one or more of
the other L/C Issuers to issue Letters of Credit hereunder in substitution for
the Letters of Credit, if any, issued by such removed L/C Issuer and outstanding
at the time of such removal, or make other arrangements reasonably satisfactory
to the removed L/C Issuer to effectively cause another L/C Issuer to assume the
obligations of the removed L/C Issuer with respect to any such Letters of
Credit.

 

(o)                                 Reporting of Letter of Credit Information. 
At any time that any Lender other than the Person serving as the Administrative
Agent is an L/C Issuer, then (i) on the last Business Day of each calendar
month, (ii) on each date that a Letter of Credit is amended, terminated or
otherwise expires, (iii) on each date that an L/C Credit Extension occurs with
respect to any Letter of Credit, and (iv) upon the request of the Administrative
Agent, each L/C Issuer (or, in the case of part (ii), (iii) or (iv), the
applicable L/C Issuer) shall deliver to the Administrative Agent a report
setting forth in form and detail reasonably satisfactory to the Administrative
Agent information (including, without limitation, any reimbursement, Cash
Collateral, or termination in respect of Letters of Credit issued by such L/C
Issuer) with respect to each Letter of Credit issued by such L/C Issuer that is
outstanding hereunder.  No failure on the part of any L/C Issuer to provide such
information pursuant to this Section 2.03(o) shall limit the obligation of the
Company or any applicable Lender hereunder with respect to its reimbursement and
participation obligations, respectively, pursuant to this Section 2.03.

 

2.04                        Swing Line Loans.  (a)  The Swing Line.  Subject to
the terms and conditions set forth herein, the Swing Line Lender, in reliance
upon the agreements of the other Lenders set forth in this Section 2.04, shall
make loans in Dollars (each such loan, a “Swing Line Loan”) to a Domestic
Borrower from time to time on any Business Day during the Availability Period in
an aggregate amount not to exceed at any time outstanding the amount of the
Swing Line Sublimit, notwithstanding the fact that such Swing Line Loans, when
aggregated with the Applicable Revolving Credit Percentage of the Outstanding
Amount of Revolving Credit Loans and L/C Obligations of the Lender acting as
Swing Line Lender, may exceed the amount of such Lender’s Revolving Credit
Commitment; provided, however, that (x) after giving effect to any Swing Line
Loan, (i) the Total Revolving Credit Outstandings shall not exceed the Revolving
Credit Facility at such time, and (ii) the Revolving Credit Exposure of any
Revolving Credit Lender shall not exceed such Lender’s Revolving Credit
Commitment, (y) such Domestic Borrower shall not use the proceeds of any Swing
Line Loan to refinance any outstanding Swing Line Loan, and (z) the Swing Line
Lender shall not be under any obligation to make any Swing Line Loan if it shall
determine (which determination shall be conclusive and binding absent manifest
error) that it has, or by such Credit Extension may have, Fronting Exposure. 
Within the foregoing limits, and subject to the other terms and conditions
hereof, a Domestic Borrower may borrow under this Section 2.04, prepay under
Section 2.05, and reborrow under this Section 2.04.  Each Swing Line Loan shall
bear interest only at a rate based on the Base Rate.  Immediately upon the
making of a Swing Line Loan, each Revolving Credit Lender shall be deemed to,
and hereby irrevocably and unconditionally agrees to, purchase from the Swing
Line Lender a risk participation in such Swing Line Loan in an amount equal to
the product of such Revolving Credit Lender’s Applicable Revolving Credit
Percentage times the amount of such Swing Line Loan.

 

(b)                                 Borrowing Procedures.  Each Swing Line
Borrowing shall be made upon the Company’s irrevocable notice to the Swing Line
Lender and the Administrative Agent, which

 

77

--------------------------------------------------------------------------------


 

may be given by (A) telephone or (B) by a Swing Line Loan Notice; provided that
any telephonic notice must be confirmed promptly by delivery to the Swing Line
Lender and the Administrative Agent of a Swing Line Loan Notice.  Each such
notice must be received by the Swing Line Lender and the Administrative Agent
not later than 1:00 p.m. on the requested borrowing date, and shall specify
(i) the amount to be borrowed, which shall be a minimum of $100,000, and
(ii) the requested borrowing date, which shall be a Business Day.  Promptly
after receipt by the Swing Line Lender of any telephonic Swing Line Loan Notice,
the Swing Line Lender will confirm with the Administrative Agent (by telephone
or in writing) that the Administrative Agent has also received such Swing Line
Loan Notice and, if not, the Swing Line Lender will notify the Administrative
Agent (by telephone or in writing) of the contents thereof.  Unless the Swing
Line Lender has received notice (by telephone or in writing) from the
Administrative Agent (including at the request of any Revolving Credit Lender)
prior to 2:00 p.m. on the date of the proposed Swing Line Borrowing
(A) directing the Swing Line Lender not to make such Swing Line Loan as a result
of the limitations set forth in the first proviso to the first sentence of
Section 2.04(a), or (B) that one or more of the applicable conditions specified
in Article IV is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender will, not later than 3:00 p.m. on the borrowing
date specified in such Swing Line Loan Notice, make the amount of its Swing Line
Loan available to the applicable Domestic Borrower.

 

(c)                                  Refinancing of Swing Line Loans.

 

(i)                                     The Swing Line Lender at any time in its
sole and absolute discretion may request, on behalf of the Company (which hereby
irrevocably authorizes the Swing Line Lender to so request on its behalf), that
each Revolving Credit Lender make a Base Rate Loan in an amount equal to such
Lender’s Applicable Revolving Credit Percentage of the amount of Swing Line
Loans then outstanding.  Such request shall be made in writing (which written
request shall be deemed to be a Loan Notice for purposes hereof) and in
accordance with the requirements of Section 2.02, without regard to the minimum
and multiples specified therein for the principal amount of Base Rate Loans, but
subject to the unutilized portion of the Revolving Credit Facility and the
conditions set forth in Section 4.02.  The Swing Line Lender shall furnish the
Company with a copy of the applicable Loan Notice promptly after delivering such
notice to the Administrative Agent.  Each Revolving Credit Lender shall make an
amount equal to its Applicable Revolving Credit Percentage of the amount
specified in such Loan Notice available to the Administrative Agent in Same Day
Funds and the Administrative Agent may apply Cash Collateral available with
respect to the applicable Swing Line Loan) for the account of the Swing Line
Lender at the Administrative Agent’s Office for Dollar-denominated payments not
later than 1:00 p.m. on the day specified in such Loan Notice, whereupon,
subject to Section 2.04(c)(ii), each Revolving Credit Lender that so makes funds
available shall be deemed to have made a Base Rate Loan to the applicable
Domestic Borrower in such amount.  The Administrative Agent shall remit the
funds so received to the Swing Line Lender.

 

(ii)                                  If for any reason any Swing Line Loan
cannot be refinanced by such a Revolving Credit  Borrowing in accordance with
Section 2.04(c)(i), the request for Base Rate Loans submitted by the Swing Line
Lender as set forth herein shall be deemed to be a request by the Swing Line
Lender that each of the Revolving Credit Lenders fund its

 

78

--------------------------------------------------------------------------------


 

risk participation in the relevant Swing Line Loan and each Revolving Credit
Lender’s payment to the Administrative Agent for the account of the Swing Line
Lender pursuant to Section 2.04(c)(i) shall be deemed payment in respect of such
participation.

 

(iii)                               If any Revolving Credit Lender fails to make
available to the Administrative Agent for the account of the Swing Line Lender
any amount required to be paid by such Lender pursuant to the foregoing
provisions of this Section 2.04(c) by the time specified in Section 2.04(c)(i),
the Swing Line Lender shall be entitled to recover from such Lender (acting
through the Administrative Agent), on demand, such amount with interest thereon
for the period from the date such payment is required to the date on which such
payment is immediately available to the Swing Line Lender at a rate per annum
equal to the applicable Overnight Rate from time to time in effect, plus any
administrative, processing or similar fees customarily charged by the Swing Line
Lender in connection with the foregoing.  If such Lender pays such amount (with
interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Revolving Credit Loan included in the relevant Revolving Credit
Borrowing or funded participation in the relevant Swing Line Loan, as the case
may be.  A certificate of the Swing Line Lender submitted to any Lender (through
the Administrative Agent) with respect to any amounts owing under this clause
(iii) shall be conclusive absent manifest error.

 

(iv)                              Each Revolving Credit Lender’s obligation to
make Revolving Credit Loans or to purchase and fund risk participations in Swing
Line Loans pursuant to this Section 2.04(c) shall be absolute and unconditional
and shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the Swing Line Lender, the applicable Domestic Borrower or any other
Person for any reason whatsoever, (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, however, that each Revolving Credit Lender’s
obligation to make Revolving Credit Loans pursuant to this Section 2.04(c) is
subject to the conditions set forth in Section 4.02.  No such funding of risk
participations shall relieve or otherwise impair the obligation of such Domestic
Borrower to repay Swing Line Loans, together with interest as provided herein.

 

(d)                                 Repayment of Participations.

 

(i)                                     At any time after any Revolving Credit
Lender has purchased and funded a risk participation in a Swing Line Loan, if
the Swing Line Lender receives any payment on account of such Swing Line Loan,
the Swing Line Lender will distribute to such Revolving Credit Lender its
Applicable Revolving Credit Percentage thereof in the same funds as those
received by the Swing Line Lender.

 

(ii)                                  If any payment received by the Swing Line
Lender in respect of principal or interest on any Swing Line Loan is required to
be returned by the Swing Line Lender under any of the circumstances described in
Section 10.05 (including pursuant to any settlement entered into by the Swing
Line Lender in its discretion), each Revolving Credit Lender shall pay to the
Swing Line Lender its Applicable Revolving Credit Percentage thereof on demand
of the Administrative Agent, plus interest thereon from the

 

79

--------------------------------------------------------------------------------


 

date of such demand to the date such amount is returned, at a rate per annum
equal to the applicable Overnight Rate.  The Administrative Agent will make such
demand upon the request of the Swing Line Lender.  The obligations of the
Lenders under this clause shall survive the payment in full of the Obligations
and the termination of this Agreement.

 

(e)                                  Interest for Account of Swing Line Lender. 
The Swing Line Lender shall be responsible for invoicing the Company for
interest on the Swing Line Loans.  Until each Revolving Credit Lender funds its
Base Rate Loan or risk participation pursuant to this Section 2.04 to refinance
such Revolving Credit Lender’s Applicable Revolving Credit Percentage of any
Swing Line Loan, interest in respect of such Applicable Revolving Credit
Percentage shall be solely for the account of the Swing Line Lender.

 

(f)                                   Payments Directly to Swing Line Lender. 
The Domestic Borrowers shall make all payments of principal and interest in
respect of the Swing Line Loans directly to the Swing Line Lender.

 

2.05                        Prepayments.    (a)  Optional.

 

(i)                                     Each Borrower may, upon notice from the
Company to the Administrative Agent, at any time or from time to time
voluntarily prepay Term Loans or Revolving Credit Loans in whole or in part
without premium or penalty; provided that (A) such notice shall be substantially
in the form of Exhibit K or such other form as may be reasonably acceptable to
the Administrative Agent (including any form on an electronic platform or
electronic transmission system as shall be approved by the Administrative
Agent), appropriately completed and signed by a Responsible Officer of the
Company and be received by the Administrative Agent not later than 11:00 a.m.
(1) three Business Days prior to any date of prepayment of Eurocurrency Rate
Loans denominated in Dollars, (2) four Business Days (or five, in the case of
prepayment of Loans denominated in Special Notice Currencies) prior to any date
of prepayment of Eurocurrency Rate Loans denominated in Alternative Currencies,
and (3) on the date of prepayment of Base Rate Loans; (B) any prepayment of
Eurocurrency Rate Loans denominated in Dollars shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof; (C) any
prepayment of Eurocurrency Rate Loans denominated in Alternative Currencies
shall be in a minimum principal amount of $5,000,000 or a whole multiple of
$1,000,000 in excess thereof; and (D) any prepayment of Base Rate Loans shall be
in a principal amount of $500,000 or a whole multiple of $100,000 in excess
thereof or, in each case, if less, the entire principal amount thereof then
outstanding.  Each such notice shall specify the date and amount of such
prepayment, the Facility with respect to which Loans are being prepaid, the
principal repayment installments to which such prepayment is to be applied and
the Type(s) of Loans to be prepaid and, if Eurocurrency Rate Loans are to be
prepaid, the Interest Period(s) of such Loans.  The Administrative Agent will
promptly notify each Lender of its receipt of each such notice, and of the
amount of such Lender’s ratable portion of such prepayment (based on such
Lender’s Applicable Percentage in respect of the relevant Facility).  If such
notice is given by the Company, the applicable Borrower shall make such
prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.  Any prepayment of a Eurocurrency Rate
Loan shall be accompanied by all accrued interest on the amount

 

80

--------------------------------------------------------------------------------


 

prepaid, together with any additional amounts required pursuant to
Section 3.05.  Each prepayment of the outstanding Term Loans pursuant to this
Section 2.05(a) shall be applied to the principal repayment installments thereof
as the Company may direct (and, in the absence of any such direction, ratably to
the Term A Facility and the Term B Facility and on a pro rata basis across the
remaining quarterly principal installments thereof).  Subject to Section 2.18,
each such prepayment shall be paid to the Lenders in accordance with their
respective Applicable Percentages in respect of each of the relevant
Facilities.  Notwithstanding anything to the contrary contained herein, the
Borrowers shall not be permitted to prepay the Term B Facility pursuant to this
Section 2.05(a)(i) during the period from the Closing Date through the date ten
Business Days thereafter, unless such prepayment is made with proceeds of the
Term A Facility Subsequent Advance.  Notwithstanding the foregoing, if such
notice of prepayment indicates that such prepayment is to be funded with the
proceeds of a new debt or equity financing that would result in the repayment of
all Obligations in connection therewith, the termination of the Loans and
Commitments under this Agreement and the release or termination of all Liens
securing the Obligations hereunder (a “New Financing”), such notice of
prepayment may be revoked or delayed if such New Financing is not consummated on
the date specified in such notice; provided that Section 3.05 shall apply to any
such revocation or delay.

 

(ii)                                  The Company may, upon notice to the Swing
Line Lender (with a copy to the Administrative Agent), at any time or from time
to time, voluntarily prepay Swing Line Loans in whole or in part without premium
or penalty; provided that (A) such notice must be received by the Swing Line
Lender and the Administrative Agent not later than 1:00 p.m. on the date of the
prepayment, and (B) any such prepayment shall be in a minimum principal amount
of $100,000.  Each such notice shall specify the date and amount of such
prepayment.  If such notice is given by the Company, the Company shall make such
prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.

 

(b)                                 Mandatory.

 

(i)                                     Following the end of each fiscal year of
the Company, commencing with the fiscal year ending September 30, 2015, the
Company shall prepay Loans in an aggregate amount equal to (A) the applicable
ECF Prepayment Percentage of Excess Cash Flow for such fiscal year less (B) the
aggregate principal amount of Term Loans, Incremental Term Loans and (to the
extent accompanied by a permanent reduction of the Aggregate Revolving
Commitments in the same amount) Revolving Loans prepaid pursuant to
Section 2.05(a)(i) during such fiscal year or, without duplication, after the
end of such fiscal year but prior to the date on which the prepayment described
in this clause (i) is required (such prepayments to be applied as set forth in
clauses (v) and (viii) below).  Each prepayment pursuant to this clause
(i) shall be made no later than the date that is five Business Days after the
date on which financial statements are required to be delivered pursuant to
Section 6.01(a) with respect to the fiscal year for which Excess Cash Flow is
being calculated.

 

81

--------------------------------------------------------------------------------


 

(ii)                                  If the Company or any of its Restricted
Subsidiaries Disposes of any property (other than in the ordinary course of
business, and other than any Disposition of any property permitted by
Section 7.05(a), (b), (c), (d), (g) or (h)) which, in any such case, results in
the realization by such Person of Net Cash Proceeds, the Company shall prepay an
aggregate principal amount of Loans equal to 100% of the Net Cash Proceeds
received therefrom in excess of $50,000,000 in the aggregate for the Net Cash
Proceeds received from all such Dispositions during the immediately preceding
twelve month period immediately upon receipt thereof by such Person (such
prepayments to be applied as set forth in clauses (v) and (viii) below);
provided that, with respect to any Net Cash Proceeds realized under a
Disposition described in this Section 2.05(b)(ii), at the election of the
Company (as notified by the Company to the Administrative Agent on or prior to
the date of such Disposition), and so long as no Event Default shall have
occurred and be continuing, the Company or such Restricted Subsidiary may
reinvest all or any portion of such Net Cash Proceeds in operating assets so
long as (A) within 365 days after receipt of such Net Proceeds, such
reinvestment shall have been consummated (or a definitive agreement to so
reinvest shall have been executed), (B) if a definitive agreement to so reinvest
has been executed within such 365-day period, then such reinvestment shall have
been consummated within 180 days after such 365-day period (in each case, as
certified by the Company in writing to the Administrative Agent), and (C) in the
case of Dispositions by AECOM Capital or any Restricted Subsidiary of AECOM
Capital, within two years after receipt of such Net Proceeds such reinvestment
shall have been consummated; and provided further, that any Net Cash Proceeds
not subject to such definitive agreement or so reinvested shall be immediately
applied to the prepayment of the Loans as set forth in this Section 2.05(b)(ii).

 

(iii)                               Upon the occurrence of a Recovery Event with
respect to the Company or any of its Restricted Subsidiaries which, in any such
case, results in the realization by such Person of Net Cash Proceeds, the
Company shall prepay an aggregate principal amount of Loans equal to 100% of the
Net Cash Proceeds received therefrom in excess of $50,000,000 in the aggregate
for the Net Cash Proceeds received from all such Recovery Events during the
immediately preceding twelve month period immediately upon receipt thereof by
such Person (such prepayments to be applied as set forth in clauses (v) and
(viii) below); provided that, with respect to any Net Cash Proceeds realized
under a Recovery Event described in this Section 2.05(b)(iii), at the election
of the Company (as notified by the Company to the Administrative Agent within 45
days following the date of such Recovery Event), and so long as no Event Default
shall have occurred and be continuing, the Company or such Restricted Subsidiary
may reinvest all or any portion of such Net Cash Proceeds in the replacement or
restoration of any properties or assets in respect of which such Net Cash
Proceeds were paid or operating assets so long as (A) within 365 days after
receipt of such Net Proceeds, such reinvestment shall have been consummated (or
a definitive agreement to so reinvest shall have been executed), (B) if a
definitive agreement (including, without limitation, a construction agreement)
to so reinvest has been executed within such 365-day period, then such
reinvestment shall have been consummated within 180 days after such 365-day
period (in each case, as certified by the Company in writing to the
Administrative Agent), and (C) in the case of Recovery Events with respect to
AECOM Capital or any Restricted Subsidiary of AECOM Capital, within two years
after receipt of such Net Proceeds such reinvestment shall have been

 

82

--------------------------------------------------------------------------------


 

consummated; and provided further, that any Net Cash Proceeds not subject to
such definitive agreement or so reinvested shall be immediately applied to the
prepayment of the Loans as set forth in this Section 2.05(b)(iii).

 

(iv)                              Upon the incurrence or issuance by the Company
or any of its Restricted Subsidiaries of any Indebtedness (other than
Indebtedness expressly permitted to be incurred or issued pursuant to
Section 7.02), the Company shall prepay an aggregate principal amount of Loans
equal to 100% of all Net Cash Proceeds received therefrom immediately upon
receipt thereof by the Company or such Restricted Subsidiary (such prepayments
to be applied as set forth in clauses (v) and (viii) below).

 

(v)                                 Each prepayment of Loans pursuant to the
foregoing provisions of this Section 2.05(b) shall be applied, first, ratably to
each of the Term A Facility and the Term B Facility and to the principal
repayment installments thereof in direct order of maturity to the next four
principal repayment installments of the applicable Term Facility (and, to the
extent provided in the definitive loan documentation therefor in accordance with
Section 2.16(a)(v)(A), of any Incremental Term Loans) and, thereafter, to the
remaining principal repayment installments of the applicable Term Facility (and,
to the extent provided in the definitive loan documentation therefor in
accordance with Section 2.16(a)(v)(A), of any Incremental Term Loans) on a pro
rata basis and, second, to the Revolving Credit Facility (without permanent
reduction of the Revolving Credit Commitments) in the manner set forth in clause
(viii) of this Section 2.05(b).  Subject to Section 2.18, such prepayments shall
be paid to the Lenders in accordance with their respective Applicable
Percentages in respect of the relevant Facilities.

 

(vi)                              If the Administrative Agent notifies the
Company at any time that the Total Revolving Credit Outstandings (that are not
Cash Collateralized by the Company or another Borrower) at such time exceed an
amount equal to 105% of the Aggregate Revolving Credit Commitments then in
effect, then, within five Business Days after receipt of such notice, the
Company shall prepay Revolving Credit Loans and/or Swing Line Loans and/or the
Company shall Cash Collateralize the L/C Obligations under the Revolving Credit
Facility in an aggregate amount sufficient to reduce the Total Revolving Credit
Outstandings (that are not Cash Collateralized by the Company or another
Borrower) as of such date of payment to an amount not to exceed 100% of the
Aggregate Revolving Credit Commitments then in effect; provided, however, that,
subject to the provisions of Section 2.17(a), the Company shall not be required
to Cash Collateralize the L/C Obligations under the Revolving Credit Facility
pursuant to this Section 2.05(b)(vi) unless after the prepayment in full of the
Revolving Credit Loans and Swing Line Loans the Total Revolving Credit
Outstandings exceed the Aggregate Revolving Credit Commitments then in effect. 
The Administrative Agent may, at any time and from time to time after the
initial deposit of such Cash Collateral, request that additional Cash Collateral
be provided in order to protect against the results of exchange rate
fluctuations.

 

(vii)                           If the Administrative Agent notifies the Company
at any time that the Outstanding Amount of all Revolving Credit Loans
denominated in Hong Kong Dollars or New Zealand Dollars at such time exceeds an
amount equal to 105% of the Alternative

 

83

--------------------------------------------------------------------------------


 

Currency Sublimit then in effect, then, within five Business Days after receipt
of such notice, the Borrowers shall prepay Revolving Credit Loans in an
aggregate amount sufficient to reduce such Outstanding Amount as of such date of
payment to an amount not to exceed 100% of the Alternative Currency Sublimit
then in effect.

 

(viii)                        Except as otherwise provided in Section 2.18,
prepayments of the Revolving Credit Facility made pursuant to this
Section 2.05(b), first, shall be applied ratably to the L/C Borrowings under the
Revolving Credit Facility and the Swing Line Loans, second, shall be applied
ratably to the outstanding Revolving Credit Loans, and, third, shall be used to
Cash Collateralize the remaining L/C Obligations under the Revolving Credit
Facility; and, in the case of prepayments of the Revolving Credit Facility
required pursuant to clause (i), (ii), (iii) or (iv) of this Section 2.05(b),
the amount remaining, if any, after the prepayment in full of all L/C Borrowings
under the Revolving Credit Facility, Swing Line Loans and Revolving Credit Loans
outstanding at such time and the Cash Collateralization of the remaining L/C
Obligations under the Revolving Credit Facility in full shall be used to prepay
in full all L/C Advances under the Performance Letter of Credit Facility or to
Cash Collateralize L/C Obligations under the Performance Letter of Credit
Facility and thereafter may be retained by the Company for use in the ordinary
course of its business.  Upon the drawing of any Letter of Credit that has been
Cash Collateralized, the funds held as Cash Collateral shall be applied (without
any further action by or notice to or from the Company or any other Loan Party)
to reimburse the applicable L/C Issuer or the Revolving Credit Lenders, as
applicable.

 

(ix)                              If for any reason the Total Performance Letter
of Credit Exposure of all Performance Letter of Credit Lenders (that are not
Cash Collateralized by the company or another Borrower) at any time exceed an
amount equal to 105% of the Performance Letter of Credit Facility at such time,
the Company shall immediately prepay L/C Borrowings under the Performance Letter
of Credit Facility and/or Cash Collateralize the L/C Obligations under the
Performance Letter of Credit Facility (other than the L/C Borrowings) in an
aggregate amount equal to such excess.

 

(x)                                 Notwithstanding anything to the contrary
contained in Section 2.05(b)(i), (ii) or (iii), to the extent attributable to a
Disposition or Recovery Event by a Restricted Subsidiary that is a Foreign
Subsidiary, or arising from Excess Cash Flow attributable to a Foreign
Subsidiary, no prepayment (or a portion thereof) required under
Section 2.05(b)(i), (ii) or (iii) shall be made if such prepayment (or portion
thereof), at the time it is required to be made, is subject to material
permissibility restrictions under applicable Law (including by reason of
financial assistance, corporate benefit, restrictions on upstreaming or transfer
of cash intra group and the fiduciary and statutory duties of the directors of
relevant Restricted Subsidiaries), provided that the Company and its Restricted
Subsidiaries shall make commercially reasonable efforts with respect to such
Laws to make such prepayment (or portion thereof) in accordance therewith (it
being understood that such efforts shall not require (x) any expenditure in
excess of a nominal amount of funds or (y) modifications to the organizational
or tax structure of the Company and its Restricted Subsidiaries to permit such
prepayment (or portion thereof)).  Notwithstanding anything to the contrary
contained in this Section 2.05, to the extent a Restricted Payment or other
distribution to the Company is required (notwithstanding the

 

84

--------------------------------------------------------------------------------


 

Loan Parties’ commercially reasonable efforts to make such mandatory prepayment
without making such Restricted Payment or other payment) in connection with such
prepayment (or portion thereof), no prepayment (or a portion thereof) required
under this Section 2.05 shall be made if either of the Company or any Restricted
Subsidiary determines in good faith that it would incur a liability in respect
of Taxes (including any withholding tax) in connection with making such
Restricted Payment or other distribution which the Company, in its reasonable
judgment, deems to be material, provided that to the extent the provisions
hereof relating to Excess Cash Flow of Foreign Subsidiaries apply, but the
amount of the total Excess Cash Flow attributable to the Company and its
Domestic Subsidiaries then exceeds the prepayment then required to be made under
Section 2.05(b)(ii) or (iii) (in each case, solely for this purpose, determined
without regard to this Section 2.05(b)(x)), then (subject to the first sentence
of this Section 2.05(b)(x))), the entire prepayment then required under such
Section 2.05(b)(ii) or (iii) shall be required to be made, without reduction
pursuant to this sentence.  Notwithstanding anything in the preceding two
sentences to the contrary, in the event the limitations or restrictions
described therein cease to apply to any prepayment (or portion thereof) required
under Section 2.05(b), the Company shall make such prepayment in an amount equal
to the lesser of (1) the amount of such prepayment previously required to have
been made without having given effect to such limitations or restrictions and
(2) the amount of cash and Cash Equivalents on hand at such time, in each case,
less the amount by which the Net Proceeds from the applicable Disposition were
previously used for the permanent repayment of Indebtedness (including any
reductions in commitments related thereto).

 

(c)                                  Call Protection.  In the event that, on or
prior to the date that is twelve months after the Closing Date, a Repricing
Event (other than any Repricing Event made in connection with a Change of
Control that results in the prepayment in full of the Term B Facility) occurs,
the Borrowers shall pay to the Administrative Agent (i) in the case of a
Repricing Event described in clause (a) of the definition thereof, for the
ratable account of each of the applicable Term B Lenders a prepayment premium of
1.00% of the aggregate principal amount of the Term B Loans so prepaid,
refinanced, substituted or replaced and (ii) in the case of a Repricing Event
described in clause (b) of the definition thereof, for the ratable account of
each of the non-consenting Term B Lenders to the amendment, a fee equal to 1.00%
of the aggregate principal amount of the applicable Term B Loans of such
non-consenting Term B Lender outstanding immediately prior to such amendment.
Such amounts shall be due and payable on the date of effectiveness of such
Repricing Event.

 

2.06                        Termination or Reduction of Commitments.

 

(a)                                 Optional.  The Company may, upon notice to
the Administrative Agent, terminate the Revolving Credit Facility, the Financial
Letter of Credit Sublimit, the Swing Line Sublimit or the Performance Letter of
Credit Facility or from time to time permanently reduce the Revolving Credit
Facility, the Financial Letter of Credit Sublimit, the Swing Line Sublimit or
the Performance Letter of Credit Facility; provided that (i) any such notice
shall be received by the Administrative Agent not later than 11:00 a.m. five
Business Days prior to the date of termination or reduction, (ii) any such
partial reduction shall be in an aggregate amount of $10,000,000 or any whole
multiple of $1,000,000 in excess thereof, (iii) the Company shall not

 

85

--------------------------------------------------------------------------------


 

terminate or reduce (A) the Revolving Credit Facility if, after giving effect
thereto and to any concurrent prepayments hereunder, the Total Revolving Credit
Outstandings would exceed the Revolving Credit Facility, (B) the Financial
Letter of Credit Sublimit if, after giving effect thereto, the Outstanding
Amount of L/C Obligations with respect to Financial Letters of Credit not fully
Cash Collateralized hereunder would exceed the Financial Letter of Credit
Sublimit, (C) the Swing Line Sublimit if, after giving effect thereto and to any
concurrent prepayments hereunder, the Outstanding Amount of Swing Line Loans
would exceed the Swing Line Sublimit, or (D) the Performance Letter of Credit
Facility if, after giving effect thereto, the Outstanding Amount of L/C
Obligations with respect to the Performance Letter of Credit Facility not fully
Cash Collateralized hereunder would exceed the Performance Letter of Credit
Facility, and (iv) if, after giving effect to any reduction or termination of
the Aggregate Revolving Credit Commitments, the Alternative Currency Sublimit,
the Financial Letter of Credit Sublimit, the Designated Borrower Sublimit or the
Swing Line Sublimit exceeds the amount of the Aggregate Revolving Credit
Commitments, such Sublimit shall be automatically reduced by the amount of such
excess.  In addition, during the Availability Period in respect of the Term A
Facility, the Company may, upon notice to the Administrative Agent as set forth
above, from time to time terminate (in whole or in part) the unused portion of
the aggregate Term A Commitments.  The Administrative Agent will promptly notify
the Lenders of any such notice of termination or reduction provided in this
Section.  The amount of any such reduction shall not be applied to the
Alternative Currency Sublimit, the Financial Letter of Credit Sublimit or the
Designated Borrower Sublimit unless otherwise specified by the Company.  Any
reduction of any Commitments hereunder shall be applied to the applicable
Commitment of each applicable Lender according to its Applicable Percentage. 
All fees accrued until the effective date of any termination of any applicable
Facility or Commitments shall be paid on the effective date of such
termination.  Notwithstanding the foregoing, if any such notice of complete
termination indicates that such termination is to be funded with the proceeds of
a New Financing, such notice of complete termination may be revoked or delayed
if such New Financing is not consummated on the date specified in such notice.

 

(b)                                 Mandatory.  The unused Term A Commitments
shall automatically terminate on the earliest to occur of (i) the termination of
the Availability Period with respect thereto and (ii) the date of the Term A
Facility Subsequent Advance in an amount less than the aggregate remaining
amount of the Term A Commitments on such date.

 

2.07                        Repayment of Loans.  (a)  Term A Loans.  The Company
shall repay to the Term A Lenders the aggregate principal amount of all Term A
Loans in quarterly principal installments equal to 1.25% of the aggregate
principal amount of the Term A Loans actually made (including Term A Loans made
on the Closing Date and Term A Loans made after the Closing Date, and subject to
adjustment for any applicable Incremental Term Loan) pursuant to
Section 2.01(a) (which principal amounts shall be reduced as a result of the
application of prepayments in accordance with the order of priority set forth in
Section 2.05) on the last Business Day of each March, June, September and
December (commencing on the last Business Day of the fiscal quarter ending
March 31, 2015); provided, however, that the final principal repayment
installment of the Term A Loans shall be repaid on the Maturity Date for the
Term A Loan Facility and in any event shall be in an amount equal to the
aggregate principal amount of all Term A Loans outstanding on such date.

 

86

--------------------------------------------------------------------------------


 

(b)                                 Term B Loans.  The Company shall repay to
the Term B Lenders the aggregate principal amount of all Term B Loans in
quarterly principal installments equal to 0.25% of the initial aggregate
principal amount of the Term B Loans on the Closing Date, subject to adjustment
for any applicable Incremental Term Loan (which principal amounts shall be
reduced as a result of the application of prepayments in accordance with the
order of priority set forth in Section 2.05), on the last Business Day of each
March, June, September and December (commencing on the last Business Day of the
fiscal quarter ending March 31, 2015); provided, however, that the final
principal repayment installment of the Term B Loans shall be repaid on the
Maturity Date for the Term B Loan Facility and in any event shall be in an
amount equal to the aggregate principal amount of all Term B Loans outstanding
on such date.

 

(c)                                  Revolving Credit Loans.  Each Borrower
shall repay to the Revolving Credit Lenders on the Maturity Date for the
Revolving Credit Facility the aggregate principal amount of all Revolving Credit
Loans outstanding on such date.

 

(d)                                 Swing Line Loans.  The Company shall repay
each Swing Line Loan on the earlier to occur of (i) the date ten Business Days
after such Loan is made and (ii) the Maturity Date for the Revolving Credit
Facility.

 

2.08                        Interest.  (a)  Subject to the provisions of
Section 2.08(b), (i) each Eurocurrency Rate Loan under a Facility shall bear
interest on the outstanding principal amount thereof for each Interest Period at
a rate per annum equal to the Eurocurrency Rate for such Interest Period plus
the Applicable Rate for such Facility; (ii) each Base Rate Loan under a Facility
shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate for such Facility; and (iii) each Swing Line Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate for the Revolving Credit Facility.

 

(b)

 

(i)                                     If any amount of principal of any Loan
is not paid when due (without regard to any applicable grace periods), whether
at stated maturity, by acceleration or otherwise, such amount shall thereafter
bear interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

 

(ii)                                  If any amount (other than principal of any
Loan) payable by any Borrower under any Loan Document is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, then upon the request of the Required Term A Lenders
(in the case of the Term A Facility), the Required Term B Lenders (in the case
of the Term B Facility) and the Required Revolving Lenders (in the case of the
Revolving Credit Facility), such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

 

87

--------------------------------------------------------------------------------


 

(iii)                               Accrued and unpaid interest on past due
amounts (including interest on past due interest) shall be due and payable upon
demand.

 

(c)                                  Interest on each Loan shall be due and
payable in arrears on each Interest Payment Date applicable thereto and at such
other times as may be specified herein.  Interest hereunder shall be due and
payable in accordance with the terms hereof before and after judgment, and
before and after the commencement of any proceeding under any Debtor Relief Law.

 

(d)                                 For the purposes of the Interest Act
(Canada), (i) whenever a rate of interest or fee rate hereunder is calculated on
the basis of a year (the “deemed year”) that contains fewer days than the actual
number of days in the calendar year of calculation, such rate of interest or fee
rate shall be expressed as a yearly rate by multiplying such rate of interest or
fee rate by the actual number of days in the calendar year of calculation and
dividing it by the number of days in the deemed year, (ii) the principle of
deemed reinvestment of interest shall not apply to any interest calculation
hereunder and (iii) the rates of interest stipulated herein are intended to be
nominal rates and not effective rates or yields.

 

2.09                        Fees.  In addition to certain fees described in
Sections 2.03(i) and (j):

 

(a)                                 Commitment Fee.  The Company shall pay to
the Administrative Agent for the account of each Revolving Credit Lender in
accordance with its Applicable Revolving Credit Percentage, a commitment fee in
Dollars equal to the Applicable Rate with respect to the “Commitment Fee” times
the actual daily amount by which the Revolving Credit Facility exceeds the sum
of (i) the Outstanding Amount of Revolving Credit Loans and (ii) the Outstanding
Amount of L/C Obligations under the Revolving Credit Facility, subject to
adjustment as provided in Section 2.18.  For the avoidance of doubt, the
Outstanding Amount of Swing Line Loans shall not be counted towards or
considered usage of the Aggregate Revolving Credit Commitments for purposes of
determining the “Commitment Fee”.  In addition, the Company shall pay to the
Administrative Agent for the account of each Performance Letter of Credit Lender
in accordance with its Applicable Performance Letter of Credit Percentage, a
commitment fee in Dollars equal to the Applicable Rate with respect to the
Commitment Fee times the actual daily amount by which the Performance Letter of
Credit Facility exceeds the sum of the Outstanding Amount of L/C Obligations
under the Performance Letter of Credit Facility, subject to adjustment as
provided in Section 2.18.  In addition, the Company shall pay to the
Administrative Agent for the account of each Term A Lender in accordance with
its Applicable Percentage of the Term A Facility, a commitment fee in Dollars
equal to the Applicable Rate with respect to the “Commitment Fee” times the
actual daily amount by which the aggregate Term A Commitments exceed the
Outstanding Amount of Term A Loans.  The commitment fee shall accrue at all
times during the relevant Availability Period, including at any time during
which one or more of the conditions in Article IV is not met, and shall be due
and payable quarterly in arrears on the last Business Day of each March, June,
September and December, commencing with the first such date to occur after the
Closing Date, and, in the case of the commitment fee with respect to the
Revolving Credit Facility, on the last day of the Availability Period for the
Revolving Credit Facility, in the case of the commitment fee with respect to the
Performance Letter of Credit Facility, on the last day of the Availability
Period for the Performance Letter of Credit Facility or, in the case of the
commitment fee with respect to

 

88

--------------------------------------------------------------------------------


 

the Term A Facility, on the last day of the Availability Period for the Term A
Facility.  The commitment fee shall be calculated quarterly in arrears, and if
there is any change in the Applicable Rate during any quarter, the actual daily
amount shall be computed and multiplied by the Applicable Rate separately for
each period during such quarter that such Applicable Rate was in effect.

 

(b)                                 Other Fees.  The Company shall pay to the
Arrangers and the Administrative Agent for their own respective accounts, in
Dollars, fees in the amounts and at the times specified in the Fee Letters. 
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.

 

2.10                        Computation of Interest and Fees; Retroactive
Adjustments of Applicable Rate.

 

(a)                                 All computations of interest for Base Rate
Loans (including Base Rate Loans determined by reference to the Eurocurrency
Rate) shall be made on the basis of a year of 365 or 366 days, as the case may
be, and actual days elapsed.  All other computations of fees and interest shall
be made on the basis of a 360-day year and actual days elapsed (which results in
more fees or interest, as applicable, being paid than if computed on the basis
of a 365-day year), or, in the case of interest in respect of Loans denominated
in Alternative Currencies as to which market practice differs from the
foregoing, in accordance with such market practice.  Interest shall accrue on
each Loan for the day on which the Loan is made, and shall not accrue on a Loan,
or any portion thereof, for the day on which the Loan or such portion is paid;
provided that any Loan that is repaid on the same day on which it is made shall,
subject to Section 2.12(a), bear interest for one day.  Each determination by
the Administrative Agent of an interest rate or fee hereunder shall be
conclusive and binding for all purposes, absent manifest error.  With respect to
all Non-LIBOR Quoted Currencies, the calculation of the applicable interest rate
shall be determined in accordance with market practice.

 

(b)                                 If, as a result of any restatement of or
other adjustment to the financial statements of the Company or for any other
reason, the Company or the Lenders determine that (i) the Consolidated Leverage
Ratio as calculated by the Company as of any applicable date was inaccurate and
(ii) a proper calculation of the Consolidated Leverage Ratio would have resulted
in higher pricing for such period, each Borrower shall immediately and
retroactively be obligated to pay to the Administrative Agent for the account of
the applicable Lenders or the applicable L/C Issuer, as the case may be,
promptly on demand by the Administrative Agent (or, after the occurrence of an
actual or deemed entry of an order for relief with respect to any Borrower under
the Bankruptcy Code of the United States, automatically and without further
action by the Administrative Agent, any Lender or any L/C Issuer), an amount
equal to the excess of the amount of interest and fees that should have been
paid for such period over the amount of interest and fees actually paid for such
period.  This paragraph shall not limit the rights of the Administrative Agent,
any Lender or any L/C Issuer, as the case may be, under Section 2.03(c)(iii),
2.03(i) or 2.08(b) or under Article VIII.  The Company’s obligations under this
paragraph shall survive the termination of the Aggregate Commitments and the
repayment of all other Obligations hereunder.

 

2.11                        Evidence of Debt.  (a)  The Credit Extensions made
by each Lender and each L/C Issuer shall be evidenced by one or more accounts or
records maintained by such Lender or L/C

 

89

--------------------------------------------------------------------------------


 

Issuer and by the Administrative Agent in the ordinary course of business.  The
accounts or records maintained by the Administrative Agent and each Lender or
L/C Issuer shall be conclusive absent manifest error of the amount of the Credit
Extensions made by the Lenders and/or the L/C Issuers to or for the account of
the Borrowers and the interest and payments thereon.  Any failure to so record
or any error in doing so shall not, however, limit or otherwise affect the
obligation of the Borrowers hereunder to pay any amount owing with respect to
the Obligations.  In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error.  Upon the request of any
Lender to a Borrower made through the Administrative Agent, such Borrower shall
execute and deliver to such Lender (through the Administrative Agent) a Note,
which shall evidence such Lender’s Loans to such Borrower in addition to such
accounts or records.  Each Lender may attach schedules to its Note and endorse
thereon the date, Type (if applicable), amount, currency and maturity of its
Loans and payments with respect thereto.

 

(b)                                 In addition to the accounts and records
referred to in Section 2.11(a), each Lender and the Administrative Agent shall
maintain in accordance with its usual practice accounts or records evidencing
the purchases and sales by such Lender of participations in Letters of Credit
and Swing Line Loans.  In the event of any conflict between the accounts and
records maintained by the Administrative Agent and the accounts and records of
any Lender in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error.

 

2.12                        Payments Generally; Administrative Agent’s
Clawback.  (a)  General.  All payments to be made by the Borrowers shall be made
free and clear of and without condition or deduction for any counterclaim,
defense, recoupment or setoff.  Except as otherwise expressly provided herein
and except with respect to principal of and interest on Loans denominated in an
Alternative Currency, all payments by the Borrowers hereunder shall be made to
the Administrative Agent, for the account of the respective Lenders to which
such payment is owed, at the applicable Administrative Agent’s Office in Dollars
and in Same Day Funds not later than 2:00 p.m. on the date specified herein. 
Except as otherwise expressly provided herein, all payments by the Borrowers
hereunder with respect to principal and interest on Loans denominated in an
Alternative Currency shall be made to the Administrative Agent, for the account
of the respective Lenders to which such payment is owed, at the applicable
Administrative Agent’s Office in such Alternative Currency and in Same Day Funds
not later than the Applicable Time specified by the Administrative Agent on the
dates specified herein. Without limiting the generality of the foregoing, the
Administrative Agent may require that any payments due under this Agreement be
made in the United States.  If, for any reason, any Borrower is prohibited by
any Law from making any required payment hereunder in an Alternative Currency,
such Borrower shall make such payment in Dollars in the Dollar Equivalent of the
Alternative Currency payment amount.  The Administrative Agent will promptly
distribute to each Lender its Applicable Percentage in respect of the relevant
Facility (or other applicable share as provided herein) of such payment in like
funds as received by wire transfer to such Lender’s Lending Office.  All
payments received by the Administrative Agent (i) after 2:00 p.m., in the case
of payments in Dollars, or (ii) after the Applicable Time specified by the
Administrative Agent in the case of payments in an Alternative Currency, shall
in each case be deemed received on the next succeeding Business Day and any
applicable interest or fee shall

 

90

--------------------------------------------------------------------------------


 

continue to accrue.  If any payment to be made by any Borrower shall come due on
a day other than a Business Day, payment shall be made on the next following
Business Day, and such extension of time shall be reflected in computing
interest or fees, as the case may be.

 

(b)                                 Funding by Lenders; Presumption by
Administrative Agent.  Unless the Administrative Agent shall have received
notice from a Lender prior to the proposed date of any Borrowing of Eurocurrency
Rate Loans (or, in the case of any Borrowing of Base Rate Loans, prior to 12:00
noon on the date of such Borrowing) that such Lender will not make available to
the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.02 (or, in the case of a Borrowing of
Base Rate Loans, that such Lender has made such share available in accordance
with and at the time required by Section 2.02) and may, in reliance upon such
assumption, make available to the applicable Borrower a corresponding amount. 
In such event, if a Lender has not in fact made its share of the applicable
Borrowing available to the Administrative Agent, then the applicable Lender and
the applicable Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount in Same Day Funds with interest
thereon, for each day from and including the date such amount is made available
to such Borrower to but excluding the date of payment to the Administrative
Agent, at (A) in the case of a payment to be made by such Lender, the Overnight
Rate, plus any administrative, processing or similar fees customarily charged by
the Administrative Agent in connection with the foregoing, and (B) in the case
of a payment to be made by such Borrower, the interest rate applicable to Base
Rate Loans.  If such Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to such Borrower the amount of such interest paid by
such Borrower for such period.  If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such Borrowing.  Any payment by such Borrower
shall be without prejudice to any claim such Borrower may have against a Lender
that shall have failed to make such payment to the Administrative Agent.

 

(i)                                     Payments by Borrowers; Presumptions by
Administrative Agent.  Unless the Administrative Agent shall have received
notice from a Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or the applicable L/C Issuer
hereunder that such Borrower will not make such payment, the Administrative
Agent may assume that such Borrower has made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
Appropriate Lenders or such L/C Issuer, as the case may be, the amount due.  In
such event, if such Borrower has not in fact made such payment, then each of the
Appropriate Lenders or the applicable L/C Issuer, as the case may be, severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or such L/C Issuer, in Same Day Funds with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
Overnight Rate.

 

A notice of the Administrative Agent to any Lender or a Borrower with respect to
any amount owing under this subsection (b) shall be conclusive, absent manifest
error.

 

91

--------------------------------------------------------------------------------


 

(c)                                  Failure to Satisfy Conditions Precedent. 
If any Lender makes available to the Administrative Agent funds for any Loan to
be made by such Lender to any Borrower as provided in the foregoing provisions
of this Article II, and such funds are not made available to such Borrower by
the Administrative Agent because the conditions to the applicable Credit
Extension set forth in Article IV are not satisfied or waived in accordance with
the terms hereof, the Administrative Agent shall promptly return such funds (in
like funds as received from such Lender) to such Lender, without interest.

 

(d)                                 Obligations of Lenders Several.  The
obligations of the Lenders hereunder to make Term Loans and Revolving Credit
Loans, to fund participations in Letters of Credit and Swing Line Loans and to
make payments pursuant to Section 10.04(c) are several and not joint.  The
failure of any Lender to make any Loan, to fund any such participation or to
make any payment under Section 10.04(c) on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make its Loan, to purchase its participation or to make its payment under
Section 10.04(c).

 

(e)                                  Funding Source.  Nothing herein shall be
deemed to obligate any Lender to obtain the funds for any Loan in any particular
place or manner or to constitute a representation by any Lender that it has
obtained or will obtain the funds for any Loan in any particular place or
manner.

 

(f)                                   Insufficient Funds.  If at any time
insufficient funds are received by and available to the Administrative Agent to
pay fully all amounts of principal, L/C Borrowings, interest and fees then due
hereunder, such funds shall be applied (i) first, toward payment of interest and
fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties, and
(ii) second, toward payment of principal and L/C Borrowings then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal and L/C Borrowings then due to such parties.

 

2.13                        Sharing of Payments by Lenders.  If any Lender
shall, by exercising any right of setoff or counterclaim or otherwise, obtain
payment in respect of any principal of or interest on any of the Loans made by
it, or the participations in L/C Obligations or in Swing Line Loans held by it
resulting in such Lender’s receiving payment of a proportion of the aggregate
amount of such Loans or participations and accrued interest thereon greater than
its pro rata share thereof as provided herein, then the Lender receiving such
greater proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the applicable Loans and
subparticipations in L/C Obligations and Swing Line Loans of the other Lenders,
or make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective Loans
and other amounts owing them, provided that:

 

(i)                                     if any such participations or
subparticipations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations or subparticipations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest; and

 

92

--------------------------------------------------------------------------------


 

(ii)                                  the provisions of this Section shall not
be construed to apply to (A) any payment made by or on behalf of a Borrower
pursuant to and in accordance with the express terms of this Agreement
(including the application of funds arising from the existence of a Defaulting
Lender and amounts paid in connection with or after giving effect to the final
paragraph of Section 10.01), (B) the application of Cash Collateral provided for
in Section 2.17, or (C) any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
subparticipations in L/C Obligations or Swing Line Loans to any assignee or
participant, other than an assignment to the Company or any Affiliate thereof
(as to which the provisions of this Section shall apply).

 

Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrowers and Loan Parties rights of setoff and counterclaim with respect to
such participation as fully as if such Lender were a direct creditor of such
Borrowers and Loan Parties in the amount of such participation.

 

2.14                        Designation of Unrestricted and Restricted
Subsidiaries.

 

(a)                                 At any time after the Closing Date and upon
written notice to the Administrative Agent, the Company may designate any
Restricted Subsidiary of the Company (along with all Subsidiaries of such
Restricted Subsidiary) as an “Unrestricted Subsidiary”; provided that (i) both
before and after giving effect to such designation, no Default or Event of
Default shall have occurred and be continuing, (ii) after giving effect to such
designation, the Company and its Restricted Subsidiaries shall be in pro forma
compliance with each of the covenants in Section 7.11 as of the last day of the
most recent fiscal quarter for which financial statements have been delivered
pursuant to Section 6.01 (or, if prior to any such delivery, as of the date of
the financial statements described in Section 5.05(b)), (iii) once designated as
an Unrestricted Subsidiary, the Company may re-designate such Subsidiary as a
“Restricted Subsidiary” pursuant to Section 2.14(b), but, thereafter, the
Company shall not re-designate such Subsidiary as an “Unrestricted Subsidiary”
pursuant to this Section 2.14(a) and (iv) no Subsidiary may be designated as an
Unrestricted Subsidiary or continue as an Unrestricted Subsidiary (A) if it is a
“Restricted Subsidiary” for the purpose of the indenture governing the New Notes
or any other Indebtedness of the Company or any other Loan Party in a stated
principal amount in excess of the Threshold Amount or (B) unless each of its
direct and indirect Subsidiaries is also designated an Unrestricted Subsidiary
pursuant to this Section 2.14(a).  The designation of any Subsidiary as an
Unrestricted Subsidiary after the Closing Date shall constitute an Investment by
the Company or a Restricted Subsidiary therein at the date of designation in an
amount equal to the fair market value of the Company’s or its Restricted
Subsidiary’s (as applicable) investment therein and such Investment must at such
time be permitted under Section 7.03(j).

 

(b)                                 At any time after the Closing Date and upon
written notice to the Administrative Agent, the Company may re-designate any
Unrestricted Subsidiary as a “Restricted Subsidiary”; provided that (i) no
Subsidiary holding or owning Equity Interests in such re-designated Restricted
Subsidiary shall be an Unrestricted Subsidiary (unless also being re-designated
at such time), (ii) both before and after giving effect to such designation, no
Event of Default shall have occurred and be continuing and (iii) after giving
effect to such designation, the Company and its

 

93

--------------------------------------------------------------------------------


 

Restricted Subsidiaries shall be in pro forma compliance with each of the
covenants in Section 7.11 as of the last day of the most recently ended fiscal
quarter for which financial statements have been delivered pursuant to
Section 6.01 (or, if prior to any such delivery, as of the date of the financial
statements described in Section 5.05(b)).  The re-designation of any
Unrestricted Subsidiary as a Restricted Subsidiary shall constitute (i) the
incurrence at the time of designation of any Investment, Indebtedness or Liens
of such re-designated Restricted Subsidiary existing at such time and (ii) a
return on any Investment by the Company or other applicable Restricted
Subsidiary in such re-designated Restricted Subsidiary in an amount equal to the
fair market value at the date of such designation of the Company’s or its
Restricted Subsidiary’s (as applicable) Investment in such re-designated
Restricted Subsidiary.

 

(c)                                  Any designation of a Subsidiary as an
Unrestricted Subsidiary or a Restricted Subsidiary shall be deemed a
representation and warranty by the Company that each of the requirements in
Section 2.14(a) or Section 2.14(b), as applicable, are satisfied in all
respects.

 

2.15                        Designated Borrowers.

 

(a)                                 The Subsidiaries of the Company that are
signatories to this Agreement on the Closing Date shall be deemed to be
Designated Borrowers.

 

(b)                                 The Company may at any time, upon not less
than 15 Business Days’ notice from the Company to the Administrative Agent (or
such shorter period as may be agreed by the Administrative Agent in its sole
discretion), designate any additional Subsidiary of the Company (an “Applicant
Borrower”) as a Designated Borrower to receive Revolving Credit Loans hereunder
by delivering to the Administrative Agent (which shall promptly deliver
counterparts thereof to each Revolving Credit Lender) a duly executed notice and
agreement in substantially the form of Exhibit H (a “Designated Borrower Request
and Assumption Agreement”).  The parties hereto acknowledge and agree that prior
to any Applicant Borrower becoming entitled to Revolving Credit Facility the
Administrative Agent and the Lenders shall have received such supporting
resolutions, incumbency certificates, opinions of counsel and other documents or
information, in form, content and scope reasonably satisfactory to the
Administrative Agent, as may be required by the Administrative Agent or the
Required Revolving Lenders in their sole discretion (or as may be reasonably
required by any Revolving Credit Lender to allow it to comply with the Act with
respect to such Applicant Borrower), and Notes signed by such new Borrowers to
the extent any Revolving Credit Lenders so require.  Any Applicant Borrower that
is located in a jurisdiction that is not an Approved Jurisdiction must be
approved as a Designated Borrower by the Administrative Agent and all of the
Revolving Credit Lenders.  If an Applicant Borrower is located in an Approved
Jurisdiction or if the Administrative Agent and all of the Revolving Credit
Lenders in the exercise of their reasonable discretion agree that an Applicant
Borrower not located in an Approved Jurisdiction may be entitled to receive
Loans hereunder, then promptly following receipt of all such requested
resolutions, incumbency certificates, opinions of counsel and other documents or
information, the Administrative Agent shall send a notice in substantially the
form of Exhibit I (a “Designated Borrower Notice”) to the Company and the
Revolving Credit Lenders specifying the effective date upon which the Applicant
Borrower shall constitute a Designated Borrower for purposes hereof, whereupon
each of the Lenders agrees to permit such Designated Borrower to receive
Revolving Credit Loans hereunder, on the terms and conditions set forth herein,
and each of the parties agrees that such

 

94

--------------------------------------------------------------------------------


 

Designated Borrower otherwise shall be a Borrower for all purposes of this
Agreement; provided that no Loan Notice or Letter of Credit Application may be
submitted by or on behalf of such Designated Borrower until the date five
Business Days after such effective date.

 

(c)                                  The Company shall be liable for all
Obligations of the Designated Borrowers (irrespective of whether such Designated
Borrowers are Domestic Subsidiaries or Foreign Subsidiaries) pursuant to the
Guaranty.  The Obligations of the Company and each Designated Borrower that is a
Domestic Subsidiary and not a Foreign Holding Company shall be joint and several
in nature.  The Obligations of all Designated Borrowers that are Foreign Holding
Companies or Foreign Subsidiaries shall be several in nature.

 

(d)                                 Each Subsidiary of the Company that is or
becomes a “Designated Borrower” pursuant to this Section 2.15 hereby irrevocably
appoints the Company as its agent for all purposes relevant to this Agreement
and each of the other Loan Documents, including (i) the giving and receipt of
notices, (ii) the execution and delivery of all documents, instruments and
certificates contemplated herein and all modifications hereto, and (iii) the
receipt of the proceeds of any Loans made by the Lenders to any such Designated
Borrower hereunder.  Any acknowledgment, consent, direction, certification or
other action which might otherwise be valid or effective only if given or taken
by all Borrowers, or by each Borrower acting singly, shall be valid and
effective if given or taken only by the Company, whether or not any such other
Borrower joins therein.  Any notice, demand, consent, acknowledgement,
direction, certification or other communication delivered to the Company in
accordance with the terms of this Agreement shall be deemed to have been
delivered to each Designated Borrower.

 

(e)                                  The Company may from time to time, upon not
less than 15 Business Days’ notice from the Company to the Administrative Agent
(or such shorter period as may be agreed by the Administrative Agent in its sole
discretion), terminate a Designated Borrower’s status as such, provided that
there are no outstanding Loans payable by such Designated Borrower, or other
amounts payable by such Designated Borrower on account of any Loans made to it,
as of the effective date of such termination. The Administrative Agent will
promptly notify the Lenders of any such termination of a Designated Borrower’s
status.

 

2.16                        Increase in Commitments.

 

(a)                                 Request for Increase.  The Company may, from
time to time, request by notice to the Administrative Agent (i) an increase in
the Revolving Credit Facility (each, a “Revolving Credit Increase”), (ii) an
increase in the Performance Letter of Credit Facility (each a “Performance
Letter of Credit Facility Increase”), (iii) an increase in the Term A Loan
Facility (each, a “Term A Loan Increase”), (iv) an increase in the Term B Loan
Facility (each, a “Term B Loan Increase”; each Term A Loan Increase and Term B
Loan Increase, collectively, referred to as the “Term Loan Increases”), (v) one
or more term A loan tranches to be made available to the Company (each, an
“Incremental Term A Loan”) or (vi) one or more term B loan tranches to be made
available to the Company (each, an “Incremental Term B Loan”; each Incremental
Term A Loan and Incremental Term B Loan, collectively, referred to as the
“Incremental Term Loans”; each Incremental Term Loan, each Revolving Credit
Increase, each Performance Letter of Credit Increase and each Term Loan
Increase, collectively, referred to as the “Incremental Increases”); provided
that (i) the principal amount for all such Incremental Increases shall not
exceed the

 

95

--------------------------------------------------------------------------------


 

Maximum Increase Amount; (ii) any such request for an Incremental Increase shall
be in a minimum amount of $50,000,000 (or a lesser amount in the event such
amount represents all remaining availability under this Section) and no more
than five Incremental Increases may be effectuated during the term of this
Agreement; (iii) no Revolving Credit Increase shall (A) be effectuated without
the consent of each applicable L/C Issuer that is a Revolving Credit Lender (or,
if such increase applies only to certain L/C Issuers pursuant to their
agreement, such L/C Issuers), (B) increase the Swing Line Sublimit without the
consent of the Swing Line Lender, (C) increase the Designated Borrower Sublimit
without the consent of the Required Revolving Lenders, or (D) increase the
Alternative Currency Sublimit without the consent of the Required Revolving
Lenders; (iv) no Performance Letter of Credit Increase shall be effectuated
without the consent of each L/C Issuer that is a Performance Letter of Credit
Lender (or, if such increase applies only to certain L/C Issuers pursuant to
their agreement, such L/C Issuers); (v) no Incremental Term Loan shall mature
earlier than the Maturity Date for the Term B Loan Facility then in effect or
have a shorter weighted average life to maturity than the remaining weighted
average life to maturity of the Term B Loan Facility; provided that up to
$500,000,000 of principal amount of Incremental Term A Loans may have a maturity
date earlier than, and a weighted average life to maturity shorter than the
remaining weighted average life to maturity of the Term B Facility so long as
the final maturity date thereof is no earlier than the Maturity Date of, and the
weighted average life to maturity thereof is no shorter than the remaining
weighted average life to maturity of, the Term A Facility; (vi) each Incremental
Term Loan shall (A) rank pari passu or junior in right of payment, prepayment,
voting and/or security with the Term Loans, including sharing in mandatory
prepayments under Section 2.05(b) pro rata with the Term Loans (unless agreed to
be paid after the Term Loans by the Lenders providing such Incremental Term
Loan) (and any Incremental Term Loans that are junior in right of payment and/or
security shall have customary second lien, prepayment, standstill and other
provisions reasonably acceptable to the Administrative Agent and the Company)
and (B) shall have an Applicable Rate or pricing grid as determined by the
Lenders providing such Incremental Term Loans and the Company; provided that, if
the Applicable Rate in respect of any Incremental Term B Loan or Term B Loan
Increase exceeds the Applicable Rate then in effect for the Term B Facility by
more than 0.50% for each Type of Loan, then the Applicable Rate for the Term B
Facility shall be increased so that the Applicable Rate in respect of the Term B
Facility for each Type of Loan is equal to the Applicable Rate for the
Incremental Term B Loan or Term B Loan Increase for each Type of Loan minus
0.50%; provided, further, solely for the purposes of this Section 2.16(a), in
determining the Applicable Rate(s) applicable to each Incremental Term B Loan or
Term B Loan Increase and the Applicable Rate(s) for the applicable Term B
Facility, (1) original issue discount (“OID”) or upfront fees (which shall be
deemed to constitute like amounts of OID) payable by the Company to the Lenders
under such Incremental Term B Loan, Term B Loan Increase or the Term B Facility
in the initial primary syndication thereof shall be included (with OID being
equated to interest based on assumed four-year life to maturity), (2) the
effects of any and all LIBOR floors shall be included and (3) customary
arrangement or commitment fees payable to the Arrangers (or their respective
affiliates) in connection with the Term B Facility or to one or more arrangers
(or their affiliates) of any Incremental Term B Loan or Term B Loan Increase
shall be excluded; (vii) except as provided above, all other terms and
conditions applicable to any Incremental Term Loan, to the extent not consistent
with the terms and conditions applicable to the applicable Term Loan Facility,
shall be reasonably satisfactory to the Administrative Agent, the applicable
Lenders providing such Incremental Term Loans and the

 

96

--------------------------------------------------------------------------------


 

Company; and (viii) each Incremental Increase shall constitute Obligations
hereunder and, except as provided above with respect to any Incremental Term
Loan that is junior in right of payment, prepayment, voting and/or security,
shall be guaranteed and secured pursuant to the Guaranty and the Collateral
Documents on a pari passu basis with the other Obligations hereunder.

 

(b)                                 Process for Increase.  Incremental Increases
may be (but shall not be required to be) provided by any existing Lender, in
each case on terms permitted in this Section 2.16 and otherwise on terms
reasonably acceptable to the Company and the Administrative Agent, or by any
Additional Lender pursuant to a joinder agreement in form and substance
reasonably satisfactory to the Administrative Agent; provided that (i) the
Administrative Agent shall have consented (in each case, such consent not to be
unreasonably withheld, delayed or conditioned) to each proposed Additional
Lender providing such Incremental Increase to the extent the Administrative
Agent would be required to consent to an assignment to such Additional Lender
pursuant to Section 10.06(b)(ii), (ii) in the case of any Revolving Credit
Increase, each L/C Issuer under the Revolving Credit Facility and the Swing Line
Lender shall have consented (in each case, such consent not to be unreasonably
withheld, delayed or conditioned) to each such Lender or proposed Additional
Lender providing such Revolving Credit Increase if such consent by the L/C
Issuers or the Swing Line Lender, as the case may be, would be required under
Section 10.06(b) for an assignment of Revolving Credit Loans or Revolving Credit
Commitments to such Lender or proposed Additional Lender, and (iii) in the case
of any Performance Letter of Credit Increase, each L/C Issuer under the
Performance Letter of Credit Facility shall have consented (such consent not to
be unreasonably withheld, delayed or conditioned) to each such Lender or
proposed Additional Lender providing such Performance Letter of Credit Increase
if such consent by the L/C Issuers would be required under Section 10.06(b) for
an assignment of Performance Letter of Credit Commitments to such Lender or
proposed Additional Lender; provided further that the Company shall not be
required to offer or accept commitments from existing Lenders for any
Incremental Increase.  No Lender shall have any obligation to increase its
Revolving Credit Commitment, increase its Performance Letter of Credit
Commitment, increase its Term A Loan Commitment, Term A Loans, Term B Loan
Commitment or Term B Loans, or participate in any Incremental Term Loan, as the
case may be (and any existing Lender that fails to respond to any request for an
increase or an incremental loan within the requested time shall be deemed to
have declined to provide any such increase or incremental loan), and no consent
of any Lender, other than the Lenders agreeing to provide any portion of an
Incremental Increase, shall be required to effectuate such Incremental Increase.

 

(c)                                  Effective Date and Allocations.  The
Administrative Agent and the Company shall determine the effective date of any
Incremental Increase (the “Increase Effective Date”).  The Administrative Agent
shall promptly notify the Company and the Lenders of the final allocation of
such Incremental Increase and the Increase Effective Date.

 

(d)                                 Conditions to Effectiveness of Increase.

 

(i)                                     As a condition precedent to each
Incremental Increase, each Borrower shall deliver to the Administrative Agent a
certificate of such Borrower and, if reasonably determined by the Administrative
Agent to be necessary or desirable under applicable Law with respect to the
Guaranty of a Guarantor, of each such Guarantor, dated as of the

 

97

--------------------------------------------------------------------------------


 

Increase Effective Date, signed by a Responsible Officer of such Borrower or
Guarantor and (i) certifying and attaching the resolutions adopted by such
Borrower or Guarantor approving or consenting to such Incremental Increase
(which, with respect to any such Loan Party, may, if applicable, be the
resolutions entered into by such Loan Party in connection with the incurrence of
the Obligations on the Closing Date) and (ii) certifying that, before and after
giving effect to such increase, (A) the representations and warranties contained
in Article V and the other Loan Documents shall be true and correct in all
material respects (or, with respect to representations and warranties modified
by a materiality or Material Adverse Effect standard, in all respects) on and as
of the Increase Effective Date, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they shall
be true and correct in all material respects (or, with respect to
representations and warranties modified by a materiality or Material Adverse
Effect standard, in all respects) as of such earlier date, and except that for
purposes of this Section 2.16, the representations and warranties contained in
subsections (a) and (b) of Section 5.05 shall be deemed to refer to the most
recent statements furnished pursuant to subsections (a) and (b), respectively,
of Section 6.01; provided that in the case of any Incremental Increase the
proceeds of which are to be used to finance an Investment permitted hereunder or
a Permitted Acquisition subject to customary “funds certain provisions”, to the
extent agreed by the Lenders providing such Incremental Increase, the
representations and warranties the accuracy of which are a condition to the
funding of such Incremental Increase shall be limited to (1) the Specified
Representations (or such other formulation thereof as may be agreed by the
lenders providing such Incremental Increase), and (2) those representations of
the acquired company in the applicable acquisition agreement that are material
to the interests of the lenders under the Incremental Increase and if breached
would give the Company (or applicable Restricted Subsidiary) the right to
terminate or refuse to close under the applicable acquisition agreement; (B) no
Default or Event of Default shall exist and be continuing; provided that in the
case of any Incremental Increase the proceeds of which are to be used to finance
an Investment permitted hereunder or a Permitted Acquisition subject to
customary “funds certain provisions”, to the extent agreed by the lenders
providing such Incremental Increase, such “no default” condition to the funding
of such Incremental Increase shall be limited to (1) at the time of the
execution and delivery of the purchase agreement related to such Investment or
Permitted Acquisition, no Event of Default shall have occurred and be continuing
or shall occur as a result thereof and (2) upon the effectiveness of any
Incremental Increase and the making of any Loan thereunder on the date of such
Incremental Increase, no Specified Default shall have occurred and be continuing
or shall occur as a result thereof; and (C) the Company and its Restricted
Subsidiaries shall be in pro forma compliance with each of the financial
covenants contained in Section 7.11; provided that in the case of any
Incremental Increase the proceeds of which are to be used to finance an
Investment permitted hereunder or a Permitted Acquisition subject to customary
“funds certain provisions”, to the extent agreed by the lenders providing such
Incremental Increase, there shall be no condition related to the financial
covenants contained in Section 7.11 (other than, to the extent applicable, the
incurrence test with respect thereto contained in the definition of Maximum
Increase Amount).

 

98

--------------------------------------------------------------------------------


 

(ii)                                  To the extent that any Incremental
Increase shall take the form of an Incremental Term Loan, this Agreement shall
be amended in connection with the effectuation of such Incremental Term Loan
(without the need to obtain the consent of any Lender or any L/C Issuer other
than the Lenders providing such Incremental Term Loans), in form and substance
reasonably satisfactory to the Administrative Agent and the Company, to include
such terms as are customary for a term loan commitment, including mandatory
prepayments, assignments and voting provisions; provided that the covenants,
defaults and similar non-economic provisions applicable to any Incremental Term
Loan, taken as a whole, (i) shall be no more restrictive than the corresponding
terms set forth in the then existing Loan Documents without the express written
consent of the Administrative Agent, except to the extent necessary to provide
for additional or different covenants or other terms applicable only during the
period after the latest Maturity Date of each other then existing Facility and
(ii) shall not contravene any of the terms of the then existing Loan Documents.

 

(iii)                               Each Revolving Credit Increase shall have
the same terms as the outstanding Revolving Credit Loans and be part of the
existing revolving credit facilities hereunder.  Upon each Revolving Credit
Increase (x) each Lender having a Revolving Credit Commitment immediately prior
to such increase will automatically and without further act be deemed to have
assigned to each Lender providing a portion of the Revolving Credit Increase
(each, a “Revolving Credit Increase Lender”) in respect of such increase, and
each such Revolving Credit Increase Lender will automatically and without
further act be deemed to have assumed, a portion of such Revolving Credit
Lender’s participations hereunder in outstanding Letters of Credit under the
Revolving Credit Facility and Swing Line Loans such that, after giving effect to
each such deemed assignment and assumption of participations, the percentage of
the aggregate outstanding (i) participations hereunder in such Letters of Credit
and (ii) participations hereunder in Swing Line Loans, will, in each case, equal
each Revolving Credit Lender’s Applicable Revolving Credit Percentage (after
giving effect to such increase in the Revolving Credit Facility) and (y) if, on
the date of such increase there are any Revolving Credit Loans outstanding, the
Lenders shall make such payments among themselves as the Administrative Agent
may reasonably request to the extent necessary to keep the outstanding Revolving
Credit Loans ratable with any revised Applicable Revolving Credit Percentages
arising from such Revolving Credit Increase, and the Company shall pay to the
applicable Lenders any amounts required to be paid pursuant to Section 3.05 in
connection with such payments among the Lenders as if such payments were
effected by prepayments of Revolving Credit Loans.

 

(iv)                              Each Performance Letter of Credit Increase
shall have the same terms and be part of the Performance Letter of Credit
Facility.  Upon each Performance Letter of Credit Increase each Lender having a
Performance Letter of Credit Commitment immediately prior to such increase will
automatically and without further act be deemed to have assigned to each Lender
providing a portion of the Performance Letter of Credit Increase (each, a
“Performance Letter of Credit Increase Lender”) in respect of such increase, and
each such Performance Letter of Credit Increase Lender will automatically and
without further act be deemed to have assumed, a portion of such Performance
Letter of Credit Lender’s participations hereunder in outstanding Letters of
Credit under the

 

99

--------------------------------------------------------------------------------


 

Performance Letter of Credit Facility such that, after giving effect to each
such deemed assignment and assumption of participations, the percentage of the
aggregate outstanding participations hereunder in Letters of Credit will equal
each Performance Letter of Credit Lender’s Applicable Performance Letter of
Credit Percentage (after giving effect to such increase in the Performance
Letter of Credit Facility).

 

(v)                                 Each Term Loan Increase may be part of the
existing Term A Loan Facility or the existing Term B Loan Facility, as
applicable, and shall have the same terms (except for pricing, including
interest rate margins, upfront fees and original issue discount, which in the
event of a Term B Loan Increase shall be subject to the pricing limitations set
forth in Section 2.16(a)) as the outstanding Term A Loans or Term B Loans, as
applicable; provided that, as of the Increase Effective Date with respect to any
Term Loan Increase, the amortization schedule set forth in Section 2.07(a) or
(b), as applicable, shall be amended to increase the then-remaining unpaid
installments of principal by an aggregate amount equal to the additional Term
Loans being made on such date, such aggregate amount to be applied to increase
such installments ratably in accordance with the amounts in effect immediately
prior to the Increase Effective Date.  Such amendment may be signed by the
Administrative Agent on behalf of the Lenders.

 

(e)                                  Conflicting Provisions.  This Section shall
supersede any provisions in Section 2.13 or 10.01 to the contrary.

 

2.17                        Cash Collateral.

 

(a)                                 Certain Credit Support Events.  If (i) an
L/C Issuer has honored any full or partial drawing request under any Letter of
Credit and such drawing has resulted in an L/C Borrowing, (ii) as of the Letter
of Credit Expiration Date, any L/C Obligation for any reason remains
outstanding, (iii) the Company shall be required to provide Cash Collateral
pursuant to Section 8.02(c), or (iv) there shall exist a Defaulting Lender, the
Company shall immediately (in the case of clause (iii) above) or within one
Business Day (in all other cases), following any request by the Administrative
Agent or such L/C Issuer, provide Cash Collateral in an amount not less than the
applicable Minimum Collateral Amount (determined in the case of Cash Collateral
provided pursuant to clause (iv) above, after giving effect to Section 2.18
(a)(iv) and any Cash Collateral provided by the Defaulting Lender). 
Additionally, if the Administrative Agent notifies the Company at any time that
(A) the Outstanding Amount of all L/C Obligations with respect to Financial
Letters of Credit at such time exceeds 105% of the Financial Letter of Credit
Sublimit then in effect, (B) the Outstanding Amount of all L/C Obligations with
respect to Financial Letters of Credit and Performance Letters of Credit issued
under the Revolving Credit Facility at such time exceeds 105% of the Revolving
Credit Facility then in effect or (C) the Outstanding Amount of all L/C
Obligations issued under the Performance Letter of Credit Facility at such time
exceeds 105% of the Performance Letter of Credit Facility then in effect, then,
in each case, within two Business Days after receipt of such notice, the Company
shall provide Cash Collateral for the Outstanding Amount of the L/C Obligations
in an amount not less than the amount by which the Outstanding Amount of all L/C
Obligations with respect to Financial Letters of Credit exceeds the Financial
Letter of Credit Sublimit, the amount by which the Outstanding Amount of all L/C
Obligations with respect to Financial Letters of Credit and Performance Letters
of Credit issued under the Revolving Credit Facility exceeds the Revolving

 

100

--------------------------------------------------------------------------------


 

Credit Facility or the amount by which the Outstanding Amount of all L/C
Obligations under the Performance Letter of Credit Facility exceeds the
Performance Letter of Credit Facility, as applicable.

 

(b)                                 Grant of Security Interest.  The Company,
and to the extent provided by any Defaulting Lender, such Defaulting Lender,
hereby grants to (and subjects to the control of) the Administrative Agent, for
the benefit of the Administrative Agent, the L/C Issuers and the Lenders, and
agrees to maintain, a first priority security interest (subject to Permitted
Liens in favor of the depository institutions in which such Cash Collateral is
held) in all such cash, deposit accounts and all balances therein, and all other
property so provided as Cash Collateral pursuant hereto, and in all proceeds of
the foregoing, all as security for the obligations to which such Cash Collateral
may be applied pursuant to Section 2.17(c).  If at any time the Administrative
Agent determines that Cash Collateral is subject to any right or claim of any
Person other than the Administrative Agent or the applicable L/C Issuer as
herein provided, or that the total amount of such Cash Collateral is less than
the Minimum Collateral Amount, the Company will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency.  All Cash
Collateral (other than credit support not constituting funds subject to deposit)
shall be maintained in blocked, non-interest bearing deposit accounts at Bank of
America.  The Company shall pay on demand therefor from time to time all
customary account opening, activity and other administrative fees and charges in
connection with the maintenance and disbursement of Cash Collateral.

 

(c)                                  Application.  Notwithstanding anything to
the contrary contained in this Agreement, Cash Collateral provided under any of
this Section 2.17 or Sections 2.03, 2.04, 2.05, 2.18 or 8.02 in respect of
Letters of Credit or Swing Line Loans shall be held and applied to the
satisfaction of the specific L/C Obligations, Swing Line Loans, obligations to
fund participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.

 

(d)                                 Release.  Cash Collateral (or the
appropriate portion thereof) provided to reduce Fronting Exposure or to secure
other obligations shall be released promptly following (i) the elimination of
the applicable Fronting Exposure or other obligations giving rise thereto
(including by the termination of Defaulting Lender status of the applicable
Lender (or, as appropriate, its assignee following compliance with
Section 10.06(b)(vi))) or (ii) the determination by the Administrative Agent and
the applicable L/C Issuer that there exists excess Cash Collateral; provided,
however, (x) any such release shall be without prejudice to, and any
disbursement or other transfer of Cash Collateral shall be and remain subject
to, any other Lien conferred under the Loan Documents and the other applicable
provisions of the Loan Documents, and (y) the Person providing Cash Collateral
and the applicable L/C Issuer may agree that Cash Collateral shall not be
released but instead held to support future anticipated Fronting Exposure or
other obligations.

 

101

--------------------------------------------------------------------------------


 

2.18                        Defaulting Lenders.

 

(a)                                 Adjustments.  Notwithstanding anything to
the contrary contained in this Agreement, if any Lender becomes a Defaulting
Lender, then, until such time as that Lender is no longer a Defaulting Lender,
to the extent permitted by applicable Law:

 

(i)                                     Waivers and Amendments.  Such Defaulting
Lender’s right to approve or disapprove any amendment, waiver or consent with
respect to this Agreement shall be restricted as set forth in Section 10.01 and
in the definition of “Required Lenders”, “Required Revolving Lenders”, “Required
Term A Lenders”, Required Term B Lenders” and “Required Performance Letter of
Credit Lenders”.

 

(ii)                                  Defaulting Lender Waterfall.  Any payment
of principal, interest, fees or other amounts received by the Administrative
Agent for the account of such Defaulting Lender (whether voluntary or mandatory,
at maturity, pursuant to Article VIII or otherwise) or received by the
Administrative Agent from a Defaulting Lender pursuant to Section 10.08 shall be
applied at such time or times as may be determined by the Administrative Agent
as follows: first, to the payment of any amounts owing by such Defaulting Lender
to the Administrative Agent hereunder; second, if such Defaulting Lender is a
Revolving Credit Lender or a Performance Letter of Credit Lender, to the payment
on a pro rata basis of any amounts owing by such Defaulting Lender to the L/C
Issuers or Swing Line Lender hereunder; third, if such Defaulting Lender is a
Revolving Credit Lender or a Performance Letter of Credit Lender, to Cash
Collateralize each L/C Issuer’s Fronting Exposure with respect to such
Defaulting Lender in accordance with Section 2.17; fourth, as the Company may
request (so long as no Default or Event of Default exists), to the funding of
any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Company, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) if such Defaulting Lender is a
Revolving Credit Lender or a Performance Letter of Credit Lender, Cash
Collateralize each L/C Issuer’s future Fronting Exposure with respect to such
Defaulting Lender with respect to future Letters of Credit issued under this
Agreement, in accordance with Section 2.17; sixth, in the case of a Defaulting
Lender under any Facility, to the payment of any amounts owing to the other
Lenders under such Facility (in the case of the Revolving Credit Facility,
including the L/C Issuers or Swing Line Lender and in the case of the
Performance Letter of Credit Facility, including the L/C Issuers) as a result of
any judgment of a court of competent jurisdiction obtained by any Lender under
such Facility (in the case of the Revolving Credit Facility, including the L/C
Issuers or Swing Line Lender and in the case of the Performance Letter of Credit
Facility, including the L/C Issuers) against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement;
seventh, so long as no Default or Event of Default exists, to the payment of any
amounts owing to the Company as a result of any judgment of a court of competent
jurisdiction obtained by the Company against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement; and
eighth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided

 

102

--------------------------------------------------------------------------------


 

that if (x) such payment is a payment of the principal amount of any Loans or
L/C Borrowings in respect of which such Defaulting Lender has not fully funded
its appropriate share, and (y) such Loans were made or the related Letters of
Credit were issued at a time when the conditions set forth in Section 4.02 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and L/C Obligations owed to, all Non-Defaulting Lenders under the applicable
Facility on a pro rata basis (and ratably among all applicable Facilities
computed in accordance with the Defaulting Lenders’ respective funding
deficiencies) prior to being applied to the payment of any Loans of, or L/C
Obligations owed to, such Defaulting Lender under the applicable Facility until
such time as all Loans and funded and unfunded participations in L/C Obligations
and Swing Line Loans are held by the Lenders pro rata in accordance with the
Commitments hereunder without giving effect to Section 2.18(a)(iv).  Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.18(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

 

(iii)                               Certain Fees.

 

(A)                               No Defaulting Lender shall be entitled to
receive any Commitment Fee for any period during which that Lender is a
Defaulting Lender (and the Company shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Lender).

 

(B)                               Each Defaulting Lender that is a Revolving
Credit Lender or a Performance Letter of Credit Lender shall be entitled to
receive Letter of Credit Fees for any period during which that Lender is a
Defaulting Lender only to the extent allocable to its Applicable Revolving
Credit Percentage or Applicable Performance Letter of Credit Percentage, as
applicable, of the stated amount of Letters of Credit for which it has provided
Cash Collateral pursuant to Section 2.17.

 

(C)                               With respect to any Letter of Credit Fee not
required to be paid to any Defaulting Lender pursuant to clause (A) or
(B) above, the Company shall (x) pay to each Non-Defaulting Lender that portion
of any such fee otherwise payable to such Defaulting Lender with respect to such
Defaulting Lender’s participation in L/C Obligations or Swing Line Loans that
has been reallocated to such Non-Defaulting Lender pursuant to clause
(iv) below, (y) pay to each L/C Issuer and Swing Line Lender, as applicable, the
amount of any such fee otherwise payable to such Defaulting Lender to the extent
allocable to such L/C Issuer’s or Swing Line Lender’s Fronting Exposure to such
Defaulting Lender, and (z) not be required to pay the remaining amount of any
such fee.

 

(iv)                              Reallocation of Applicable Percentages to
Reduce Fronting Exposure.  All or any part of such Defaulting Lender’s
participation in L/C Obligations and Swing Line Loans shall be reallocated among
the Non-Defaulting Lenders which are Revolving Credit Lenders or Performance
Letter of Credit Lenders, as applicable, in accordance

 

103

--------------------------------------------------------------------------------


 

with their respective Applicable Revolving Credit Percentages or Applicable
Performance Letter of Credit Percentages (calculated without regard to such
Defaulting Lender’s Commitment) but only to the extent that (x) no Default shall
have occurred and be continuing at the time such Lender becomes a Defaulting
Lender and (y) such reallocation does not cause the aggregate Revolving Credit
Exposure or Performance Letter of Credit Exposure, as applicable, of any
Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Revolving Credit
Commitment or Performance Letter of Credit Commitment, as applicable.  No
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.

 

(v)                                 Cash Collateral, Repayment of Swing Line
Loans.  If the reallocation described in clause (a)(iv) above cannot, or can
only partially, be effected, the Company shall, without prejudice to any right
or remedy available to it hereunder or under applicable Law, (x) first, prepay
Swing Line Loans in an amount equal to the Swing Line Lender’s Fronting Exposure
and (y) second, Cash Collateralize the L/C Issuers’ Fronting Exposure in
accordance with the procedures set forth in Section 2.17.

 

(b)                                 Defaulting Lender Cure.  If the Company, the
Administrative Agent, Swing Line Lender and the L/C Issuers agree in writing
that a Lender is no longer a Defaulting Lender, the Administrative Agent will so
notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein (which may include
arrangements with respect to any Cash Collateral), that Lender will, to the
extent applicable, purchase at par that portion of outstanding Loans of the
other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit and Swing Line Loans to be held on a pro
rata basis by the Lenders in accordance with their Applicable Percentages
(without giving effect to Section 2.18(a)(iv)), whereupon such Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Company while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

 

ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01                        Taxes.  (a)  Payments Free of Taxes; Obligation to
Withhold; Payments on Account of Taxes.

 

(i)                                     Any and all payments by or on account of
any obligation of any Loan Party hereunder or under any Loan Document shall be
made without deduction or withholding for any Taxes, except as required by
applicable Laws.  If any applicable Laws (as determined in the good faith
discretion of the Administrative Agent or any Loan Party) require the deduction
or withholding of any Tax from any such payment by the

 

104

--------------------------------------------------------------------------------


 

Administrative Agent or a Loan Party, then the Administrative Agent or such Loan
Party shall be entitled to make such deduction or withholding, upon the basis of
the information and documentation to be delivered pursuant to subsection (e)
below.

 

(ii)                                  If any Loan Party or the Administrative
Agent shall be required by the Code to withhold or deduct any Taxes, including
both United States Federal backup withholding and withholding taxes, from any
payment, then (A) the Administrative Agent shall withhold or make such
deductions as are determined by the Administrative Agent to be required based
upon the information and documentation it has received pursuant to subsection
(e) below, (B) the Administrative Agent shall timely pay the full amount
withheld or deducted to the relevant Governmental Authority in accordance with
the Code, and (C) to the extent that the withholding or deduction is made on
account of Indemnified Taxes, the sum payable by the applicable Loan Party shall
be increased as necessary so that after any such required withholding or the
making of all such required deductions (including such deductions applicable to
additional sums payable under this Section 3.01) the applicable Recipient
receives an amount equal to the sum it would have received had no such
withholding or deduction been made.

 

(iii)                               If any Loan Party or the Administrative
Agent shall be required by any applicable Laws other than the Code to withhold
or deduct any Taxes from any payment, then (A) such Loan Party or the
Administrative Agent, as required by such Laws, shall withhold or make such
deductions as are determined by it to be required based upon the information and
documentation it has received pursuant to subsection (e) below, (B) such Loan
Party or the Administrative Agent, to the extent required by such Laws, shall
timely pay the full amount withheld or deducted to the relevant Governmental
Authority in accordance with such Laws, and (C) to the extent that the
withholding or deduction is made on account of Indemnified Taxes, the sum
payable by the applicable Loan Party shall be increased as necessary so that
after any such required withholding or the making of all such required
deductions (including such deductions applicable to additional sums payable
under this Section 3.01) the applicable Recipient receives an amount equal to
the sum it would have received had no such withholding or deduction been made.

 

(b)                                 Payment of Other Taxes by the Loan Parties. 
Without limiting the provisions of subsection (a) above, the Loan Parties shall
timely pay to the relevant Governmental Authority in accordance with applicable
law, or at the option of the Administrative Agent timely reimburse it for the
payment of, any Other Taxes.

 

(c)                                  Tax Indemnifications.  (i)  Each of the
Loan Parties shall, and does hereby, jointly and severally (other than any Loan
Party that is a Foreign Holding Company, whose indemnity under this
Section 3.01(c) shall be several and not joint), indemnify each Recipient, and
shall make payment in respect thereof within 10 days after demand therefor, for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section 3.01) payable
or paid by such Recipient or required to be withheld or deducted from a payment
to such Recipient, and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to the Company by a Lender or

 

105

--------------------------------------------------------------------------------


 

an L/C Issuer (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender or an L/C
Issuer, shall be conclusive absent manifest error.  Each of the Loan Parties
shall, and does hereby, jointly and severally (other than any Loan Party that is
a Foreign Holding Company, whose indemnity under this Section 3.01(c) shall be
several and not joint), indemnify the Administrative Agent, and shall make
payment in respect thereof within 10 days after demand therefor, for any amount
which a Lender or an L/C Issuer for any reason fails to pay indefeasibly to the
Administrative Agent as required pursuant to Section 3.01(c)(ii) below.

 

(ii)                                  Each Lender and each L/C Issuer shall, and
does hereby, severally indemnify, and shall make payment in respect thereof
within 10 days after demand therefor, (x) the Administrative Agent against any
Indemnified Taxes attributable to such Lender or such L/C Issuer (but only to
the extent that any Loan Party has not already indemnified the Administrative
Agent for such Indemnified Taxes and without limiting the obligation of the Loan
Parties to do so), (y) the Administrative Agent and the Loan Parties, as
applicable, against any Taxes attributable to such Lender’s failure to comply
with the provisions of Section 10.06(d) relating to the maintenance of a
Participant Register and (z) the Administrative Agent and the Loan Parties, as
applicable, against any Excluded Taxes attributable to such Lender or such L/C
Issuer, in each case, that are payable or paid by the Administrative Agent or a
Loan Party in connection with any Loan Document, and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent or the Company shall be conclusive absent
manifest error. Each Lender and each L/C Issuer hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender or such L/C Issuer, as the case may be, under this Agreement or
any other Loan Document against any amount due to the Administrative Agent under
this clause (ii).

 

(d)                                 Evidence of Payments.  Upon request by the
Company or the Administrative Agent, as the case may be, after any payment of
Taxes by the Company or by the Administrative Agent to a Governmental Authority
as provided in this Section 3.01, the Company shall deliver to the
Administrative Agent or the Administrative Agent shall deliver to the Company,
as the case may be, the original or a certified copy of a receipt issued by such
Governmental Authority evidencing such payment, a copy of any return required by
Laws to report such payment or other evidence of such payment reasonably
satisfactory to the Company or the Administrative Agent, as the case may be.

 

(e)                                  Status of Lenders; Tax Documentation.

 

(i)                                     Any Lender that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to the Company and the Administrative
Agent, at the time or times reasonably requested by the Company or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable Law or the taxing authorities of a jurisdiction
pursuant to such applicable Law or reasonably requested by the Company or the
Administrative Agent as will permit such payments to be made without withholding
or at

 

106

--------------------------------------------------------------------------------


 

a reduced rate of withholding.  In addition, any Lender, if reasonably requested
by the Company or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Company or the Administrative Agent as will enable the Company or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
either (A) set forth in Section 3.01(e)(ii)(A), (ii)(B) and (ii)(D) below or
(B) required by applicable Law other than the Code or the taxing authorities of
the jurisdiction pursuant to such applicable Law to comply with the requirement
for exemption or reduction of withholding tax in that jurisdiction) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

 

(ii)                                  Without limiting the generality of the
foregoing, in the event that a Borrower is a U.S. Person,

 

(A)                               any Lender that is a U.S. Person shall deliver
to the Company and the Administrative Agent on or prior to the date on which
such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), executed originals of IRS Form W-9 certifying that such Lender is exempt
from U.S. federal backup withholding tax;

 

(B)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Company and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Company or the
Administrative Agent), whichever of the following is applicable:

 

(1)                                 in the case of a Foreign Lender claiming the
benefits of an income tax treaty to which the United States is a party (x) with
respect to payments of interest under any Loan Document, executed originals of
IRS Form W-8BEN-E or W-8BEN, as applicable, or any successor form, establishing
an exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“interest” article of such tax treaty and (y) with respect to any other
applicable payments under any Loan Document, IRS Form W-8BEN-E or W-8BEN, as
applicable, or any successor form, establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;

 

(2)                                 executed originals of IRS Form W-8ECI;

 

107

--------------------------------------------------------------------------------


 

(3)                                 in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Code, (x) a certificate substantially in the form of Exhibit F-1 to the effect
that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the Company
within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed originals of IRS Form W-8BEN-E or
W-8BEN, as applicable, or any successor form; or

 

(4)                                 to the extent a Foreign Lender is not the
beneficial owner, executed originals of IRS Form W-8IMY, accompanied by IRS
Form W-ECI, IRS Form W-8BEN-E or W-8BEN, as applicable, or any successor form, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit F-2 or
Exhibit F-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit F-4 on
behalf of each such direct and indirect partner;

 

(C)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Company and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Company or the
Administrative Agent), executed originals of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Company or
the Administrative Agent to determine the withholding or deduction required to
be made; and

 

(D)                               if a payment made to a Lender under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Company and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Company  or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Company or the Administrative Agent as may be
necessary for the Company and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.

 

108

--------------------------------------------------------------------------------


 

Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

 

(iii)                               Each Lender agrees that if any form or
certification it previously delivered pursuant to this Section 3.01 expires or
becomes obsolete or inaccurate in any respect, it shall update such form or
certification or promptly notify the Company and the Administrative Agent in
writing of its legal inability to do so.

 

(f)                                   Treatment of Certain Refunds.  Unless
required by applicable Laws, at no time shall the Administrative Agent have any
obligation to file for or otherwise pursue on behalf of a Lender or an L/C
Issuer, or have any obligation to pay to any Lender or any L/C Issuer, any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender or such L/C Issuer, as the case may be.  If any Recipient determines, in
its sole discretion exercised in good faith, that it has received a refund of
any Taxes as to which it has been indemnified by any Loan Party or with respect
to which any Loan Party has paid additional amounts pursuant to this
Section 3.01, it shall pay to the Loan Party an amount equal to such refund (but
only to the extent of indemnity payments made, or additional amounts paid, by a
Loan Party under this Section 3.01 with respect to the Taxes giving rise to such
refund), net of all out-of-pocket expenses (including Taxes) incurred by such
Recipient, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund), provided that the Loan
Party, upon the request of the Recipient, agrees to repay the amount paid over
to the Loan Party (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Recipient in the event the Recipient is
required to repay such refund to such Governmental Authority.  Notwithstanding
anything to the contrary in this subsection, in no event will the applicable
Recipient be required to pay any amount to the Loan Party pursuant to this
subsection the payment of which would place the Recipient in a less favorable
net after-Tax position than such Recipient would have been in if Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such tax had never been paid.  This subsection shall not be construed
to require any Recipient to make available its tax returns (or any other
information relating to its taxes that it deems confidential) to any Loan Party
or any other Person.

 

(g)                                  Survival.  Each party’s obligations under
this Section 3.01 shall survive the resignation or replacement of the
Administrative Agent or any assignment of rights by, or the replacement of, a
Lender or an L/C Issuer, the termination of the Commitments and the repayment,
satisfaction or discharge of all other Obligations.

 

3.02                        Illegality.  If any Lender determines that any Law
has made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its applicable Lending Office to make, maintain or
fund Loans whose interest is determined by reference to the Eurocurrency Rate
(whether denominated in Dollars or an Alternative Currency), or to determine or
charge interest rates based upon the Eurocurrency Rate, or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
purchase or sell, or to take deposits of, Dollars or any Alternative Currency in
the applicable interbank market, then, on notice thereof by such Lender to the
Company through the Administrative Agent, (i) any obligation of such Lender to
make or continue Eurocurrency Rate Loans in the affected currency or currencies
or, in the case of Eurocurrency Rate Loans in Dollars, to convert Base Rate
Loans

 

109

--------------------------------------------------------------------------------


 

to Eurocurrency Rate Loans shall be suspended, and (ii) if such notice asserts
the illegality of such Lender making or maintaining Base Rate Loans the interest
rate on which is determined by reference to the Eurocurrency Rate component of
the Base Rate, the interest rate on which Base Rate Loans of such Lender shall,
if necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Eurocurrency Rate component of the Base Rate, in each
case until such Lender notifies the Administrative Agent and the Company that
the circumstances giving rise to such determination no longer exist.  Upon
receipt of such notice, (x) the Company shall, upon demand from such Lender
(with a copy to the Administrative Agent), prepay or, if applicable and such
Loans are denominated in Dollars, convert all Eurocurrency Rate Loans of such
Lender to Base Rate Loans (the interest rate on which Base Rate Loans of such
Lender shall, if necessary to avoid  such illegality, be determined by the
Administrative Agent without reference to the Eurocurrency Rate component of the
Base Rate), either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurocurrency Rate Loans to such
day, or immediately, if such Lender may not lawfully continue to maintain such
Eurocurrency Rate Loans and (y) if such notice asserts the illegality of such
Lender determining or charging interest rates based upon the Eurocurrency Rate,
the Administrative Agent shall during the period of such suspension compute the
Base Rate applicable to such Lender without reference to the Eurocurrency Rate
component thereof until the Administrative Agent is advised in writing by such
Lender that it is no longer illegal for such Lender to determine or charge
interest rates based upon the Eurocurrency Rate.  Upon any such prepayment or
conversion, the Borrowers shall also pay accrued interest on the amount so
prepaid or converted.

 

3.03                        Inability to Determine Rates.  If in connection with
any request for a Eurocurrency Rate Loan or a conversion to or continuation
thereof,  (a)  the Administrative Agent determines that (i) deposits (whether in
Dollars or an Alternative Currency) are not being offered to banks in the
applicable offshore interbank market for such currency for the applicable amount
and Interest Period of such Eurocurrency Rate Loan, or (ii) adequate and
reasonable means do not exist for determining the Eurocurrency Rate for any
requested Interest Period with respect to a proposed Eurocurrency Rate Loan
(whether denominated in Dollars or an Alternative Currency) or in connection
with an existing or proposed Base Rate Loan (in each case with respect to clause
(a)(i) above, “Impacted Loans”), or (b) the Administrative Agent or the Required
Lenders determine that for any reason  the Eurocurrency Rate for any requested
Interest Period with respect to a proposed Eurocurrency Rate Loan does not
adequately and fairly reflect the cost to such Lenders of funding such
Eurocurrency Rate Loan, the Administrative Agent will promptly so notify the
Company and each Lender.  Thereafter, (x) the obligation of the Lenders to make
or maintain Eurocurrency Rate Loans in the affected currency or currencies shall
be suspended (to the extent of the affected Eurocurrency Rate Loans or Interest
Periods) and (y) in the event of a determination described in the preceding
sentence with respect to the Eurocurrency Rate component of the Base Rate, the
utilization of the Eurocurrency Rate component in determining the Base Rate
shall be suspended, in each case until the Administrative Agent upon the
instruction of the Required Lenders revokes such notice.  Upon receipt of such
notice, the Company may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans in the affected
currency or currencies (to the extent of the affected Eurocurrency Rate Loans or
Interest Periods) or, failing that, will be deemed to have converted such
request into a request for a Revolving Credit Borrowing of Base Rate Loans in
the amount specified therein.

 

110

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a)(i) of this section, the Administrative
Agent, in consultation with the Company and the affected Lenders, may establish
an alternative interest rate for the Impacted Loans,  in which case, such
alternative rate of interest shall apply with respect to the Impacted Loans
until (1) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under clause (a) of the first sentence of this section,
(2) the Administrative Agent or affected Lenders notify the Administrative Agent
and the Company that such alternative interest rate does not adequately and
fairly reflect the cost to such Lenders of funding the Impacted Loans, or
(3) any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for such Lender or its
applicable Lending Office to make, maintain or fund Loans whose interest is
determined by reference to such alternative rate of interest or to determine or
charge interest rates based upon such rate or any Governmental Authority has
imposed material restrictions on the authority of such Lender to do any of the
foregoing and provides the Administrative Agent and the Company written notice
thereof.

 

3.04                        Increased Costs; Reserves on Eurocurrency Rate
Loans.  (a)  Increased Costs Generally.  If any Change in Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or credit
extended or participated in by, any Lender (except any reserve requirement
contemplated by Section 3.04(e), other than as set forth below) or an L/C
Issuer;

 

(ii)                                  subject any Recipient to any Taxes (other
than (A) Indemnified Taxes, (B) Taxes described in clauses (b) through (d) of
the definition of Excluded Taxes and (C) Connection Income Taxes) on its loans,
loan principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto; or

 

(iii)                               impose on any Lender or an L/C Issuer or the
London interbank market any other condition, cost or expense affecting this
Agreement or Eurocurrency Rate Loans made by such Lender or any Letter of Credit
or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the Eurocurrency Rate (or of maintaining
its obligation to make any such Loan), or to increase the cost to such Lender or
such L/C Issuer of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or such L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or such L/C Issuer, the Company will
pay (or cause the applicable Designated Borrower to pay) to such Lender or such
L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or such L/C Issuer, as the case may be, for such
additional costs incurred or reduction suffered; provided that the Company shall
not be treated less favorably with respect to such amounts than how other
similarly situated borrowers of such

 

111

--------------------------------------------------------------------------------


 

Lender or L/C Issuer are generally treated (it being understood that this
provision shall not be construed to obligate any Lender or L/C Issuer to make
available any information that, in its sole discretion, it deems confidential).

 

(b)                                 Capital Requirements.  If any Lender or any
L/C Issuer determines that any Change in Law affecting such Lender or such L/C
Issuer or any Lending Office of such Lender or such Lender’s or such L/C
Issuer’s holding company, if any, regarding capital or liquidity requirements
has or would have the effect of reducing the rate of return on such Lender’s or
such L/C Issuer’s capital or on the capital of such Lender’s or such L/C
Issuer’s holding company, if any, as a consequence of this Agreement, the
Commitments of such Lender or the Loans made by, or participations in Letters of
Credit or Swing Line Loans held by, such Lender, or the Letters of Credit issued
by such L/C Issuer, to a level below that which such Lender or such L/C Issuer
or such Lender’s or such L/C Issuer’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s or such L/C
Issuer’s policies and the policies of such Lender’s or such L/C Issuer’s holding
company with respect to capital adequacy), then from time to time the Company
will pay (or cause the applicable Designated Borrower to pay) to such Lender or
such L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or such L/C Issuer or such Lender’s or such L/C Issuer’s
holding company for any such reduction suffered.

 

(c)                                  Certificates for Reimbursement.  A
certificate of a Lender or an L/C Issuer setting forth the amount or amounts
necessary to compensate such Lender or such L/C Issuer or its holding company,
as the case may be, as specified in subsection (a) or (b) of this Section and
delivered to the Company shall be conclusive absent manifest error.  The Company
shall pay (or cause the applicable Designated Borrower to pay) such Lender or
such L/C Issuer, as the case may be, the amount shown as due on any such
certificate within 10 days after receipt thereof.

 

(d)                                 Delay in Requests.  Failure or delay on the
part of any Lender or any L/C Issuer to demand compensation pursuant to the
foregoing provisions of this Section 3.04 shall not constitute a waiver of such
Lender’s or such L/C Issuer’s right to demand such compensation, provided that
no Borrower shall be required to compensate a Lender or an L/C Issuer pursuant
to the foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than nine months prior to the date that such Lender or
such L/C Issuer, as the case may be, notifies the Company of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s or such
L/C Issuer’s intention to claim compensation therefor (except that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the nine-month period referred to above shall be extended to include the
period of retroactive effect thereof).

 

(e)                                  Additional Reserve Requirements.  The
Company shall pay (or cause the applicable Designated Borrower to pay to each
Lender, (i) as long as such Lender shall be required to maintain reserves with
respect to liabilities or assets consisting of or including Eurocurrency funds
or deposits (currently known as “Eurocurrency liabilities”), additional interest
on the unpaid principal amount of each Eurocurrency Rate Loan equal to the
actual costs of such reserves allocated to such Loan by such Lender (as
determined by such Lender in good faith, which determination shall be
conclusive), and (ii) as long as such Lender shall be required to comply with
any reserve ratio requirement or analogous requirement of any other central

 

112

--------------------------------------------------------------------------------


 

banking or financial regulatory authority imposed in respect of the maintenance
of the Commitments or the funding of the Eurocurrency Rate Loans, such
additional costs (expressed as a percentage per annum and rounded upwards, if
necessary, to the nearest five decimal places) equal to the actual costs
allocated to such Commitment or Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which in each
case shall be due and payable on each date on which interest is payable on such
Loan, provided the Company shall have received at least 10 days’ prior notice
(with a copy to the Administrative Agent) of such additional interest or costs
from such Lender.  If a Lender fails to give notice 10 days prior to the
relevant Interest Payment Date, such additional interest or costs shall be due
and payable 10 days from receipt of such notice.

 

3.05                        Compensation for Losses.  Upon demand of any Lender
(with a copy to the Administrative Agent) from time to time, the Company shall
promptly compensate (or cause the applicable Designated Borrower to compensate)
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

 

(a)                                 any continuation, conversion, payment or
prepayment of any Loan other than a Base Rate Loan on a day other than the last
day of the Interest Period for such Loan (whether voluntary, mandatory,
automatic, by reason of acceleration, or otherwise);

 

(b)                                 any failure by any Borrower (for a reason
other than the failure of such Lender to make a Loan) to prepay, borrow,
continue or convert any Loan other than a Base Rate Loan on the date or in the
amount notified by the Company or the applicable Designated Borrower;

 

(c)                                  any failure by any Borrower to make payment
of any Loan or drawing under any Letter of Credit (or interest due thereon)
denominated in an Alternative Currency on its scheduled due date or any payment
thereof in a different currency; or

 

(d)                                 any assignment of a Eurocurrency Rate Loan
on a day other than the last day of the Interest Period therefor as a result of
a request by the Company pursuant to Section 10.13;

 

excluding any loss of anticipated profits but including any loss or expense
arising from the liquidation or reemployment of funds obtained by it to maintain
such Loan, from fees payable to terminate the deposits from which such funds
were obtained or from the performance of any foreign exchange contract.  The
Company shall also pay (or cause the applicable Designated Borrower to pay) any
customary administrative fees charged by such Lender in connection with the
foregoing.

 

For purposes of calculating amounts payable by the Company (or the applicable
Designated Borrower) to the Lenders under this Section 3.05, each Lender shall
be deemed to have funded each Eurocurrency Rate Loan made by it at the
Eurocurrency Rate for such Loan by a matching deposit or other borrowing in the
offshore interbank market for such currency for a comparable amount and for a
comparable period, whether or not such Eurocurrency Rate Loan was in fact so
funded.

 

3.06                        Mitigation Obligations; Replacement of Lenders. 
(a)  Designation of a Different Lending Office.  Each Lender may make any Credit
Extension to the Borrowers through any

 

113

--------------------------------------------------------------------------------


 

Lending Office, provided that the exercise of this option shall not affect the
obligation of any Borrower to repay the Credit Extension in accordance with the
terms of this Agreement.  If any Lender requests compensation under
Section 3.04, or requires any Borrower to pay any Indemnified Taxes or
additional amounts to any Lender, any L/C Issuer, or any Governmental Authority
for the account of any Lender or any L/C Issuer pursuant to Section 3.01, or if
any Lender gives a notice pursuant to Section 3.02, then at the request of the
Company such Lender or such L/C Issuer shall, as applicable, use reasonable
efforts to designate a different Lending Office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender or such L/C
Issuer, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 3.01 or 3.04, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.02, as applicable, and
(ii) in each case, would not subject such Lender or such L/C Issuer, as the case
may be, to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender or such L/C Issuer, as the case may be.  The
Company hereby agrees to pay (or cause the applicable Designated Borrower to
pay) all reasonable costs and expenses incurred by any Lender or any L/C Issuer
in connection with any such designation or assignment.

 

(b)                                 Replacement of Lenders.  If any Lender
requests compensation under Section 3.04, or if any Borrower is required to pay
any Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, the Company
may replace such Lender in accordance with Section 10.13.

 

3.07                        Survival.  All obligations of the Loan Parties under
this Article III shall survive termination of the Aggregate Commitments,
repayment of all other Obligations hereunder, and resignation of the
Administrative Agent.

 

ARTICLE IV
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

4.01                        Conditions of Initial Credit Extension.  The
obligation of each L/C Issuer and each Lender to make its initial Credit
Extension hereunder is subject to satisfaction of the following conditions
precedent:

 

(a)                                 The Administrative Agent’s receipt of the
following, each of which shall be originals or telecopies (followed promptly by
originals) unless otherwise specified, each properly executed by a Responsible
Officer of the signing Loan Party, each dated the Closing Date (or, in the case
of certificates of governmental officials, a recent date before the Closing
Date) and each in form and substance satisfactory to the Administrative Agent
and each of the Lenders:

 

(i)                                     counterparts of this Agreement, the
Guaranty, and the Security and Pledge Agreement executed by each Person a party
thereto;

 

(ii)                                  a Note executed by the applicable
Borrowers in favor of each Lender requesting a Note with respect to the
applicable Facility;

 

114

--------------------------------------------------------------------------------


 

(iii)                               such customary certificates of resolutions
or other action, incumbency certificates and/or other certificates of
Responsible Officers of each Borrower and each Material Guarantor as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Agreement and the other Loan Documents to which such
Borrower or Material Guarantor is a party or is to be a party;

 

(iv)                              such documents and certifications as the
Administrative Agent may reasonably require to evidence that each Borrower and
each Material Guarantor is duly organized or formed, and that each Borrower and
each Material Guarantor is validly existing, in good standing and qualified to
engage in business in each jurisdiction where its ownership, lease or operation
of properties or the conduct of its business requires such qualification, except
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect;

 

(v)                                 customary opinions of Gibson, Dunn &
Crutcher LLP and certain local counsel, in each case counsel to the Loan
Parties, addressed to the Administrative Agent and each Lender, dated as of the
Closing Date;

 

(vi)                              a certificate signed by a Responsible Officer
of the Company certifying that (A) the conditions specified in
Section 4.01(c) and 4.01(d) have been satisfied and (B) each of the Specified
Representations and the Specified Purchase Agreement Representations are true
and correct in all material respect (or, with respect to representations and
warranties modified by materiality standards, in all respects) on and as of the
date of such Credit Extension, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they shall
be true and correct as of such earlier date;

 

(vii)                           a solvency certificate substantially in the form
of Exhibit J signed by the chief financial officer of the Company;

 

(viii)                        evidence that the Existing Credit Agreements, the
Existing Company Notes, the Existing Target Credit Agreement and all other
third-party Indebtedness for borrowed money of Company and its Restricted
Subsidiaries (after giving effect to the Acquisition), other than Indebtedness
under the Loan Documents and Permitted Closing Date Indebtedness, have been or
substantially concurrently with the Closing Date are being repaid (and, with
respect, to the Existing Credit Agreements and the Existing Target Credit
Agreement, terminated), and all Liens, if any, securing any such repaid and
terminated Indebtedness have been or substantially concurrently with the Closing
Date are being released;

 

(ix)                              (A) audited consolidated balance sheets and
related consolidated statements of income and cash flows of the Company and its
Subsidiaries for the last three fiscal years ended at least 90 days prior to the
Closing Date, (B) audited consolidated balance sheets and related consolidated
statements of income and cash flows of the Target and its Subsidiaries for the
last three fiscal years ended at least 90 days prior to the Closing Date,
(C) unaudited consolidated balance sheets and related consolidated

 

115

--------------------------------------------------------------------------------


 

statements of income and cash flows of the Company and its Subsidiaries for each
fiscal quarter of the Company (other than the fourth fiscal quarter) ended after
September 30, 2013 and at least 45 days prior to the Closing Date, and
(D) unaudited consolidated balance sheets and related consolidated statements of
income and cash flows of the Target and its Subsidiaries for each fiscal quarter
of the Target (other than the fourth fiscal quarter) ended after December 31,
2013 and at least 45 days prior to the Closing Date;

 

(x)                                 a pro forma consolidated balance sheet as of
the end of the fiscal quarter ended March 31, 2014 and as of the end of each
subsequent fiscal quarter (ended at least 45 days prior to the Closing Date) or
fiscal year (ended at least 90 days prior to the Closing Date) and related
consolidated statements of income and cash flows of the Company and its
Subsidiaries for the prior twelve month period ending on the relevant fiscal
quarter or year-end, after giving effect to all elements of the Transaction to
be effected on or before the Closing Date;

 

(xi)                              forecasts for the fiscal years ending
September 30, 2014 through September 30, 2018 of the Company and its
Subsidiaries of balance sheets, income statements and cash flow statements on a
quarterly basis through September 30, 2015 and on an annual fiscal year basis
for each year thereafter during the term of this Agreement;

 

(xii)                           a Request for Credit Extension in accordance
with the requirements hereof (with a copy to the applicable L/C Issuer or the
Swing Line Lender, if applicable), along with a customary flow of funds
statement executed by the Company with respect to all Loans to be advanced and
other transactions to occur on the Closing Date; and

 

(xiii)                        to the extent applicable, a Funding Indemnity
Letter.

 

(b)                                 The Collateral and Guarantee Requirement
(other than in accordance with Section 6.17 and Schedule 6.17) shall have been
satisfied and (after giving effect to any Liens to be released prior to or
contemporaneously with the initial Credit Extension on the Closing Date) the
Collateral shall be subject to no Liens other than Permitted Liens; provided
that if, notwithstanding the use by the Company of commercially reasonable
efforts to provide and perfect on the Closing Date security interest in assets
intended to constitute Collateral such provision and/or perfection of a security
interest (other than the (i) execution and delivery of the Security and Pledge
Agreement by each Loan Party, (ii) the delivery of UCC financing statements with
respect to each Loan Party (or an authorization permitting the Administrative
Agent to file UCC financing statements with respect to each Loan Party), and
(iii) the delivery of short-form security agreements with respect to each Loan
Party for filing with the United States Patent and Trademark Office or the
United States Copyright Office (or an authorization permitting the
Administrative Agent to file such short-form security agreements with respect to
each grantor)) is not accomplished as of the Closing Date, such provision and/or
perfection of a security interest in such Collateral shall not be a condition to
the availability of the initial Credit Extension on the Closing Date (but shall
be required to be satisfied after the Closing Date within the period specified
therefor in Schedule 6.17 or such later date as the Administrative Agent may
reasonably agree).

 

116

--------------------------------------------------------------------------------


 

(c)                                  Since July 11, 2014 there shall not have
occurred any event, change, circumstance, occurrence, effect or state of facts
that, individually or in the aggregate, has had, or would reasonably be expected
to have, a Target Material Adverse Effect with respect to the Target.

 

(d)                                 (i) MLPFS shall have received a final,
executed copy of the Acquisition Agreement and any amendment, modification or
waiver thereof since the execution thereof on July 11, 2014, and (ii) the
Acquisition shall be consummated simultaneously or substantially concurrently
with the closing under the Facilities in accordance with the terms of the
Acquisition Agreement (without giving effect to any amendment, modification
(including, without limitation, any updates to the exhibits, annexes and
schedules thereto) or any consent or waiver thereto by the Company, in each
case, that is material and adverse to the interests of the Lenders (in their
capacities as such), either individually or in the aggregate, without the prior
written consent of the Arrangers, such consent not to be unreasonably withheld,
delayed or conditioned).

 

(e)                                  At least three Business Days prior to the
Closing Date, the Company and each of the other Loan Parties shall have provided
to the Administrative Agent and the Lenders all documentation and other
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including, without
limitation, the PATRIOT Act, that has been requested in writing not less than
ten Business Days prior to the Closing Date.

 

(f)                                   Any fees required to be paid pursuant to
this Agreement or the Fee Letters shall have been paid.

 

(g)                                  Unless waived by the Administrative Agent,
all reasonable and documented out-of-pocket expenses required to be paid on or
before the Closing Date shall have been paid (to the extent invoiced at least
three Business Days (or such shorter period as the Company may agree) prior to
the Closing Date (provided that any such invoice shall not thereafter preclude a
final settling of accounts between the Company and the Administrative Agent)).

 

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

 

4.02                        Conditions to All Credit Extensions.  The obligation
of each Lender to honor any Request for Credit Extension (other than a Loan
Notice requesting only a conversion of Loans to the other Type, or a
continuation of Eurocurrency Rate Loans and other than the initial Credit
Extension on the Closing Date, which shall be subject solely to the conditions
in Section 4.01) is subject to the following conditions precedent:

 

(a)                                 The representations and warranties of each
Borrower contained in Article V or any other Loan Document, or which are
contained in any document furnished at any time under

 

117

--------------------------------------------------------------------------------


 

or in connection herewith or therewith, shall be true and correct in all
material respect (or, with respect to representations and warranties modified by
materiality standards, in all respects) on and as of the date of such Credit
Extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respect (or, with respect to representations and
warranties modified by materiality standards, in all respects) as of such
earlier date, and except that for purposes of this Section 4.02, the
representations and warranties contained in Sections 5.05(a) and (b) shall be
deemed to refer to the most recent statements furnished pursuant to Sections
6.01(a) and (b), respectively;

 

(b)                                 No Default shall exist, or would result from
such proposed Credit Extension or from the application of the proceeds thereof;

 

(c)                                  The Administrative Agent and, if
applicable, the applicable L/C Issuer or the Swing Line Lender shall have
received a Request for Credit Extension in accordance with the requirements
hereof;

 

(d)                                 If the applicable Borrower is a Designated
Borrower, then the conditions of Section 2.15 to the designation of such
Borrower as a Designated Borrower shall have been met to the satisfaction of the
Administrative Agent; and

 

(e)                                  In the case of a Credit Extension to be
denominated in an Alternative Currency, there shall not have occurred any change
in national or international financial, political or economic conditions or
currency exchange rates or exchange controls which in the reasonable opinion of
the Administrative Agent, the Required Lenders (in the case of any Loans to be
denominated in an Alternative Currency) or the applicable L/C Issuer (in the
case of any Letter of Credit to be denominated in an Alternative Currency) would
make it impracticable for such Credit Extension to be denominated in the
relevant Alternative Currency;

 

provided that, in the case of the Term A Facility Subsequent Advance to be made
pursuant to Section 2.01(a)(ii), such Term A Facility Subsequent Advance shall
only be subject to (i) the satisfaction of the condition precedent contained in
clause (b) above, (ii) the substantially simultaneous repurchase or redemption
by the Company of Existing Target Notes pursuant to the exercise of the Target
Note Put Right in a face amount, without giving effect to any make-whole or
premium, equal to the Term A Facility Subsequent Advance drawn for such purpose
and (iii) to the extent applicable and permitted pursuant to
Section 2.01(a)(ii), the substantially simultaneous prepayment by the Company of
the principal amount of Term B Loans (which such prepayment shall not constitute
a Repricing Event) in an amount equal to the portion of the Term A Facility
Subsequent Advance in excess of the amount utilized pursuant to clause
(ii) above.  For the avoidance of doubt, no portion of the Term A Facility
Subsequent Advance may be utilized to prepay Term B Loans unless the Target Note
Put Right has fully expired, without any further right of the holders of the
Existing Target Notes to exercise any such right, and such amounts are not
necessary to consummate any such Target Note Put Right.

 

Each Request for Credit Extension (other than a Loan Notice requesting only a
conversion of Loans to the other Type or a continuation of Eurocurrency Rate
Loans) submitted by the Company (or with respect to a Letter of Credit
Application, any Permitted L/C Party)

 

118

--------------------------------------------------------------------------------


 

shall be deemed to be a representation and warranty that the conditions
specified in Sections 4.02(a) and (b) have been satisfied on and as of the date
of the applicable Credit Extension.

 

ARTICLE V
REPRESENTATIONS AND WARRANTIES

 

Each of the Borrowers represents and warrants to the Administrative Agent and
the Lenders that:

 

5.01                        Existence, Qualification and Power.  Each Loan
Party  (a) is duly organized or formed, validly existing and, as applicable, in
good standing (or the equivalent thereof with respect to Foreign Obligors, to
the extent applicable) under the Laws of the jurisdiction of its incorporation
or organization, (b) has all requisite power and authority and all requisite
governmental licenses, authorizations, consents and approvals to (i) own or
lease its assets and carry on its business and (ii) execute, deliver and perform
its obligations under the Loan Documents to which it is a party and consummate
the Transactions, and (c) is duly qualified and is licensed and, as applicable,
in good standing (or the equivalent thereof with respect to Foreign Obligors, to
the extent applicable) under the Laws of each jurisdiction where its ownership,
lease or operation of properties or the conduct of its business requires such
qualification or license; except in each case referred to in clause
(b)(ii) above, to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect.

 

5.02                        Authorization; No Contravention.  The execution,
delivery and performance by each Loan Party of each Loan Document to which such
Person is or is to be a party have been duly authorized by all necessary
corporate or other organizational action, and do not and will not (a) contravene
the terms of any of such Person’s Organization Documents; (b) conflict with or
result in any breach or contravention of, or the creation of any Lien under, or
require any payment to be made under (i) any Contractual Obligation to which
such Person is a party or affecting such Person or the properties of such Person
or any of its Restricted Subsidiaries or (ii) any order, injunction, writ or
decree of any Governmental Authority or any arbitral award to which such Person
or its property is subject; or (c) violate any applicable Law, except in the
cases of clause (b) and (c) as could not reasonably be expected to have a
Material Adverse Effect.

 

5.03                        Governmental Authorization; Other Consents.  No
approval, consent, exemption, authorization, or other action by, or notice to,
or filing with, any Governmental Authority or any other Person is necessary or
required in connection with the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan
Document, or otherwise in connection with the Transactions, other than
(i) filings necessary to perfect the Liens on the Collateral granted by the Loan
Parties in favor of the Secured Parties, (ii) such approvals, consents,
exemptions, authorizations, actions, notices and filings that either have been
duly obtained, taken, given or made and are in full force and effect or the
failure of which to obtain or make would not reasonably be expected to have a
Material Adverse Effect, (iii) recordation of any Mortgages, (iv) such
approvals, consents, exemptions, authorizations or other actions, notices or
filings (A) in connection with the enforcement of the Loan Documents or (B) the
failure of which to obtain or make would not reasonably be expected to have a
Material Adverse Effect and (v) except that in case of court proceedings in a
Luxembourg court, or

 

119

--------------------------------------------------------------------------------


 

presentation of the Agreement or any other Loan Document to an official
authority (autorité constituée) in Luxembourg, such court or autorité constituée
may require registration of the Agreement or any other Loan Document or any
agreements referred to therein, in which case such agreements will be subject to
registration duties.

 

5.04                        Binding Effect.  This Agreement has been, and each
other Loan Document, when delivered hereunder, will have been, duly executed and
delivered by each Loan Party that is party thereto.  This Agreement constitutes,
and each other Loan Document when so delivered will constitute, a legal, valid
and binding obligation of such Loan Party, enforceable against each Loan Party
that is party thereto in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

 

5.05                        Financial Statements; No Material Adverse Effect. 
(a)  The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present the financial condition of the
Company and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (iii) show all material Indebtedness of the Company and its
Subsidiaries as of the date thereof to the extent required to be reflected on
the Audited Financial Statements in accordance with GAAP or identified in the
footnotes thereto.

 

(b)                                 The unaudited consolidated balance sheet of
the Company and its Subsidiaries dated June 30, 2014, and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for the fiscal quarter ended on that date (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein, and (ii) fairly present the financial
condition of the Company and its Subsidiaries as of the date thereof and their
results of operations, cash flows and changes in shareholders’ equity for the
period covered thereby, subject, in the case of clauses (i) and (ii), to the
absence of footnotes and to normal year-end audit adjustments.

 

(c)                                  Since the date of the Audited Financial
Statements, there has been no event or circumstance, either individually or in
the aggregate, that has had or could reasonably be expected to have a Material
Adverse Effect.

 

(d)                                 The pro forma financial statements delivered
pursuant to Section 4.01(a)(x) accurately present the pro forma financial
position of the Company and its Subsidiaries on a consolidated basis as of the
date thereof and giving effect to the consummation of the Transactions to be
effected on or before the Closing Date; provided that (A) such pro forma
financial statements shall, in the case of the fiscal quarter ending June 30,
2014, include adjustments applied in accordance with Regulation S-X of the
Securities Act of 1933, and (B) any other pro forma financial statements
delivered pursuant to Section 4.01(a)(x) shall include adjustments customary for
confidential information memoranda prepared in connection with financings of the
type of the Facilities, and shall not be required to comply with Regulation S-X
of the Securities Act of 1933; provided further that any purchase accounting
adjustments set

 

120

--------------------------------------------------------------------------------


 

forth in the financial statements delivered pursuant to Section 4.01(a)(x) may
be preliminary in nature and be based only on estimates and allocations
determined by the Company.

 

(e)                                  The consolidated forecasted balance sheet,
statements of income and cash flows of the Company and its Subsidiaries
delivered pursuant to Section 4.01 or Section 6.01(d) were prepared in good
faith based upon assumptions believed by the Company to be reasonable at the
time made and at the time delivered hereunder (it being understood by the
Lenders that the such forecasts are subject to significant uncertainties and
contingencies, many of which are beyond the Company’s control; that such
forecasts, by their nature, are inherently uncertain and no assurances are being
given that the results reflected in such forecasts will be achieved; and that
actual results may differ from such forecasts, and such differences may be
material).

 

5.06                        Litigation.  There are no actions, suits,
proceedings, claims or disputes pending or, to the actual knowledge of the
Company after due and diligent investigation, threatened in writing, at law, in
equity, in arbitration or before any Governmental Authority, by or against the
Company or any of its Restricted Subsidiaries or against any of their properties
or revenues that (a) purport to affect the validity or enforceability of this
Agreement or any other Loan Document, or any of the transactions contemplated
hereby, or (b) except any Disclosed Litigation, either individually or in the
aggregate that could reasonably be expected to have a Material Adverse Effect.

 

5.07                        No Default.  Neither any Loan Party nor any
Restricted Subsidiary thereof is in default under or with respect to any
Contractual Obligation that could, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.  No Default has
occurred and is continuing or would result from the consummation of the
transactions contemplated by this Agreement or any other Loan Document.

 

5.08                        Ownership of Property; Liens.  (a)  Each Loan Party
and each of its Restricted Subsidiaries has good record and marketable title in
fee simple to, or valid leasehold interests in, all real property necessary or
used in the ordinary conduct of its business, except as could not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.

 

(b)                                 The property of each Loan Party and each of
its Restricted Subsidiaries is subject to no Liens, other than Permitted Liens.

 

5.09                        Environmental Compliance.  Except as specifically
disclosed in Schedule 5.09, there is no known violation of existing
Environmental Laws by the Company or any of its Restricted Subsidiaries or any
of their respective owned or leased real properties, and any existing claims
alleging such potential liability or alleged violations thereof, could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  Notwithstanding any other representation and warranty herein,
this is the only representation and warranty with respect to Environmental Laws.

 

5.10                        Insurance.  The properties of the Company and its
Restricted Subsidiaries are insured with financially sound and reputable
insurance companies, in such amounts, with such deductibles and covering such
risks as are customarily carried by companies engaged in similar businesses and
owning similar properties in localities where the Company or the applicable

 

121

--------------------------------------------------------------------------------


 

Restricted Subsidiary operates; provided that the foregoing provisions of this
Section 5.10 shall not restrict the ability of the Company or its Restricted
Subsidiaries to use either commercially reasonable self-insurance or insurance
through “captive” insurance Subsidiaries.

 

5.11                        Taxes.  The Company and each of its Restricted
Subsidiaries have filed all Federal, state and other material tax returns
required to be filed, and have paid all Federal, state and other material Taxes
levied or imposed upon it or its properties, income or assets otherwise due and
payable, except those which are being contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves have been
provided in accordance with GAAP or equivalent accounting standards in its
country of organization and except as could not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect.  There is
no tax assessment proposed in writing against the Company or any Restricted
Subsidiary that is not being actively contested by the Company or such
Restricted Subsidiary in good faith that would, if made, have a Material Adverse
Effect.

 

5.12                        ERISA Compliance.  (a)  Each Plan intended to
qualify under Section 401(a) of the Code is in compliance in all material
respects with the applicable provisions of ERISA, the Code and other Federal or
state laws.  Each Pension Plan that is intended to be a qualified plan under
Section 401(a) of the Code has received a favorable determination letter from
the Internal Revenue Service to the effect that the form of such Plan is
qualified under Section 401(a) of the Code and the trust related thereto has
been determined by the Internal Revenue Service to be exempt from federal income
tax under Section 501(a) of the Code, or an application for such a letter is
currently being processed by the Internal Revenue Service.  To the best
knowledge of the Company, nothing has occurred that would reasonably be expected
to prevent or cause the loss of such tax-qualified status.

 

(b)                                 There are no pending or, to the best
knowledge of the Company, threatened claims, actions or lawsuits, or action by
any Governmental Authority, with respect to any Plan that could reasonably be
expected to have a Material Adverse Effect.  There has been no prohibited
transaction or violation of the fiduciary responsibility rules with respect to
any Plan that has resulted or could reasonably be expected to result in a
Material Adverse Effect.

 

(c)                                  Except as would not reasonably be expected
to result in a Material Adverse Effect, (i) no ERISA Event has occurred, and
neither the Company nor any ERISA Affiliate is aware of any fact, event or
circumstance that could reasonably be expected to constitute or result in an
ERISA Event with respect to any Pension Plan; (ii) as of the most recent
valuation date for any Pension Plan, the funding target attainment percentage
(as defined in Section 430(d)(2) of the Code) is 60% or higher; (iii) neither
the Company nor any ERISA Affiliate has incurred any liability to the PBGC other
than for the payment of premiums, and there are no premium payments which have
become due that are unpaid; (iv) neither the Company nor any ERISA Affiliate has
engaged in a transaction that could be subject to Section 4069 or
Section 4212(c) of ERISA; and (v) no Pension Plan has been terminated by the
plan administrator thereof nor by the PBGC, and no event or circumstance has
occurred or exists that could reasonably be expected to cause the PBGC to
institute proceedings under Title IV of ERISA to terminate any Pension Plan.

 

5.13                        Subsidiaries; Equity Interests; Loan Parties.  As of
the Closing Date, the Company has no Significant Subsidiaries (without giving
effect to the aggregate financial tests

 

122

--------------------------------------------------------------------------------


 

set forth in clauses (x) or (y) of the definition thereof) other than those
specifically disclosed in Part (a) of Schedule 5.13, and as of the Closing Date
all of the outstanding Equity Interests in such Significant Subsidiaries have
been validly issued, are fully paid and non-assessable (to the extent
applicable) and are owned by a Loan Party in the amounts specified on
Part (a) of Schedule 5.13 free and clear of all Liens except Permitted Liens. 
All of the outstanding Equity Interests in the Company have been validly issued,
are fully paid and non-assessable.  Set forth on Part (b) of Schedule 5.13 is a
complete and accurate list of all Loan Parties, showing as of the Closing Date
(as to each Loan Party) the jurisdiction of its incorporation, the address of
its principal place of business and its U.S. taxpayer identification number (or
with respect to any Foreign Obligor, to the extent applicable, the similar
identifying number in its jurisdiction of formation).  The copy of the charter
of each Loan Party and each amendment thereto provided pursuant to
Section 4.01(a)(iv) is, as of the date hereof, a true and correct copy of each
such document, each of which is valid and in full force and effect as of the
date hereof.

 

5.14                        Margin Regulations; Investment Company Act.  (a)  No
Borrower is engaged or will engage, principally or as one of its important
activities, in the business of purchasing or carrying margin stock (within the
meaning of Regulation U issued by the FRB), or extending credit for the purpose
of purchasing or carrying margin stock.  The execution, delivery and performance
of the Loan Documents by the Company and its Restricted Subsidiaries will not
violate the Regulations U or X of the FRB.  After applying the proceeds of any
Loan, margin stock does not exceed 25% of the value of the assets subject to
this Agreement or any other Loan Document.

 

(b)                                 None of the Company, any Person Controlling
the Company, or any Restricted Subsidiary is or is required to be registered as
an “investment company” under the Investment Company Act of 1940.

 

5.15                        Disclosure.  No report, financial statement,
certificate or other information furnished (whether in writing or orally) by or
on behalf of any Loan Party to the Administrative Agent or any Lender in
connection with the transactions contemplated hereby and the negotiation of this
Agreement or delivered hereunder or under any other Loan Document, at the
Closing Date (in the case of the Confidential Information Memoranda dated
August 2014 and September 2014) or at the time furnished (in the case of all
other reports, financial statements, certificates or other information),
contains any material misstatement of fact or omitted to state any material fact
necessary to make the statements therein, taken as a whole, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, the Borrowers representations are
limited to those set forth in Section 5.05(e).

 

5.16                        Compliance with Laws.  Each Loan Party and each
Restricted Subsidiary thereof is in compliance in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its properties, except in such instances in which
(a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or
(b) the failure to comply therewith, either individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.

 

123

--------------------------------------------------------------------------------


 

5.17                        Intellectual Property; Licenses, Etc.  The Company
and each of its Restricted Subsidiaries own, or possess the right to use, all of
the trademarks, service marks, trade names, copyrights, patents, patent rights,
franchises, licenses and other intellectual property rights (collectively, “IP
Rights”) that are material to the operation of their respective businesses,
without conflict with the rights of any other Person, except as could not
reasonably be expected to have a Material Adverse Effect.  Neither the Company
nor any of its Restricted Subsidiaries has been charged or, to the knowledge of
the Company, threatened to be charged with any infringement of, nor has any of
them infringed on, any unexpired trademark, patent, patent registration,
copyright, copyright registration or other proprietary right of any person,
except where the effect thereof individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.

 

5.18                        Solvency.  The Company is, on a consolidated basis
with its Subsidiaries, Solvent.

 

5.19                        OFAC.  Neither the Company, nor any of its
Subsidiaries, nor, to the knowledge of the Company and its Subsidiaries, any
director, officer, employee, agent, affiliate or representative thereof, is an
individual or entity that is currently a Person on the OFAC list of Specially
Designated Nationals and Blocked Persons or otherwise a Person with whom
transactions are prohibited under applicable Sanctions.

 

5.20                        Anti-Corruption Laws.  The Company and its
Subsidiaries have conducted their businesses in all material respects in
compliance with applicable Anti-Corruption Laws and have instituted and
maintained policies and procedures designed to promote and achieve compliance
with such laws.

 

5.21                        Collateral Documents.  The provisions of the
Collateral Documents shall be, upon the execution and delivery thereof,
effective to create in favor of the Administrative Agent for the benefit of the
Secured Parties a legal, valid and enforceable first priority Lien (subject to
Permitted Liens) on all right, title and interest of the respective Loan Parties
in the Collateral described therein.  Except for filings which have been
completed prior to the Closing Date or as are contemplated hereby and by the
Collateral Documents, no filing or other action will be necessary to perfect or
protect such Liens.

 

5.22                        Representations as to Foreign Obligors.  In the
event that at the time of making the representations and warranties set forth in
this Article V, any Revolving Credit Loans are owing by any Foreign Obligor, or
such representations and warranties are being made in connection with a Credit
Extension to a Foreign Obligor, then in either such case each of the Company and
each Foreign Obligor represents and warrants to the Administrative Agent and the
Lenders that:

 

(a)                                 Such Foreign Obligor is subject to civil and
commercial Laws with respect to its obligations under this Agreement and the
other Loan Documents to which it is a party (collectively as to such Foreign
Obligor, the “Applicable Foreign Obligor Documents”), and the execution,
delivery and performance by such Foreign Obligor of the Applicable Foreign
Obligor Documents constitute and will constitute private and commercial acts and
not public or governmental acts.  Neither such Foreign Obligor nor any of its
property has any immunity from jurisdiction of any court or from any legal
process (whether through service or notice, attachment

 

124

--------------------------------------------------------------------------------


 

prior to judgment, attachment in aid of execution, execution or otherwise) under
the laws of the jurisdiction in which such Foreign Obligor is organized and
existing in respect of its obligations under the Applicable Foreign Obligor
Documents.

 

(b)                                 The Applicable Foreign Obligor Documents are
in proper legal form under the Laws of the jurisdiction in which such Foreign
Obligor is organized and existing for the enforcement thereof against such
Foreign Obligor under the Laws of such jurisdiction, and to ensure the legality,
validity, enforceability, priority or admissibility in evidence of the
Applicable Foreign Obligor Documents.  It is not necessary to ensure the
legality, validity, enforceability, priority or admissibility in evidence of the
Applicable Foreign Obligor Documents that the Applicable Foreign Obligor
Documents be filed, registered or recorded with, or executed or notarized
before, any court or other authority in the jurisdiction in which such Foreign
Obligor is organized and existing or that any registration charge or stamp or
similar tax be paid on or in respect of the Applicable Foreign Obligor Documents
or any other document, except for (i) any such filing, registration, recording,
execution or notarization as has been made or is not required to be made until
the Applicable Foreign Obligor Document or any other document is sought to be
enforced and (ii) any charge or tax as has been timely paid and except that in
case of court proceedings in a Luxembourg court, or presentation of this
Agreement or any other Loan Document to an official authority (autorité
constituée) in Luxembourg, such court or autorité constituée may require
registration of the Agreement or any other Loan Document or any agreements
referred to therein, in which case such agreements will be subject to
registration duties.

 

(c)                                  There is no tax, levy, impost, duty, fee,
assessment or other governmental charge, or any deduction or withholding,
imposed by any Governmental Authority in or of the jurisdiction in which such
Foreign Obligor is organized and existing either (i) on or by virtue of the
execution or delivery of the Applicable Foreign Obligor Documents or (ii) on any
payment to be made by such Foreign Obligor pursuant to the Applicable Foreign
Obligor Documents, except as has been disclosed to the Administrative Agent.

 

(d)                                 The execution, delivery and performance of
the Applicable Foreign Obligor Documents executed by such Foreign Obligor are,
under applicable foreign exchange control regulations of the jurisdiction in
which such Foreign Obligor is organized and existing, not subject to any
notification or authorization except (i) such as have been made or obtained or
(ii) such as cannot be made or obtained until a later date (provided that any
notification or authorization described in clause (ii) shall be made or obtained
as soon as is reasonably practicable).

 

ARTICLE VI
AFFIRMATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Company and each other Borrower shall, and shall
(except in the case of the covenants set forth in Sections 6.01, 6.02, 6.03 and
6.11) cause each of their respective Restricted Subsidiaries to:

 

125

--------------------------------------------------------------------------------


 

6.01                        Financial Statements.  Make available to the
Administrative Agent and each Lender, in form and detail satisfactory to the
Administrative Agent and the Required Lenders:

 

(a)                                 as soon as available, but in any event
within 90 days after the end of each fiscal year of the Company (commencing with
the fiscal year ended September 30, 2014), a consolidated balance sheet of the
Company and its Subsidiaries as at the end of such fiscal year, and the related
consolidated statements of income or operations, changes in shareholders’
equity, and cash flows for such fiscal year, setting forth in each case in
comparative form the figures for the previous fiscal year, all in reasonable
detail and prepared in accordance with GAAP, audited and accompanied by a report
and opinion of an independent certified public accountant of nationally
recognized standing reasonably acceptable to the Required Lenders (with the
understanding that any of the so-called “Big Four” accounting firms shall be
deemed to be acceptable to the Required Lenders), which report shall state that
such consolidated financial statements fairly present the financial position of
the Company and its Subsidiaries as at the date indicated and the results of
their operations and cash flow for the periods indicated in conformity with GAAP
(except as otherwise stated therein) and shall not be subject to any “going
concern” or like qualification or exception (other than such a qualification or
exception that is (x) solely with respect to, or resulting solely from, the
upcoming maturity date of any of the Loans hereunder being scheduled to occur
within twelve months from the time such report is delivered or (y) with respect
to, or resulting from, any potential inability to satisfy the covenants set
forth in Section 7.11 hereof on a future date or in a future period) or
qualified with respect to scope limitations imposed by the Company or with
respect to accounting principles followed by the Company not being in accordance
with GAAP and that the examination by such accountants in connection with such
consolidated financial statements has been made in accordance with generally
accepted auditing standards;

 

(b)                                 as soon as available, but in any event
within 45 days after the end of each of the first three fiscal quarters of each
fiscal year of the Company (commencing with the fiscal quarter ending
December 31, 2014), a consolidated balance sheet of the Company and its
Subsidiaries as at the end of such fiscal quarter, and the related consolidated
statements of income or operations, changes in shareholders’ equity, and cash
flows for such fiscal quarter and for the portion of the Company’s fiscal year
then ended, setting forth in each case in comparative form the figures for the
corresponding fiscal quarter of the previous fiscal year and the corresponding
portion of the previous fiscal year, all in reasonable detail, certified by the
Company’s chief financial officer, treasurer, senior vice president, corporate
finance, or controller as fairly presenting the consolidated financial condition
of the Company and its Subsidiaries as at the dates indicated and the
consolidated results of their operations for the period indicated, subject only
to normal year-end audit adjustments and audit changes;

 

(c)                                  in the event that any Unrestricted
Subsidiaries exist at such time, then simultaneously with the delivery of each
set of consolidated financial statements referred to in clauses (a) and
(b) above, a summary statement, prepared in good faith by a Responsible Officer
of the Company, reflecting adjustments necessary to eliminate the accounts of
such Unrestricted Subsidiaries from such consolidated financial statements; and

 

(d)                                 as soon as available, but in any event no
later than 90 days after the end of each fiscal year of the Company (commencing
with the fiscal year ending September 30, 2015), an

 

126

--------------------------------------------------------------------------------


 

annual business plan and budget of the Company and its Restricted Subsidiaries
on a consolidated basis, including forecasts prepared by management of the
Company, in form satisfactory to the Administrative Agent and the Required
Lenders, of consolidated balance sheets and statements of income or operations
and cash flows of the Company and its Restricted Subsidiaries on an annual basis
for the immediately following fiscal year (including the fiscal year in which
the Maturity Date for the Term B Facility occurs).

 

As to any information contained in materials furnished pursuant to
Section 6.02(c), the Company shall not be separately required to furnish such
information under Section 6.01(a) or (b) above, but the foregoing shall not be
in derogation of the obligation of the Company to furnish the information and
materials described in Sections 6.01(a) and (b) above at the times specified
therein.

 

6.02                        Certificates; Other Information.  Deliver to the
Administrative Agent and each Lender, in form and detail satisfactory to the
Administrative Agent and the Required Lenders:

 

(a)                                 concurrently with the delivery of the
financial statements referred to in Sections 6.01(a) and (b) (commencing with
the delivery of the financial statements for the fiscal quarter ended
December 31, 2014), a duly completed Compliance Certificate signed by the chief
financial officer, treasurer, senior vice president, corporate finance, or
controller of the Company (i) containing a calculation of the Cumulative
Available Amount and the amount thereof Not Otherwise Applied at such time;
(ii) containing a listing of each Unrestricted Subsidiary designated as of the
date thereof; (iii) stating that the Company was in compliance with the
Collateral and Guarantee Requirement and Section 6.12 as of such date;
(iv) stating that such officer has reviewed the terms of the Loan Documents and
has made, or has caused to be made under his supervision, a review in reasonable
detail of the transactions and condition of the Company and its Subsidiaries
during the accounting period covered by such financial statements and that such
review has not disclosed the existence of any Default or Event of Default during
or at the end of such accounting period and that such officer does not have
knowledge of the existence, as at the date of such certificate, of any Default
or Event of Default, or, if he does have knowledge that a Default or an Event of
Default existed or exists, specifying the nature and period of existence thereof
and what action the Company has taken, is taking, or proposes to take with
respect thereto; and (v) setting forth the calculations required to establish
whether the Company was in compliance with each of the financial covenants set
forth in  Section 7.11  on the date of such financial statements;

 

(b)                                 upon the occurrence and during the
continuance of an Event of Default, if requested by the Administrative Agent,
copies of all final audit reports, management letters or recommendations
submitted to the board of directors (or the audit committee of the board of
directors) of any Loan Party by independent accountants in connection with the
accounts or books of any Loan Party or any of its Restricted Subsidiaries, or
any audit of any of them;

 

(c)                                  promptly after the same are available,
copies of each annual report, proxy or financial statement or other report or
communication sent to the stockholders of the Company, and copies of all annual,
regular, periodic and special reports and registration statements which the
Company may file or be required to file with the SEC under Section 13 or
15(d) of the

 

127

--------------------------------------------------------------------------------


 

Securities Exchange Act of 1934, and not otherwise required to be delivered to
the Administrative Agent pursuant hereto;

 

(d)                                 promptly after the furnishing thereof,
copies of any statement or report furnished to any holder of debt securities of
any Loan Party or of any of its Restricted Subsidiaries pursuant to the terms of
any indenture, loan or credit or similar agreement in excess of the Threshold
Amount and not otherwise required to be furnished to the Lenders pursuant to
Section 6.01 or any other clause of this Section 6.02;

 

(e)                                  not later than five Business Days after
receipt thereof by any Loan Party or any Subsidiary thereof, copies of all
notices, requests and other documents (including amendments, waivers and other
modifications) so received under or pursuant to any instrument, indenture, loan
or credit or similar agreement in excess of the Threshold Amount and, from time
to time upon request by the Administrative Agent, such information and reports
regarding such instruments, indentures and loan and credit and similar
agreements as the Administrative Agent may reasonably request;

 

(f)                                   promptly, such additional information
regarding the business, financial or corporate affairs of any Loan Party or any
Restricted Subsidiary thereof, or compliance with the terms of the Loan
Documents, as the Administrative Agent or any Lender may from time to time
reasonably request.

 

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(c) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Company posts such documents, or provides a link thereto on the Company’s
website on the Internet at the website address listed on Schedule 10.02; (ii) on
which such documents are posted on the Company’s behalf on an Internet or
intranet website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent); or (iii) on which such report is filed electronically
with the SEC’s EDGAR system; provided that: (A) the Company shall deliver paper
copies of such documents to the Administrative Agent or any Lender upon its
request to the Company to deliver such paper copies until a written request to
cease delivering paper copies is given by the Administrative Agent or such
Lender and (B) the Company shall notify the Administrative Agent (by telecopier
or electronic mail) of the posting of any such documents and provide to the
Administrative Agent promptly upon request therefor by electronic mail
electronic versions (i.e., soft copies) of such documents.  The Administrative
Agent shall have no obligation to request the delivery of or to maintain paper
copies of the documents referred to above, and in any event shall have no
responsibility to monitor compliance by the Company with any such request by a
Lender for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.

 

Each Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arranger may, but shall not be obligated to, make available to the Lenders and
the L/C Issuers materials and/or information provided by or on behalf of such
Borrower hereunder (collectively, “Borrower Materials”) by posting the Borrower
Materials on SyndTrak, DebtDomain, IntraLinks, ClearPar, or another similar
electronic system (the “Platform”) and (b) certain of the

 

128

--------------------------------------------------------------------------------


 

Lenders (each, a “Public Lender”) may have personnel who do not wish to receive
material non-public information with respect to any of the Borrowers or their
respective Affiliates, or the respective securities of any of the foregoing, and
who may be engaged in investment and other market-related activities with
respect to such Persons’ securities.  Each Borrower hereby agrees that (w) all
Borrower Materials that are to be made available to Public Lenders shall be
clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean that
the word “PUBLIC” shall appear prominently on the first page thereof; (x) by
marking Borrower Materials “PUBLIC,” the Borrowers shall be deemed to have
authorized the Administrative Agent, the Arrangers, the L/C Issuers and the
Lenders to treat such Borrower Materials as not containing any material
non-public information (although it may be sensitive and proprietary) with
respect to the Borrowers or their respective securities for purposes of United
States Federal and state securities laws (provided, however, that to the extent
such Borrower Materials constitute Information, they shall be treated as set
forth in Section 10.07); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Side Information;” and (z) the Administrative Agent and the Arrangers
shall be entitled to treat any Borrower Materials that are not marked “PUBLIC”
as being suitable only for posting on a portion of the Platform not designated
“Public Side Information.”

 

6.03                        Notices.  Promptly notify the Administrative Agent:

 

(a)                                 of the occurrence of any Default or Event of
Default;

 

(b)                                 of any matter that has resulted or could
reasonably be expected to result in a Material Adverse Effect, including, in
each case to the extent that such has resulted in or could reasonably be
expected to result in a Material Adverse Effect, (i) breach or non-performance
of, or any default under, a Contractual Obligation of the Company or any
Restricted Subsidiary; (ii) any dispute, litigation, investigation, proceeding
or suspension between the Company or any Restricted Subsidiary and any
Governmental Authority; (iii) the commencement of, or any material development
in, any litigation or proceeding affecting the Company or any Restricted
Subsidiary, including pursuant to any applicable Environmental Laws; or (iv) any
portion of the Collateral is damaged or destroyed.

 

(c)                                  of the occurrence of any ERISA Event which
has resulted or could reasonably be expected to result in liability of the
Company under Title IV of ERISA to the Pension Plan, Multiemployer Plan or the
PBGC in an aggregate amount in excess of $20,000,000;

 

(d)                                 of any material change in accounting
policies or financial reporting practices by any Loan Party or any Restricted
Subsidiary thereof, including any determination by the Company referred to in
Section 2.10(b);

 

(e)                                  of the (i) occurrence of any Disposition of
property or assets for which the Company is required to make a mandatory
prepayment pursuant to Section 2.05(b)(ii), (ii) the occurrence of any Recovery
Event for which the Company is required to make a mandatory prepayment pursuant
to Section 2.05(b)(iii), and (iii) incurrence or issuance of any Indebtedness
for which the Company is required to make a mandatory prepayment pursuant to
Section 2.05(b)(iv); and

 

129

--------------------------------------------------------------------------------


 

(f)                                   of any announcement by Moody’s or S&P of
any change of any rating thereby of the Company or the Facilities.

 

Each notice pursuant to Section 6.03 (other than Section 6.03(e) or (f)) shall
be accompanied by a statement of a Responsible Officer of the Company setting
forth details of the occurrence referred to therein and stating what action the
Company has taken and proposes to take with respect thereto.  Each notice
pursuant to Section 6.03(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached.

 

6.04                        Payment of Obligations.  Pay and discharge prior to
delinquency all tax liabilities, assessments and governmental charges or levies
upon it or its properties or assets the failure of which to pay could reasonably
be expected to result in a Material Adverse Effect, unless the same are being
contested in good faith by appropriate proceedings diligently conducted and
adequate reserves in accordance with GAAP or equivalent accounting standards in
its country of organization are being maintained by the Company or such
Restricted Subsidiary.

 

6.05                        Preservation of Existence, Etc.  (a)  Preserve,
renew and maintain in full force and effect its legal existence and good
standing under the Laws of the jurisdiction of its organization except in a
transaction permitted by Section 7.04 or 7.05; (b) take all reasonable action to
maintain all rights, privileges, permits, licenses and franchises necessary or
desirable in the normal conduct of its business, except to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect; and (c) preserve or renew all of its registered patents, trademarks,
trade names and service marks, the non-preservation of which could reasonably be
expected to have a Material Adverse Effect; provided, however , that the
existence (corporate or otherwise) of any Restricted Subsidiary may be
terminated if such termination is determined by the Company to be in its best
interest and is not materially disadvantageous to the Lenders.

 

6.06                        Maintenance of Properties.  (a) Maintain, preserve
and protect all of its material properties and equipment necessary in the
operation of its business in good working order and condition, ordinary wear and
tear excepted; and (b) make all necessary repairs thereto and renewals and
replacements thereof, in each of cases (a) and (b), except where the failure to
do so could not reasonably be expected to have a Material Adverse Effect.

 

6.07                        Maintenance of Insurance.  (a) Maintain with
financially sound and reputable insurance companies, insurance with respect to
its properties and business against loss or damage of the kinds customarily
insured against by Persons engaged in the same or similar business (with regard
to real property, in the geographic location where such real property is
located), of such types and in such amounts as are customarily carried under
similar circumstances by such other Persons and all such insurance shall name
the Administrative Agent as additional insured on behalf of the Secured Parties
(in the case of liability insurance) or lenders loss payee (in the case of
property insurance), as applicable; provided  that the foregoing provisions of
this Section 6.07  shall not restrict the applicable Loan Party’s ability to
(i) self-insure in commercially reasonable amounts or (ii) use commercially
reasonable self-insurance through “captive” insurance Subsidiaries.

 

130

--------------------------------------------------------------------------------


 

(b)                                 If any portion of any Mortgaged Property is
at any time located in an area identified by the Federal Emergency Management
Agency (or any successor agency) as a Special Flood Hazard Area with respect to
which flood insurance has been made available under the National Flood Insurance
Act of 1968 (as now or hereafter in effect or successor act thereto, the “Flood
Insurance Laws”), then the Company shall, or shall cause each Loan Party to
(i) maintain, or cause to be maintained, with a financially sound and reputable
insurer, flood insurance in an amount and otherwise sufficient to comply with
all applicable rules and regulations promulgated pursuant to the Flood Insurance
Laws and (ii) promptly following receipt of written request therefor, deliver to
the Administrative Agent evidence of such compliance in form and substance
reasonably acceptable to the Administrative Agent.

 

6.08                        Compliance with Laws.  Comply in all material
respects with the requirements of all Laws and all orders, writs, injunctions
and decrees applicable to it or to its business or property, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted; or (b) the failure to comply therewith could not reasonably be
expected to have a Material Adverse Effect.

 

6.09                        Books and Records.  Maintain adequate books, records
and account as may be required or necessary to permit the preparation of
consolidated financial statements in accordance with sound business practices
and GAAP or the equivalent international standards.

 

6.10                        Inspection Rights.  Permit any representative
designated by the Administrative Agent and each Lender to visit and inspect any
of its properties, to examine its corporate, financial and operating records,
and make copies thereof or abstracts therefrom, and to discuss its affairs,
finances and accounts with its directors, officers and independent public
accountants, all at such reasonable times during normal business hours and,
subject to the limitation below, as often as may be reasonably desired, upon
reasonable advance notice to the Company; provided that, excluding any such
visits and inspections when an Event of Default exists, only the Administrative
Agent on behalf of the Lenders may exercise visitation and inspection rights of
the Administrative Agent and the Lenders under this Section 6.10 (and
representatives of any Lender may accompany the Administrative Agent on any such
visit at their own expense) and the Administrative Agent shall not exercise such
rights more often than two times during any calendar year absent the existence
of an Event of Default and only one such time shall be at the Company’s expense;
provided further that when an Event of Default exists, the Administrative Agent
or any Lender (or any of their respective representatives or independent
contractors) may do any of the foregoing at the expense of the Company at any
time during normal business hours and without advance notice.  Notwithstanding
anything to the contrary in this Agreement, none of the Borrower or the
Restricted Subsidiaries will be required to disclose, permit the inspection,
examination or making copies or abstracts of, or discussion of, any document,
information or other matter (a) that constitutes non-financial trade secrets or
non-financial proprietary information that is not reasonably related to the
actual or projected financial results or results of operations of the Company
and its Restricted Subsidiaries, (b) in respect of which disclosure to the
Administrative Agent or any Lender (or their respective representatives or
contractors) is prohibited by Law or any binding, arm’s-length agreement with a
third party or (c) is subject to attorney-client or similar privilege or
constitutes attorney work product.

 

131

--------------------------------------------------------------------------------


 

6.11                        Use of Proceeds.  Use the proceeds of the Loans
(a) on the Closing Date to finance a portion of the Transactions and (b) on or
after the Closing Date, (i) in the case of a Term A Facility Subsequent Advance,
to purchase the Existing Target Notes pursuant to the exercise of a Target Note
Put Right and/or to repay Term B Loans, in each case as otherwise provided
herein, and (ii) otherwise to provide ongoing working capital and for other
general corporate purposes (including Permitted Acquisitions) not in
contravention of any Law or of any Loan Document.

 

6.12                        Collateral and Guarantee Requirement; Collateral
Information.

 

(a)                                 If (i) any Significant Subsidiary is formed
or acquired after the Closing Date, with all calculations required to determine
whether a Subsidiary is a Significant Subsidiary to be computed on a pro forma
basis at such time, or (ii) any Unrestricted Subsidiary is re-designated as a
Restricted Subsidiary, then in each such case within 60 days after such
occurrence cause the Collateral and Guarantee Requirement to be satisfied.

 

(b)                                 If (i) any wholly-owned domestic Restricted
Subsidiary of the Company (other than an Excluded Subsidiary) meets the
financial tests set forth in clauses (a) or (b) under the definition of
“Significant Subsidiary” as of the end of a fiscal quarter or fiscal year, as
applicable, then within 60 days from the date financial statements are delivered
pursuant to Section 6.01 with respect to the applicable fiscal quarter or fiscal
year cause the Collateral and Guarantee Requirement to be satisfied or (ii) any
wholly-owned domestic Restricted Subsidiaries of the Company (other than an
Excluded Subsidiary) are required to become Guarantors based on the 75%
aggregate financial tests set forth in clauses (x) or (y) under the definition
of “Significant Subsidiary” as of the end of a fiscal year, then within 60 days
from the date financial statements are delivered pursuant to
Section 6.01(a) with respect to the applicable fiscal year, cause the Collateral
and Guarantee Requirement to be satisfied.

 

(c)                                  If, after the Closing Date, any material
assets (limited, in the case of real property assets, to owned (but not leased
or ground leased) parcels of real property or improvements thereto or any
interest therein with a fair market value equal to or greater than $10,000,000,
as determined by the Company in its reasonable discretion, individually for each
such real property asset (together with the improvements thereon)) are acquired
by the Company or any other Loan Party or are held by any Subsidiary on or after
the time it becomes a Loan Party pursuant to this Section 6.12 or the Collateral
and Guarantee Requirement (other than (x) assets constituting Collateral under a
Collateral Document that become subject to the Lien created by such Collateral
Document upon acquisition thereof or (y) assets constituting Excluded Assets), 
notify the Administrative Agent thereof, and (upon request of the Administrative
Agent for those assets and actions subject to such request pursuant to the
Collateral and Guarantee Requirement), cause such assets to be subjected to a
Lien securing the Obligations and take and cause the other Loan Parties to take,
such actions to perfect such Liens as are required pursuant to the Collateral
and Guarantee Requirement or the Collateral Documents; provided that in the
event any owned real property is mortgaged pursuant to this Section 6.12(c), the
Company or other Loan Party, as applicable, shall not be required to comply with
the Collateral and Guarantee Requirement and this Section 6.12 with respect to
such owned real property until a reasonable time following the acquisition
thereof (or time the Person owning such real property becomes a Loan Party, as
the case may be), and in no event shall compliance with this Section 6.12(c) be
required until 90

 

132

--------------------------------------------------------------------------------


 

days following such acquisition (or redesignation of such Person as a Loan
Party, as the case may be).

 

(d)                                 Furnish (or cause to be furnished) to the
Administrative Agent promptly (and in any event not less than 10 days prior
thereto, or such other period as reasonably agreed to by the Administrative
Agent) written notice of any change (i) in any Loan Party’s legal name (as set
forth in its certificate of organization or like document), (ii) in the
jurisdiction of organization or formation of any Loan Party or in the form of
its organization, or (iii) in any Loan Party’s organizational identification
number or Federal (or similar, with respect to Foreign Obligors) taxpayer
identification number.

 

The time periods required by any of the foregoing clauses (a) through (c) of
this Section 6.12 may be extended by the Administrative Agent, acting alone, as
it shall agree in its reasonable discretion.

 

6.13                        Compliance with Environmental Laws.  (a) Comply, and
cause all lessees and other Persons operating or occupying its properties to
comply, in all material respects, with all applicable Environmental Laws and
Environmental Permits; (b) obtain and renew all Environmental Permits necessary
for its operations and properties; and (c) conduct any investigation, study,
sampling and testing, and undertake any cleanup, response or other corrective
action necessary to address all Hazardous Materials at, on, under or emanating
from any of properties owned, leased or operated by it in accordance with the
requirements of all Environmental Laws; except, in each case referred to in
clauses (a), (b) and (c) above, as would not reasonably be expected to have a
Material Adverse Effect; provided, however, that neither the Company nor any of
its Subsidiaries shall be required to undertake any such cleanup, removal,
remedial or other action to the extent that its obligation to do so is being
contested in good faith and by proper proceedings and appropriate reserves are
being maintained with respect to such circumstances in accordance with GAAP.

 

6.14                        Further Assurances.  Promptly upon request by the
Administrative Agent, or any Lender through the Administrative Agent,
(a) correct any material defect or error that may be discovered in any Loan
Document or in the execution, acknowledgment, filing or recordation thereof, and
(b) do, execute, acknowledge, deliver, record, re-record, file, re-file,
register and re-register any and all such further acts, deeds, certificates,
assurances and other instruments as the Administrative Agent, or any Lender
through the Administrative Agent, may reasonably require from time to time in
order to (i) carry out more effectively the purposes of the Loan Documents,
(ii) except during a Collateral Release Period, to the fullest extent permitted
by applicable law, subject any Loan Party’s or any of its Subsidiaries’ (other
than Excluded Subsidiaries) properties, assets, rights or interests (other than
Excluded Assets) to the Liens now or hereafter intended to be covered by any of
the Collateral Documents, (iii) except during a Collateral Release Period,
perfect and maintain the validity, effectiveness and priority of any of the
Collateral Documents and any of the Liens intended to be created thereunder and
(iv) except during a Collateral Release Period, assure, convey, grant, assign,
transfer, preserve, protect and confirm more effectively unto the Secured
Parties the rights granted or now or hereafter intended to be granted to the
Secured Parties under any Loan Document or under any other instrument executed
in connection with any Loan Document to which any Loan Party or any of its

 

133

--------------------------------------------------------------------------------


 

Restricted Subsidiaries is or is to be a party, and cause each of its Restricted
Subsidiaries to do so.

 

6.15                        Interest Rate Hedging.  Enter into, prior to 90 days
after the Closing Date and maintain at all times thereafter, interest rate Swap
Contracts with Persons acceptable to the Administrative Agent, covering a
notional amount of the Term B Loans and/or Term A Loans so that, after giving
effect thereto, the aggregate outstanding amount of Indebtedness of the Company
and its Restricted Subsidiaries (including the Term Loans, any remaining
Existing Target Notes and the New Notes) bearing interest at a floating rate
shall not exceed 65% of the aggregate amount of all Indebtedness of the Company
and its Restricted Subsidiaries.

 

6.16                        FCPA; Sanctions.  The Company will, and will cause
its Subsidiaries to, maintain in effect and enforce policies and procedures
intended to promote and achieve compliance by the Company, its Subsidiaries and
their respective directors, officers, employees and agents, in each case, in
their respective activities on behalf of the Company and its Restricted
Subsidiaries, with the United States Foreign Corrupt Practices Act of 1977 and
applicable Sanctions.

 

6.17                        Post-Closing Requirements.  As promptly as
practicable, and in any event within the time periods after the Closing Date
specified in Schedule 6.17 or such later date as the Administrative Agent agrees
to in writing, including to reasonably accommodate circumstances unforeseen on
the Closing Date, deliver the documents or take the actions specified on
Schedule 6.17, in each case except to the extent otherwise agreed by the
Administrative Agent pursuant to its authority as set forth in the definition of
the term “Collateral and Guarantee Requirement”.

 

6.18                        Approvals and Authorizations.  Maintain all
authorizations, consents, approvals and licenses from, exemptions of, and
filings and registrations with, each Governmental Authority of the jurisdiction
in which each Foreign Obligor is organized and existing, and all approvals and
consents of each other Person in such jurisdiction, in each case that are
required in connection with the Loan Documents, except as could not reasonably
be expected to have a Material Adverse Effect.

 

ARTICLE VII
NEGATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, no Borrower shall, nor shall any Borrower permit (a)
in the case of Section 7.01 through 7.08 and 7.10 through 7.14, any Restricted
Subsidiary to, and (b) in the case of Section 7.09, any wholly-owned Restricted
Subsidiary to, directly or indirectly:

 

7.01                        Liens.  Create, incur, assume or suffer to exist any
Lien upon any of its property, assets or revenues, whether now owned or
hereafter acquired, or sign or file or suffer to exist under the Uniform
Commercial Code of any jurisdiction a financing statement that names the Company
or any of its Restricted Subsidiaries as debtor, or assign any accounts or other
right to receive income, other than the following:

 

(a)                                 Liens pursuant to any Loan Document;

 

134

--------------------------------------------------------------------------------


 

(b)                                 Liens existing on the date hereof (after
giving effect to the Acquisition) and, to the extent securing Indebtedness in an
aggregate principal amount in excess of $5,000,000, listed on Schedule 7.01, and
any renewals or extensions thereof, provided that (i) the property covered
thereby is not changed (except to remove any property from coverage of the Lien,
(ii) the amount secured or benefited thereby is not increased except as
contemplated by Section 7.02(b), (iii) no Loan Party that was not an obligor
with respect thereto shall become an obligor in connection with such renewal or
extension, and (iv) any renewal or extension of the obligations secured or
benefited thereby is permitted by Section 7.02(b);

 

(c)                                  Customary Permitted Liens;

 

(d)                                 any attachment or judgment Lien not
otherwise constituting an Event of Default under Section 8.01(h) in existence
less than sixty (60) days after the entry thereof or with respect to which
(i) execution has been stayed, (ii) payment is covered in full by insurance, or
(iii) the Company or any of its Restricted Subsidiaries shall in good faith be
prosecuting an appeal or proceedings for review and shall have set aside on its
books such reserves as may be required by GAAP with respect to such judgment or
award;

 

(e)                                  Liens securing Indebtedness permitted under
Section 7.02(e); provided that (i) such Liens do not at any time encumber any
property other than the property financed by such Indebtedness and the products
and proceeds thereof and (ii) the Indebtedness secured thereby does not exceed
the cost or fair market value, whichever is lower, of the property being
acquired on the date of acquisition;

 

(f)                                   Liens (i) on assets of any Restricted
Subsidiary which are in existence at the time that such Restricted Subsidiary is
acquired after the Closing Date pursuant to a Permitted Acquisition, and (ii) on
assets of any Loan Party or any Restricted Subsidiary which are in existence at
the time that such assets are acquired after the Closing Date, and, in each
case, any modification, replacement, renewal, refinancing or extension thereof
(which shall not increase the amount of Indebtedness secured or expand the
assets secured by such Lien); provided that such Liens (A) are not incurred or
created in anticipation of such transaction (B), only secure Indebtedness
permitted under Section 7.02(g) and in an aggregate principal amount not to
exceed $100,000,000 at any time outstanding and (C) attach only to the acquired
assets or the assets of such acquired Restricted Subsidiary and the proceeds and
products of such assets (and the proceeds and products thereof);

 

(g)                                  Liens on or transfers of accounts
receivable and contracts and instruments related thereto arising solely in
connection with the sale of such accounts receivable pursuant to Section 7.05(h)
and, to the extent constituting Indebtedness of the Company or any Restricted
Subsidiary, so long as such Indebtedness is permitted by Section 7.02(f);

 

(h)                                 Liens securing bilateral letter of credit
facilities in an aggregate principal amount not to exceed, at the time of
incurrence thereof, the greater of (i) $600,000,000 and (ii) 15% of Consolidated
Net Worth as of the last day of the most recent fiscal year for which financial
statements have been delivered at the time of incurrence thereof pursuant to
Section 6.01 (or, prior to the first delivery thereof, the financial statements
described in Section 5.05(b)); provided that no such Lien shall extend to or
cover any Collateral;

 

135

--------------------------------------------------------------------------------


 

(i)                                     Liens on assets of a foreign Restricted
Subsidiary (other than a Foreign Obligor) securing Indebtedness or other
obligations of such foreign Restricted Subsidiary otherwise permitted hereunder;

 

(j)                                    Liens on project-related assets securing
surety bonds in the ordinary course of business of such projects;

 

(k)                                 Liens solely on assets of AECOM Capital (or
Subsidiaries of, or Joint Ventures formed by, AECOM Capital) securing
Indebtedness permitted in accordance with the terms hereof of AECOM Capital (or
Subsidiaries of, or Joint Ventures formed by, AECOM Capital);

 

(l)                                     Liens on project-related assets of Joint
Ventures and other unconsolidated entities to secure Indebtedness or other
obligations of such Joint Ventures and other unconsolidated entities so long as
such Liens do not encumber assets of the Company or any of its consolidated
Restricted Subsidiaries;

 

(m)                             Liens on property necessary to defease
Indebtedness that was not incurred in violation of this Agreement;

 

(n)                                 Liens arising out of conditional sale, title
retention, consignment or similar arrangements for the sale or purchase of goods
entered into by the Company or any Restricted Subsidiary in the ordinary course
of business;

 

(o)                                 any pledge of the Equity Interests of an
Unrestricted Subsidiary to secure Indebtedness of such Unrestricted Subsidiary
so long as no such Indebtedness is recourse to the Company or any Restricted
Subsidiary; and

 

(p)                                 other Liens securing Indebtedness permitted
by Section 7.02(h).

 

Notwithstanding anything herein to the contrary, during a Collateral Release
Period and upon the written election of the Company (which such election shall
be effective upon notice from the Company to the Administrative Agent), the
covenants provided in each of Sections 7.01(e), (g), (h), (i) and (p) shall be
replaced by a single basket permitting Liens securing (x) Consolidated Priority
Indebtedness in an aggregate amount not to exceed 10% of Consolidated Net Worth
as of the last day of the most recent fiscal year for which financial statements
have been delivered pursuant to Section 6.01 (or, prior to the first delivery
thereof, the financial statements described in Section 5.05(b)) of the Company
and its Restricted Subsidiaries and (y) Tax Arrangement Priority Indebtedness of
the Company and its Restricted Subsidiaries in an aggregate amount not to exceed
10% of Consolidated Net Worth as of the last day of the most recent fiscal year
for which financial statements have been delivered pursuant to Section 6.01 (or,
prior to the first delivery thereof, the financial statements described in
Section 5.05(b)) of the Company and its Restricted Subsidiaries, in each case
subject to a pro forma Consolidated Leverage Ratio not to exceed 3.00 to 1.00.

 

7.02                        Indebtedness.  Create, incur, assume or suffer to
exist any Indebtedness, except:

 

(a)                                 Indebtedness under the Loan Documents;

 

136

--------------------------------------------------------------------------------


 

(b)                                 Indebtedness (x) outstanding on the date
hereof (after giving effect to the Acquisition) and, with respect to any
individual item in excess of $5,000,000, listed on Schedule 7.02(b)(x), or (y)
outstanding on a later date (including Indebtedness incurred after the date
hereof), giving effect to the Transactions, as and to the extent described and
set forth on Schedule 7.02(b)(y), and any refinancings, refundings, renewals or
extensions of any such debt in (x) or (y); provided that (i) the amount of such
Indebtedness is not increased at the time of such refinancing, refunding,
renewal or extension except by an amount equal to a reasonable premium or other
reasonable amount paid, and fees and expenses reasonably incurred, in connection
with such refinancing and by an amount equal to any existing commitments
unutilized thereunder and the direct or any contingent obligor with respect
thereto is not changed, as a result of or in connection with such refinancing,
refunding, renewal or extension and (ii) the terms relating to principal amount,
amortization, maturity, collateral (if any) and subordination (if any), and
other material terms taken as a whole, of any such refinancing, refunding,
renewing or extending Indebtedness, and of any agreement entered into and of any
instrument issued in connection therewith, are not materially less favorable to
the Loan Parties or the Lenders than the terms of any agreement or instrument
governing the Indebtedness being refinanced, refunded, renewed or extended and
the interest rate applicable to any such refinancing, refunding, renewing or
extending Indebtedness does not exceed the then applicable market interest rate;

 

(c)                                  obligations (contingent or otherwise)
existing or arising under any Swap Contract, provided that such obligations are
(or were) entered into by such Person in the ordinary course of business for the
purpose of directly mitigating risks associated with fluctuations in interest
rates or foreign exchange rates;

 

(d)                                 Guarantees of any Borrower or any Restricted
Subsidiary in respect of Indebtedness otherwise permitted hereunder of any
Borrower or any other Restricted Subsidiary; provided that (i) any Guarantee of
Indebtedness permitted under Section 7.02(g) shall be required to be in
compliance with clause (B) thereof; (ii) no Loan Party may Guarantee
Indebtedness of a non-Loan Party permitted by Section 7.02(k)(ii) pursuant to
this clause (d); and (iii) any Guarantee by a Loan Party of Indebtedness of
another Loan Party permitted pursuant to Section 7.02(k)(iv) shall be required
to be subordinated to the same extent as the guaranteed Indebtedness;

 

(e)                                  Attributable Indebtedness and purchase
money obligations for fixed or capital assets within the limitations set forth
in Section 7.01(e); provided, however, that the aggregate amount of all such
Indebtedness at any one time outstanding shall not exceed, as of the time of
incurrence thereof, the greater of (i) $300,000,000 and (ii) 7.5% of
Consolidated Net Worth as of the last day of the most recent fiscal year for
which financial statements have been delivered at the time of incurrence thereof
pursuant to Section 6.01 (or, prior to the first delivery thereof, the financial
statements described in Section 5.05(b)), and any modification, replacement,
renewal, refinancing or extension thereof (which such modification, replacement,
renewal, refinancing or extension shall not increase the principal amount
thereof);

 

(f)                                   Indebtedness in the nature of receivables
securitizations and/or factoring arrangements entered into on customary terms,
including limited recourse of the obligee thereof  to relevant securitization or
factoring entity and the receivables being securitized and/or factored

 

137

--------------------------------------------------------------------------------


 

(and customary replacements or substitutions thereof), in an aggregate amount
not to exceed $400,000,000 at any time outstanding;

 

(g)                                  Indebtedness of any Person that becomes a
Restricted Subsidiary of the Company or related to any asset acquired after the
Closing Date pursuant to a Permitted Acquisition and any modification,
replacement, renewal, refinancing or extension thereof (which such modification,
replacement, renewal, refinancing or extension shall not increase the principal
amount thereof); provided that, (A) such Indebtedness was not incurred in
anticipation of such acquisition, (B) neither the Company nor any Restricted
Subsidiary (other than the acquired Restricted Subsidiaries) is an obligor with
respect to such Indebtedness and (C) such Indebtedness is either unsecured or
secured solely by Liens on assets of the acquired Restricted Subsidiary, or on
the acquired assets, permitted by, and within the limitations set forth in
Section 7.01(f);

 

(h)                                 Indebtedness secured by Liens permitted by
Section 7.01(p) in an aggregate principal amount at the time of incurrence
thereof not to exceed the greater of (i) $150,000,000 and (ii) 3.75% of
Consolidated Net Worth as of the last day of the most recent fiscal year for
which financial statements have been delivered at the time of incurrence thereof
pursuant to Section 6.01 (or, prior to the first delivery thereof, the financial
statements described in Section 5.05(b));

 

(i)                                     Indebtedness of a foreign Restricted
Subsidiary (other than a Foreign Obligor) in an aggregate principal amount at
the time of incurrence thereof not to exceed the greater of (i) $300,000,000 and
(ii) 7.5% of Consolidated Net Worth as of the last day of the most recent fiscal
year for which financial statements have been delivered at the time of
incurrence thereof pursuant to Section 6.01 (or, prior to the first delivery
thereof, the financial statements described in Section 5.05(b));

 

(j)                                    obligations (including in respect of
letters of credit, bank guarantees, bankers’ acceptances, warehouse receipts or
similar instruments issued or created in the ordinary course of business) in
respect of bids, tenders, trade contracts, governmental contracts and leases,
construction contracts, statutory obligations, surety, stay, customs, bid, and
appeal bonds, performance and return of money bonds, performance and completion
guarantees, agreements with utilities and other obligations of a like nature
(including those to secure health, safety and environmental obligations), in
each case in the ordinary course of business and either (i) consistent with past
practices or (ii) reasonably necessary for the operation of the business of the
Company and its Restricted Subsidiaries as determined by the Company or such
Restricted Subsidiary in good faith, in each case including, for the avoidance
of doubt, any such obligations with respect to any Joint Venture;

 

(k)                                 intercompany Indebtedness owing (i) by a
Loan Party to a Loan Party, (ii) by a non-Loan Party to a non-Loan Party, (iii)
by a non-Loan Party to a Loan Party (so long as the Investment by such Loan
Party is permitted by Section 7.03) or (iv) by a Loan Party to a non-Loan Party
that is subordinated to the Obligations of such Loan Party under the Facilities
and is in an aggregate principal amount at the time of incurrence thereof not to
exceed the greater of (A) $200,000,000 and (B) 5.0% of Consolidated Net Worth as
of the last day of the most recent fiscal year for which financial statements
have been delivered at the time of incurrence thereof

 

138

--------------------------------------------------------------------------------


 

pursuant to Section 6.01 (or, prior to the first delivery thereof, the financial
statements described in Section 5.05(b));

 

(l)                                     Indebtedness of AECOM Capital (or
Subsidiaries of, or Joint Ventures formed by, AECOM Capital) in connection with
projects or investments of AECOM Capital (or Subsidiaries of, or Joint Ventures
formed by, AECOM Capital);

 

(m)                             vendor financing in an aggregate principal
amount not to exceed $100,000,000 at any time outstanding;

 

(n)                                 unsecured notes so long as (i) no Default
has occurred and is continuing either immediately before or immediately after
the issuance thereof, (ii) immediately before and after giving pro forma effect
to such notes, the Company and its Restricted Subsidiaries shall be in pro forma
compliance with all of the financial covenants set forth in Section 7.11, (iii)
the final maturity date and weighted average life to maturity of such notes
shall not be prior to or shorter than that applicable to the latest Maturity
Date then in effect under any of the Facilities and (iv) the terms and
conditions of such notes (including any financial covenants) are not materially
more restrictive, taken in the aggregate, than the terms of the indenture(s)
governing the New Notes;

 

(o)                                 Indebtedness relating to insurance premium
financings incurred in the ordinary course of business; and

 

(p)                                 other Indebtedness in an aggregate principal
amount as of the date of any such incurrence not to exceed the greater of (i)
$100,000,000 and (ii) 2.5% of Consolidated Net Worth as of the last day of the
most recent fiscal year for which financial statements have been delivered at
the time of incurrence thereof pursuant to Section 6.01 (or, prior to the first
delivery thereof, the financial statements described in Section 5.05(b)).

 

Notwithstanding anything herein to the contrary, during a Collateral Release
Period and upon the written election of the Company (which such election shall
be effective upon notice from the Company to the Administrative Agent), the
covenants provided in each of Sections 7.02(e), (f), (h), (i), (k), (l), (m) and
(p) shall be replaced by a single basket permitting (x) Consolidated Priority
Indebtedness in an aggregate amount not to exceed 10% of Consolidated Net Worth
of the Company and its Restricted Subsidiaries as of the last day of the most
recent fiscal year for which financial statements have been delivered pursuant
to Section 6.01 (or, prior to the first delivery thereof, the financial
statements described in Section 5.05(b)) and (y) Tax Arrangement Priority
Indebtedness of the Company and its Restricted Subsidiaries in an aggregate
amount not to exceed 10% of Consolidated Net Worth as of the last day of the
most recent fiscal year for which financial statements have been delivered
pursuant to Section 6.01 (or, prior to the first delivery thereof, the financial
statements described in Section 5.05(b)) of the Company and its Restricted
Subsidiaries, in each case subject to a pro forma Consolidated Leverage Ratio
not to exceed 3.00 to 1.00.

 

139

--------------------------------------------------------------------------------


 

7.03                        Investments.  Make or hold any Investments, except:

 

(a)                                 Investments held by the Company and its
Restricted Subsidiaries in the form of certain Cash Equivalents;

 

(b)                                 advances to officers, directors and
employees of the Company and Restricted Subsidiaries made in the ordinary course
of business for travel, entertainment, relocation and analogous ordinary
business purposes;

 

(c)                                  Investments (i) by any Loan Party or any
Restricted Subsidiary in any Loan Party (excluding any new Restricted Subsidiary
that becomes a Loan Party pursuant to such Investment), so long as, in the case
of an Investment made by a non-Loan Party in a Loan Party in the form of
Indebtedness owing by such Loan Party, such Indebtedness is permitted to be
incurred by the relevant Loan Party pursuant to Section 7.02(k)(iv) , (ii) by
any Restricted Subsidiary that is not a Loan Party in any other Restricted
Subsidiary that is also not a Loan Party or (iii) by any Loan Party in any
Restricted Subsidiary that is not a Loan Party so long as the aggregate amount
of such Investments made by Loan Parties after the Closing Date in reliance on
this clause (c)(iii) shall not at the time of incurrence thereof exceed the
greater of (A) $200,000,000 and (B) 5.00% of Consolidated Net Worth as of the
last day of the most recent fiscal year for which financial statements have been
delivered at the time of incurrence thereof pursuant to Section 6.01 (or, prior
to the first delivery thereof, the financial statements described in Section
5.05(b));

 

(d)                                 Investments (i) consisting of extensions of
credit in the nature of accounts receivable or notes receivable arising from the
grant of trade credit in the ordinary course of business, and Investments
(including Equity Interests) received in satisfaction or partial satisfaction
thereof from financially troubled account debtors, and (ii) received in
connection with the satisfaction or enforcement of Indebtedness or claims due or
owing to the Company or any Restricted Subsidiary, or as security for any such
Indebtedness or claim;

 

(e)                                  Guarantees permitted by Section 7.02;

 

(f)                                   Investments (x) existing on the date
hereof (after giving effect to the Acquisition) and, with respect to each
individual Investment outstanding in an amount in excess of $5,000,000, set
forth on Schedule 7.03 or (y) existing on a later date (including Investments
made after the date hereof), giving effect to the Transactions, as and to the
extent described and set forth on Schedule 7.02(b)(y);

 

(g)                                  (i) the Acquisition and (ii) after the
Closing Date, Investments constituting Permitted Acquisitions;

 

(h)                                 Investments in AECOM Capital (and in a like
amount by AECOM Capital in its Subsidiaries and in Joint Ventures formed by
AECOM Capital) in an aggregate amount at any time outstanding not to exceed (i)
the aggregate amount of Investments in AECOM Capital existing on the Closing
Date plus (ii) an additional amount after the Closing Date equal to the greater
of (A) $150,000,000 and (B) 3.75% of Consolidated Net Worth as of the last day
of the most recent fiscal year for which financial statements have been
delivered pursuant to Section

 

140

--------------------------------------------------------------------------------


 

6.01 (or, prior to the first delivery thereof, the financial statements
described in Section 5.05(b)) at the time of incurrence thereof (with it being
understood that any Guarantees or other contingent obligations of the Company or
any Restricted Subsidiary relating to Indebtedness or other obligations of AECOM
Capital (or Subsidiaries of, or Joint Ventures formed by, AECOM Capital) in
connection with projects of AECOM Capital (or Subsidiaries of, or Joint Ventures
formed by, AECOM Capital) shall constitute an Investment in AECOM Capital (or
such Subsidiary or Joint Venture) and shall be valued in accordance with GAAP as
set forth in Section 1.10); provided that Investments in AECOM Capital shall be
governed solely by this clause (h), and no other provision of Section 7.03 may
be utilized for Investments in AECOM Capital;

 

(i)                                     Investments in Joint Ventures and
Minority Investments in an aggregate amount at the time of incurrence thereof
not to exceed (i) the aggregate amount of all such Investments existing on the
Closing Date plus (ii) an additional amount after the Closing Date equal to the
greater of (A) $500,000,000 and (B) 12.5% of Consolidated Net Worth as of the
last day of the most recent fiscal year for which financial statements have been
delivered at the time of incurrence thereof pursuant to Section 6.01 (or, prior
to the first delivery thereof, the financial statements described in Section
5.05(b));

 

(j)                                    other Investments by the Company and its
Restricted Subsidiaries in an aggregate amount not to exceed the Cumulative
Available Amount that is Not Otherwise Applied; provided that Investments under
this Section 7.03(j) shall be permitted on an unlimited basis so long as (i) no
Default or Event of Default has occurred and is continuing at the time of, or
would result from, such Investment and (ii) after giving pro forma effect
thereto (including any incurrence and/or repayment of Indebtedness in connection
therewith), the Consolidated Leverage Ratio is less than or equal to 3.00 to
1.00 at the time of such Investment;

 

(k)                                 lease, utility and other similar deposits in
the ordinary course of business;

 

(l)                                     Investments acquired by the Company or a
Restricted Subsidiary as a result of a foreclosure by, or other transfer of
title to, the Company or a Restricted Subsidiary with respect to a secured
Investment; and

 

(m)                             Investments consisting of Performance Contingent
Obligations;

 

provided that the amount of any Investment in any Joint Venture or
unconsolidated entity shall be deemed to be the actual cash amount invested
(without duplication) by the Company or any Restricted Subsidiary of the Company
in such Joint Venture or other entity, without giving effect to any increases or
decreases in value after such Investment is made but reduced for any return of
capital.

 

7.04                        Fundamental Changes.  Merge, amalgamate, dissolve,
liquidate, consolidate with or into another Person, or Dispose of (whether in
one transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) to or in favor of any Person,
except that:

 

(a)                                 any Restricted Subsidiary may merge or
amalgamate with (i) the Company, provided that the Company shall be the
continuing or surviving Person, or (ii) any one or more

 

141

--------------------------------------------------------------------------------


 

other Restricted Subsidiaries, provided that (A) when any Loan Party is merging
or amalgamating with another Restricted Subsidiary, such Loan Party shall be the
continuing or surviving Person and (B) when any wholly-owned Restricted
Subsidiary is merged or amalgamated with any non-wholly owned Restricted
Subsidiary, the wholly-owned Restricted Subsidiary shall be the continuing or
surviving Person;

 

(b)                                 any Loan Party may Dispose of all or
substantially all of its assets (upon voluntary liquidation or otherwise) to the
Company or to another Loan Party;

 

(c)                                  any Restricted Subsidiary that is not a
Loan Party may dispose of all or substantially all its assets (including any
Disposition that is in the nature of a liquidation) to the Company or any other
Restricted Subsidiary;

 

(d)                                 so long as no Default has occurred and is
continuing or would result therefrom, each of the Company and any of its
Restricted Subsidiaries may merge into or consolidate with any other Person or
permit any other Person to merge into or consolidate with it; provided, however,
that in each case, immediately after giving effect thereto (i) in the case of
any such merger to which the Company is a party, the Company is the surviving
Person, (ii) in the case of any such merger to which any Loan Party (other than
the Company) is a party, such Loan Party is the surviving corporation and (iii)
in the case of any wholly-owned Restricted Subsidiary merging with a Person that
is not a wholly-owned Restricted Subsidiary, the wholly-owned Restricted
Subsidiary shall be the surviving Person, except in the case of (ii) and (iii)
above, a merger utilized to consummate a Disposition permitted by Section 7.05
(other than Section 7.05(e)); and

 

(e)                                  the Company or any Restricted Subsidiary
may merge or consolidate with any other Person solely to effect a change in the
state or form of organization of the Company or such Restricted Subsidiary.

 

7.05                        Dispositions.  Make any Disposition or enter into
any agreement to make any Disposition, except:

 

(a)                                 Dispositions of surplus, obsolete or worn
out property, whether now owned or hereafter acquired, in the ordinary course of
business;

 

(b)                                 Dispositions of inventory in the ordinary
course of business;

 

(c)                                  Dispositions of equipment or property to
the extent that (i) such property is exchanged for credit against the purchase
price of similar replacement property or (ii) the proceeds of such Disposition
are reasonably promptly applied to the purchase price of such replacement
property;

 

(d)                                 Dispositions of property by any Restricted
Subsidiary to the Company or to a wholly-owned Restricted Subsidiary; provided
that (i) if the transferor of such property is a Loan Party, the transferee
thereof must be a Loan Party and (ii) if the transferor of such property is a
Loan Party other than a Foreign Obligor, the transferee thereof must be a Loan
Party other than a Foreign Obligor;

 

142

--------------------------------------------------------------------------------


 

(e)                                  Dispositions permitted by Section 7.04 and
Permitted Liens;

 

(f)                                   Dispositions by the Company and its
Restricted Subsidiaries required to comply with relevant antitrust Laws in
connection with the Acquisition or any Permitted Acquisition;

 

(g)                                  leases, subleases, licenses or sublicenses
granted in the ordinary course of business, which could not reasonably be
expected to have a Material Adverse Effect;

 

(h)                                 the sale or other transfer of accounts
receivable in connection with the securitization thereof and/or factoring
arrangements, which sale is non-recourse to the extent customary in
securitizations and/or factoring arrangements and consistent with past practice
and, to the extent constituting Indebtedness of the Company or any Restricted
Subsidiary, within the limits set forth in Section 7.02(f);

 

(i)                                     so long as no Default shall have
occurred and be continuing, or would result therefrom, other Dispositions in an
aggregate amount not to exceed $200,000,000 in any fiscal year; provided that
any unused amount may be carried over for use in the next following fiscal year;

 

(j)                                    Dispositions of Cash and Cash
Equivalents;

 

(k)                                 Dispositions of assets within 365 days after
the acquisition thereof if such assets are outside the principal business areas
to which the assets acquired, taken as a whole, relate;

 

(l)                                     in order to collect receivables in the
ordinary course of business, resolve disputes that occur in the ordinary course
of business or engage in transactions with government agencies in the ordinary
course of business, Disposition of, discount or otherwise compromise of for less
than the face value thereof, notes or accounts receivable, so long as no such
Disposition, discount or other compromise gives rise to any Indebtedness, any
Lien on any note or account receivable, or is made as part of any accounts
receivable securitization program;

 

(m)                             Dispositions of shares of Equity Interests of
any of its Subsidiaries in order to qualify members of the board of directors or
equivalent governing body of any such Subsidiary if required by applicable Law;
and

 

(n)                                 Dispositions of condemned property to the
respective Governmental Authority that has condemned the same (whether by deed
in lieu of condemnation or otherwise), and Dispositions of properties that have
been subject to a casualty to the respective insurer of such property or its
designee as part of an insurance settlement;

 

provided, however, that any Disposition pursuant to this Section 7.05 (other
than pursuant to clauses (a), (d), (j) or (l)) shall be for no less than the
fair market value of such property at the time of such Disposition.

 

7.06                        Restricted Payments.  Declare or make, directly or
indirectly, any Restricted Payment, or incur any obligation (contingent or
otherwise) to do so, or issue or sell any Equity Interests or accept any capital
contributions, except that:

 

143

--------------------------------------------------------------------------------


 

(a)                                 each Restricted Subsidiary may make
Restricted Payments to any Loan Party and any other Person that owns a direct
Equity Interest in such Restricted Subsidiary, either (i) ratably according to
their respective holdings of the type of Equity Interest in respect of which
such Restricted Payment is being made or (ii) on a non-pro rata basis either
(A) where required by Organization Documents or agreements existing as of the
Closing Date or (B) where the aggregate amount of all distributions to Persons
other than the Company or a Restricted Subsidiary that are in excess of the pro
rata share of such Restricted Payments that would otherwise be owing to such
Persons does not exceed $25,000,000 in the aggregate during the term of the
Facilities, so long as no Default shall have occurred and be continuing at the
time of any action described in this clause (a) or would result therefrom;

 

(b)                                 the Company and each Restricted Subsidiary
may declare and make dividend payments or other distributions payable solely in
Equity Interests (other than Disqualified Stock) of such Person, so long as no
Default shall have occurred and be continuing at the time of any action
described in this clause (b) or would result therefrom;

 

(c)                                  the Company and each Restricted Subsidiary
may purchase, redeem or otherwise acquire its Equity Interests with the proceeds
received from the substantially concurrent issue of new Equity Interests (other
than Disqualified Stock), so long as no Default shall have occurred and be
continuing at the time of any action described in this clause (c) or would
result therefrom;

 

(d)                                 each Restricted Subsidiary may declare and
make Restricted Payments to the Company so that the Company may pay any Taxes
which are due and payable by or with respect to the Restricted Subsidiaries;

 

(e)                                  the Company and its Restricted Subsidiaries
may make other Restricted Payments so long as (i) the aggregate amount of
Restricted Payments made during the term of this Agreement pursuant to this
clause (e) is not in excess of the Cumulative Available Amount that is Not
Otherwise Applied, (ii) after giving pro forma effect thereto (including any
incurrence and/or repayment of Indebtedness in connection therewith), the
Consolidated Leverage Ratio is at least 0.50 less than the then applicable
Consolidated Leverage Ratio pursuant to Section 7.11(b) as of the last day of
the most recent fiscal quarter or year for which financial statements have been
delivered pursuant to Section 6.01 (or, prior to the first delivery thereof, the
financial statements described in Section 5.05(b)), (iii) both immediately
before and after giving pro forma effect thereto, no Default shall have occurred
and be continuing or would result therefrom, and (iv) no later than three
Business Days (or such shorter period as agreed upon by the Administrative
Agent) prior to such Restricted Payment, the Company shall have delivered to the
Administrative Agent a certificate setting forth the calculations demonstrating,
in reasonable detail, compliance with the foregoing clause (ii);

 

(f)                                   the Company and its Restricted
Subsidiaries may make other Restricted Payments so long as no Default shall have
occurred and be continuing at the time of any action described below or would
result therefrom and, after giving pro forma effect thereto (including any
incurrence and/or repayment of Indebtedness in connection therewith), the
Consolidated Leverage Ratio is less than or equal to 3.00 to 1.00 as of the last
day of the most recent fiscal quarter or year for which financial statements
have been delivered pursuant to Section 6.01 (or, prior to the first delivery
thereof, the financial statements described in Section 5.05(b));

 

144

--------------------------------------------------------------------------------


 

(g)                                  a Restricted Subsidiary may issue Equity
Interests to the extent constituting a Disposition permitted by Section 7.05;
and

 

(h)                                 the Company may purchase Equity Interests of
the Company and any warrants or other rights with respect to Equity Interests of
the Company from its employees, officers and directors by net exercise, pursuant
to the terms of any employee stock option, restricted stock or incentive stock
plan.

 

7.07                        Change in Nature of Business.  Engage in any
material line of business substantially different from those lines of business
conducted by the Company and its Restricted Subsidiaries on the date hereof or
any business substantially related or incidental thereto.

 

7.08                        Transactions with Affiliates.  Enter into any
transaction of any kind with any Affiliate of the Company, whether or not in the
ordinary course of business, other than on fair and reasonable terms
substantially as favorable to the Company or such Restricted Subsidiary as would
be obtainable by the Company or such Restricted Subsidiary at the time in a
comparable arm’s length transaction with a Person other than an Affiliate;
provided that the foregoing restriction shall not apply to (i) transactions
between or among the Loan Parties, (ii) Investments and Restricted Payments
permitted hereby, (iii) customary fees paid to directors, and customary
indemnities provided to directors, (iv) any payments pursuant to any of the
Company’s employee benefit plans, (v) the rights, privileges and preferences
granted to the holders of any class of Preferred Stock of the Company arising
under any related certificate of designation, investor rights agreement or
regulatory side letter, each in form and substance reasonably satisfactory to
the Required Lenders, (vi) so long as the Company is subject to the filing
requirements of the SEC, any transaction that is otherwise permitted by any
Company policy regarding such transactions to the extent such policy was
approved by the Company’s board of directors, and (vii) any payments or other
transaction pursuant to any tax sharing agreement between the Company and any
other Person with which the Company files a consolidated tax return or with
which the Company is part of a consolidated group for tax purposes.

 

7.09                        Burdensome Agreements.  Enter into any Contractual
Obligation (other than this Agreement, any other Loan Document or the Indenture
governing the New Notes) that (a) limits the ability (i) of any Restricted
Subsidiary to make Restricted Payments to the Company or any Guarantor or to
otherwise transfer property to the Company or any Guarantor, (ii) of any
Restricted Subsidiary to Guarantee the Indebtedness of the Borrowers or (iii) of
the Company or any Restricted Subsidiary to create, incur, assume or suffer to
exist Liens on property of such Person in favor of the Administrative Agent, the
Lenders, the L/C Issuers or the Swing Line Lender;  provided, however, that this
clause (iii) shall not prohibit (A) any negative pledge incurred or provided in
favor of any holder of Indebtedness permitted under any of Section 7.02(e),
7.02(f), 7.02(g), 7.02(h), 7.02(i), 7.02(j), 7.02(l), 7.02(m) or 7.02(o), in
each case solely to the extent any such negative pledge relates to the property
financed by, securing or otherwise the subject of such Indebtedness or
(B) restrictions on the encumbrance of specific property encumbered to secure
payment of particular permitted Indebtedness or to be sold pursuant to an
executed agreement with respect to a sale of such assets; or (b) requires the
grant of a Lien to secure an obligation of such Person if a Lien is granted to
secure another obligation of such Person.  The foregoing provision shall not
apply to encumbrances or restrictions existing under or by reason of: 
(a) applicable law, rule, regulation or order (including agreements with

 

145

--------------------------------------------------------------------------------


 

regulatory authorities), (b) customary net worth, restrictions on cash or other
deposits and non-assignment provisions of any lease, license or other contract,
(c) customary restrictions with respect to a Restricted Subsidiary pursuant to
an agreement that has been entered into for the sale or disposition of all or
substantially all of the assets or Equity Interests of such Restricted
Subsidiary, (d) customary provisions in joint venture agreements, financing
agreements related to Joint Ventures, and other similar agreements relating
solely to the securities, assets and revenues of Joint Ventures or other
business ventures, (e) restrictions on transfer (including negative pledge
provisions) set forth in any agreements relating to any Investment permitted
hereunder (including without limitation any such restrictions relating to any
Investment in any investment fund pursuant to the provisions of any credit
facility entered into by such fund), (f) any provisions existing under, by
reason of or with respect to Indebtedness of any Foreign Subsidiary and
applicable only to Foreign Subsidiaries, (g) any provisions of or relating to
any Performance Contingent Obligation (including without limitation any
completion guarantee), (h) any Contractual Obligation that is reasonably
determined by the Company not to materially adversely affect the ability of the
Company to perform its obligations under the Loan Documents, or (i) any
Contractual Obligation existing on the Closing Date or otherwise permitted under
this Section 7.09 (and any amendment, restatement, refinancing, replacement or
other modification thereof so long as any change to the provisions relevant to
this Section 7.09 are not more adverse to the interests of the Lenders in any
material respect).

 

7.10                        Use of Proceeds.  Use the proceeds of any Credit
Extension, whether directly or indirectly, and whether immediately, incidentally
or ultimately, to purchase or carry margin stock (within the meaning of
Regulation U of the FRB) or to extend credit to others for the purpose of
purchasing or carrying margin stock or to refund indebtedness originally
incurred for such purpose, except in each case pursuant to a Permitted Capital
Stock Buyback.

 

7.11                        Financial Covenants.

 

(a)                                 Consolidated Interest Coverage Ratio. 
Permit the Consolidated Interest Coverage Ratio as of the end of any fiscal
quarter of the Company (beginning with the end of the first full fiscal quarter
following the quarter in which the Closing Date occurs (the “First Test Date”))
to be less than 3.00 to 1.00.

 

(b)                                 Consolidated Leverage Ratio.  Permit the
Consolidated Leverage Ratio as of the end of any fiscal quarter of the Company
set forth below to be greater than the ratio set forth below opposite such
period, beginning with the First Test Date:

 

Four Fiscal Quarters Ending

 

Maximum
Consolidated
Leverage Ratio

First Test Date through June 30, 2015

 

5.50 to 1.00

September 30, 2015 and December 31, 2015

 

5.25 to 1.00

March 31, 2016 and June 30, 2016

 

5.00 to 1.00

September 30, 2016 and December 31, 2016

 

4.75 to 1.00

March 31, 2017 and June 30, 2017

 

4.50 to 1.00

September 30, 2017 and December 31, 2017

 

4.25 to 1.00

March 31, 2018 and June 30, 2018

 

4.00 to 1.00

September 30, 2018 through and including June 30, 2019

 

3.75 to 1.00

Each fiscal quarter thereafter

 

3.50 to 1.00

 

146

--------------------------------------------------------------------------------


 

The provisions of this Section 7.11 are for the benefit of the Term A Lenders,
Revolving Credit Lenders and Performance Letter of Credit Lenders only, as
provided in Section 8.01(b).

 

7.12                        Sanctions.  Use the proceeds of any Credit
Extension, or make available such proceeds to any Subsidiary, or, to the
Company’s knowledge, any joint venture partner or other individual or entity, to
fund any activities of or business in violation of applicable Sanctions.

 

7.13                        Changes in Fiscal Year.  Make any change in fiscal
year, except for changes of acquired entities to conform with the Company’s
fiscal year.

 

7.14                        Anti-Corruption Laws.  Directly or indirectly use
the proceeds of any Credit Extension for any purpose which would breach
applicable Anti-Corruption Laws.

 

ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES

 

8.01                        Events of Default.  Any of the following shall
constitute an Event of Default:

 

(a)                                 Non-Payment.  Any Borrower or any other Loan
Party fails to (i) pay when and as required to be paid herein, any amount of
principal of any Loan or any L/C Obligation or deposit any funds as Cash
Collateral in respect of L/C Obligations, or (ii) pay within three days after
the same becomes due, any interest on any Loan or on any L/C Obligation, or any
fee due hereunder, or (iii) pay within 10 days after the same becomes due, any
other amount payable hereunder or under any other Loan Document; or

 

(b)                                 Specific Covenants.  Any Borrower fails to
perform or observe any term, covenant or agreement contained in any of
Section 6.03, 6.05 (insofar as such Section requires the preservation of the
corporate  existence of any Loan Party) or 6.11 or Article VII (provided that a
breach of Section 7.11 shall not constitute an Event of Default with respect to
any Term B Loans unless and until the Revolving Credit Lenders, the Term A
Lenders and, if applicable, the Performance Letter of Credit Lenders (or the
Administrative Agent on their behalf) have declared all amounts outstanding
under the Revolving Credit Facility, the Term A Facility and the Performance
Letter of Credit Facility, respectively, to be due and payable and all
outstanding Revolving Credit Commitments, Term A Commitments and Performance
Letter of Credit Commitments, if applicable, to be terminated, in each case in
accordance with this Agreement as a result of such breach, and such declaration
has not been rescinded) (any such Event of Default with respect to Section 7.11,
a “Financial Covenant Event of Default”); or

 

147

--------------------------------------------------------------------------------


 

(c)                                  Other Defaults.  Any Loan Party fails to
perform or observe any other covenant or agreement (not specified in
Section 8.01(a) or (b) above) contained in any Loan Document on its part to be
performed or observed and such failure continues for 30 days after a Responsible
Officer of any Loan Party has actual knowledge thereof; or

 

(d)                                 Representations and Warranties.  Any
representation, warranty, certification or statement of fact made or deemed made
by or on behalf of the Company or any other Loan Party herein, in any other Loan
Document, or in any document delivered in connection herewith or therewith shall
be incorrect or misleading in any material respect (or, with respect to
representations and warranties modified by materiality standards, in any
respect)  when made or deemed made; or

 

(e)                                  Cross-Default.  (i) Any Borrower or any
Significant Subsidiary thereof (A) fails to make any payment when due (whether
by scheduled maturity, required prepayment, acceleration, demand, or otherwise)
in respect of any Indebtedness or Guarantee (other than Indebtedness hereunder
and Indebtedness under Swap Contracts) having an aggregate principal amount
(including undrawn committed or available amounts and including amounts owing to
all creditors under any combined or syndicated credit arrangement) of more than
the Threshold Amount, or (B) fails to observe or perform any other agreement or
condition relating to any such Indebtedness or Guarantee of more than the
Threshold Amount or contained in any instrument or agreement evidencing,
securing or relating thereto, or any other event occurs, the effect of which
default or other event is to cause, or to permit the holder or holders of such
Indebtedness or the beneficiary or beneficiaries of such Guarantee (or a trustee
or agent on behalf of such holder or holders or beneficiary or beneficiaries) to
cause, with the giving of notice if required, such Indebtedness to be demanded
or to become due or to be repurchased, prepaid, defeased or redeemed
(automatically or otherwise), or an offer to repurchase, prepay, defease or
redeem such Indebtedness to be made, prior to its stated maturity, or such
Guarantee to become payable or cash collateral in respect thereof to be demanded
(other than any prepayment of Indebtedness required in connection with a
Disposition otherwise permitted hereunder); or (ii) there occurs under any Swap
Contract an Early Termination Date (as defined in such Swap Contract) resulting
from (A) any event of default under such Swap Contract as to which a Borrower or
any Significant Subsidiary thereof is the Defaulting Party (as defined in such
Swap Contract) or (B) any Termination Event (as so defined) under such Swap
Contract as to which a Borrower or any Significant Subsidiary thereof is an
Affected Party (as so defined) and, in either event, the Swap Termination Value
owed by such Loan Party or such Subsidiary as a result thereof is greater than
the Threshold Amount; or

 

(f)                                   Insolvency Proceedings, Etc.  Any Borrower
or any Significant Subsidiary thereof institutes or consents to the institution
of any proceeding under any Debtor Relief Law, or makes an assignment for the
benefit of creditors; or applies for or consents to the appointment of any
receiver, trustee, custodian, conservator, liquidator, rehabilitator, monitor or
similar officer for it or for all or any material part of its property; or any
receiver, trustee, custodian, conservator, liquidator, rehabilitator, monitor or
similar officer is appointed without the application or consent of such Person
and the appointment continues undischarged or unstayed for 60 calendar days; or
any proceeding under any Debtor Relief Law relating to any such Person or to all
or any material part of its property is instituted without the consent of such
Person and continues undismissed or unstayed for 60 calendar days, or an order
for relief is entered in any such proceeding; or

 

148

--------------------------------------------------------------------------------


 

(g)                                  Inability to Pay Debts; Attachment. 
(i) Any Borrower or any Significant Subsidiary thereof becomes unable or admits
in writing its inability or fails generally to pay its debts as they become due,
or (ii) any writ or warrant of attachment or execution or similar process is
issued or levied against all or any material part of the property of any such
Person and is not released, vacated or fully bonded within 30 days after its
issue or levy; or

 

(h)                                 Judgments.  There is entered against any
Borrower or any Significant Subsidiary thereof (i) one or more final judgments
or orders for the payment of money in an aggregate amount (as to all such
judgments and orders) exceeding the Threshold Amount (to the extent not covered
by third-party insurance as to which the insurer does not dispute coverage
(other than customary reservation of rights letters)), or (ii) any one or more
non-monetary final judgments that have, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and, in either case,
(A) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) there is a period of 10 consecutive days during which a stay of
enforcement of such judgment, by reason of a pending appeal or otherwise, is not
in effect; or

 

(i)                                     ERISA.  An ERISA Event occurs with
respect to a Pension Plan or Multiemployer Plan which has resulted or could
reasonably be expected to result in liability of the Company to the Pension
Plan, Multiemployer Plan or the PBGC in an aggregate amount in excess of the
Threshold Amount; or

 

(j)                                    Invalidity of Loan Documents.  (i) Any
material provision of any Loan Document, at any time after its execution and
delivery and for any reason other than as expressly permitted hereunder or
thereunder or satisfaction in full of all the Obligations, ceases to be in full
force and effect; or any Loan Party or any other Person contests in any manner
the validity or enforceability of any material provision of any Loan Document;
or any Loan Party denies that it has any or further liability or obligation
under any Loan Document (other than as a result of repayment in full of the
Obligations and termination of the Commitments), or purports to revoke,
terminate or rescind any material provision of any Loan Document; or (ii) any
Collateral Document after delivery thereof pursuant to Section 4.01 or 6.12 or
the Collateral and Guarantee Requirement or otherwise shall for any reason
(other than pursuant to the terms thereof) cease to create a valid and perfected
first priority Lien (subject to Permitted Liens) on any material portion of the
Collateral purported to be covered thereby;

 

(k)                                 Change of Control.  There occurs any Change
of Control; or

 

(l)                                     Subordination.  (i)  The subordination
provisions of the documents evidencing or governing any subordinated
Indebtedness (the “Subordinated Provisions”) shall, in whole or in part,
terminate, cease to be effective or cease to be legally valid, binding and
enforceable against any holder of the applicable subordinated Indebtedness; or
(ii) any Borrower or any other Loan Party shall, directly or indirectly, disavow
or contest in any manner (A) the effectiveness, validity or enforceability of
any of the Subordination Provisions, (B) that the Subordination Provisions exist
for the benefit of the Administrative Agent, the Lenders and the L/C Issuers or
(C) that all payments of principal of or premium and interest on the applicable
subordinated Indebtedness, or realized from the liquidation of any property of
any Loan Party, shall be subject to any of the Subordination Provisions.

 

149

--------------------------------------------------------------------------------


 

For purposes of this Section 8.01, a “Significant Subsidiary” shall be defined
by reference to clauses (a) and (b) of the definition thereof without giving
effect to the proviso thereto.

 

8.02                        Remedies upon Event of Default.

 

(a)                                 If any Event of Default other than a
Financial Covenant Event of Default occurs and is continuing, the Administrative
Agent shall, at the request of, or may, with the consent of, the Required
Lenders:

 

(i)                                     declare the commitment of each Lender to
make Loans and any obligation of each L/C Issuer to make L/C Credit Extensions
to be terminated, whereupon such commitments and obligation shall be terminated;

 

(ii)                                  declare the unpaid principal amount of all
outstanding Loans, all interest accrued and unpaid thereon, and all other
amounts owing or payable hereunder or under any other Loan Document to be
immediately due and payable, without presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived by the Borrowers;

 

(iii)                               require that the Borrowers Cash
Collateralize the L/C Obligations (in an amount equal to the Minimum Collateral
Amount with respect thereto); and

 

(iv)                              exercise on behalf of itself, the Lenders and
the L/C Issuers all rights and remedies available to it, the Lenders and the L/C
Issuers under the Loan Documents;

 

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuers to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrowers to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

 

(b)                                 If any Financial Covenant Event of Default
shall have occurred and be continuing, the Administrative Agent shall, at the
request of, or may, with the consent of, the Required Lenders  (measured by
excluding the Term B Lenders and the Term B Loans) take any of the actions
specified under Sections 8.02(a)(i) through (iv) above, but solely with respect
to the Revolving Credit Facility, the Term A Facility and the Performance Letter
of Credit Facility (subject to Section 8.02(d) below).

 

(c)                                  If any Financial Covenant Event of Default
shall have occurred and be continuing and the Revolving Credit Lenders, the Term
A Lenders and, if applicable, the Performance Letter of Credit Lenders (or the
Administrative Agent on their behalf) have declared all amounts outstanding
under the Revolving Credit Facility, the Term A Facility and the Performance
Letter of Credit Facility, respectively, to be due and payable and all
outstanding Revolving Credit Commitments, Term A Commitments and Performance
Letter of Credit Commitments, if applicable, to be terminated, in each case in
accordance with this Agreement as a result of such

 

150

--------------------------------------------------------------------------------


 

breach, and such declaration has not been rescinded, then the Administrative
Agent shall, at the request of, or may, with the consent of, the Required Term B
Lenders (i) declare the unpaid principal amount of all outstanding Term B Loans,
all interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document in each case to the Term B Lenders to
be immediately due and payable, without presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived by the Borrowers
and (ii) exercise, on behalf of itself and the Term B Lenders, all rights and
remedies available to it and the Term B Lenders under the Loan Documents
(subject to Section 8.02(d) below).

 

(d)                                 Notwithstanding Sections 8.02(b) and
(c) above, in the event that after a Financial Covenant Event of Default both
(i) all amounts outstanding under the Revolving Credit Facility, the Term A
Facility and the Performance Letter of Credit Facility, respectively, have been
declared due and payable, and all commitments thereunder terminated, pursuant to
Section 8.02(b) above and (ii) all amounts outstanding under the Term B Facility
have been declared due and payable pursuant to Section 8.02(c) above, then in
such case the exercise of rights and remedies under the Loan Documents shall be
conducted pursuant to Section 8.02(a)(iv).

 

8.03                        Application of Funds.  After the exercise of
remedies provided for in Section 8.02 (or after the Loans have automatically
become immediately due and payable and the L/C Obligations have automatically
been required to be Cash Collateralized as set forth in the proviso to
Section 8.02), any amounts received on account of the Obligations shall, subject
to the provisions of Sections 2.17 and 2.18, be applied by the Administrative
Agent in the following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuers (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuers
arising under the Loan Documents and amounts payable under Article III), ratably
among them in proportion to the respective amounts described in this clause
Second payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations arising under the Loan Documents, ratably among the Lenders and the
L/C Issuers in proportion to the respective amounts described in this clause
Third payable to them;

 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Borrowings and Obligations then owing under Secured
Hedge Agreements and Secured Cash Management Agreements, ratably among the
Lenders, the L/C Issuers, the Hedge Banks and the Cash Management Banks in
proportion to the respective amounts described in this clause Fourth held by
them;

 

151

--------------------------------------------------------------------------------


 

Fifth, to the Administrative Agent for the account of the L/C Issuers, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
the Company pursuant to Sections 2.03 and 2.17; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Company or as otherwise required by Law.

 

Subject to Sections 2.03(c) and 2.17, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they
occur.  If any amount remains on deposit as Cash Collateral after all Letters of
Credit have either been fully drawn or expired, such remaining amount shall be
applied to the other Obligations, if any, in the order set forth above.

 

Notwithstanding the foregoing, Obligations arising under Secured Cash Management
Agreements and Secured Hedge Agreements shall be excluded from the application
described above if the Administrative Agent has not received written notice
thereof, together with such supporting documentation as the Administrative Agent
may reasonably request, from the applicable Cash Management Bank or Hedge Bank,
as the case may be.  Each Cash Management Bank or Hedge Bank not a party to the
Credit Agreement that has given the notice contemplated by the preceding
sentence shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article IX
hereof for itself and its Affiliates as if a “Lender” party hereto.

 

ARTICLE IX
ADMINISTRATIVE AGENT

 

9.01                        Appointment and Authority.  (a)  Each of the Lenders
and each L/C Issuer hereby irrevocably appoints Bank of America to act on its
behalf as the Administrative Agent hereunder and under the other Loan Documents
and authorizes the Administrative Agent to take such actions on its behalf and
to exercise such powers as are delegated to the Administrative Agent by the
terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.  The provisions of this Article are solely for the benefit
of the Administrative Agent, the Lenders and the L/C Issuers, and neither the
Company nor any other Loan Party shall have rights as a third party beneficiary
of any of such provisions.  It is understood and agreed that the use of the term
“agent” herein or in any other Loan Documents (or any other similar term) with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable Law. Instead such term is used as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
contracting parties.

 

(b)                                 The Administrative Agent shall also act as
the “collateral agent” under the Loan Documents, and each of the Lenders
(including in its capacities as a potential Hedge Bank and a potential Cash
Management Bank) and each L/C Issuer hereby irrevocably appoints and authorizes
the Administrative Agent to act as the agent of such Lender and such L/C Issuer
for purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by any of the Loan Parties to secure any of the Obligations, together
with such powers and discretion as are

 

152

--------------------------------------------------------------------------------


 

reasonably incidental thereto.  In this connection, the Administrative Agent, as
“collateral agent” and any co-agents, sub-agents and attorneys-in-fact appointed
by the Administrative Agent pursuant to Section 9.05 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Collateral Documents, or for exercising any rights and remedies thereunder at
the direction of the Administrative Agent), shall be entitled to the benefits of
all provisions of this Article IX and Article X (including Section 10.04(c), as
though such co-agents, sub-agents and attorneys-in-fact were the “collateral
agent” under the Loan Documents) as if set forth in full herein with respect
thereto.

 

9.02                        Rights as a Lender.  The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity.  Such Person and its Affiliates may accept deposits from,
lend money to, own securities of, act as the financial advisor or in any other
advisory capacity for and generally engage in any kind of business with the
Borrowers or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders.

 

9.03                        Exculpatory Provisions.  (a) The Administrative
Agent shall not have any duties or obligations except those expressly set forth
herein and in the other Loan Documents, and its duties hereunder shall be
administrative in nature.  Without limiting the generality of the foregoing, the
Administrative Agent:

 

(i)                                     shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing;

 

(ii)                                  shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be expressly provided for herein or in the other Loan Documents), provided that
the Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law; and

 

(iii)                               shall not, except as expressly set forth
herein and in the other Loan Documents, have any duty to disclose, and shall not
be liable for the failure to disclose, any information relating to any of the
Borrowers or any of their respective Affiliates that is communicated to or
obtained by the Person serving as the Administrative Agent or any of its
Affiliates in any capacity.

 

(b)                                 The Administrative Agent shall not be liable
for any action taken or not taken by it (i) with the consent or at the request
of the Required Lenders (or such other number or

 

153

--------------------------------------------------------------------------------


 

percentage of the Lenders as shall be necessary, or as the Administrative Agent
shall believe in good faith shall be necessary, under the circumstances as
provided in Sections 10.01 and 8.02) or (ii) in the absence of its own gross
negligence or willful misconduct, as determined by a court of competent
jurisdiction by a final and nonappealable judgment.  The Administrative Agent
shall be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Company, a
Lender or an L/C Issuer.

 

(c)                                  The Administrative Agent shall not be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with this Agreement or any
other Loan Document, (ii) the contents of any certificate, report or other
document delivered hereunder or thereunder or in connection herewith or
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein or the
occurrence of any Default, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document, or the creation, perfection or priority of any Lien
purported to be created by the Collateral Documents, (v) the value or the
sufficiency of any Collateral, or (vi) the satisfaction of any condition set
forth in Article IV or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent.

 

9.04                        Reliance by Administrative Agent.  The
Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan, or the
issuance, extension, renewal or increase of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender or an L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or such L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or such L/C Issuer prior to the making
of such Loan or the issuance of such Letter of Credit.  The Administrative Agent
may consult with legal counsel (who may be counsel for the Company), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

 

9.05                        Delegation of Duties.  The Administrative Agent may
perform any and all of its duties and exercise its rights and powers hereunder
or under any other Loan Document by or through any one or more sub-agents
appointed by the Administrative Agent.  The Administrative Agent and any such
sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties.  The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent. 
The Administrative Agent shall not be responsible for the negligence or
misconduct of any sub-agents except to the extent that a court of competent
jurisdiction determines in a final and non-

 

154

--------------------------------------------------------------------------------


 

appealable judgment that the Administrative Agent acted with gross negligence or
willful misconduct in the selection of such sub-agents.

 

9.06                        Resignation of Administrative Agent.

 

(a)                                 The Administrative Agent may at any time
give notice of its resignation to the Lenders, the L/C Issuers and the Company. 
Upon receipt of any such notice of resignation, the Required Lenders shall have
the right, in consultation with the Company, to appoint a successor, which shall
be a bank with an office in the United States, or an Affiliate of any such bank
with an office in the United States.  If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, (or such earlier day as shall be agreed by the Required Lenders)
(the “Resignation Effective Date”), then the retiring Administrative Agent may
(but shall not be obligated to) on behalf of the Lenders and the L/C Issuers,
appoint a successor Administrative Agent meeting the qualifications set forth
above.  Whether or not a successor has been appointed, such resignation shall
become effective in accordance with such notice on the Resignation Effective
Date.

 

(b)                                 If the Person serving as Administrative
Agent is a Defaulting Lender pursuant to clause (d) of the definition thereof,
the Required Lenders may, to the extent permitted by applicable law, by notice
in writing to the Company and such Person remove such Person as Administrative
Agent and, in consultation with the Company, appoint a successor.  If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days (or such earlier day as shall be agreed
by the Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.

 

(c)                                  With effect from the Resignation Effective
Date or the Removal Effective Date (as applicable) (1) the retiring or removed
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders or
the L/C Issuers under any of the Loan Documents, the retiring Administrative
Agent shall continue to hold such collateral security until such time as a
successor Administrative Agent is appointed) and (2) except for any indemnity
payments or other amounts then owed to the retiring or removed Administrative
Agent, all payments, communications and determinations provided to be made by,
to or through the Administrative Agent shall instead be made by or to each
Lender and each L/C Issuer directly, until such time, if any, as the Required
Lenders appoint a successor Administrative Agent as provided for above.  Upon
the acceptance of a successor’s appointment as Administrative Agent hereunder,
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring (or removed) Administrative Agent
(other than as provided in Section 3.01(g) and other than any rights to
indemnity payments or other amounts owed to the retiring or removed
Administrative Agent as of the Resignation Effective Date or the Removal
Effective Date, as applicable), and the retiring or removed Administrative Agent
shall be discharged from all of its duties and obligations hereunder or under
the other Loan Documents (if not already discharged therefrom as provided above
in this Section).  The fees payable by the Company to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Company and such

 

155

--------------------------------------------------------------------------------


 

successor.  After the retiring or removed Administrative Agent’s resignation or
removal hereunder and under the other Loan Documents, the provisions of this
Article and Section 10.04 shall continue in effect for the benefit of such
retiring or removed Administrative Agent, its sub-agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them while the retiring or removed Administrative Agent was acting as
Administrative Agent.

 

(d)                                 Any resignation or removal by Bank of
America as Administrative Agent pursuant to this Section shall also constitute
its resignation as an L/C Issuer and Swing Line Lender.  If Bank of America or
any other L/C Issuer resigns as an L/C Issuer, it shall retain all the rights,
powers, privileges and duties of an L/C Issuer hereunder with respect to all
Letters of Credit outstanding as of the effective date of its resignation as an
L/C Issuer and all L/C Obligations with respect thereto, including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.03(c).  If Bank of America resigns as
Swing Line Lender, it shall retain all the rights of the Swing Line Lender
provided for hereunder with respect to Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
outstanding Swing Line Loans pursuant to Section 2.04(c).  Upon the appointment
by the Company of a successor L/C Issuer or Swing Line Lender hereunder (which
successor shall in all cases be a Lender other than a Defaulting Lender),
(a) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring L/C Issuer or Swing Line Lender,
as applicable, (b) the retiring L/C Issuer and Swing Line Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (c) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to Bank
of America to effectively assume the obligations of Bank of America with respect
to such Letters of Credit.

 

9.07                        Non-Reliance on Administrative Agent and Other
Lenders.  Each Lender and each L/C Issuer acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender and each L/C Issuer also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

 

9.08                        No Other Duties, Etc.  Anything herein to the
contrary notwithstanding, none of the Bookrunners, Arrangers, Syndication
Agents, Documentation Agents, Senior Agents, Senior Managing Agents, Co-Agents
or other similar titles or roles listed on the cover page hereof shall have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or an L/C Issuer hereunder.

 

156

--------------------------------------------------------------------------------


 

9.09                        Administrative Agent May File Proofs of Claim;
Credit Bidding.  In case of the pendency of any proceeding under any Debtor
Relief Law or any other judicial proceeding relative to any Loan Party, the
Administrative Agent (irrespective of whether the principal of any Loan or L/C
Obligation shall then be due and payable as herein expressed or by declaration
or otherwise and irrespective of whether the Administrative Agent shall have
made any demand on any Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise:

 

(a)                                 to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans,
L/C Obligations and all other Obligations that are owing and unpaid and to file
such other documents as may be necessary or advisable in order to have the
claims of the Lenders, the L/C Issuers and the Administrative Agent (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Lenders, the L/C Issuers and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders, the L/C
Issuers and the Administrative Agent under Sections 2.03(i) and (j), 2.09 and
10.04) allowed in such judicial proceeding; and

 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each L/C Issuer to make such payments to the Administrative
Agent and, if the Administrative Agent shall consent to the making of such
payments directly to the Lenders and the L/C Issuers, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09
and 10.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or any L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or any L/C Issuer or in any such proceeding.

 

The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Obligations (including accepting some or all of the Collateral in satisfaction
of some or all of the Obligations pursuant to a deed in lieu of foreclosure or
otherwise) and in such manner purchase (either directly or through one or more
acquisition vehicles) all or any portion of the Collateral (a) at any sale
thereof conducted under the provisions of the Bankruptcy Code of the United
States, including under Sections 363, 1123 or 1129 of the Bankruptcy Code of the
United States, or any similar Laws in any other jurisdictions to which a Loan
Party is subject, (b) at any other sale or foreclosure or acceptance of
collateral in lieu of debt conducted by (or with the consent or at the direction
of) the Administrative Agent (whether by judicial action or otherwise) in
accordance with any applicable Law.  In connection with any such credit bid and
purchase, the Obligations owed to the Secured Parties shall be entitled to be,
and shall be, credit bid on a ratable basis (with Obligations with respect to
contingent or unliquidated claims receiving contingent interests in the acquired
assets on a ratable basis that would vest upon the liquidation of such claims in
an

 

157

--------------------------------------------------------------------------------


 

amount proportional to the liquidated portion of the contingent claim amount
used in allocating the contingent interests) in the asset or assets so purchased
(or in the Equity Interests or debt instruments of the acquisition vehicle or
vehicles that are used to consummate such purchase).  In connection with any
such bid (i) the Administrative Agent shall be authorized to form one or more
acquisition vehicles to make a bid, (ii) to adopt documents providing for the
governance of the acquisition vehicle or vehicles (provided that any actions by
the Administrative Agent with respect to such acquisition vehicle or vehicles,
including any disposition of the assets or Equity Interests thereof shall be
governed, directly or indirectly, by the vote of the Required Lenders,
irrespective of the termination of this Agreement and without giving effect to
the limitations on actions by the Required Lenders contained in clauses
(a) through (j) of Section 10.01 of this Agreement, and (iii) to the extent that
Obligations that are assigned to an acquisition vehicle are not used to acquire
Collateral for any reason (as a result of another bid being higher or better,
because the amount of Obligations assigned to the acquisition vehicle exceeds
the amount of debt credit bid by the acquisition vehicle or otherwise), such
Obligations shall automatically be reassigned to the Lenders pro rata and the
Equity Interests and/or debt instruments issued by any acquisition vehicle on
account of the Obligations that had been assigned to the acquisition vehicle
shall automatically be cancelled, without the need for any Secured Party or any
acquisition vehicle to take any further action.

 

9.10                        Collateral and Guaranty Matters.  Without limiting
the provision of Section 9.09, each of the Lenders (including in its capacities
as a potential Cash Management Bank and a potential Hedge Bank) and each of the
L/C Issuers irrevocably authorize the Administrative Agent, at its option and in
its discretion,

 

(a)                                 to release any Lien on any property granted
to or held by the Administrative Agent under any Loan Document (i) upon the
Facility Termination Date, (ii) that is sold or otherwise disposed of or to be
sold or otherwise disposed of as part of or in connection with any sale or other
disposition (including, without limitation, any disposition by way of a merger,
consolidation, or amalgamation) or Restricted Payment permitted hereunder or
under any other Loan Document to a Person that is not a Loan Party, or (iii) if
approved, authorized or ratified in writing in accordance with Section 10.01;

 

(b)                                 to release any Guarantor from its
obligations under the Guaranty if such Person ceases to be a Subsidiary as a
result of a transaction permitted under the Loan Documents or ceases for any
reason to be a Significant Subsidiary; and

 

(c)                                  to subordinate any Lien on any property
granted to or held by the Administrative Agent under any Loan Document to the
holder of any Lien on such property that is permitted by Section 7.01(e).

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 9.10.  In each case as specified in this Section 9.10, the
Administrative Agent will, at the Borrowers’ expense, execute and deliver to the
applicable Loan Party such documents as such Loan Party may reasonably request
to evidence the release of such item of Collateral from the assignment and
security interest granted under the Collateral

 

158

--------------------------------------------------------------------------------


 

Documents or to subordinate its interest in such item, or to release such
Guarantor from its obligations under the Guaranty, in each case in accordance
with the terms of the Loan Documents and this Section 9.10.

 

The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.

 

9.11                        Secured Cash Management Agreements and Secured Hedge
Agreements.  Except as otherwise expressly set forth herein, no Cash Management
Bank or Hedge Bank that obtains the benefits of Section 8.03, the Guaranty or
any Collateral by virtue of the provisions hereof or of the Guaranty or any
Collateral Document shall have any right to notice of any action or to consent
to, direct or object to any action hereunder or under any other Loan Document or
otherwise in respect of the Collateral (including the release or impairment of
any Collateral) other than in its capacity as a Lender and, in such case, only
to the extent expressly provided in the Loan Documents.  Notwithstanding any
other provision of this Article IX to the contrary, the Administrative Agent
shall not be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, Obligations arising under Secured
Cash Management Agreements and Secured Hedge Agreements unless the
Administrative Agent has received written notice of such Obligations, together
with such supporting documentation as the Administrative Agent may request, from
the applicable Cash Management Bank or Hedge Bank, as the case may be.

 

ARTICLE X
MISCELLANENOUS

 

10.01                 Amendments, Etc.  No amendment or waiver of any provision
of this Agreement or any other Loan Document, and no consent to any departure by
the Company or any other Loan Party therefrom, shall be effective unless in
writing signed by the Required Lenders and the Company or the applicable Loan
Party, as the case may be, and acknowledged by the Administrative Agent, and
each such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given; provided, however, that no such
amendment, waiver or consent shall:

 

(a)                                 waive any condition set forth in
Section 4.01 (other than Section 4.01(g)), in the case of the initial Credit
Extension on the Closing Date, without the written consent of each Lender;

 

(b)                                 waive any condition set forth in
Section 4.02 as to any Credit Extension under a particular Facility without the
written consent of the Required Revolving Lenders, the Required Term A Lenders
or the Required Performance Letter of Credit Lenders, as the case may be;

 

(c)                                  extend or increase the Commitment of any
Lender (or reinstate any Commitment terminated pursuant to Section 8.02) without
the written consent of such Lender;

 

159

--------------------------------------------------------------------------------


 

(d)                                 postpone any date fixed by this Agreement or
any other Loan Document for any payment (excluding mandatory prepayments) of
principal, interest, fees or other amounts due to the Lenders (or any of them)
hereunder or under such other Loan Document without the written consent of each
Lender entitled to such payment;

 

(e)                                  reduce the principal of, or the rate of
interest specified herein on, any Loan or L/C Borrowing, or (subject to clause
(iv) of the second proviso to this Section 10.01) any fees or other amounts
payable hereunder or under any other Loan Document without the written consent
of each Lender entitled to such amount; provided, however, that only the consent
of (i) the Required Lenders shall be necessary to amend the definition of
“Default Rate” or to waive any obligation of the Borrowers to pay interest or
Letter of Credit Fees at the Default Rate or (ii) the Lenders referenced in
clause (m) below shall be necessary to amend any financial covenant hereunder
(or any defined term used therein) even if the effect of such amendment would be
to reduce the rate of interest on any Loan or L/C Borrowing or to reduce any fee
payable hereunder;

 

(f)                                   change (i) Section 8.03 in a manner that
would alter the pro rata sharing of payments required thereby without the
written consent of each Lender or (ii) the order of application of any
prepayment of Loans among the Facilities from the application thereof set forth
in the applicable provisions of Section 2.05(b), in any manner that materially
and adversely affects the Lenders under a Facility without the written consent
of (i) if such Facility is the Term A Facility, the Required Term A Lenders,
(ii) if such Facility is the Term B Facility, the Required Term B Lenders,
(iii) if such Facility is the Revolving Credit Facility, the Required Revolving
Lenders and (iv) if such Facility is the Performance Letter of Credit Facility,
the Required Performance Letter of Credit Lenders;

 

(g)                                  amend (i) Section 1.06 or the definition of
“Alternative Currency” without the written consent of each Revolving Credit
Lender and each Performance Letter of Credit Lender or (ii) Section 2.15(b) or
the definition of “Approved Jurisdiction” to reduce the number or percentage of
Lenders required to consent thereunder without the consent of each Lender that
would otherwise be required to consent thereunder;

 

(h)                                 change (i) any provision of this
Section 10.01 or the definition of “Required Lenders” or any other provision
hereof specifying the number or percentage of Lenders required to amend, waive
or otherwise modify any rights hereunder or make any determination or grant any
consent hereunder (other than the definitions specified in clause (ii) of this
Section 10.01(h)), without the written consent of each Lender or (ii) the
definition of “Required Revolving Lenders,” “Required Term A Lenders,”,
“Required Term B Lenders” or “Required Performance Letter of Credit Lenders”
without the written consent of each Lender under the applicable Facility;

 

(i)                                     release all or substantially all of the
Collateral in any transaction or series of related transactions (except as
expressly set forth herein during a Collateral Release Period), without the
written consent of each Lender;

 

(j)                                    release all or substantially all of the
value of the Guaranty, without the written consent of each Lender, except to the
extent the release of any Subsidiary from the Guaranty is

 

160

--------------------------------------------------------------------------------


 

permitted pursuant to Section 9.10 (in which case such release may be made by
the Administrative Agent acting alone);

 

(k)                                 release all or substantially all of the
value of the Company’s guaranty of the Obligations owing by any Designated
Borrower, without the written consent of each Lender;

 

(l)                                     impose any greater restriction on the
ability of any Lender under a Facility to assign any of its rights or
obligations hereunder without the written consent of (i) if such Facility is the
Term A Facility, the Required Term A Lenders, (ii) if such Facility is the Term
B Facility, the Required Term B Lenders, (iii) if such Facility is the Revolving
Credit Facility, the Required Revolving Lenders and (iv) if such Facility is the
Performance Letter of Credit Facility, the Required Performance Letter of Credit
Lenders; or

 

(m)                             change the provisions of Section 7.11(a) or
(b) (or any defined term used therein or in the definitions of such defined
terms) or waive a Default with respect thereto, in each case, without the
written consent of the Required Lenders (calculated without giving effect to any
Term B Lenders or any Term B Loans);

 

and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuers in addition to the Lenders required above,
affect the rights or duties of the L/C Issuers under this Agreement or any
Issuer Document relating to any Letter of Credit issued or to be issued by it;
(ii) no amendment, waiver or consent shall, unless in writing and signed by the
Swing Line Lender in addition to the Lenders required above, affect the rights
or duties of the Swing Line Lender under this Agreement; (iii) no amendment,
waiver or consent shall, unless in writing and signed by the Administrative
Agent in addition to the Lenders required above, affect the rights or duties of
the Administrative Agent under this Agreement or any other Loan Document;
(iv) each Fee Letter may be amended, or rights or privileges thereunder waived,
in a writing executed only by the parties thereto and (v) any Increase Joinder
executed pursuant to Section 2.16 may be amended, or rights and privileges
thereunder waived, in a manner otherwise consistent with Section 2.16 in a
writing executed only by the Company, the Administrative Agent and each Lender
party thereto.  Notwithstanding anything to the contrary herein, no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
consent hereunder (and any amendment, waiver or consent which by its terms
requires the consent of all Lenders or each affected Lender may be effected with
the consent of the applicable Lenders other than Defaulting Lenders), except
that (x) the Commitment of any Defaulting Lender may not be increased or
extended without the consent of such Lender and (y) any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender that
by its terms affects any Defaulting Lender disproportionately adversely relative
to other affected Lenders shall require the consent of such Defaulting Lender.

 

Notwithstanding any provision herein to the contrary, this Agreement may be
amended to extend the Maturity Date of (w) the Revolving Credit Commitments of
Revolving Credit Lenders that agree to such extension with respect to their
Revolving Credit Commitments with the written consent of each such approving
Revolving Credit Lender, the Administrative Agent and the Company (and no other
Lender) and, in connection therewith, to provide for different rates of interest
and fees under the Revolving Credit Facility with respect to the portion of the
Revolving Credit Commitments with a Maturity Date so extended; (x) the
Performance Letter of Credit

 

161

--------------------------------------------------------------------------------


 

Commitments of Performance Letter of Credit Lenders that agree to such extension
with respect to their Performance Letter of Credit Commitments with the written
consent of each such approving Performance Letter of Credit Lender, the
Administrative Agent and the Company (and no other Lender) and, in connection
therewith, to provide for different rates of interest and fees under the
Performance Letter of Credit Facility with respect to the portion of the
Performance Letter of Credit Commitments with a Maturity Date so extended;
(y) the Term A Facility with respect to Term A Lenders that agree to such
extension with respect to their Term A Loans with the written consent of each
such approving Term A Lender, the Administrative Agent and the Company (and no
other Lender) and, in connection therewith, to provide for different rates of
interest and fees under the Term A Facility with respect to the portion thereof
with a Maturity Date so extended; and (z) the Term B Facility with respect to
Term B Lenders that agree to such extension with respect to their Term B Loans
with the written consent of each such approving Term B Lender, the
Administrative Agent and the Company (and no other Lender) and, in connection
therewith, to provide for different rates of interest and fees under the Term B
Facility with respect to the portion thereof with a Maturity Date so extended;
provided that in each such case any such proposed extension of a Maturity Date
with respect to a Facility shall have been offered to each Lender with Loans or
Commitments under the applicable Facility proposed to be extended, and if the
consents of such Lenders exceed the portion of Commitments and Loans the Company
wishes to extend, such consents shall be accepted on a pro rata basis among the
applicable consenting Lenders.  This paragraph shall apply to any Incremental
Term Loan in the same manner as it applies to the Term A Facility and the Term B
Facility; provided that any such offer may, at the Company’s option, be made to
the Lenders in respect of any tranche or tranches of Incremental Term Loans
and/or any Term Facility without being made to any other tranche of Incremental
Term Loans or any Term Facility, as the case may be.

 

10.02                 Notices; Effectiveness; Electronic Communications. 
(a) Notices Generally.  Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile or electronic mail
as follows, and all notices and other communications expressly permitted
hereunder to be given by telephone shall be made to the applicable telephone
number, as follows:

 

(i)                                     if to the Company or any other Loan
Party, the Administrative Agent, any L/C Issuer or the Swing Line Lender, to the
address, facsimile number, electronic mail address or telephone number specified
for such Person on Schedule 10.02; and

 

(ii)                                  if to any other Lender, to the address,
facsimile number, electronic mail address or telephone number specified in its
Administrative Questionnaire (including, as appropriate, notices delivered
solely to the Person designated by a Lender on its Administrative Questionnaire
then in effect for the delivery of notices that may contain material non-public
information relating to the Company).

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at

 

162

--------------------------------------------------------------------------------


 

the opening of business on the next Business Day for the recipient).  Notices
and other communications delivered through electronic communications to the
extent provided in subsection (b), below shall be effective as provided in such
subsection (b).

 

(b)                                 Electronic Communications.  Notices and
other communications to the Lenders and the L/C Issuers hereunder may be
delivered or furnished by electronic communication (including e-mail, FpML
messaging, and Internet or intranet websites) pursuant to procedures approved by
the Administrative Agent, provided that the foregoing shall not apply to notices
to any Lender or any L/C Issuer pursuant to Article II if such Lender or such
L/C Issuer, as applicable, has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication. 
The Administrative Agent, the Swing Line Lender, each L/C Issuer or the Company
may each, in its discretion, agree to accept notices and other communications to
it hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii), if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

 

(c)                                  The Platform.  THE PLATFORM IS PROVIDED “AS
IS” AND “AS AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE
PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE
BORROWER MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM.  In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to any Borrower,
any Lender, any L/C Issuer or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Company’s, any Loan Party’s or the Administrative Agent’s
transmission of Borrower Materials or notices through the Platform, any other
electronic messaging service, or through the Internet, except for direct or
actual damages determined in a final, nonappealable judgment by a court of
competent jurisdiction to have resulted from such Agent Party’s gross negligence
or willful misconduct or the material breach of such party’s obligations under
this Agreement or the other Loan Documents.

 

163

--------------------------------------------------------------------------------


 

(d)                                 Change of Address, Etc.  Each of the
Borrowers, the Administrative Agent, each L/C Issuer and the Swing Line Lender
may change its address, facsimile or telephone number for notices and other
communications hereunder by notice to the other parties hereto.  Each other
Lender may change its address, facsimile or telephone number for notices and
other communications hereunder by notice to the Company, the Administrative
Agent, each L/C Issuer and the Swing Line Lender.  In addition, each Lender
agrees to notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, facsimile number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender.  Furthermore, each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States Federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to the Company or its securities for purposes of United
States Federal or state securities laws.

 

(e)                                  Reliance by Administrative Agent, L/C
Issuers and Lenders.  The Administrative Agent, the L/C Issuers and the Lenders
shall be entitled to rely and act upon any notices (including telephonic
notices, Loan Notices, Letter of Credit Applications and Swing Line Loan
Notices) purportedly given by or on behalf of any Borrower (or with respect to a
Letter of Credit Application, any Permitted L/C Party) even if (i) such notices
were not made in a manner specified herein, were incomplete or were not preceded
or followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof. 
The Company shall indemnify the Administrative Agent, each L/C Issuer, each
Lender and the Related Parties of each of them from all losses, costs, expenses
and liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of any Borrower (or with respect to a Letter
of Credit Application, any Permitted L/C Party).  All telephonic notices to and
other telephonic communications with the Administrative Agent may be recorded by
the Administrative Agent, and each of the parties hereto hereby consents to such
recording.

 

10.03                 No Waiver; Cumulative Remedies; Enforcement.  No failure
by any Lender, any L/C Issuer or the Administrative Agent to exercise, and no
delay by any such Person in exercising, any right, remedy, power or privilege
hereunder or under any other Loan Document shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege.  The rights, remedies,
powers and privileges herein provided, and provided under each other Loan
Document, are cumulative and not exclusive of any rights, remedies, powers and
privileges provided by law.

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all

 

164

--------------------------------------------------------------------------------


 

the Lenders and the L/C Issuers; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) any L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as an L/C Issuer or Swing Line
Lender, as the case may be) hereunder and under the other Loan Documents,
(c) any Lender from exercising setoff rights in accordance with Section 10.08
(subject to the terms of Section 2.13), or (d) any Lender from filing proofs of
claim or appearing and filing pleadings on its own behalf during the pendency of
a proceeding relative to any Loan Party under any Debtor Relief Law; and
provided, further, that if at any time there is no Person acting as
Administrative Agent hereunder and under the other Loan Documents, then (i) the
Required Lenders shall have the rights otherwise ascribed to the Administrative
Agent pursuant to Section 8.02 and (ii) in addition to the matters set forth in
clauses (b), (c) and (d) of the preceding proviso and subject to Section 2.13,
any Lender may, with the consent of the Required Lenders, enforce any rights and
remedies available to it and as authorized by the Required Lenders.

 

10.04                 Expenses; Indemnity; Damage Waiver.  (a) Costs and
Expenses.  The Company shall pay (i) all reasonable and documented out-of-pocket
expenses incurred by the Administrative Agent and its Affiliates (including
(A) the reasonable fees, disbursements and other charges of one primary counsel
for MLPFS and the Administrative Agent, of one firm of special and/or regulatory
counsel retained by MLPFS or the Administrative Agent in each applicable
specialty or regulatory area, and of one firm of local counsel retained by MLPFS
or the Administrative Agent in each applicable jurisdiction and (B) reasonable
due diligence expenses), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable and documented out-of-pocket expenses incurred
by the L/C Issuers in connection with the issuance, amendment, renewal or
extension of any Letter of Credit or any demand for payment thereunder and
(iii) all out-of-pocket expenses incurred by the Administrative Agent, any
Lender or any L/C Issuer (including the fees, charges and disbursements of
(A) one primary counsel for the Administrative Agent and the Arrangers, taken
together, (B) one primary counsel for the Lenders and the L/C Issuers, taken
together, (C) one local counsel in each relevant jurisdiction, (D) to the extent
reasonably necessary, one special or regulatory counsel in each relevant
specialty and (E) in the case of any actual or perceived conflict of interest
with respect to any of the counsel identified in clauses (A) through (D) above,
one additional counsel to each group of affected Persons similarly situated,
taken as a whole (which in the case of clause (C) shall allow for up to one
additional counsel in each relevant jurisdiction)), in connection with the
enforcement or protection of its rights (1) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (2) in
connection with Loans made or Letters of Credit issued hereunder, including all
such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

 

(b)                                 Indemnification by the Company.  The Company
shall indemnify the Administrative Agent (and any sub-agent thereof), each
Lender and each L/C Issuer, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”)

 

165

--------------------------------------------------------------------------------


 

against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses (including the reasonable fees,
charges and disbursements of any counsel for any Indemnitee; provided that such
legal expenses shall be limited to the reasonable fees, disbursements and other
charges of one primary counsel, one local counsel in each relevant jurisdiction,
to the extent reasonably necessary, one specialty counsel for each relevant
specialty and one additional counsel to each group of affected Persons similarly
situated if one or more conflicts of interest, or perceived conflicts of
interest, arise), incurred by any Indemnitee or asserted against any Indemnitee
by any Person (including the Company or any other Loan Party) other than such
Indemnitee and its Related Parties arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, or, in the case of the Administrative Agent (and any sub-agent thereof)
and its Related Parties only, the administration of this Agreement and the other
Loan Documents (including in respect of any matters addressed in Section 3.01),
(ii) any Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by an L/C Issuer to honor a demand for payment
under a Letter of Credit if the documents presented in connection with such
demand do not strictly comply with the terms of such Letter of Credit),
(iii) any actual or alleged presence or Release of Hazardous Materials at, on,
under or emanating from any property owned, leased or operated by any Borrower
or any of its Subsidiaries, or any Environmental Liability related in any way to
any Borrower or any of its Subsidiaries, or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Company or any other Loan Party, and regardless of whether any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by the Company or any other Loan Party against an Indemnitee for
material breach of such Indemnitee’s obligations hereunder or under any other
Loan Document, if the Company or such Loan Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction.  Without limiting the provisions of Section 3.01(c),
this Section 10.04(b) shall not apply with respect to Taxes other than any Taxes
that represent losses, claims, damages, etc. arising from any non-Tax claim.

 

(c)                                  Reimbursement by Lenders.  To the extent
that the Company for any reason fails to indefeasibly pay any amount required
under subsection (a) or (b) of this Section to be paid by it to the
Administrative Agent (or any sub-agent thereof), any L/C Issuer, the Swing Line
Lender or any Related Party of any of the foregoing, each Lender severally
agrees to pay to the Administrative Agent (or any such sub-agent), such L/C
Issuer, the Swing Line Lender or such Related Party, as the case may be, such
Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought based on each Lender’s share
of the Total Credit Exposure at such time) of such unpaid amount (including any
such unpaid amount in respect of a claim asserted by such Lender), such payment
to be made severally among them based on such Lenders’ Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought), provided, further that, the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense,

 

166

--------------------------------------------------------------------------------


 

as the case may be, was incurred by or asserted against the Administrative Agent
(or any such sub-agent), any L/C Issuer or the Swing Line Lender in its capacity
as such, or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent), such L/C Issuer or the Swing Line
Lender in connection with such capacity.  The obligations of the Lenders under
this subsection (c) are subject to the provisions of Section 2.12(d).

 

(d)                                 Waiver of Consequential Damages, Etc.  To
the fullest extent permitted by applicable law, no Borrower shall assert, and
each hereby waives, and acknowledges that no other Person shall have, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof.  No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by others of any
information or other materials distributed to such party by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby, except for direct or actual damages
determined in a final, nonappealable judgment by a court of competent
jurisdiction to have resulted from such Indemnitee’s gross negligence or willful
misconduct or the material breach of such Indemnitee’s obligations under this
Agreement or the other Loan Documents.

 

(e)                                  Payments.  All amounts due under this
Section shall be payable not later than ten Business Days after demand therefor.

 

(f)                                   Survival.  The agreements in this
Section and the indemnity provision of Section 10.02(e) shall survive the
resignation of the Administrative Agent, any L/C Issuer and the Swing Line
Lender, the replacement of any Lender, the termination of the Aggregate
Commitments and the repayment, satisfaction or discharge of all the other
Obligations.

 

10.05                 Payments Set Aside.  To the extent that any payment by or
on behalf of any Borrower is made to the Administrative Agent, any L/C Issuer or
any Lender, or the Administrative Agent, any L/C Issuer or any Lender exercises
its right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Administrative Agent, such L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and each L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect.  The obligations of the Lenders
and the L/C Issuers under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.

 

167

--------------------------------------------------------------------------------


 

10.06                 Successors and Assigns.  (a) Successors and Assigns
Generally.  The provisions of this Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that neither the Company nor any other Loan Party may
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of the Administrative Agent and each Lender and no
Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
Section 10.06(b), (ii) by way of participation in accordance with the provisions
of Section 10.06(d), or (iii) by way of pledge or assignment of a security
interest subject to the restrictions of Section 10.06(e) (and any other
attempted assignment or transfer by any party hereto shall be null and void). 
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in subsection
(d) of this Section and, to the extent expressly contemplated hereby, the
Related Parties of each of the Administrative Agent, the L/C Issuers and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 

(b)                                 Assignments by Lenders.  Any Lender may at
any time assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its
Commitment(s) and the Loans (including for purposes of this Section 10.06(b),
participations in L/C Obligations and in Swing Line Loans) at the time owing to
it); provided that (in each case with respect to any Facility) any such
assignment shall be subject to the following conditions:

 

(i)                                     Minimum Amounts.

 

(A)                               in the case of an assignment of the entire
remaining amount of the assigning Lender’s Commitment under any Facility and/or
the Loans at the time owing to it (in each case with respect to any Facility) or
contemporaneous assignments to related Approved Funds that equal at least the
amount specified in paragraph (b)(i)(B) of this Section in the aggregate or in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned; and

 

(B)                               in any case not described in subsection
(b)(i)(A) of this Section, the aggregate amount of the Commitment (which for
this purpose includes Loans outstanding thereunder) or, if the applicable
Commitment is not then in effect, the principal outstanding balance of the Loans
of the assigning Lender subject to each such assignment, determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the Administrative Agent or, if “Trade Date” is specified in the Assignment
and Assumption, as of the Trade Date, shall not be less than $5,000,000, in the
case of any assignment in respect of the Revolving Credit Facility, the Term A
Facility and the Performance Letter of Credit Facility, or $1,000,000, in the
case of any assignment in respect of the Term B Facility unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Company otherwise consents (each such consent not to be
unreasonably withheld or delayed).

 

168

--------------------------------------------------------------------------------


 

(ii)                                  Proportionate Amounts.  Each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement with respect to
the Loans or the Commitment assigned, except that this clause (ii) shall not
(A) apply to the Swing Line Lender’s rights and obligations in respect of Swing
Line Loans or (B) prohibit any Lender from assigning all or a portion of its
rights and obligations among any Facilities on a non-pro rata basis;

 

(iii)                               Required Consents.  No consent shall be
required for any assignment except to the extent required by subsection
(b)(i)(B) of this Section and, in addition:

 

(A)                               the consent of the Company (such consent not
to be unreasonably withheld or delayed) shall be required, including in
connection with the initial syndication of the Facilities, unless (1) a
Specified Default has occurred and is continuing at the time of such assignment
or (2) such assignment is to a Lender, an Affiliate of a Lender or an Approved
Fund; provided that the Company shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within ten Business Days after having received written
notice thereof; and provided, further, that the Company’s consent shall not be
required for assignments in connection with the initial syndication to Lenders
as of July 11, 2014 under the Existing Revolving Credit Agreement or the
Existing TLA Credit Agreement (the term “Lenders” being used for purposes of
this proviso as defined therein) or any Affiliate of any such Lender;

 

(B)                               the consent of the Administrative Agent (such
consent not to be unreasonably withheld or delayed) shall be required for
assignments in respect of (i) any unfunded Term Commitment, any Performance
Letter of Credit Commitment or any Revolving Credit Commitment if such
assignment is to a Person that is not a Lender with a Commitment in respect of
the applicable Facility, an Affiliate of such Lender or an Approved Fund with
respect to such Lender or (ii) any Term Loan to a Person that is not a Lender,
an Affiliate of a Lender or an Approved Fund;

 

(C)                               the consent of the L/C Issuers under the
Revolving Credit Facility and the Swing Line Lender (each such consent not to be
unreasonably withheld or delayed) shall be required for any assignment in
respect of the Revolving Credit Facility; and

 

(D)                               the consent of the L/C Issuers under the
Performance Letter of Credit Facility (each such consent not to be unreasonably
withheld or delayed) shall be required for any assignment in respect of the
Performance Letter of Credit Facility.

 

(iv)                              Assignment and Assumption.  The parties to
each assignment shall execute and deliver to the Administrative Agent an
Assignment and Assumption, together with a processing and recordation fee in the
amount of $3,500; provided, however, that the Administrative Agent may, in its
sole discretion, elect to waive such processing and

 

169

--------------------------------------------------------------------------------


 

recordation fee in the case of any assignment.  The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

 

(v)                                 No Assignment to Certain Persons.  No such
assignment shall be made (A) to the Company or any of the Company’s Affiliates
or Subsidiaries, (B) to any Defaulting Lender or any of its Subsidiaries, or any
Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (B), or (C) to a natural Person.

 

(vi)                              Certain Additional Payments.  In connection
with any assignment of rights and obligations of any Defaulting Lender
hereunder, no such assignment shall be effective unless and until, in addition
to the other conditions thereto set forth herein, the parties to the assignment
shall make such additional payments to the Administrative Agent in an aggregate
amount sufficient, upon distribution thereof as appropriate (which may be
outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Company and the Administrative Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Administrative Agent, any L/C Issuer or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swing Line Loans in accordance with its Applicable Percentage.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

 

(vii)                           Subject to acceptance and recording thereof by
the Administrative Agent pursuant to subsection (c) of this Section, from and
after the effective date specified in each Assignment and Assumption, the
assignee thereunder shall be a party to this Agreement and, to the extent of the
interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto) but shall continue to be entitled to the benefits of Sections
3.01, 3.04, 3.05 and 10.04 with respect to facts and circumstances occurring
prior to the effective date of such assignment; provided, that except to the
extent otherwise expressly agreed by the affected parties, no assignment by a
Defaulting Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender. Upon
request, each Borrower (at its expense) shall execute and deliver a Note to the
assignee Lender. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this subsection shall be treated
for purposes of

 

170

--------------------------------------------------------------------------------


 

this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with subsection (d) of this Section.

 

(c)                                  Register.  The Administrative Agent, acting
solely for this purpose as an agent of the Borrowers (and such agency being
solely for tax purposes), shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it (or the equivalent
thereof in electronic form) and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts (and
stated interest) of the Loans and L/C Obligations owing to, each Lender pursuant
to the terms hereof from time to time (the “Register”).  Notwithstanding
anything in the Loan Documents to the contrary, the entries in the Register
shall be conclusive absent manifest error, and the Borrowers, the Administrative
Agent and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement.  The Register shall be available for inspection by the Borrowers
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.

 

(d)                                 Participations.  Any Lender may at any time,
without the consent of, or notice to, any Borrower, the Administrative Agent,
the L/C Issuers or the Swing Line Lender, sell participations to any Person
(other than a natural Person, a Defaulting Lender or the Company or any of the
Company’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrowers,
the Administrative Agent, the Lenders and the L/C Issuers shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 10.04(c) without regard to the
existence of any participation.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant.  The Company agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section (it being understood that
the documentation required under Section 3.01(e) shall be delivered to the
Lender who sells the participation) to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to paragraph (b) of this
Section; provided that such Participant (A) agrees to be subject to the
provisions of Sections 3.06 and 10.13 as if it were an assignee under paragraph
(b) of this Section and (B) shall not be entitled to receive any greater payment
under Sections 3.01 or 3.04, with respect to any participation, than the Lender
from whom it acquired the applicable participation would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation agrees, at

 

171

--------------------------------------------------------------------------------


 

the Company’s request and expense, to use reasonable efforts to cooperate with
the Company to effectuate the provisions of Section 3.06 with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.13 as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Company, maintain a register on which it
enters the name and address of each Participant and the principal amounts (and
stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations.
Notwithstanding anything in the Loan Documents to the contrary, the entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

 

(e)                                  Certain Pledges.  Any Lender may at any
time pledge or assign a security interest in all or any portion of its rights
under this Agreement (including under its Note, if any) to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank; provided that no such pledge or assignment shall release
such Lender from any of its obligations hereunder or substitute any such pledgee
or assignee for such Lender as a party hereto.

 

(f)                                   Resignation as L/C Issuer or Swing Line
Lender after Assignment.  Notwithstanding anything to the contrary contained
herein, if at any time Bank of America or any other L/C Issuer assigns all of
its Revolving Credit Commitment and Revolving Credit Loans pursuant to
Section 10.06(b), (i) such Person may, upon 30 days’ notice to the Company and
the Lenders, resign as an L/C Issuer and/or (ii) Bank of America may, upon 30
days’ notice to the Company, resign as Swing Line Lender.  In the event of any
such resignation as an L/C Issuer or Swing Line Lender, the Company shall be
entitled to appoint from among the Revolving Credit Lenders (with respect to the
Revolving Credit Facility) or the Performance Letter of Credit Lenders (with
respect to the Performance Letter of Credit Facility), in each case who agree to
serve in such capacity a successor L/C Issuer (which may be an existing L/C
Issuer) or Swing Line Lender hereunder; provided, however, that no failure by
the Company to appoint any such successor shall affect the resignation of Bank
of America or the applicable L/C Issuer as an L/C Issuer or Swing Line Lender,
as the case may be.  If Bank of America or any other L/C Issuer resigns as an
L/C Issuer, it shall retain all the rights, powers, privileges and duties of an
L/C Issuer hereunder with respect to all Letters of Credit issued by it and
outstanding as of the effective date of its resignation as an L/C Issuer and all
L/C Obligations with respect thereto (including the right to require the Lenders
to make Base Rate Loans or fund risk participations in Unreimbursed Amounts or
L/C Borrowings pursuant to Section 2.03(c) or Section 2.03(d)).  If Bank of
America resigns as Swing Line Lender, it shall retain all the rights of the
Swing Line Lender provided for hereunder with respect to Swing Line Loans made
by it

 

172

--------------------------------------------------------------------------------


 

and outstanding as of the effective date of such resignation, including the
right to require the Lenders to make Base Rate Loans or fund risk participations
in outstanding Swing Line Loans pursuant to Section 2.04(c).  Upon the
appointment of a successor L/C Issuer (with respect to such resigning L/C
Issuer) and/or Swing Line Lender, (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring L/C
Issuer or Swing Line Lender, as the case may be, and (b) such successor L/C
Issuer (or another of the L/C Issuers under such Facility, as may be arranged by
the Borrowers) shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession or make other
arrangements satisfactory to Bank of America or such other resigning L/C Issuer
to effectively assume the obligations of Bank of America or such other resigning
L/C Issuer with respect to such Letters of Credit.  The provisions of this
clause (f) shall not limit the ability of the Borrowers to appoint and remove
L/C Issuers pursuant to Sections 2.03(l) and (m).

 

10.07                 Treatment of Certain Information; Confidentiality.  Each
of the Administrative Agent, the Lenders and the L/C Issuers agrees to maintain
the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its Related Parties
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights and obligations under this Agreement or any Eligible Assignee invited
to be a Lender pursuant to Section 2.16, (ii) any actual or prospective party
(or its advisors) to any swap, derivative or other transaction under which
payments are to be made by reference to any of the Borrowers and their
obligations, this Agreement or payments hereunder or (iii) any credit insurance
provider relating to the Borrowers and their obligations, (g) on a confidential
basis to (i) any rating agency in connection with rating the Company or its
Subsidiaries or the credit facilities provided hereunder or (ii) the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers of other market identifiers with respect to the
credit facilities provided hereunder, (h) with the consent of the Company or
(i) to the extent such Information (i) becomes publicly available other than as
a result of a breach of this Section or (ii) becomes available to the
Administrative Agent, any Lender, any L/C Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than a Loan Party
unless the Administrative Agent or such Lender has knowledge that such source is
subject to an obligation to a Loan Party to keep such information confidential.

 

For purposes of this Section, “Information” means all information received from
the Company or any Subsidiary relating to the Company or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or any L/C Issuer on a
nonconfidential basis prior to disclosure by the Company or any Subsidiary,
provided that, in the case of information received from the Company or any

 

173

--------------------------------------------------------------------------------


 

Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential.  Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

 

Each of the Administrative Agent, the Lenders and the L/C Issuers acknowledges
that (a) the Information may include material non-public information concerning
the Company or a Subsidiary, as the case may be, (b) it has developed compliance
procedures regarding the use of material non-public information and (c) it will
handle such material non-public information in accordance with applicable Law,
including United States Federal and state securities Laws.

 

10.08                 Right of Setoff.  If an Event of Default shall have
occurred and be continuing, each Lender, each L/C Issuer and each of their
respective Affiliates is hereby authorized at any time and from time to time,
after obtaining the prior written consent of the Administrative Agent in the
event there exists any Mortgaged Property, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender, such
L/C Issuer or any such Affiliate to or for the credit or the account of the
Company or any other Borrower against any and all of the obligations of the
Company or such other Borrower now or hereafter existing under this Agreement or
any other Loan Document to such Lender or such L/C Issuer, irrespective of
whether or not such Lender or such L/C Issuer shall have made any demand under
this Agreement or any other Loan Document and although such obligations of the
Company or such Borrower may be contingent or unmatured or are owed to a branch
or office or Affiliate of such Lender or such L/C Issuer different from the
branch, office or Affiliate holding such deposit or obligated on such
indebtedness; provided, that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.18 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff.  The rights of each Lender, each
L/C Issuer and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
such L/C Issuer or their respective Affiliates may have. Each Lender and each
L/C Issuer agrees to notify the Company and the Administrative Agent promptly
after any such setoff and application, provided that the failure to give such
notice shall not affect the validity of such setoff and application.

 

10.09                 Interest Rate Limitation.  Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”).  If the
Administrative Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the Company. 
In determining whether the interest contracted for, charged, or received by the
Administrative Agent or a Lender exceeds the

 

174

--------------------------------------------------------------------------------


 

Maximum Rate, such Person may, to the extent permitted by applicable Law,
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.

 

10.10                 Counterparts; Integration; Effectiveness.  This Agreement
may be executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement, and the
other Loan Documents and any separate letter agreements with respect to fees
payable to the Administrative Agent or the L/C Issuers, constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof.  Except as provided in Section 4.01, this Agreement
shall become effective when it shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
that, when taken together, bear the signatures of each of the other parties
hereto.  Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic imaging means (e.g. “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
Agreement.

 

10.11                 Survival of Representations and Warranties.  All
representations and warranties made hereunder and in any other Loan Document or
other document delivered pursuant hereto or thereto or in connection herewith or
therewith shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

 

10.12                 Severability.  If any provision of this Agreement or the
other Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.  Without limiting the foregoing provisions of this
Section 10.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent, any L/C Issuer or
the Swing Line Lender, as applicable, then such provisions shall be deemed to be
in effect only to the extent not so limited.

 

10.13                 Replacement of Lenders.  If the Company is entitled to
replace a Lender pursuant to the provisions of Section 3.06, or if any Lender is
a Defaulting Lender or a Non-Consenting Lender, then the Company may, at its
sole expense and effort, upon notice to such Lender and

 

175

--------------------------------------------------------------------------------


 

the Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 10.06), all of its interests, rights (other than
its existing rights to payments pursuant to Sections 3.01 and 3.04) and
obligations under this Agreement and the related Loan Documents to an Eligible
Assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that:

 

(a)                                 the Company shall have paid (or caused a
Designated Borrower to pay) to the Administrative Agent the assignment fee (if
any) specified in Section 10.06(b);

 

(b)                                 such Lender shall have received payment of
an amount equal to the outstanding principal of its Loans and L/C Advances,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 3.05) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Company or applicable Designated Borrower (in
the case of all other amounts);

 

(c)                                  in the case of any such assignment
resulting from a claim for compensation under Section 3.04 or payments required
to be made pursuant to Section 3.01, such assignment will result in a reduction
in such compensation or payments thereafter;

 

(d)                                 such assignment does not conflict with
applicable Laws; and

 

(e)                                  in the case of an assignment resulting from
a Lender becoming a Non-Consenting Lender, the applicable assignee shall have
consented to the applicable amendment, waiver or consent.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.

 

10.14                 Governing Law; Jurisdiction; Etc.

 

(a)                                 THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR
TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET
FORTH THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

(b)                                 SUBMISSION TO JURISDICTION.  EACH BORROWER
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION,
LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY,
WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT,
ANY LENDER,  ANY L/C ISSUER, OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY
RELATING TO THIS AGREEMENT OR

 

176

--------------------------------------------------------------------------------


 

ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY
FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING
MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES
HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN
ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT,
ANY LENDER OR ANY L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY
BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

(c)                                  WAIVER OF VENUE.  EACH BORROWER IRREVOCABLY
AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION.  EACH
OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF
SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

 

(d)                                 SERVICE OF PROCESS.  EACH PARTY HERETO
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 10.02.  NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY
HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW

 

10.15                 WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO
HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN

 

177

--------------------------------------------------------------------------------


 

DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

10.16                 No Advisory or Fiduciary Responsibility.  In connection
with all aspects of each transaction contemplated hereby (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document), each Borrower acknowledges and agrees that: (i) (A) the
arranging and other services regarding this Agreement provided by the
Administrative Agent, the Arrangers, and the Lenders are arm’s-length commercial
transactions between such Borrower and its Affiliates, on the one hand, and the
Administrative Agent, the Arrangers, and the Lenders, on the other hand,
(B) such Borrower has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate, and (C) such Borrower is
capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) the Administrative Agent, the Arrangers and the Lenders each
is and has been acting solely as a principal and, except as expressly agreed in
writing by the relevant parties, has not been, is not, and will not be acting as
an advisor, agent or fiduciary for such Borrower or any of its Affiliates, or
any other Person and (B) neither the Administrative Agent, any Arranger nor any
Lender has any obligation to any Borrower or any of their respective Affiliates
with respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii) the
Administrative Agent, the Arrangers, the Lenders, and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of such Borrower and its Affiliates, and
neither the Administrative Agent, any Arranger, nor any Lender has any
obligation to disclose any of such interests to such Borrower or its Affiliates.
To the fullest extent permitted by law, each hereby waives and releases any
claims that it may have against the Administrative Agent, the Arrangers and the
Lenders with respect to any breach or alleged breach of agency or fiduciary duty
in connection with any aspect of any transaction contemplated hereby.

 

10.17                 Electronic Execution of Assignments and Certain Other
Documents.  The words “execution,” “execute”, “signed,” “signature,” and words
of like import in any Loan Document or any other document executed in connection
herewith shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Administrative Agent, or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act; provided that notwithstanding anything contained
herein to the contrary neither the Administrative Agent, any L/C Issuer nor any
Lender is under any obligation to agree to accept electronic signatures in any
form or in any format unless expressly agreed to by the Administrative Agent,
such L/C Issuer or such Lender pursuant to procedures approved by it and
provided further without limiting the foregoing, upon the request of any party,
any electronic signature shall be promptly followed by such manually executed
counterpart.

 

10.18                 USA PATRIOT Act.  Each Lender that is subject to the Act
(as hereinafter defined) and the Administrative Agent (for itself and not on
behalf of any Lender) hereby

 

178

--------------------------------------------------------------------------------


 

notifies each Borrower that pursuant to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it
is required to obtain, verify and record information that identifies each Loan
Party, which information includes the name and address of each Loan Party and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify each Loan Party in accordance with the Act.  Each
Borrower shall, promptly following a request by the Administrative Agent or any
Lender, provide all documentation and other information that the Administrative
Agent or such Lender requests in order to comply with its ongoing obligations
under applicable “know your customer” and anti-money laundering rules and
regulations, including the Act.

 

10.19                 Judgment Currency.  If, for the purposes of obtaining
judgment in any court, it is necessary to convert a sum due hereunder or any
other Loan Document in one currency into another currency, the rate of exchange
used shall be that at which in accordance with normal banking procedures the
Administrative Agent could purchase the first currency with such other currency
on the Business Day preceding that on which final judgment is given.  The
obligation of each Borrower in respect of any such sum due from it to the
Administrative Agent or any Lender hereunder or under the other Loan Documents
shall, notwithstanding any judgment in a currency (the “Judgment Currency”)
other than that in which such sum is denominated in accordance with the
applicable provisions of this Agreement (the “Agreement Currency”), be
discharged only to the extent that on the Business Day following receipt by the
Administrative Agent or such Lender, as the case may be, of any sum adjudged to
be so due in the Judgment Currency, the Administrative Agent or such Lender, as
the case may be, may in accordance with normal banking procedures purchase the
Agreement Currency with the Judgment Currency.  If the amount of the Agreement
Currency so purchased is less than the sum originally due to the Administrative
Agent or any Lender from any Borrower in the Agreement Currency, such Borrower
agrees, as a separate obligation and notwithstanding any such judgment, to
indemnify the Administrative Agent or such Lender, as the case may be, against
such loss.  If the amount of the Agreement Currency so purchased is greater than
the sum originally due to the Administrative Agent or any Lender in such
currency, the Administrative Agent or such Lender, as the case may be, agrees to
return the amount of any excess to such Borrower (or to any other Person who may
be entitled thereto under applicable law).

 

10.20                 Release and Reinstatement of Collateral.

 

(a)                                 Notwithstanding anything to the contrary
contained in this Agreement, any Loan Document or any other document executed in
connection herewith, if at any time (including after a Collateral Reinstatement
Event shall have occurred) a Collateral Release Event shall have occurred and be
continuing, then all Collateral (other than Cash Collateral) and the Collateral
Documents (other than Collateral Documents Instruments entered into in
connection with Cash Collateral) shall be released automatically and terminated
without any further action.  In connection with the foregoing, the
Administrative Agent shall, at the Company’s expense and at the Company’s
request, promptly execute and file in the appropriate location and deliver to
Company such termination and full or partial release statements or confirmation
thereof, as applicable, and do such other things as are reasonably necessary to
release the liens to be released pursuant hereto promptly upon the effectiveness
of any such release.

 

179

--------------------------------------------------------------------------------


 

(b)                                 Notwithstanding clause (a) above, if, after
the occurrence of a Collateral Release Event, a Collateral Reinstatement Event
shall occur, all Collateral and Collateral Documents shall, at the Company’s
sole cost and expense, be reinstated and all actions reasonably necessary, or
reasonably requested by the Administrative Agent, to provide to the
Administrative Agent for the benefit of the Secured Parties valid, perfected,
first priority security interests (subject to Permitted Liens) in the Collateral
to the extent required by the Loan Documents and otherwise to satisfy the
Collateral and Guarantee Requirement (including without limitation the delivery
of documentation and taking of actions of the type described in Section 6.12)
shall be taken within 30 days of such event, which 30 day period may be extended
by the Administrative Agent in its sole discretion; provided that for the
avoidance of doubt, the provisions of this clause (b) shall not apply during the
continuation of any Collateral Release Period.

 

[Signature Pages Follow]

 

180

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

AECOM TECHNOLOGY CORPORATION

 

 

 

By:

/s/ Keenan Driscoll

 

Name:

Keenan Driscoll

 

Title:

Vice President and Assistant Treasurer

 

AECOM Technology Corporation

Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as

 

Administrative Agent

 

 

 

By:

/s/ Robert Rittelmeyer

 

Name:

Robert Rittelmeyer

 

Title:

Vice President

 

AECOM Technology Corporation

Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as a Lender, an L/C Issuer and Swing Line Lender

 

 

 

By:

/s/ Arthur Ng

 

Name:

Arthur Ng

 

Title:

Vice President

 

AECOM Technology Corporation

Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

THE BANK OF NOVA SCOTIA

 

 

 

 

 

By:

/s/ Eugene Dempsey

 

Name:

Eugene Dempsey

 

Title:

Director & Execution Head

 

AECOM Technology Corporation

Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

BNP PARIBAS

 

 

 

 

 

By:

/s/ P.N. Rogers

 

Name:

P.N. Rogers

 

Title:

Managing Director

 

 

 

 

 

 

 

By:

/s/ BRENDAN HENEGHAN

 

Name:

BRENDAN HENEGHAN

 

Title:

Director

 

AECOM Technology Corporation

Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

First Hawaiian Bank

 

 

 

 

 

By:

/s/ Susan Takeda

 

Name:

Susan Takeda

 

Title:

Vice President

 

AECOM Technology Corporation

Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.

 

 

 

 

 

By:

/s/ Ling Li

 

Name:

Ling Li

 

Title:

Vice President

 

AECOM Technology Corporation

Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

MUFG UNION BANK, N.A

 

 

 

 

 

By:

/s/ David J. Stassel

 

Name:

David J. Stassel

 

Title:

Vice President

 

AECOM Technology Corporation

Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

COMPASS BANK

 

 

 

 

 

 

 

By:

/s/ Khoa Duong

 

Name:

Khoa Duong

 

Title:

Vice President

 

AECOM Technology Corporation

Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

HSBC Bank USA, National Association

 

 

 

 

 

By:

/s/ Patrick D. Mueller

 

Name:

Patrick D. Mueller

 

Title:

Director

 

AECOM Technology Corporation

Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------

 


 

 

SUMITOMO MITSUI BANKING CORPORATION

 

 

 

 

 

By:

/s/ David W. Kee

 

Name:

David W. Kee

 

Title:

Managing Director

 

AECOM Technology Corporation

Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, N.A.

 

 

 

 

 

 

 

By:

/s/ DHIREN DESAI

 

Name:

DHIREN DESAI

 

Title:

VICE PRESIDENT

 

AECOM Technology Corporation

Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

Credit Agricole Corporate and Investment Bank

 

 

 

 

 

 

 

By:

/s/ Blake Wright

 

Name:

Blake Wright

 

Title:

Managing Director

 

 

 

 

 

 

 

By:

/s/ James Austin

 

Name:

James Austin

 

Title:

Vice-President

 

AECOM Technology Corporation

Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

Barclays Bank PLC

 

 

 

 

 

By:

/s/ Clare Morgan

 

Name:

Clare Morgan

 

Title:

AVP

 

AECOM Technology Corporation

Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

Mizubo Bank, Ltd.

 

 

 

 

 

 

 

By:

/s/ Donna DeMagistris

 

Name:

Donna DeMagistris

 

Title:

Authorized Signatory

 

AECOM Technology Corporation

Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

SUNTRUST BANK, as a Lender

 

 

 

 

 

 

 

By:

/s/ David Dutton

 

Name:

David Dutton

 

Title:

Vice President

 

AECOM Technology Corporation

Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

Bank of Montreal

 

 

 

 

 

 

 

By:

/s/ Michael Gift

 

Name:

Michael Gift

 

Title:

Vice President

 

AECOM Technology Corporation

Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

TD BANK, N.A.

 

 

 

 

 

 

 

By:

/s/ Craig Welch

 

Name:

Craig Welch

 

Title:

Senior Vice President

 

AECOM Technology Corporation

Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

Capital One, N.A.

 

 

 

 

 

 

 

By:

/s/ David Maheu

 

Name:

David Maheu

 

Title:

Senior Vice President

 

AECOM Technology Corporation

Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

COMMERZBANK

 

 

 

COMMERZBANK AG, NEW YORK AND GRAND CAYMAN BRANCHES

 

 

 

 

 

 

 

By:

/s/ Tom Kang

 

Name:

Tom Kang

 

Title:

Vice President

 

Date:

October 10th, 2014

 

 

 

 

 

 

 

By:

/s/ Barbara Stacks

 

Name:

Barbara Stacks

 

Title:

Vice President

 

Date:

October 10th, 2014

 

AECOM Technology Corporation

Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

FIFTH THIRD BANK, an Ohio banking corporation

 

 

 

 

 

By:

/s/ Danny K. Sung

 

Name:

Danny K. Sung

 

Title:

Vice President

 

AECOM Technology Corporation

Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ Marty McDonald

 

Name:

Marty McDonald

 

Title:

AVP

 

AECOM Technology Corporation

Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

Westpac Banking Corporation

 

 

 

 

 

By:

/s/ Richard Yarnold

 

Name:

Richard Yarnold

 

Title:

Senior Relationship Manager

Corporate & Institutional Banking

 

AECOM Technology Corporation

Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

[g224561km37ci001.jpg]

 

 

 

 

 

ARAB BANKING CORPORATION (B.S.C)

 

 

 

 

 

By:

/s/ Lana Chervonskaya

 

Name:

Lana Chervonskaya

 

Title:

Vice President

 

 

 

 

 

 

 

By:

/s/ Rami Zaytoon

 

Name:

Rami Zaytoon

 

Title:

Relationship Manager

 

AECOM Technology Corporation

Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

CALIFORNIA BANK & TRUST, a California banking corporation

 

 

 

 

 

By:

/s/ Tyler Slattery

 

Name:

Tyler Slattery

 

Title:

Vice President

 

AECOM Technology Corporation

Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

Banco de Sabadell, S.A.- Miami Branch, as Lender

 

 

 

 

 

By:

/s/ Julian Fernandez

 

Name:

Julian Fernandez

 

Title:

EVP – CAO & Head of Private Banking

 

AECOM Technology Corporation

Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

THE GOVERNOR AND COMPANY OF THE BANK OF IRELAND

 

 

 

 

 

By:

/s/ Ford Young

 

Name:

Ford Young

 

Title:

Director

 

 

 

 

 

 

 

By:

/s/ Cora Phelan

 

Name:

Cora Phelan

 

Title:

Manager

 

AECOM Technology Corporation

Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

Bank of Taiwan, New York Branch

 

 

 

 

 

By:

/s/ Kevin H. Hsieh

 

Name:

Kevin H. Hsieh

 

Title:

VP & General Manager

 

AECOM Technology Corporation

Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

COMERICA BANK,

 

 

 

 

 

By:

/s/ Elizabeth V. Gonzalez

 

Name:

Elizabeth V. Gonzalez

 

Title:

Corporate Banking Officer

 

AECOM Technology Corporation

Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

First Commercial Bank, New York Branch

 

 

 

 

 

By:

/s/ Jason Lee

 

Name:

Jason Lee

 

Title:

SVP & General Manager

 

AECOM Technology Corporation

Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

Lloyds Bank plc

 

 

 

 

 

 

 

By:

/s/ Stephen Giacolone

 

Name:

Stephen Giacolone G011

 

Title:

Assistant Vice President

 

 

 

 

 

 

 

By:

/s/ Joel Slomko

 

Name:

Joel Slomko S088

 

Title:

Assistant Vice President

 

AECOM Technology Corporation

Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

Morgan Stanley Bank, N.A.

 

 

 

 

 

 

 

By:

/s/ Michael King

 

Name:

Michael King

 

Title:

Authorized Signatory

 

AECOM Technology Corporation

Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

Standard Chartered Bank

 

 

 

 

 

 

 

By:

/s/ STEVEN ALOUPIS

 

Name:

STEVEN ALOUPIS A2388

 

Title:

MANAGING DIRECTOR

 

 

CAPITAL MARKETS

 

 

 

 

 

 

 

By:

/s/ HSING H. HUANG

 

Name:

HSING H. HUANG

 

Title:

ASSOCIATE DIRECTOR

 

 

STANDARD CHARTERED BANK NY

 

AECOM Technology Corporation

Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

STATE BANK OF INDIA, NEW YORK

 

 

 

 

 

 

 

By:

/s/ Vijayalakshmi Muddu

 

Name:

Vijayalakshmi Muddu

 

Title:

VP & Head (Syndications)

 

AECOM Technology Corporation

Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

CHANG HWA COMMERCIAL BANK,

LTD., LOS ANGELES BRANCH

 

 

 

 

 

 

 

By:

/s/ Karl Yang

 

Name:

Karl Yang

 

Title:

VP & General Manager

 

AECOM Technology Corporation

Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

Land Bank of Taiwan, Los Angeles Branch

 

 

 

 

 

 

 

By:

/s/ Henry C.R. Leu

 

Name:

Henry C.R. Leu

 

Title:

S.V.P. & General Manager

 

AECOM Technology Corporation

Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

STIFEL BANK & TRUST

 

 

 

 

 

 

 

By:

/s/ John H. Phillips

 

Name:

John H. Phillips

 

Title:

Executive Vice President

 

AECOM Technology Corporation

Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

TAIWAN BUSINESS BANK, a Republic
of China Bank acting through its Los
Angeles Branch

 

 

 

 

 

 

 

By:

/s/ Sandy Chen

 

Name:

Sandy Chen

 

Title:

General Manager

 

AECOM Technology Corporation

Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

Taiwan Cooperative Bank, Ltd., acting

through its Los Angeles Branch, as a Lender

 

 

 

 

 

 

 

By:

/s/ Li-Hua Huang

 

Name:

Li-Hua Huang

 

Title:

VP & General Manager

 

AECOM Technology Corporation

Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

Mega International Commercial Bank Co., Ltd.

New York Branch

 

 

 

 

 

 

 

By:

/s/ Angela Chen

 

Name:

Angela Chen

 

Title:

VP & Deputy GM

 

AECOM Technology Corporation

Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

The Bank of East Asia, Limited, New York Branch

 

 

 

 

 

By:

/s/ James Hua

 

Name:

James Hua

 

Title:

SVP

 

 

 

 

 

 

 

By:

/s/ Kitty Sin

 

Name:

Kitty Sin

 

Title:

SVP

 

AECOM Technology Corporation

Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

FirstBank Puerto Rico (d/b/a FirstBank Florida)

 

 

 

 

 

By:

/s/ Jose Maria Lacasa

 

Name:

Jose Maria Lacasa

 

Title:

Vice President

 

 

 

 

 

 

 

By:

/s/ Elsie Alvarez

 

Name:

Elsie Alvarez

 

Title:

Senior Vice President

 

AECOM Technology Corporation

Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

Manufacturers Bank,

 

 

 

 

 

By:

/s/ Dirk Price

 

Name:

Dirk Price

 

Title:

Vice President

 

AECOM Technology Corporation

Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

STATE BANK OF INDIA (CALIFORNIA)

 

 

 

 

 

By:

/s/ RIMJHIM CHHABRA

 

Name:

RIMJHIM CHHABRA

 

Title:

VICE-PRESIDENT & MANAGER

 

AECOM Technology Corporation

Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

AMERICAN SAVINGS BANK, F.S.B.

 

 

 

 

 

By:

/s/ Danford Oshima

 

Name:

Danford Oshima

 

Title:

Senior Vice President

 

AECOM Technology Corporation

Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

E. Sun Commercial Bank, Ltd., Los Angeles Branch

 

 

 

 

 

By:

/s/ Edward Chen

 

Name:

Edward Chen

 

Title:

SVP & General Manager

 

AECOM Technology Corporation

Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

CENTRAL PACIFIC BANK

 

 

 

 

 

By:

/s/ Michael Militar

 

Name:

Michael Militar

 

Title:

Vice President

 

AECOM Technology Corporation

Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

AECOM TECHNOLOGY CORPORATION

Company Disclosure Schedules

Dated as of October 17, 2014

 

These disclosure schedules (these “Disclosure Schedules”), which consist of this
cover page and all of the accompanying pages and attachments, are being
delivered by AECOM Technology Corporation (the “Company”) to Bank of America,
N.A. (the “Agent”) in connection with the execution and delivery of that certain
Credit Agreement dated as of October 17, 2014 (the “Credit Agreement”) among the
Company, the lenders party thereto (the “Lenders”), and the Agent.  Unless the
context otherwise requires, all capitalized terms used in these Disclosure
Schedules shall have the respective meanings ascribed to such terms in the
Credit Agreement.

 

No reference to or disclosure of any item or other matter in these Disclosure
Schedules shall be construed as an admission or indication that such item or
other matter (i) represents a material item, exception or fact, event or
circumstance or that such item or other matter is reasonably likely to result in
a Material Adverse Effect, nor shall it be deemed to establish a standard of
materiality, (ii) did not arise in the ordinary course of business, or (iii) is
required to be referred to or disclosed in these Disclosure Schedules.  No
reference in these Disclosure Schedules to any agreement or document shall be
construed as an admission or indication that such agreement or document is
enforceable or currently in effect or that there are any obligations remaining
to be performed or any rights that may be exercised under such agreement or
document.

 

These Disclosure Schedules and the information and disclosures contained in
these Disclosure Schedules are intended only to qualify and limit the
representations, warranties and covenants of the Company contained in the Credit
Agreement and shall not be deemed to expand in any way the scope or effect of
any of such representations, warranties or covenants.

 

The bold-faced headings contained in these Disclosure Schedules are included for
convenience only, and are not intended to limit the effect of the disclosures
contained in these Disclosure Schedules or to expand the scope of the
information required to be disclosed in these Disclosure Schedules.

 

--------------------------------------------------------------------------------


 

Schedule 1.01(a)

 

Pending Minority Investments

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 1.01(b)

 

Mortgaged Property

 

None.

 

3

--------------------------------------------------------------------------------


 

Schedule 1.01(c)

 

Existing Letters of Credit

 

See attached.

 

4

--------------------------------------------------------------------------------


 

L/C #

 

L/C Issuer

 

Account Party

 

Expiry Date

 

Beneficiary

3091440

 

BANK OF AMERICA

 

AECOM Technology Corporation

 

12/31/14

 

City Of Chicago

3091441

 

BANK OF AMERICA

 

AECOM Technology Corporation

 

04/01/15

 

State of Wisconsin, Dept of Natural Resources

3091848

 

BANK OF AMERICA

 

AECOM Technology Corporation

 

01/31/15

 

LSOP WI LLC

235612

 

BANK OF AMERICA

 

AECOM Technology Corporation

 

05/31/15

 

New York City Transit Authority

3099634

 

BANK OF AMERICA

 

AECOM Technology Corporation

 

12/31/14

 

Lafayette Centre Property LLC

3114862

 

BANK OF AMERICA

 

AECOM Technology Corporation

 

10/29/15

 

Sherwood 370 Lexington, LLC

3116558

 

BANK OF AMERICA

 

AECOM Technology Corporation

 

08/13/15

 

Port Of Bellingham

68105954

 

BANK OF AMERICA

 

AECOM Technology Corporation

 

05/09/15

 

National Union Fire Insurance Co.

68106109

 

BANK OF AMERICA

 

AECOM Technology Corporation

 

03/30/15

 

Pennsylvania Department of Transportation

235527

 

UNION BANK

 

AECOM Technology Corporation

 

04/30/15

 

Green 317 Madison LLC

235420

 

UNION BANK

 

AECOM Technology Corporation

 

03/31/15

 

Pacific Employers Insurance Co

235463

 

UNION BANK

 

AECOM Technology Corporation

 

04/15/15

 

ACE American Insurance Company

235490

 

UNION BANK

 

AECOM Technology Corporation

 

03/31/15

 

Nat’L Union Fire Ins., Pitt. PA

235612

 

UNION BANK

 

AECOM Technology Corporation

 

12/31/14

 

Mass Bay T.A.

BNP04110305

 

BNP PARIBAS

 

AECOM Technology Corporation

 

03/28/15

 

EEC Invest Imobilaire SRL

BNP04129790

 

BNP PARIBAS

 

AECOM Technology Corporation

 

04/08/15

 

Romanian National Company Of Motorways And Roads SA

BNP04129814

 

BNP PARIBAS

 

AECOM Technology Corporation

 

10/15/15

 

Skarb Panstwa

BNP04130919

 

BNP PARIBAS

 

AECOM Technology Corporation

 

02/07/15

 

 

BMCH440370OS-P

 

BANK OF MONTREAL

 

Flint Energy Services Ltd

 

12/01/14

 

Kinder Morgan Texas Pipeline LLC

BMTO137754OS-F

 

BANK OF MONTREAL

 

Flint Energy Services Ltd

 

06/30/15

 

Lumbermans Mutual Insurance Company

BMTO178107OS-F

 

BANK OF MONTREAL

 

Flint Energy Services Ltd

 

06/07/15

 

HSBC Canada

BMTO183098OS-P

 

BANK OF MONTREAL

 

Flint Energy Services Ltd

 

07/16/15

 

Strathacona County

BMTO241053OS-F

 

BANK OF MONTREAL

 

Flint Energy Services Ltd

 

11/01/15

 

Zurich American Insurance

BMTO300540OS-F

 

BANK OF MONTREAL

 

Flint Energy Services Ltd

 

12/24/14

 

Ministry of Transportation and Infrastructure

BMTO300947OS-P

 

BANK OF MONTREAL

 

Flint Energy Services Ltd

 

07/06/15

 

Transgas Limited

BMTO370726OS-P

 

BANK OF MONTREAL

 

Flint Field Services Ltd.

 

11/30/14

 

Bantrel Co.

BMTO8173OS-P

 

BANK OF MONTREAL

 

Flint Energy Services Ltd

 

05/21/15

 

Strathacona County

BMTO8174OS-F

 

BANK OF MONTREAL

 

Flint Energy Services Ltd

 

06/19/15

 

Reliance Insurance Company

BMTO8175OS-F

 

BANK OF MONTREAL

 

Flint Energy Services Ltd

 

08/01/15

 

Liberty Mutual Insurance Company

BMTO8177OS-P

 

BANK OF MONTREAL

 

Flint Energy Services Ltd

 

08/28/15

 

Strathacona County

BNP 4128458-P

 

BNP PARIBAS

 

WGI Middle East Inc

 

01/31/15

 

Qatar Gas Operating Company

BNP 91898774-F

 

BNP PARIBAS

 

URS Corporation

 

09/30/15

 

Zurich American Insurance

BNP 4117117

 

BNP PARIBAS

 

Washington River Protection Solutions LLC

 

11/02/15

 

National Union Fire Insurance Co.

BNP 4177230

 

BNP PARIBAS

 

CH2M WG Idaho LLC

 

11/02/15

 

National Union Fire Insurance Co.

BNP 4117570

 

BNP PARIBAS

 

Idaho Treatment Group LLC

 

10/29/15

 

National Union Fire Insurance Co.

BNP 4123633

 

BNP PARIBAS

 

Savannah River Remediation LLC

 

08/13/15

 

National Union Fire Insurance Co.

BNP 4125328

 

BNP PARIBAS

 

CH2M WG Idaho LLC

 

11/02/15

 

National Union Fire Insurance Co.

BNP 4131345

 

BNP PARIBAS

 

Washington Closure Hanford

 

08/01/15

 

National Union Fire Insurance Co.

LC 132985U-F

 

WELLS FARGO BANK

 

URS Corporation

 

12/20/14

 

National Bank of Abu Dhabi

LC 327595-P

 

WELLS FARGO BANK

 

URS Corporation

 

06/30/15

 

Metropolitan Transportation Authority

LC 338661-F

 

WELLS FARGO BANK

 

URS Corporation

 

12/31/14

 

National Union Fire Insurance Co.

LC 393927-F

 

WELLS FARGO BANK

 

URS Corporation

 

04/15/15

 

Lumbermans Mutual Insurance Company

LC 399404-F

 

WELLS FARGO BANK

 

URS Corporation

 

05/25/15

 

National Union Fire Insurance Co.

LC 426991-F

 

WELLS FARGO BANK

 

URS Corporation

 

12/30/14

 

National Union Fire Insurance Co.

 

--------------------------------------------------------------------------------


 

LC 569652-F

 

WELLS FARGO BANK

 

URS Corporation

 

12/30/14

 

National Union Fire Insurance Co.

LC 569655-F

 

WELLS FARGO BANK

 

EG&G Technical Services

 

08/28/15

 

Zurich American Insurance

LC 569656-F

 

WELLS FARGO BANK

 

Lear Sieglar Services Inc

 

10/31/15

 

Associated Aviation

LC 569664-F

 

WELLS FARGO BANK

 

URS Corporation

 

01/31/15

 

National Union Fire Insurance Co.

LC 569666-F

 

WELLS FARGO BANK

 

URS Corporation

 

03/31/15

 

National Union Fire Insurance Co.

LC 569667-F

 

WELLS FARGO BANK

 

URS Corporation

 

12/30/14

 

National Union Fire Insurance Co.

LC 569669-F

 

WELLS FARGO BANK

 

URS Corporation

 

01/31/15

 

National Union Fire Insurance Co.

LC 569672-F

 

WELLS FARGO BANK

 

EG&G Technical Services

 

08/28/15

 

National Union Fire Insurance Co.

LC 574851-F

 

WELLS FARGO BANK

 

Lear Sieglar Services Inc

 

07/26/15

 

Saudi British Bank

LC 589420-F

 

WELLS FARGO BANK

 

URS Corporation

 

01/30/15

 

National Union Fire Insurance Co.

LC 624581-F

 

WELLS FARGO BANK

 

URS Corporation

 

06/01/15

 

National Union Fire Insurance Co.

LC 632945-F

 

WELLS FARGO BANK

 

URS Corporation

 

12/31/14

 

National Union Fire Insurance Co.

LC 654059-F

 

WELLS FARGO BANK

 

URS Corporation

 

01/11/15

 

National Union Fire Insurance Co.

LC 655213-F

 

WELLS FARGO BANK

 

URS Corporation

 

09/30/15

 

McMorgan Institutional Real Estate

LC 656442-F

 

WELLS FARGO BANK

 

URS Corporation

 

03/01/15

 

National Union Fire Insurance Co.

LC IS0000936-F

 

WELLS FARGO BANK

 

URS Corporation

 

06/13/15

 

National Union Fire Insurance Co.

LC IS0010790-F

 

WELLS FARGO BANK

 

URS Corporation

 

03/30/15

 

National Union Fire Insurance Co.

LC IS0023864-F

 

WELLS FARGO BANK

 

URS Corporation

 

02/22/15

 

National Union Fire Insurance Co.

LC SM221147-F

 

WELLS FARGO BANK

 

Apptis, Inc.

 

07/25/15

 

Starco Properties VI LLC

LC SM235355-F

 

WELLS FARGO BANK

 

Apptis, Inc.

 

08/03/15

 

CIM Urban Real Estate

 

--------------------------------------------------------------------------------


 

Schedule 2.01

 

Lender Commitments and Applicable Percentages

 

Lender

 

Revolving
Commitment

 

Applicable
Percentage of
Revolving
Facility
(%)

 

PLOC Facility

 

Applicable
Percentage of
PLOC
(%)

 

Term A
Commitment

 

Applicable
Percentage of
Term A
Facility
(%)

 

Term B
Commitment

 

Applicable
Percentage
of Term B
Facility
(%)

 

Total Commitment

 

Bank of America, N.A.

 

$

75,476,302.60

 

7.188219295

 

$

27,451,769.71

 

5.490353942

 

$

137,071,927.69

 

7.120619620

 

$

1,187,500,000.00

 

100.00

 

$

1,427,500,000.00

 

The Bank of Nova Scotia

 

$

69,052,787.48

 

6.576455951

 

$

25,115,448.88

 

5.023089777

 

$

120,831,763.63

 

6.276974734

 

—

 

—

 

$

215,000,000.00

 

BNP Paribas

 

$

69,052,787.48

 

6.576455951

 

$

25,115,448.88

 

5.023089777

 

$

100,000,000

 

5.194805195

 

—

 

—

 

$

194,168,236.37

 

First Hawaiian Bank

 

—

 

—

 

—

 

—

 

$

20,831,763.63

 

1.082169539

 

—

 

—

 

$

20,831,763.63

 

JPMorgan Chase Bank, N.A.

 

$

69,052,787.48

 

6.576455951

 

$

25,115,448.88

 

5.023089777

 

$

120,831,763.63

 

6.276974734

 

—

 

—

 

$

215,000,000.00

 

MUFG Union Bank, N.A.

 

$

69,052,787.48

 

6.576455951

 

$

25,115,448.88

 

5.023089777

 

$

120,831,763.63

 

6.276974734

 

—

 

—

 

$

215,000,000.00

 

Compass Bank

 

$

62,629,272.37

 

5.964692606

 

$

22,779,128.06

 

4.555825611

 

$

109,591,599.57

 

5.693070108

 

—

 

—

 

$

195,000,000.00

 

HSBC Bank USA, National Association

 

$

62,629,272.37

 

5.964692606

 

$

22,779,128.06

 

4.555825611

 

$

109,591,599.57

 

5.693070108

 

—

 

—

 

$

195,000,000.00

 

Sumitomo Mitsui Banking Corporation

 

$

62,629,272.37

 

5.964692606

 

$

22,779,128.06

 

4.555825611

 

$

109,591,599.57

 

5.693070108

 

—

 

—

 

$

195,000,000.00

 

Wells Fargo Bank, National Association

 

$

62,629,272.37

 

5.964692606

 

$

22,779,128.06

 

4.555825611

 

$

109,591,599.57

 

5.693070108

 

—

 

—

 

$

195,000,000.00

 

Crédit Agricole Corporate and Investment Bank

 

$

49,782,242.14

 

4.741165918

 

$

18,106,486.40

 

3.621297281

 

$

87,111,271.46

 

4.525260855

 

—

 

—

 

$

155,000,000.00

 

Barclays Bank plc

 

$

52,546,255.51

 

5.004405286

 

$

25,022,026.43

 

5.004405286

 

$

64,431,718.06

 

3.347102237

 

—

 

—

 

$

142,000,000.00

 

Mizuho Bank, Ltd.

 

$

52,546,255.51

 

5.004405286

 

$

25,022,026.43

 

5.004405286

 

$

64,431,718.06

 

3.347102237

 

—

 

—

 

$

142,000,000.00

 

Suntrust Bank

 

$

52,546,255.51

 

5.004405286

 

$

25,022,026.43

 

5.004405286

 

$

64,431,718.06

 

3.347102237

 

—

 

—

 

$

142,000,000.00

 

Bank of Montreal

 

$

37,004,405.29

 

3.524229075

 

$

17,621,145.37

 

3.524229075

 

$

45,374,449.34

 

2.357114251

 

—

 

—

 

$

100,000,000.00

 

 

--------------------------------------------------------------------------------


 

Lender

 

Revolving
Commitment

 

Applicable
Percentage of
Revolving
Facility
(%)

 

PLOC Facility

 

Applicable
Percentage of
PLOC
(%)

 

Term A
Commitment

 

Applicable
Percentage of
Term A
Facility
(%)

 

Term B
Commitment

 

Applicable
Percentage
of Term B
Facility
(%)

 

Total Commitment

 

TD Bank, N.A.

 

$

37,004,405.29

 

3.524229075

 

$

17,621,145.37

 

3.524229075

 

$

45,374,449.34

 

2.357114251

 

—

 

—

 

$

100,000,000.00

 

Capital One, N.A.

 

$

27,753,303.96

 

2.643171806

 

$

13,215,859.03

 

2.643171806

 

$

34,030,837.00

 

1.767835689

 

—

 

—

 

$

75,000,000.00

 

Commerzbank AG, New York and Grand Cayman Branches

 

—

 

—

 

$

75,000,000.00

 

15.000000000

 

—

 

—

 

—

 

—

 

$

75,000,000.00

 

Fifth Third Bank

 

$

18,502,202.64

 

1.762114537

 

$

8,810,572.69

 

1.762114537

 

$

22,687,224.67

 

1.178557126

 

—

 

—

 

$

50,000,000.00

 

U.S. Bank National Association

 

$

18,502,202.64

 

1.762114537

 

$

8,810,572.69

 

1.762114537

 

$

22,687,224.67

 

1.178557126

 

—

 

—

 

$

50,000,000.00

 

Westpac Banking Corporation

 

$

18,502,202.64

 

1.762114537

 

$

8,810,572.69

 

1.762114537

 

$

22,687,224.67

 

1.178557126

 

—

 

—

 

$

50,000,000.00

 

Arab Banking Corporation (B.S.C.)

 

$

14,801,762.11

 

1.409691630

 

$

7,048,458.15

 

1.409691630

 

$

18,149,779.74

 

0.942845701

 

—

 

—

 

$

40,000,000.00

 

California Bank & Trust

 

$

14,801,762.11

 

1.409691630

 

$

7,048,458.15

 

1.409691630

 

$

18,149,779.74

 

0.942845701

 

—

 

—

 

$

40,000,000.00

 

Banco de Sabadell, S.A.-Miami Branch

 

—

 

—

 

—

 

—

 

$

30,000,000.00

 

1.558441558

 

—

 

—

 

$

30,000,000.00

 

The Governor and Company of The Bank of Ireland

 

—

 

—

 

—

 

—

 

$

25,000,000.00

 

1.298701299

 

—

 

—

 

$

25,000,000.00

 

Bank of Taiwan, New York Branch

 

—

 

—

 

—

 

—

 

$

25,000,000.00

 

1.298701299

 

—

 

—

 

$

25,000,000.00

 

Comerica Bank

 

$

9,251,101.32

 

0.881057269

 

$

4,405,286.34

 

0.881057269

 

$

11,343,612.33

 

0.589278563

 

—

 

—

 

$

25,000,000.00

 

First Commercial Bank, New York Branch

 

—

 

—

 

—

 

—

 

$

25,000,000.00

 

1.298701299

 

—

 

—

 

$

25,000,000.00

 

Lloyds Bank plc

 

$

10,000,000.00

 

0.952380952

 

$

15,000,000.00

 

3.000000000

 

—

 

—

 

—

 

—

 

$

25,000,000.00

 

Morgan Stanley Bank, N.A.

 

$

25,000,000.00

 

2.380952381

 

—

 

—

 

—

 

—

 

—

 

—

 

$

25,000,000.00

 

Standard Chartered Bank

 

$

9,251,101.32

 

0.881057269

 

$

4,405,286.34

 

0.881057269

 

$

11,343,612.33

 

0.589278563

 

—

 

—

 

$

25,000,000.00

 

State Bank of India, New York

 

—

 

—

 

—

 

—

 

$

25,000,000.00

 

1.298701299

 

—

 

—

 

$

25,000,000.00

 

 

6

--------------------------------------------------------------------------------


 

Lender

 

Revolving
Commitment

 

Applicable
Percentage of
Revolving
Facility
(%)

 

PLOC Facility

 

Applicable
Percentage of
PLOC
(%)

 

Term A
Commitment

 

Applicable
Percentage of
Term A
Facility
(%)

 

Term B
Commitment

 

Applicable
Percentage
of Term B
Facility
(%)

 

Total Commitment

 

Chang Hwa Commercial Bank, Ltd., Los Angeles Branch

 

—

 

—

 

—

 

—

 

$

20,000,000.00

 

1.038961039

 

—

 

—

 

$

20,000,000.00

 

Land Bank of Taiwan, Los Angeles Branch

 

—

 

—

 

—

 

—

 

$

20,000,000.00

 

1.038961039

 

—

 

—

 

$

20,000,000.00

 

Stifel Bank & Trust

 

—

 

—

 

—

 

—

 

$

20,000,000.00

 

1.038961039

 

—

 

—

 

$

20,000,000.00

 

Taiwan Business Bank

 

—

 

—

 

—

 

—

 

$

20,000,000.00

 

1.038961039

 

—

 

—

 

$

20,000,000.00

 

Taiwan Cooperative Bank, Ltd.

 

—

 

—

 

—

 

—

 

$

20,000,000.00

 

1.038961039

 

—

 

—

 

$

20,000,000.00

 

Mega International Commercial Bank Co., Ltd. New York Branch

 

—

 

—

 

—

 

—

 

$

18,000,000.00

 

0.935064935

 

—

 

—

 

$

18,000,000.00

 

The Bank of East Asia, Limited, New York Branch

 

—

 

—

 

—

 

—

 

$

15,000,000.00

 

0.779220779

 

—

 

—

 

$

15,000,000.00

 

FirstBank Puerto Rico (d/b/a FirstBank Florida)

 

—

 

—

 

—

 

—

 

$

15,000,000.00

 

0.779220779

 

—

 

—

 

$

15,000,000.00

 

Manufacturers Bank

 

—

 

—

 

—

 

—

 

$

15,000,000.00

 

0.779220779

 

—

 

—

 

$

15,000,000.00

 

State Bank of India (California)

 

—

 

—

 

—

 

—

 

$

15,000,000.00

 

0.779220779

 

—

 

—

 

$

15,000,000.00

 

American Savings Bank, F.S.B.

 

—

 

—

 

—

 

—

 

$

10,000,000.00

 

0.519480519

 

—

 

—

 

$

10,000,000.00

 

E.Sun Commercial Bank, Ltd., Los Angeles Branch

 

—

 

—

 

—

 

—

 

$

10,000,000.00

 

0.519480519

 

—

 

—

 

$

10,000,000.00

 

Central Pacific Bank

 

—

 

—

 

—

 

—

 

$

6,000,000.00

 

0.311688312

 

—

 

—

 

$

6,000,000.00

 

Total:

 

$

1,050,000,000.00

 

100.00

%

$

500,000,000.00

 

100.00

%

$

1,925,000,000.00

 

100.00

%

$

1,187,500,000.00

 

100.00

%

$

4,662,500,000.00

 

 

7

--------------------------------------------------------------------------------


 

Schedule 5.09

 

Environmental Laws

 

None, except as set forth in the Company’s yearly report on Form 10-K for the
fiscal year ended September 30, 2013 filed with the U.S. Securities and Exchange
Commission on November 13, 2013, and the Target’s yearly report on Form 10-K for
the fiscal year ended January 3, 2014 filed with the U.S. Securities and
Exchange Commission on March 3, 2014.

 

--------------------------------------------------------------------------------


 

Schedule 5.13

 

Subsidiaries; Equity Interests; Loan Parties

 

(a) Significant Subsidiaries

 

Subsidiary

 

Owner

 

Equity Interest

 

AECOM Government Services, Inc.

 

AECOM Technology Corporation

 

100

%

AECOM Technical Services, Inc.

 

The Earth Technology Corporation (USA)

 

100

%

Tishman Construction Corporation

 

AECOM Technical Services, Inc.

 

100

%

AECOM Global II, LLC

 

AECOM Technology Corporation

 

100

%

URS Corporation

 

URS Holdings, Inc.

 

100

%

URS Energy Construction Inc.

 

URS E&C Holdings, Inc.

 

100

%

Washington Demilitarization Company, LLC

 

URS Energy Construction Inc.

 

100

%

URS Federal Services, Inc.

 

URS Holdings, Inc.

 

100

%

URS Holdings, Inc.

 

AECOM Global II, LLC

 

100

%

Washington Government Environmental Services Company LLC

 

URS Energy & Construction Inc.

 

100

%

 

(b) Loan Parties

 

Loan Party

 

Jurisdiction
of Formation

 

Address

 

Tax ID
Number

AECOM Technology Corporation

 

Delaware

 

1999 Avenue of the Stars - Suite 2600

Los Angeles, CA 90067

 

61-1088522

AECOM Government Services, Inc.

 

California

 

515 S. Flower Street - Suite 1050

Los Angeles, CA

 

95-2661922

AECOM Technical Services, Inc.

 

Delaware

 

6564 Loisdale Court - Suite 500

Springfield, VA 22150

 

13-3027382

Tishman Construction Corporation

 

Delaware

 

6564 Loisdale Court - Suite 500

Springfield, VA 22150

 

13-4012829

AECOM International Development, Inc.

 

Delaware

 

2101 Wilson.Boulevard — Suite 700

Arlington VA 22201

 

20-0797043

AECOM National Security Programs, Inc.

 

Virginia

 

100 Park Avenue

New York, NY 10017

 

54-1365583

 

10

--------------------------------------------------------------------------------


 

AECOM Global II, LLC

 

Delaware

 

600 Montgomery Street, 25th Floor, San Francisco, CA 94111

 

47-1336341

Aman Environmental Construction Inc.

 

California

 

600 Montgomery Street, 25th Floor, San Francisco, CA 94111

 

95-4415779

BP Barber & Associates , Inc.

 

South Carolina

 

101 Research Drive, Columbia, SC 29202

 

57-0262530

Cleveland Wrecking Company

 

Delaware

 

600 Montgomery Street, 25th Floor, San Francisco, CA 94111

 

31-0244320

EC Driver & Associates Inc.

 

Florida

 

600 Montgomery Street, 25th Floor, San Francisco, CA 94111

 

59-2375705

ForeRunner Corporation

 

Colorado

 

7125 Jefferson Avenue, Suite 400, Lakewood, CO 80235

 

84-1344715

URS Alaska LLC

 

Alaska

 

700 G Street, Suite 500, Anchorage, AK 99501

 

26-2223260

URS Construction Services Inc.

 

Florida

 

600 Montgomery Street, 25th Floor, San Francisco, CA 94111

 

59-3662286

URS Corporation (Nevada)

 

Nevada

 

600 Montgomery Street, 25th Floor, San Francisco, CA 94111

 

94-1716908

URS Corporation Great Lakes

 

Michigan

 

600 Montgomery Street, 25th Floor, San Francisco, CA 94111

 

38-1776252

URS Corporation Southern

 

California

 

600 Montgomery Street, 25th Floor, San Francisco, CA 94111

 

59-2087895

URS Corporation-New York

 

New York

 

600 Montgomery Street, 25th Floor, San Francisco, CA 94111

 

11-1445800

URS Corporation-North Carolina

 

North Carolina

 

600 Montgomery Street, 25th Floor, San Francisco, CA 94111

 

94-3410041

URS Corporation-Ohio

 

Ohio

 

600 Montgomery Street, 25th Floor, San Francisco, CA 94111

 

34-0939859

URS Group Inc.

 

Delaware

 

2020 K Street NW, Suite 300, Washington, DC 20006

 

94-3077384

URS Holdings, Inc.

 

Delaware

 

600 Montgomery Street, 25th Floor, San Francisco, CA 94111

 

95-4316617

URS International Inc.

 

Delaware

 

600 Montgomery Street, 25th Floor, San Francisco, CA 94111

 

94-3128864

URS Operating Services Inc.

 

Delaware

 

600 Montgomery Street, 25th Floor, San Francisco, CA 94111

 

94-3216333

URS Resources LLC

 

Delaware

 

600 Montgomery Street, 25th Floor, San Francisco, CA 94111

 

16-1627792

EG&G Defense Materials Inc.

 

Utah

 

20501 Seneca Meadows Parkway, Suite 300, Germantown, MD 20876

 

87-0468639

Lear Siegler Logistics International Inc.

 

Delaware

 

20501 Seneca Meadows Parkway, Suite 300, Germantown, MD 20876

 

52-2236487

URS FS Commercial Operation, Inc.

 

Delaware

 

20501 Seneca Meadows Parkway, Suite 300, Germantown, MD 20876

 

27-1833107

URS Federal Services, Inc.

 

Delaware

 

20501 Seneca Meadows Parkway, Suite 300, Germantown, MD 20876

 

27-1628265

 

11

--------------------------------------------------------------------------------


 

URS Federal Services International Inc.

 

Delaware

 

20501 Seneca Meadows Parkway, Suite 300, Germantown, MD 20876

 

27-1816795

Rust Constructors Inc.

 

Delaware

 

2131 S. Centennial Avenue, S.E., Aiken, SC, 29803

 

13-2740970

URS E&C Holdings Inc.

 

Delaware

 

2450 Crystal Drive, Suite 500, Arlington, VA 22202 Germantown, MD 20876

 

26-1320627

URS Energy & Construction, Inc.

 

Ohio

 

106 Newberry Street S.W., Aiken, SC 29801

 

34-0217470

URS International Projects Inc.

 

Nevada

 

19219 Katy Freeway, Suite 100, Houston, TX 77094

 

82-0441351

URS Nuclear LLC

 

Delaware

 

7800 E. Union Avenue, Suite 100, Denver, CO 80237

 

26-3899844

URS Professional Solutions LLC

 

Delaware

 

7800 E. Union Avenue, Suite 100, Denver, CO 80237

 

82-0510442

Washington Demilitarization Company, LLC

 

Delaware

 

7800 E. Union Avenue, Suite 100, Denver, CO 80237

 

20-2047819

Washington Government Environmental Services Company LLC

 

Delaware

 

7800 E. Union Avenue, Suite 100, Denver, CO 80237

 

82-0507248

WGI Global Inc.

 

Nevada

 

7800 E. Union Avenue, Suite 100, Denver, CO 80237

 

82-0342614

URS Fox US LP

 

Delaware

 

600 Montgomery Street, 26th Floor, San Francisco, CA 94111-2727

 

45-4737569

URS Global Holdings, Inc.

 

Nevada

 

600 Montgomery Street, 25th Floor, San Francisco, CA 94111

 

27-0574544

 

12

--------------------------------------------------------------------------------


 

Schedule 6.17

 

POST-CLOSING

 

1.                                      Delaware LLC Agreement Amendments.  No
later than 60 days after the Closing Date (as such date may be extended by the
Administrative Agent in its sole discretion), the Borrower shall amend the
limited liability company agreements of (a) Washington Demilitarization Company
LLC, (b) URS Nuclear LLC, (c) URS Resources LLC, (d) URS Professional Solutions
LLC (fka URS Safety Management Solutions LLC), (e) Washington Government
Environmental Services Company LLC and (f) AECOM Global II, LLC to expressly
provide for the assignment of non-economic and voting rights in addition to
economic rights.

 

2.                                      Stock Certificates and Powers.  No later
than 90 days after the Closing Date (as such date may be extended by the
Administrative Agent in its sole discretion), the Administrative Agent shall
have received the original stock certificate and undated stock power for each of
the following entities:

 

(a)                                 AECOM Ingeneria, S.A. de C.V

(b)                                 Professional Insurance Limited

(c)                                  URS Chile, S.A.

(d)                                 URS Global Holdings UK Limited

(e)                                  Constructora MK de Mexico, S.A. de C.V.

(f)                                   MK Engineers & Contractors, S.A. de C.V.

(g)                                  Rust Int’l di Venezuela C.A.

(h)                                 URS Federal Services, Inc.

(i)                                     URS Global Holdings, Inc.

(j)                                    B.P. Barber & Associates, Inc.

(k)                                 URS Federal Services International, Inc.

(l)                                     URS FS Commercial Operations

(m)                             EG&G Defense Materials, Inc.

(n)                                 Lear Siegler Logistics International, Inc.

(o)                                 E.C. Driver & Associates, Inc.

(p)                                 URS Holdings, Inc.

(q)                                 AECOM/GSS Ltd. (to the extent certificated)

 

3.                                      Stock Powers.  No later than 15 days
after the Closing Date (as such date may be extended by the Administrative Agent
in its sole discretion), the Borrower shall deliver executed and undated stock
powers for each stock certificate delivered on the Closing Date for which a
corresponding stock power was not delivered.

 

13

--------------------------------------------------------------------------------


 

Schedule 7.01

 

Existing Liens



DEBTOR

 

JURISDICTION
SEARCHED

 

SECURED PARTY

 

FILE NO./ 
FILE DATE

 

COLLATERAL
DESCRIPTION

 

 

 

 

 

 

 

 

 

AECOM Government Services, Inc.

 

DE SOS

 

Dell Financial Services, L.P.

12234 N. IH-35 Bldg B
Austin, TX 78753

 

File No. 
62889830
8/18/06

 

Termination
9289644
9/9/9

 

Cont

12734831

7/15/11

 

Amendment (name change)
2012 1808874
5/10/12

 

Equipment

 

 

 

**ONCE TERMINATED AND THEN CONTINUED**

 

 

 

 

 

 

 

 

 

AECOM Government Services, Inc.

 

DE SOS

 

U.S. Bancorp
1310 Madrid Street

Marshall, MN 56258

 

File No. 
94035660
12/16/09

 

Equipment

 

 

 

 

 

 

 

 

 

AECOM Government Services, Inc.

 

DE SOS

 

U.S. Bancorp
1310 Madrid Street

Marshall, MN 56258

 

File No. 
94035678

12/16/09

 

Equipment

 

 

 

 

 

 

 

 

 

AECOM Government Services, Inc.

 

DE SOS

 

U.S. Bancorp
1310 Madrid Street

Marshall, MN 56258

 

File No. 
03236241

9/16/10

 

Equipment

 

 

 

 

 

 

 

 

 

AECOM Government Services, Inc.

 

DE SOS

 

Wells Fargo Bank, National Association
1753 Pinnacle Drive, 6th
Floor, South Tower,
McLean, VA 22012

 

File No. 
2012 2512681
6/28/12

 

All purchased accounts and proceeds thereof

 

--------------------------------------------------------------------------------


 

DEBTOR

 

JURISDICTION
SEARCHED

 

SECURED PARTY

 

FILE NO./ 
FILE DATE

 

COLLATERAL
DESCRIPTION

 

 

 

 

 

 

 

 

 

AECOM Technical Services, Inc.

 

CA SOS

 

Pharos Financial Services L.P.

100 Crescent Court Ste

1740

Dallas, TX 75201

 

File No.
20077118872667

6/25/07



Amend.
200971894598

3/4/09

 

Continuation
12-73119948
5/7/12

 

Equipment

 

 

 

 

 

 

 

 

 

AECOM Technical Services, Inc.

 

CA SOS

 

GFC Leasing, a Division of Gordon Flesch Co., Inc.
2101 W. Beltline Hwy

Madison, WI 53713

 

File No.
20097216259394

12/8/09

 

Equipment

 

 

 

 

 

 

 

 

 

AECOM Technical Services, Inc.

 

CA SOS

 

U.S. Bancorp
1310 Madrid Street

Marshall, MN 56258

 

File No.
20107219947555

1/14/10

 

Equipment

 

 

 

 

 

 

 

 

 

AECOM Technical Services, Inc.

 

CA SOS

 

U.S. Bancorp
1310 Madrid Street

Marshall, MN 56258

 

File No.
20107229416426

4/22/10

 

Equipment

 

 

 

 

 

 

 

 

 

AECOM Technical Services, Inc.

 

CA SOS

 

U.S. Bancorp
1310 Madrid Street

Marshall, MN 56258

 

File No.
20107229420744

4/22/10

 

Equipment

 

 

 

 

 

 

 

 

 

AECOM Technical Services, Inc.

 

CA SOS

 

U.S. Bancorp
1310 Madrid Street

Marshall, MN 56258

 

File No.
20107230416195

4/30/10

 

Equipment

 

 

 

 

 

 

 

 

 

AECOM Technical Services, Inc.

 

CA SOS

 

U.S. Bancorp
1310 Madrid Street
Marshall, MN 56258

 

File No.
20107232760088
5/25/10

 

Equipment

 

 

 

 

 

 

 

 

 

AECOM Technical Services, Inc.

 

CA SOS

 

U.S. Bancorp
1310 Madrid Street
Marshall, MN 56258

 

File No.
20107233036651
5/27/10

 

Equipment

 

 

 

 

 

 

 

 

 

AECOM Technical Services, Inc.

 

CA SOS

 

U.S. Bancorp
1310 Madrid Street
Marshall, MN 56258

 

File No.
20107233318169
5/28/10

 

Equipment

 

 

 

 

 

 

 

 

 

AECOM Technical Services, Inc.

 

CA SOS

 

U.S. Bancorp
1310 Madrid Street
Marshall, MN 56258

 

File No.
20107235202739
6/16/10

 

Equipment

 

15

--------------------------------------------------------------------------------


 

DEBTOR

 

JURISDICTION
SEARCHED

 

SECURED PARTY

 

FILE NO./ 
FILE DATE

 

COLLATERAL
DESCRIPTION

 

 

 

 

 

 

 

 

 

AECOM Technical Services, Inc.

 

CA SOS

 

U.S. Bancorp
1310 Madrid Street
Marshall, MN 56258

 

File No.
20107235202971
6/16/10

 

Equipment

 

 

 

 

 

 

 

 

 

AECOM Technical Services, Inc.

 

CA SOS

 

U.S. Bancorp
1310 Madrid Street
Marshall, MN 56258

 

File No.
20107235203003
6/16/10

 

Equipment

 

 

 

 

 

 

 

 

 

AECOM Technical Services, Inc.

 

CA SOS

 

U.S. Bancorp
1310 Madrid Street
Marshall, MN 56258

 

File No.
20107236713737
6/30/10

 

Equipment

 

 

 

 

 

 

 

 

 

AECOM Technical Services, Inc.

 

CA SOS

 

U.S. Bancorp
1310 Madrid Street
Marshall, MN 56258

 

File No.
20107236743053
6/30/10

 

Equipment

 

 

 

 

 

 

 

 

 

AECOM Technical Services, Inc.

 

CA SOS

 

U.S. Bancorp
1310 Madrid Street
Marshall, MN 56258

 

File No.
20107236748503
6/30/10

 

Equipment

 

 

 

 

 

 

 

 

 

AECOM Technical Services, Inc.

 

CA SOS

 

U.S. Bancorp
1310 Madrid Street
Marshall, MN 56258

 

File No.
20107239815602
7/29/10

 

Equipment

 

 

 

 

 

 

 

 

 

AECOM Technical Services, Inc.

 

CA SOS

 

U.S. Bancorp
1310 Madrid Street
Marshall, MN 56258

 

File No.
20107239815723
7/29/10

 

Equipment

 

 

 

 

 

 

 

 

 

AECOM Technical Services, Inc.

 

CA SOS

 

U.S. Bancorp
1310 Madrid Street
Marshall, MN 56258

 

File No.
20107239815965
7/29/10

 

Equipment

 

 

 

 

 

 

 

 

 

AECOM Technical Services, Inc.

 

CA SOS

 

U.S. Bancorp
1310 Madrid Street
Marshall, MN 56258

 

File No.
20107239816118
7/29/10

 

Equipment

 

 

 

 

 

 

 

 

 

AECOM Technical Services, Inc.

 

CA SOS

 

U.S. Bancorp
1310 Madrid Street
Marshall, MN 56258

 

File No.
20107239816350
7/29/10

 

Equipment

 

16

--------------------------------------------------------------------------------


 

DEBTOR

 

JURISDICTION
SEARCHED

 

SECURED PARTY

 

FILE NO./ 
FILE DATE

 

COLLATERAL
DESCRIPTION

 

 

 

 

 

 

 

 

 

AECOM Technical Services, Inc.

 

CA SOS

 

Macquarie Equipment Finance, LLC
2285 Franklin Road
Suite 100
Bloomfield Hills, MI
48302

 

File No.
20107240344631
8/3/10

 

Equipment

 

 

 

 

 

 

 

 

 

AECOM Technical Services, Inc.

 

CA SOS

 

U.S. Bancorp
1310 Madrid Street
Marshall, MN 56258

 

File No.
20107241450266
8/12/10

 

Equipment

 

 

 

 

 

 

 

 

 

AECOM Technical Services, Inc.

 

CA SOS

 

Macquarie Equipment Finance, LLC
2285 Franklin Road
Suite 100
Bloomfield Hills, MI

48302

 

File No.
20107241887856
8/17/10

 

Equipment

 

 

 

 

 

 

 

 

 

AECOM Technical Services, Inc.

 

CA SOS

 

U.S. Bancorp
1310 Madrid Street
Marshall, MN 56258

 

File No.
20107243236321
8/30/10

 

Equipment

 

 

 

 

 

 

 

 

 

AECOM Technical Services, Inc.

 

CA SOS

 

U.S. Bancorp
1310 Madrid Street
Marshall, MN 56258

 

File No.
20107243700236
9/2/10

 

Equipment

 

 

 

 

 

 

 

 

 

AECOM Technical Services, Inc.

 

CA SOS

 

U.S. Bancorp
1310 Madrid Street
Marshall, MN 56258

 

File No.
20107245053592
9/15/10

 

Equipment

 

 

 

 

 

 

 

 

 

AECOM Technical Services, Inc.

 

CA SOS

 

U.S. Bancorp
1310 Madrid Street
Marshall, MN 56258

 

File No.
20107245375226
9/20/10

 

Equipment

 

 

 

 

 

 

 

 

 

AECOM Technical Services, Inc.

 

CA SOS

 

U.S. Bancorp
1310 Madrid Street
Marshall, MN 56258

 

File No.
20107248661873
10/18/10

 

Equipment

 

 

 

 

 

 

 

 

 

AECOM Technical Services, Inc.

 

CA SOS

 

Macquarie Equipment Finance, LLC
2285 Franklin Road

Suite 100
Bloomfield Hills, MI

48302

 

File No.
20107248989947
10/21/10

 

Equipment

 

17

--------------------------------------------------------------------------------


 

DEBTOR

 

JURISDICTION
SEARCHED

 

SECURED PARTY

 

FILE NO./ 
FILE DATE

 

COLLATERAL
DESCRIPTION

 

 

 

 

 

 

 

 

 

AECOM Technical Services, Inc.

 

CA SOS

 

Macquarie Equipment Finance, LLC
2285 Franklin Road
Suite 100
Bloomfield Hills, MI 48302

 

File No.
20107249548313
10/26/10

 

Equipment

 

 

 

 

 

 

 

 

 

AECOM Technical Services, Inc.

 

CA SOS

 

United Rentals (North America), Inc.
10330 Winter Ind. Drive
Saint Louis MO 63128

 

File No.
20107254945198
12/20/10

 

Equipment

 

 

 

 

 

 

 

 

 

AECOM Technical Services, Inc.

 

CA SOS

 

U.S. Bancorp Business Equipment Finance Group
1310 Madrid Street
Marshall, MN 56258

 

File No.
20117256418318
1/4/11

 

Equipment

 

 

 

 

 

 

 

 

 

AECOM Technical Services, Inc.

 

CA SOS

 

U.S. Bancorp Business Equipment Finance Group
1310 Madrid Street
Marshall, MN 56258

 

File No.
20117257102561
1/10/11

 

Equipment

 

 

 

 

 

 

 

 

 

AECOM Technical Services, Inc.

 

CA SOS

 

U.S. Bancorp Business Equipment Finance Group
1310 Madrid Street
Marshall, MN 56258

 

File No.
20117257208033
1/11/11

 

Equipment

 

 

 

 

 

 

 

 

 

AECOM Technical Services, Inc.

 

CA SOS

 

U.S. Bancorp Business Equipment Finance Group
1310 Madrid Street
Marshall, MN 56258

 

File No.
20117257929679
1/18/11

 

Equipment

 

 

 

 

 

 

 

 

 

AECOM Technical Services, Inc.

 

CA SOS

 

U.S. Bancorp Business Equipment Finance Group
1310 Madrid Street
Marshall, MN 56258

 

File No.
20117261134036
2/18/11

 

Equipment

 

 

 

 

 

 

 

 

 

AECOM Technical Services, Inc.

 

CA SOS

 

U.S. Bancorp Business Equipment Finance Group
1310 Madrid Street
Marshall, MN 56258

 

File No.
20117261134278
2/18/11

 

Equipment

 

18

--------------------------------------------------------------------------------


 

DEBTOR

 

JURISDICTION
SEARCHED

 

SECURED PARTY

 

FILE NO./ 
FILE DATE

 

COLLATERAL
DESCRIPTION

 

 

 

 

 

 

 

 

 

AECOM Technical Services, Inc.

 

CA SOS

 

U.S. Bancorp Business Equipment Finance Group
1310 Madrid Street
Marshall, MN 56258

 

File No.
20117261134531
2/18/11

 

Equipment

 

 

 

 

 

 

 

 

 

AECOM Technical Services, Inc.

 

CA SOS

 

U.S. Bancorp Business Equipment Finance Group
1310 Madrid Street
Marshall, MN 56258

 

File No.
20117261253694
2/21/11

 

Equipment

 

 

 

 

 

 

 

 

 

AECOM Technical Services, Inc.

 

CA SOS

 

U.S. Bancorp Business Equipment Finance Group
1310 Madrid Street
Marshall, MN 56258

 

File No.
20117261254089
2/21/11

 

Equipment

 

 

 

 

 

 

 

 

 

AECOM Technical Services, Inc.

 

CA SOS

 

U.S. Bancorp Business Equipment Finance Group
1310 Madrid Street
Marshall, MN 56258

 

File No.
20117261254100
2/21/11

 

Equipment

 

 

 

 

 

 

 

 

 

AECOM Technical Services, Inc.

 

CA SOS

 

Macquarie Equipment Finance, LLC
2285 Franklin Road
Suite 100
Bloomfield Hills, MI

48302

 

File No.
20117262351846
3/3/11

 

Equipment

 

 

 

 

 

 

 

 

 

AECOM Technical Services, Inc.

 

CA SOS

 

Macquarie Equipment Finance, LLC
2285 Franklin Road
Suite 100
Bloomfield Hills, MI

48302

 

File No.
20117262352231
3/3/11

 

Equipment

 

 

 

 

 

 

 

 

 

AECOM Technical Services, Inc.

 

CA SOS

 

Macquarie Equipment Finance, LLC
2285 Franklin Road
Suite 100
Bloomfield Hills, MI

48302

 

File No.
20117271097469
5/26/11

 

 

Equipment

 

19

--------------------------------------------------------------------------------


 

DEBTOR

 

JURISDICTION
SEARCHED

 

SECURED PARTY

 

FILE NO./ 
FILE DATE

 

COLLATERAL
DESCRIPTION

 

 

 

 

 

 

 

 

 

AECOM Technical Services, Inc.

 

CA SOS

 

Ricoh Americas Corporation
10201 Centurion

Parkway North, Suite 

100
Jacksonville, FL 32256

 

File No.
11-7275842592
7/6/11

 

Equipment

 

 

 

 

 

 

 

 

 

AECOM Technical Services, Inc.

 

CA SOS

 

Macquarie Equipment Finance, LLC
2285 Franklin Road
Suite 100
Bloomfield Hills, MI

48302

 

File No.
11-7279476771
8/3/11

 

Equipment

 

 

 

 

 

 

 

 

 

AECOM Technical Services, Inc.

 

CA SOS

 

Macquarie Equipment Finance, LLC
2285 Franklin Road
Suite 100
Bloomfield Hills, MI

48302

 

File No.
11-7285783103
9/26/11

 

Equipment

 

 

 

 

 

 

 

 

 

AECOM Technical Services, Inc.

 

CA SOS

 

Macquarie Equipment Finance, LLC
2285 Franklin Road
Suite 100
Bloomfield Hills, MI

48302

 

File No.
11-7289897779
11/3/11

 

Equipment

 

 

 

 

 

 

 

 

 

AECOM Technical Services, Inc.

 

CA SOS

 

Macquarie Equipment Finance, LLC
2285 Franklin Road
Suite 100
Bloomfield Hills, MI

48302

 

File No.
11-7289899317
11/3/11

 

Equipment

 

 

 

 

 

 

 

 

 

AECOM Technical Services, Inc.

 

CA SOS

 

Macquarie Equipment Finance, LLC
2285 Franklin Road
Suite 100
Bloomfield Hills, MI

48302

 

File No.
11-7292994600
12/5/11

 

Equipment

 

 

 

 

 

 

 

 

 

AECOM Technical Services, Inc.

 

CA SOS

 

Texas Capital Bank, N.A.
2350 Lakeside Blvd.,
Suite 605
Richardson, TX  75082

 

File No.
11-7293862877
12/12/11

 

Equipment

 

20

--------------------------------------------------------------------------------


 

DEBTOR

 

JURISDICTION
SEARCHED

 

SECURED PARTY

 

FILE NO./ 
FILE DATE

 

COLLATERAL
DESCRIPTION

 

 

 

 

 

 

 

 

 

AECOM Technical Services, Inc.

 

CA SOS

 

Macquarie Equipment Finance, LLC
2285 Franklin Road
Suite 100
Bloomfield Hills, MI

48302

 

File No.
12-7305437173
3/21/12

 

Equipment

 

 

 

 

 

 

 

 

 

AECOM Technical Services, Inc.

 

CA SOS

 

Wells Fargo Bank,
National Association
2010 Corporate Ridge,

Suite 900
McLean, VA  22102

 

File No. 
12-7318866496
6/28/12

 

All purchased accounts and proceeds thereof

 

 

 

 

 

 

 

 

 

AECOM Technical Services, Inc.

 

CA SOS

 

Macquarie Equipment Finance, LLC
2285 Franklin Road
Suite 100
Bloomfield Hills, MI

48302

 

File No.
13-7351002597
3/7/13

 

Equipment

 

 

 

 

 

 

 

 

 

AECOM Technical Services, Inc.

 

CA SOS

 

Macquarie Equipment Finance, LLC
2285 Franklin Road
Suite 100
Bloomfield Hills, MI

48302

 

File No.
13-7353005704
3/25/13

 

Equipment

 

 

 

 

 

 

 

 

 

AECOM

 

DE SOS

 

Cisco Systems Capital Corporation
170 W. Tasman Drive

MS SJ13-3
San Jose, CA 95134

 

File No. 
74441498

11/21/07

 

Amend:

83566641
10/22/08

 

Continuation
24516292
11/21/12

 

Equipment

 

 

 

 

 

 

 

 

 

AECOM, Inc.

 

DE SOS

 

Oce Financial Services, Inc.

5450 North Cumberland

Chicago, IL 60656

 

File No. 
01166085

4/6/10

 

Equipment

 

 

 

 

 

 

 

 

 

AECOM, Inc.

 

DE SOS

 

Oce Financial Services, Inc.

5450 North Cumberland

Chicago, IL 60656

 

File No. 
01660806

5/12/10

 

Equipment

 

21

--------------------------------------------------------------------------------


 

DEBTOR

 

JURISDICTION
SEARCHED

 

SECURED PARTY

 

FILE NO./ 
FILE DATE

 

COLLATERAL
DESCRIPTION

 

 

 

 

 

 

 

 

 

AECOM, Inc.

 

DE SOS

 

Canon Financial Services
158 Gaither Drive, #200
Mt Laurel, NJ 08054

 

File No. 
0104038232

11/17/10

 

Equipment

 

 

 

 

 

 

 

 

 

AECOM, Inc.

 

DE SOS

 

U.S. Bancorp
1310 Madrid Street
Marshall, MN 56258

 

File No.
04306993
12/8/10

 

Equipment

 

 

 

 

 

 

 

 

 

AECOM, Inc.

 

DE SOS

 

U.S. Bancorp
1310 Madrid Street
Marshall, MN 56258

 

File No.
13795773
10/3/11

 

Equipment

 

 

 

 

 

 

 

 

 

AECOM, Inc.

 

DE SOS

 

U.S. Bancorp
1310 Madrid Street
Marshall, MN 56258

 

File No. 
14939859
12/22/11

 

Equipment

 

 

 

 

 

 

 

 

 

AECOM, Inc.

 

DE SOS

 

Wells Fargo Bank,
National Association
1753 Pinnacle Drive,
6th Floor
McLean, VA  22102

 

File No. 
24863546
12/13/12

 

All purchased accounts and proceeds thereof

 

 

 

 

 

 

 

 

 

AECOM, Inc.

 

DE SOS

 

General Electric Credit Corporation of Tennessee
P.O. Box 35701
Billings, MT  59107-570

 

File No.
32749845
7/17/13

 

Equipment

 

 

 

 

 

 

 

 

 

AECOM Services, Inc.

 

CA SOS

 

Macquarie Equipment Finance, LLC

2285 Franklin Road,
Suite 100
Bloomfield Hills, MI

48302

 

File No.
20097190858885

3/18/09

 

Equipment

 

 

 

 

 

 

 

 

 

AECOM Services, Inc.

 

CA SOS

 

Wells Fargo Bank,
National Association
2010 Corporate Ridge,

Suite 900
McLean, VA  22102

 

File No.
12-7318866375
6/28/12

 

All purchased accounts and proceeds thereof

 

 

 

 

 

 

 

 

 

Tishman Construction Corporation

 

DE SOS

 

U.S. Bancorp
1310 Madrid Street
Marshall, MN 56258

 

File No.
90836491
3/16/09

 

Equipment

 

22

--------------------------------------------------------------------------------


 

DEBTOR

 

JURISDICTION
SEARCHED

 

SECURED PARTY

 

FILE NO./ 
FILE DATE

 

COLLATERAL
DESCRIPTION

 

 

 

 

 

 

 

 

 

Tishman Construction Corporation

 

DE SOS

 

U.S. Bancorp
1310 Madrid Street
Marshall, MN 56258

 

File No.
91375358
4/30/09

 

Equipment

 

 

 

 

 

 

 

 

 

Tishman Construction Corporation

 

DE SOS

 

Comerica Bank & Trust, National Association
MailCode 3462
411 W. Lafayette
Detroit, MI 48226

 

File No.
10568520
2/15/11

 

Equipment

 

 

 

 

 

 

 

 

 

Tishman Construction Corporation

 

DE SOS

 

General Electric Capital Corporation, PO Box
35701, Billings, MT

59107-570

 

File No. 
41563386
4/22/14

 

Equipment

 

23

--------------------------------------------------------------------------------

 


 

DEBTOR

 

JURISDICTION
SEARCHED

 

SECURED PARTY

 

FILE NO./ 
FILE DATE

 

COLLATERAL
DESCRIPTION

 

 

 

 

 

 

 

 

 

AECOM Technology Corporation

 

DE SOS

 

MB Financial Bank, N.A.
6111 North River Road
Rosemont, IL 60018

 

Park National Bank
28 W. Madison
Oak Park, IL 60302

 

File No.
22346710
9/13/02

 

Assign
22895203
11/4/02

 

Assign
22992133
11/15/02

 

Assign
23102914
11/26/02

 

Assign
30101447
12/23/02

 

Assign
30101454
12/23/02

 

Assign
30101512
12/23/02

 

Assign
30158934
1/3/03

 

Assign
30181951
1/3/03

 

Assign
30577737
2/5/03

 

Assign
30577851
2/5/03

 

Assign
30629934
2/14/03

 

Assign

 

Equipment

 

24

--------------------------------------------------------------------------------


 

DEBTOR

 

JURISDICTION
SEARCHED

 

SECURED PARTY

 

FILE NO./ 
FILE DATE

 

COLLATERAL
DESCRIPTION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

30730674
3/10/03

 

Assign
30796782
3/24/03

 

Assign
31055899
4/11/03

 

Assign
31201238
4/24/03

 

Assign
31201360
4/24/03

 

Assign
31201428
4/24/03

 

Assign
31296279
5/1/03

 

Assign
31407124
6/4/03

 

Assign
31407553
6/4/03

 

Assign
31547044
5/16/03

 

Assign
31608648
5/23/03

 

Assign
32044066
7/17/03

 

Assign
32044132
7/17/03

 

 

 

25

--------------------------------------------------------------------------------


 

DEBTOR

 

JURISDICTION
SEARCHED

 

SECURED PARTY

 

FILE NO./ 
FILE DATE

 

COLLATERAL
DESCRIPTION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Assign
32094780
7/29/03

 

Assign
32286402
8/14/03

 

Assign
32286485
8/14/03

 

Assign
32783911
10/17/03

 

Assign
32793316
10/17/03

 

Assign
33151472
12/2/03

 

Assign
33359612
12/19/03

 

Assign
40632853
3/3/04

 

Assign
40857765
3/19/04

 

Assign
40876922
3/23/04

 

Assign
40937328
4/2/04

 

Assign
40978702
3/29/04

 

Assign

 

 

 

26

--------------------------------------------------------------------------------


 

DEBTOR

 

JURISDICTION
SEARCHED

 

SECURED PARTY

 

FILE NO./ 
FILE DATE

 

COLLATERAL
DESCRIPTION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

41078775
4/16/04

 

Assign
41165374
4/12/04

 

Assign
41165424
4/12/04

 

Assign
41336108
5/13/04

 

Assign
41425117
5/21/04

 

Assign
41523093
6/2/04

 

Assign
41741265
6/23/04

 

Assign
41741281
6/23/04

 

Assign
41895707
7/7/04

 

Assign
42092189
7/26/04

 

Assign
42439646
8/30/04

 

Assign
42529669
9/9/04

 

Assign
42876169
10/13/04

 

 

 

27

--------------------------------------------------------------------------------


 

DEBTOR

 

JURISDICTION
SEARCHED

 

SECURED PARTY

 

FILE NO./ 
FILE DATE

 

COLLATERAL
DESCRIPTION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Assign
42938878
10/19/04

 

Assign
42958629
10/20/04

 

Assign
43004530
10/25/04

 

Assign
43460252
12/08/04

 

Assign
43469501
12/09/04

 

Assign
43506252
12/13/04

 

Assign
43551050
12/16/04

 

Assign
43558923
12/16/04

 

Assign
50094426
1/10/05

 

Assign
50275249
1/25/05

 

Assign
50289927
1/26/05

 

Assign
50289984
1/26/05

 

Assign

 

 

 

28

--------------------------------------------------------------------------------


 

DEBTOR

 

JURISDICTION
SEARCHED

 

SECURED PARTY

 

FILE NO./ 
FILE DATE

 

COLLATERAL
DESCRIPTION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

50290206
1/26/05

 

Assign
50290362
1/26/05

 

Assign
50467788
2/10/05

 

Assign
50630062
2/28/05

 

Assign
50682220
3/3/05

 

Assign
50849654
3/17/05

 

Assign
50975202
3/30/05

 

Assign
51088534
4/4/05

 

Assign
51391870
4/25/05

 

Assign
51391961
4/25/05

 

Assign
51392043
4/25/05

 

Assign
51615302
5/16/05

 

Assign
51615328
5/16/05

 

 

 

29

--------------------------------------------------------------------------------

 


 

DEBTOR

 

JURISDICTION
SEARCHED

 

SECURED PARTY

 

FILE NO./ 
FILE DATE

 

COLLATERAL
DESCRIPTION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Assign
51765537
6/1/05

 

Assign
51765578
6/1/5

 

Assign
51765586
6/1/5

 

Assign
51780411
6/6/05

 

Assign
52005859
6/27/05

 

Assign
52006881
6/27/05

 

Assign
52022995
6/27/05

 

Assign
52139153
7/5/05

 

Assign
52414192
8/1/05

 

Assign
52593045
8/15/05

 

Assign
52658541
8/22/05

 

Assign
52658558
8/22/05

 

Assign

 

 

 

30

--------------------------------------------------------------------------------


 

DEBTOR

 

JURISDICTION
SEARCHED

 

SECURED PARTY

 

FILE NO./ 
FILE DATE

 

COLLATERAL
DESCRIPTION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

52745108
8/29/05

 

Assign
52807049
9/6/05

 

Assign
53035467
9/27/05

 

Assign
53113934
10/4/05

 

Assign
53115061
10/4/05

 

Assign
53117505
10/4/05

 

Assign
53463768
11/1/05

 

Assign
53463818
11/1/05

 

Assign
53660769
11/18/05

 

Assign
53692580
11/22/05

 

Assign
60014068
12/27/05

 

Assign
60476218
1/30/06

 

Assign
60769471
2/27/06

 

 

 

31

--------------------------------------------------------------------------------


 

DEBTOR

 

JURISDICTION
SEARCHED

 

SECURED PARTY

 

FILE NO./ 
FILE DATE

 

COLLATERAL
DESCRIPTION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Assign
61045897
3/20/06

 

Assign
61381680
4/17/06

 

Assign
61742485
5/15/06

 

Assign
61859693
5/30/06

 

Assign
61935055
6/5/06

 

Assign
62336964
7/3/06

 

Assign
62944171
8/15/06

 

Assign
63013182
8/21/06

 

Assign
63019395
8/21/06

 

Assign
63834686
10/17/06

 

Assign
71583698
4/23/07

 

Cont
71809572
5/14/07

 

Cont

 

 

 

32

--------------------------------------------------------------------------------


 

DEBTOR

 

JURISDICTION
SEARCHED

 

SECURED PARTY

 

FILE NO./ 
FILE DATE

 

COLLATERAL
DESCRIPTION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

73501144
8/21/07

 

Assign
73901559
9/17/07

 

Assign
74006127
10/1/07

 

Assign
80401115
1/28/08

 

Assign
81111960
3/31/08

 

Assign
82133724
6/21/08

 

Assign
83827928
11/17/08

 

Assign
91225561
4/17/09

 

Continuation
23176213
8/2/12

 

 

 

 

 

 

 

 

 

 

 

AECOM Technology Corporation

 

DE SOS

 

MB Financial Bank, N.A.
6111 North River Road
Rosemont, IL 60018

 

File No.
52213800
7/19/05

 

Cont
01761356
5/19/10

 

Equipment

 

 

 

 

 

 

 

 

 

AECOM Technology Corporation

 

DE SOS

 

MB Financial Bank, N.A.
6111 North River Road
Rosemont, IL 60018

 

File No.
52216936
7/19/05

 

Cont
01758519
5/19/10

 

Equipment

 

33

--------------------------------------------------------------------------------


 

DEBTOR

 

JURISDICTION
SEARCHED

 

SECURED PARTY

 

FILE NO./ 
FILE DATE

 

COLLATERAL
DESCRIPTION

 

 

 

 

 

 

 

 

 

AECOM Technology Corporation

 

DE SOS

 

MB Financial Bank, N.A.
6111 North River Road
Rosemont, IL 60018

 

File No.
52467893
8/9/05

 

Cont
01761224
5/19/10

 

Equipment

 

 

 

 

 

 

 

 

 

AECOM Technology Corporation

 

DE SOS

 

U.S. Bancorp Oliver-Allen Technology Leasing
801 Larkspur Landing
Larkspur, CA 94939

 

Wells Fargo Equipment Finance, Inc.
733 Marquette Avenue,
#300
Minneapolis, MN 55429

 

File No.
52559582
8/17/05

 

Amend
53311512
10/25/05

 

Assign
53772093
12/1/05

 

Cont
01989999
6/8/10

 

Equipment

 

 

 

 

 

 

 

 

 

AECOM Technology Corporation

 

DE SOS

 

MB Financial Bank, N.A.
6111 North River Road
Rosemont, IL 60018

 

File No.
53190924
10/7/05

 

Cont
01761281
5/19/10

 

Equipment

 

 

 

 

 

 

 

 

 

AECOM Technology Corporation

 

DE SOS

 

Banc of America Leasing & Capital, LLC
305 W. Big Beaver,

Suite 400
Troy, MI 48085

 

Assigned from Dell Financial Services, L.P.

 

File No.
62889079
8/18/06

 

Amend
73288049
8/28/07

 

Assign
73740080
10/3/07

 

Cont
20112734849
7/15/11

 

Equipment

 

34

--------------------------------------------------------------------------------


 

DEBTOR

 

JURISDICTION
SEARCHED

 

SECURED PARTY

 

FILE NO./ 
FILE DATE

 

COLLATERAL
DESCRIPTION

 

 

 

 

 

 

 

 

 

AECOM Technology Corporation

 

DE SOS

 

The CIT Group/Equipment Financing, Inc.
1540 West Fountainhead
Parkway
Tempe, AZ 85282

 

File No.
71596245
4/27/07

 

Continuation
20488546
2/7/12

 

Amendment (name change)
20488645
2/7/12

 

Equipment

 

 

 

 

 

 

 

 

 

AECOM Technology Corporation

 

DE SOS

 

The CIT Group/Equipment Financing, Inc.
1540 West Fountainhead
Parkway
Tempe, AZ 85282

 

File No.
72351962
6/20/07

 

Continuation
21501024
4/18/12

 

Amendment
(name change)
21501032
4/18/12

 

Equipment

 

 

 

 

 

 

 

 

 

AECOM Technology Corporation

 

DE SOS

 

Cisco Systems Capital Corporation
170 W. Tasman Drive MS SJ13-3
San Jose, CA 95134

 

File No.
74441498
11/21/07

 

Amend
83566641
10/22/08

 

Continuation
24516292
11/21/12

 

Equipment

 

35

--------------------------------------------------------------------------------


 

DEBTOR

 

JURISDICTION
SEARCHED

 

SECURED PARTY

 

FILE NO./ 
FILE DATE

 

COLLATERAL
DESCRIPTION

 

 

 

 

 

 

 

 

 

AECOM Technology Corporation

 

DE SOS

 

Macquarie Equipment Finance, LLC
2285 Franklin Road
Suite 100
Bloomfield Hills, MI

48302

 

File No.
90232212
1/23/09

 

Equipment

 

 

 

 

 

 

 

 

 

AECOM Technology Corporation

 

DE SOS

 

U.S. Bancorp
1310 Madrid Street
Marshall, MN 56258

 

File No.
90385044
2/4/09

 

Equipment

 

 

 

 

 

 

 

 

 

AECOM Technology Corporation

 

DE SOS

 

U.S. Bancorp
1310 Madrid Street
Marshall, MN 56258

 

File No.
90385051
2/4/09

 

Equipment

 

 

 

 

 

 

 

 

 

AECOM Technology Corporation

 

DE SOS

 

U.S. Bancorp
1310 Madrid Street
Marshall, MN 56258

 

File No.
90385077
2/4/09

 

Equipment

 

 

 

 

 

 

 

 

 

AECOM Technology Corporation

 

DE SOS

 

Macquarie Equipment Finance, LLC
2285 Franklin Road
Suite 100
Bloomfield Hills, MI

48302

 

File No.
90690989
3/4/09

 

Equipment

 

 

 

 

 

 

 

 

 

AECOM Technology Corporation

 

DE SOS

 

U.S. Bancorp
1310 Madrid Street
Marshall, MN 56258

 

File No.
90956505
3/25/09

 

Equipment

 

 

 

 

 

 

 

 

 

AECOM Technology Corporation

 

DE SOS

 

U.S. Bancorp
1310 Madrid Street
Marshall, MN 56258

 

File No.
91187381
4/14/09

 

Equipment

 

 

 

 

 

 

 

 

 

AECOM Technology Corporation

 

DE SOS

 

Macquarie Equipment Finance, LLC
2285 Franklin Road
Suite 100
Bloomfield Hills, MI

48302

 

File No.
91796496
6/8/09

 

Equipment

 

36

--------------------------------------------------------------------------------


 

DEBTOR

 

JURISDICTION
SEARCHED

 

SECURED PARTY

 

FILE NO./ 
FILE DATE

 

COLLATERAL
DESCRIPTION

 

 

 

 

 

 

 

 

 

AECOM Technology Corporation

 

DE SOS

 

First Bank of Highland Park
1835 First Street
Highland Park, IL 60035

 

Assigned from CSI Leasing, Inc.

 

File No.
92397047
7/27/09

 

Amend
93368773
10/20/09

 

Assign
93368948
10/20/09

 

Equipment

 

 

 

 

 

 

 

 

 

AECOM Technology Corporation

 

DE SOS

 

Cisco Systems Capital Corporation
170 W. Tasman Drive
MS SJ13-3
San Jose, CA 95134

 

File No.
92510763
8/5/09

 

Equipment

 

 

 

 

 

 

 

 

 

AECOM Technology Corporation

 

DE SOS

 

Cisco Systems Capital Corporation
170 W. Tasman Drive
MS SJ13-3
San Jose, CA 95134

 

File No.
92654165
8/18/09

 

Equipment

 

 

 

 

 

 

 

 

 

AECOM Technology Corporation

 

DE SOS

 

Cisco Systems Capital Corporation
170 W. Tasman Drive
MS SJ13-3
San Jose, CA 95134

 

File No.
92868138
9/4/09

 

Equipment

 

 

 

 

 

 

 

 

 

AECOM Technology Corporation

 

DE SOS

 

Ikon Financial Svcs
1738 Bass Road
Macon, GA 31210

 

File No.
93043855
9/23/09

 

Equipment

 

 

 

 

 

 

 

 

 

AECOM Technology Corporation

 

DE SOS

 

Ikon Financial Svcs
1738 Bass Road
Macon, GA 31210

 

File No.
93058648
9/24/09

 

Equipment

 

 

 

 

 

 

 

 

 

AECOM Technology Corporation

 

DE SOS

 

Ikon Financial Svcs
1738 Bass Road
Macon, GA 31210

 

File No.
93156285
10/2/09

 

Equipment

 

 

 

 

 

 

 

 

 

AECOM Technology Corporation

 

DE SOS

 

IBM Credit LLC
1 North Castle Drive
Armonk, NY 10504

 

File No.
93187702
10/5/09

 

Equipment

 

37

--------------------------------------------------------------------------------

 


 

DEBTOR

 

JURISDICTION
SEARCHED

 

SECURED PARTY

 

FILE NO./ 
FILE DATE

 

COLLATERAL
DESCRIPTION

 

 

 

 

 

 

 

 

 

AECOM Technology Corporation

 

DE SOS

 

Macquarie Equipment Finance, LLC
2285 Franklin Road
Suite 100
Bloomfield Hills, MI

48302

 

File No.
93507099
11/2/09

 

Equipment

 

 

 

 

 

 

 

 

 

AECOM Technology Corporation

 

DE SOS

 

U.S. Bancorp
1310 Madrid Street
Marshall, MN 56258

 

File No.
93800346
11/25/09

 

Equipment

 

 

 

 

 

 

 

 

 

AECOM Technology Corporation

 

DE SOS

 

U.S. Bancorp
1310 Madrid Street
Marshall, MN 56258

 

File No.
93800379
11/25/09

 

Equipment

 

 

 

 

 

 

 

 

 

AECOM Technology Corporation

 

DE SOS

 

Macquarie Equipment Finance, LLC
2285 Franklin Road
Suite 100
Bloomfield Hills, MI

48302

 

File No.
01054463
3/26/10

 

Equipment

 

 

 

 

 

 

 

 

 

AECOM Technology Corporation

 

DE SOS

 

Eplus Group, Inc.
13595 Dulles
Technology Drive
Herndon, VA 20171

 

File No.
01210552
4/8/10



 

Equipment

 

 

 

 

 

 

 

 

 

AECOM Technology Corporation

 

DE SOS

 

Eplus Group, Inc.
13595 Dulles
Technology Drive
Herndon, VA 20171

 

File No.
01210560
4/8/10

 

Equipment

 

 

 

 

 

 

 

 

 

AECOM Technology Corporation

 

DE SOS

 

Eplus Group, Inc.
13595 Dulles
Technology Drive
Herndon, VA 20171

 

File No.
01210578
4/8/10

 

Equipment

 

 

 

 

 

 

 

 

 

AECOM Technology Corporation

 

DE SOS

 

Eplus Group, Inc.
13595 Dulles
Technology Drive
Herndon, VA 20171

 

File No.
01210586
4/8/10

 

Equipment

 

38

--------------------------------------------------------------------------------


 

DEBTOR

 

JURISDICTION
SEARCHED

 

SECURED PARTY

 

FILE NO./ 
FILE DATE

 

COLLATERAL
DESCRIPTION

 

 

 

 

 

 

 

 

 

AECOM Technology Corporation

 

DE SOS

 

Eplus Group, Inc.
13595 Dulles
Technology Drive
Herndon, VA 20171

 

File No.
01210594
4/8/10

 

Equipment

 

 

 

 

 

 

 

 

 

AECOM Technology Corporation

 

DE SOS

 

IBM Credit LLC
1 North Castle Drive
Armonk, NY 10504

 

File No.
02677247
8/2/10

 

Equipment

 

 

 

 

 

 

 

 

 

AECOM Technology Corporation

 

DE SOS

 

IBM Credit LLC
1 North Castle Drive
Armonk, NY 10504

 

File No.
03397894
9/30/10

 

Equipment

 

 

 

 

 

 

 

 

 

AECOM Technology Corporation

 

DE SOS

 

Dell Financial Services L.L.C.
Mail Stop-PS2DR-23

One Dell Way
Round Rock, TX 78682

 

File No.
03626540
10/18/10

 

Equipment

 

 

 

 

 

 

 

 

 

AECOM Technology Corporation

 

DE SOS

 

Macquarie Equipment Finance, LLC
2285 Franklin Road,
Suite 100
Bloomfield Hills, MI

48302

 

File No.
03795899
10/29/10

 

Equipment

 

 

 

 

 

 

 

 

 

AECOM Technology Corporation

 

DE SOS

 

Macquarie Equipment Finance, LLC
2285 Franklin Road,
Suite 100
Bloomfield Hills, MI

48302

 

File No.
04115840
11/23/10

 

Equipment

 

 

 

 

 

 

 

 

 

AECOM Technology Corporation

 

DE SOS

 

Macquarie Equipment Finance, LLC
2285 Franklin Road,
Suite 100
Bloomfield Hills, MI

48302

 

File No.
04588368
12/27/10

 

Equipment

 

 

 

 

 

 

 

 

 

AECOM Technology Corporation

 

DE SOS

 

Macquarie Equipment Finance, LLC
2285 Franklin Road,
Suite 100
Bloomfield Hills, MI

48302

 

File No.
04649681
12/30/10

 

Equipment

 

 

 

 

 

 

 

 

 

AECOM Technology

 

DE SOS

 

Macquarie Equipment

 

File No.

 

Equipment

 

39

--------------------------------------------------------------------------------


 

DEBTOR

 

JURISDICTION
SEARCHED

 

SECURED PARTY

 

FILE NO./ 
FILE DATE

 

COLLATERAL
DESCRIPTION

 

 

 

 

 

 

 

 

 

Corporation

 

 

 

Finance, LLC
2285 Franklin Road,
Suite 100
Bloomfield Hills, MI

48302

 

10595655
2/17/11

 

 

 

 

 

 

 

 

 

 

 

AECOM Technology Corporation

 

DE SOS

 

Macquarie Equipment Finance, LLC
2285 Franklin Road,
Suite 100
Bloomfield Hills, MI

48302

 

File No.
10609431
2/18/11

 

Equipment

 

 

 

 

 

 

 

 

 

AECOM Technology Corporation

 

DE SOS

 

Macquarie Equipment Finance, LLC
2285 Franklin Road,
Suite 100
Bloomfield Hills, MI

48302

 

File No.
10970130
3/16/11

 

Equipment

 

 

 

 

 

 

 

 

 

AECOM Technology Corporation

 

DE SOS

 

Macquarie Equipment Finance, LLC
2285 Franklin Road,
Suite 100
Bloomfield Hills, MI

48302

 

File No.
11943409
5/23/11

 

Equipment

 

 

 

 

 

 

 

 

 

AECOM Technology Corporation

 

DE SOS

 

Macquarie Equipment Finance, LLC
2285 Franklin Road,
Suite 100
Bloomfield Hills, MI

48302

 

File No.
11992547
5/25/11

 

Equipment

 

 

 

 

 

 

 

 

 

AECOM Technology Corporation

 

DE SOS

 

Macquarie Equipment Finance, LLC
2285 Franklin Road,
Suite 100
Bloomfield Hills, MI

48302

 

File No.
12001793
5/26/11

 

Equipment

 

 

 

 

 

 

 

 

 

AECOM Technology Corporation

 

DE SOS

 

Macquarie Equipment Finance, LLC
2285 Franklin Road,
Suite 100
Bloomfield Hills, MI

48302

 

File No.
20112791815
7/20/11

 

Equipment

 

 

 

 

 

 

 

 

 

AECOM Technology Corporation

 

DE SOS

 

Macquarie Equipment Finance, LLC

 

File No.
20113417196

 

Equipment

 

40

--------------------------------------------------------------------------------


 

DEBTOR

 

JURISDICTION
SEARCHED

 

SECURED PARTY

 

FILE NO./ 
FILE DATE

 

COLLATERAL
DESCRIPTION

 

 

 

 

 

 

 

 

 

 

 

 

 

2285 Franklin Road,
Suite 100
Bloomfield Hills, MI

48302

 

9/6/11

 

 

 

 

 

 

 

 

 

 

 

AECOM Technology Corporation

 

DE SOS

 

Macquarie Equipment Finance, LLC
2285 Franklin Road,
Suite 100
Bloomfield Hills, MI

48302

 

File No.
20113623645
9/21/11

 

Equipment

 

 

 

 

 

 

 

 

 

AECOM Technology Corporation

 

DE SOS

 

Macquarie Equipment Finance, LLC
2285 Franklin Road,
Suite 100
Bloomfield Hills, MI

48302

 

File No.
20114629906
12/5/11

 

Equipment

 

 

 

 

 

 

 

 

 

AECOM Technology Corporation

 

DE SOS

 

Macquarie Equipment Finance, LLC
2285 Franklin Road,
Suite 100
Bloomfield Hills, MI

48302

 

File No.
20120157349
1/12/12

 

Equipment

 

 

 

 

 

 

 

 

 

AECOM Technology Corporation

 

DE SOS

 

Macquarie Equipment Finance, LLC
2285 Franklin Road,
Suite 100
Bloomfield Hills, MI

48302

 

File No.
20120944209
3/12/12

 

Equipment

 

 

 

 

 

 

 

 

 

AECOM Technology Corporation

 

DE SOS

 

Macquarie Equipment Finance, LLC
2285 Franklin Road,
Suite 100
Bloomfield Hills, MI

48302

 

File No.
20121835018
5/11/12

 

Equipment

 

 

 

 

 

 

 

 

 

AECOM Technology Corporation

 

DE SOS

 

Macquarie Equipment Finance, LLC
2285 Franklin Road,
Suite 100
Bloomfield Hills, MI

48302

 

File No.
20123540038
9/13/12

 

Equipment

 

 

 

 

 

 

 

 

 

AECOM Technology Corporation

 

DE SOS

 

Macquarie Equipment Finance, LLC
2285 Franklin Road,

 

File No.
20123545516
9/14/12

 

Equipment

 

41

--------------------------------------------------------------------------------


 

DEBTOR

 

JURISDICTION
SEARCHED

 

SECURED PARTY

 

FILE NO./ 
FILE DATE

 

COLLATERAL
DESCRIPTION

 

 

 

 

 

 

 

 

 

 

 

 

 

Suite 100
Bloomfield Hills, MI

48302

 

 

 

 

 

 

 

 

 

 

 

 

 

AECOM Technology Corporation

 

DE SOS

 

Macquarie Equipment Finance, LLC
2285 Franklin Road,
Suite 100
Bloomfield Hills, MI

48302

 

File No.
20124893972
12/17/12

 

Equipment

 

 

 

 

 

 

 

 

 

AECOM Technology Corporation

 

DE SOS

 

BNP Paribas
787 Seventh Avenue
New York, NY  10019

 

File No.
20130304247
1/23/13

 

Present and Future Purchased Receivables

 

 

 

 

 

 

 

 

 

AECOM Technology Corporation

 

DE SOS

 

Macquarie Equipment Finance, LLC
2285 Franklin Road,
Suite 100
Bloomfield Hills, MI

48302

 

File No.
20131278523
4/3/13

 

Equipment

 

 

 

 

 

 

 

 

 

AECOM Technology Corporation

 

DE SOS

 

Macquarie Equipment Finance, LLC
2285 Franklin Road,
Suite 100
Bloomfield Hills, MI

48302

 

File No.
20131871178
5/16/13

 

Equipment

 

 

 

 

 

 

 

 

 

AECOM Technology Corporation

 

DE SOS

 

Macquarie Equipment Finance, LLC
2285 Franklin Road,
Suite 100
Bloomfield Hills, MI

48302

 

File No.
20131920041
5/20/13

 

Equipment

 

 

 

 

 

 

 

 

 

AECOM Technology Corporation

 

DE SOS

 

Macquarie Equipment Finance, LLC
2285 Franklin Road,
Suite 100
Bloomfield Hills, MI

48302

 

File No.
34152907
10/23/13

 

Equipment

 

 

 

 

 

 

 

 

 

AECOM Technology Corporation

 

DE SOS

 

U.S. Bank Equipment Finance, a Division of U.S. Bank National Assn
1310 Madrid Street
Marshall, MN  56258

 

File No.
40011189
1/2/14

 

Equipment

 

42

--------------------------------------------------------------------------------


 

DEBTOR

 

JURISDICTION
SEARCHED

 

SECURED PARTY

 

FILE NO./ 
FILE DATE

 

COLLATERAL
DESCRIPTION

 

 

 

 

 

 

 

 

 

AECOM National Security Programs, Inc.

 

VA SOS

 

Dell Financial Services L.L.C.
Mail Stop-PS2DF-23
One Dell Way
Round Rock, TX  78682

 

File No.
11-12-19-4010-2
12/19/11

 

Equipment

 

 

 

 

 

 

 

 

 

AECOM National Security Programs, Inc.

 

VA SOS

 

Wells Fargo Bank,
National Association
1753 Pinnacle Drive
6th Floor
McLean, VA  22102

 

File No.
12-12-14-3981-0
12/14/12

 

All purchased accounts and proceeds thereof

 

 

 

 

 

 

 

 

 

AECOM International Development, Inc.

 

DE SOS

 

Wells Fargo Bank,
National Association
1753 Pinnacle Drive, 6th 
Floor, McLean, VA
22102

 

File No.
24932440
12/18/12

 

All purchased accounts and proceeds thereof

 

 

 

 

 

 

 

 

 

URS Corporation

 

DE SOS

 

Canon Financial Services,
158 Gaither
Drive, #200, Mt. Laurel,
NJ 08054

 

File No.
03271628
9/20/10

 

Equipment

 

 

 

 

 

 

 

 

 

URS Corporation

 

DE SOS

 

Canon Financial Services,
158 Gaither
Drive, #200, Mt. Laurel,
NJ 08054

 

File No.
04003673
11/15/10

 

Equipment

 

 

 

 

 

 

 

 

 

URS Corporation

 

DE SOS

 

OCE North America, Inc., 5450 North
Cumberland, Chicago, IL
60656

 

File No.
10308539
1/27/11

 

Equipment

 

 

 

 

 

 

 

 

 

URS Corporation

 

DE SOS

 

Canon Financial Services,
158 Gaither
Drive, #200, Mt. Laurel,
NJ 08054

 

File No.
10504533
2/10/11

 

Equipment

 

 

 

 

 

 

 

 

 

URS Corporation

 

DE SOS

 

Leaf Capital Funding, LLC and/or its assigns,
2005 Market Street, 15th
Flood, Philadelphia, PA
19103

 

File No.
11150914
3/29/11



 

Equipment

 

43

--------------------------------------------------------------------------------


 

DEBTOR

 

JURISDICTION
SEARCHED

 

SECURED PARTY

 

FILE NO./ 
FILE DATE

 

COLLATERAL
DESCRIPTION

 

 

 

 

 

 

 

 

 

URS Corporation

 

DE SOS

 

Leaf Capital Funding, LLC and/or its assigns,
2005 Market Street, 15th
Flood, Philadelphia, PA
19103

 

File No.
11151243
3/29/11



 

Equipment

 

 

 

 

 

 

 

 

 

URS Corporation

 

DE SOS

 

Leaf Capital Funding, LLC and/or its assigns,
2005 Market Street, 15th
Flood, Philadelphia, PA
19103

 

File No.
11151367
3/29/11



 

Equipment

 

 

 

 

 

 

 

 

 

URS Corporation

 

DE SOS

 

Leaf Capital Funding, LLC and/or its assigns,
2005 Market Street, 15th
Flood, Philadelphia, PA
19103

 

File No.
1153413
3/29/11



 

Equipment

 

 

 

 

 

 

 

 

 

URS Corporation

 

DE SOS

 

Leaf Capital Funding, LLC and/or its assigns,
2005 Market Street, 15th
Flood, Philadelphia, PA
19103

 

File No.
11154023
3/29/11



 

Equipment

 

 

 

 

 

 

 

 

 

URS Corporation

 

DE SOS

 

Mitel Leasing, Inc.
10603 W. Sam Houston

Pkwy N., Houston, TX

77064

 

File No.
21084286
3/21/12



 

Equipment

 

 

 

 

 

 

 

 

 

URS Corporation

 

DE SOS

 

Leaf Capital Funding, LLC and/or its assigns,
2005 Market Street, 15th
Flood, Philadelphia, PA
19103

 

File No.
22949834
8/1/12



 

Equipment

 

 

 

 

 

 

 

 

 

URS Corporation

 

DE SOS

 

Cisco Systems Capital Corporation, 170 W.

Tasman Drive, San Jose,

CA 95134

 

File No.
41554328
4/21/14



 

Equipment

 

 

 

 

 

 

 

 

 

URS Corporation

 

DE SOS

 

North American Communications Resource, Inc.
3344 Hwy 149, Eagan,
MN 55121

 

File No.
41808609
5/8/14



 

Equipment

 

44

--------------------------------------------------------------------------------


 

DEBTOR

 

JURISDICTION
SEARCHED

 

SECURED PARTY

 

FILE NO./ 
FILE DATE

 

COLLATERAL
DESCRIPTION

 

 

 

 

 

 

 

 

 

Rust Constructors, Inc.

 

DE SOS

 

United Rentals (North America), Inc.
76 Lafayette Street,
Nashville, TN 37210

 

File No.
12397571
6/22/11

 

Equipment

 

 

 

 

 

 

 

 

 

Rust Constructors, Inc.

 

DE SOS

 

United Rentals (North America), Inc.
76 Lafayette Street,
Nashville, TN 37210

 

File No.
12397613
6/22/11

 

Equipment

 

 

 

 

 

 

 

 

 

URS Federal Services, Inc.

 

DE SOS

 

U.S. Bancorp
1310 Madrid Street
Marshall, MN 56528

 

File No.
01508161
4/29/10

 

Equipment

 

 

 

 

 

 

 

 

 

URS Federal Services, Inc.

 

DE SOS

 

General Electric Capital Corporation
PO Box 35701, Billings,
MT 59107

 

File No.
01973605
6/7/10

 

Equipment

 

 

 

 

 

 

 

 

 

URS Federal Services, Inc.

 

DE SOS

 

NEC Financial Services, LLC
250 Pehle Avenue, Suite 
309
Saddle Brook, NJ 07663

 

File No.
03921966
11/9/10

 

Equipment

 

 

 

 

 

 

 

 

 

 

URS Federal Services, Inc.

 

DE SOS

 

Dell Financial Services L.L.C.
Mail Stop-PSDF-23 One
Dell Way, Round Rock,
TX 78682

 

File No.
1471256
12/09/11

 

Equipment

 

 

 

 

 

 

 

 

 

URS Federal Services, Inc.

 

DE SOS

 

Ricoh Americas Corporation
800 Walnut Street, MAC

F4031-040, Des Moines, 

IA 50309

 

File No.
40941724
3/11/14

 

Equipment

 

45

--------------------------------------------------------------------------------

 


 

DEBTOR

 

JURISDICTION
SEARCHED

 

SECURED PARTY

 

FILE NO./ 
FILE DATE

 

COLLATERAL
DESCRIPTION

 

 

 

 

 

 

 

 

 

URS Group, Inc.

 

DE SOS

 

Bank of Walnut Creek
1400 Civic Drive,

Walnut Creek, CA 94596

 

File No.
22665283
10/11/02

 

Continued
73057964
8/11/07

 

Continued
23359405
8/29/12

 

Equipment

 

 

 

 

 

 

 

 

 

URS Professional Solutions LLC

 

DE SOS

 

Winthrop Resources Corporation
11100 Wayzata

Boulevard, Suite 800,

Minnetonka, MN 55205

 

File No.
00323828
1/29/10



 

Equipment

 

 

 

 

 

 

 

 

 

URS Professional Solutions LLC

 

DE SOS

 

Winthrop Resources Corporation
11100 Wayzata

Boulevard, Suite 800,

Minnetonka, MN 55205

 

File No.
02053316
6/14/10



 

Equipment

 

 

 

 

 

 

 

 

 

URS Professional Solutions LLC

 

DE SOS

 

Winthrop Resources Corporation
11100 Wayzata

Boulevard, Suite 800,

Minnetonka, MN 55205

 

File No.
04143305
11/24/10



 

Equipment

 

 

 

 

 

 

 

 

 

URS Professional Solutions LLC

 

DE SOS

 

Winthrop Resources Corporation
11100 Wayzata

Boulevard, Suite 800,

Minnetonka, MN 55205

 

File No.
20353559
1/27/12

 

Equipment

 

 

 

 

 

 

 

 

 

URS Professional Solutions LLC

 

DE SOS

 

Winthrop Resources Corporation
11100 Wayzata

Boulevard, Suite 800,

Minnetonka, MN 55205

 

File No.
34700820
11/27/13



 

Equipment

 

 

 

 

 

 

 

 

 

URS Energy & Construction, Inc.

 

OH SOS

 

OFC Capital Corporation
576 Colonial Park Drive,

Suite 200, Roswell, GA

 

File No.
OH00121805527
12/6/07

 

Equipment

 

46

--------------------------------------------------------------------------------


 

DEBTOR

 

JURISDICTION
SEARCHED

 

SECURED PARTY

 

FILE NO./ 
FILE DATE

 

COLLATERAL
DESCRIPTION

 

 

 

 

 

 

 

 

 

 

 

 

 

30075

 

Continued
2012292011
10/18/12

 

 

 

 

 

 

 

 

 

 

 

URS Energy & Construction, Inc.

 

OH SOS

 

General Electric Capital Corporation
PO Box 35701, Billings,
MT 59107

 

File No.
OH0012135631
3/26/08

 

Continued
20130360141
2/5/13

 

Equipment

 

 

 

 

 

 

 

 

 

 

URS Energy & Construction, Inc.

 

OH SOS

 

CSI Leasing, Inc.
9990 Old Olive Street
Road, Suite 101, St.
Louis, MO 63141

 

File No.
OH00140381075
2/22/10

 

Equipment

 

 

 

 

 

 

 

 

 

URS Energy & Construction, Inc.

 

OH SOS

 

CSI Leasing, Inc.
9990 Old Olive Street
Road, Suite 101, St.
Louis, MO 63141

 

File No.
OH00142214377
5/14/10

 

Equipment

 

 

 

 

 

 

 

 

 

URS Energy & Construction, Inc.

 

OH SOS

 

CSI Leasing, Inc.
9990 Old Olive Street
Road, Suite 101, St.
Louis, MO 63141

 

File No.
OH00143318116
7/1/10

 

 

Equipment

 

 

 

 

 

 

 

 

 

URS Energy & Construction, Inc.

 

OH SOS

 

Steelcase Financial Services Inc.
901 44th Street S.E.,

Grand Rapids, MI 49508

 

File No.
OH00145142418
9/24/10

 

Equipment

 

 

 

 

 

 

 

 

 

URS Energy & Construction, Inc.

 

OH SOS

 

Southeastern Equipment Co Inc., PO Box 536,

Cambridge, OH 43725

 

File No.
OH00151263199
6/29/11

 

Equipment

 

 

 

 

 

 

 

 

 

URS Energy & Construction, Inc.

 

OH SOS

 

CSI Leasing, Inc.
9990 Old Olive Street
Road, Suite 101, St.
Louis, MO 63141

 

File No.
OH00153038114
9/23/11

 

Equipment

 

 

 

 

 

 

 

 

 

URS Energy & Construction, Inc.

 

OH SOS

 

CSI Leasing, Inc.
9990 Old Olive Street
Road, Suite 101, St.
Louis, MO 63141

 

File No.
OH00154147681
11/14/11

 

Equipment

 

 

 

 

 

 

 

 

 

URS Energy & Construction, Inc.

 

OH SOS

 

CSI Leasing, Inc.
9990 Old Olive Street
Road, Suite 101, St.

 

File No.
OH00156793672
3/14/12

 

Equipment

 

47

--------------------------------------------------------------------------------


 

DEBTOR

 

JURISDICTION
SEARCHED

 

SECURED PARTY

 

FILE NO./ 
FILE DATE

 

COLLATERAL
DESCRIPTION

 

 

 

 

 

 

 

 

 

 

 

 

 

Louis, MO 63141

 

 

 

 

 

 

 

 

 

 

 

 

 

URS Energy & Construction, Inc.

 

OH SOS

 

Caterpillar Financial Services Corporation,
2120 West End Avenue,
Nashville, TN 37203

 

File No.
OH00164904710
2/19/13

 

Equipment

 

 

 

 

 

 

 

 

 

URS Energy & Construction, Inc.

 

OH SOS

 

Caterpillar Financial Services Corporation,
2120 West End Avenue,
Nashville, TN 37203

 

File No.
OH00164904821
2//19/13

 

Equipment

 

 

 

 

 

 

 

 

 

URS Energy & Construction, Inc.

 

OH SOS

 

Caterpillar Financial Services Corporation,
2120 West End Avenue,
Nashville, TN 37203

 

File No.
OH00164904932
2/19/13

 

Equipment

 

 

 

 

 

 

 

 

 

URS Energy & Construction, Inc.

 

OH SOS

 

Caterpillar Financial Services Corporation,
2120 West End Avenue,
Nashville, TN 37203

 

File No.
OH00164905055
2/19/13

 

Equipment

 

 

 

 

 

 

 

 

 

URS Energy & Construction, Inc.

 

OH SOS

 

CSI Leasing, Inc.
9990 Old Olive Street
Road, Suite 101, St.
Louis, MO 63141

 

File No.
OH00265592081
3/20/13

 

Equipment

 

 

 

 

 

 

 

 

 

URS Energy & Construction, Inc.

 

OH SOS

 

CSI Leasing, Inc.
9990 Old Olive Street
Road, Suite 101, St.
Louis, MO 63141

 

File No.
OH00168530690
7/2/13



 

Equipment

 

 

 

 

 

 

 

 

 

URS Energy & Construction, Inc.

 

OH SOS

 

CSI Leasing, Inc.
9990 Old Olive Street
Road, Suite 101, St.
Louis, MO 63141

 

File No.
OH00169958647
8/30/13

 

Equipment

 

 

 

 

 

 

 

 

 

URS Energy & Construction, Inc.

 

OH SOS

 

CSI Leasing, Inc.
9990 Old Olive Street
Road, Suite 101, St.
Louis, MO 63141

 

File No.
OH00172431757
12/10/13

 

Equipment

 

 

 

 

 

 

 

 

 

URS Energy & Construction, Inc.

 

OH SOS

 

CSI Leasing, Inc.
9990 Old Olive Street
Road, Suite 101, St.
Louis, MO 63141

 

File No.
OH00173568999
1/29/14

 

Equipment

 

 

 

 

 

 

 

 

 

URS Energy & Construction, Inc.

 

OH SOS

 

CSI Leasing, Inc.
9990 Old Olive Street
Road, Suite 101, St.

 

File No.
OH00175013633
4/2/14

 

Equipment

 

48

--------------------------------------------------------------------------------


 

DEBTOR

 

JURISDICTION
SEARCHED

 

SECURED PARTY

 

FILE NO./ 
FILE DATE

 

COLLATERAL
DESCRIPTION

 

 

 

 

 

 

 

 

 

 

 

 

 

Louis, MO 63141

 

 

 

 

 

 

 

 

 

 

 

 

 

URS Energy & Construction, Inc.

 

OH SOS

 

RBS Asset Finance, Inc.
71 Wacker Drive, 28th 

Floor, Chicago, IL 60606

 

File No.
OH00175120519
4/4/14

 

Equipment

 

 

 

 

 

 

 

 

 

URS Energy & Construction, Inc.

 

OH SOS

 

CSI Leasing, Inc.
9990 Old Olive Street
Road, Suite 101, St.
Louis, MO 63141

 

File No.
OH00177151243
6/17/14

 

Equipment

 

 

 

 

 

 

 

 

 

URS Energy & Construction, Inc.

 

OH SOS

 

Banc of America Leasing & Capital, LLC
125 Dupont Drive,

Providence, RI 02907

 

File No.
OH00177525185
7/1/2014



 

Equipment

 

 

 

 

 

 

 

 

 

URS Energy & Construction, Inc.

 

OH SOS

 

CSI Leasing, Inc.
9990 Old Olive Street
Road, Suite 101, St.
Louis, MO 63141

 

File No.
OH00179552215
9/29/14



 

Equipment

 

 

 

 

 

 

 

 

 

URS Corporation - Ohio

 

OH SOS

 

National City Commercial Capital Company, LLC
995 Dalton Ave.
Cincinnati, OH 45203

 

File No.
OH00111000367
1/16/07

 

Continued
20112510156
9/8/11

 

Equipment

 

 

 

 

 

 

 

 

 

URS Corporation - Ohio

 

OH SOS

 

National City Commercial Capital Company, LLC
995 Dalton Ave.
Cincinnati, OH 45203

 

File No.
OH00112301972
2/26/07

 

Continued
2012027035
1/27/12

 

Equipment

 

 

 

 

 

 

 

 

 

Aman Environmental Construction, Inc.

 

CA SOS

 

RDO Equipment Co.
700 7th St. South
Fargo, ND 58103

 

File No.
137352478939
3/19/13

 

Equipment

 

 

 

 

 

 

 

 

 

Aman Environmental Construction, Inc.

 

CA SOS

 

Wagner Equipment Company
18000 Smith Road
Aurora, CA 80011

 

File No.
147402250126
3/7/14

 

Equipment

 

49

--------------------------------------------------------------------------------


 

DEBTOR

 

JURISDICTION
SEARCHED

 

SECURED PARTY

 

FILE NO./ 
FILE DATE

 

COLLATERAL
DESCRIPTION

 

 

 

 

 

 

 

 

 

B.P. Barber & Associates, Inc.

 

SC SOS

 

NEC Financial Services, LLC
1 Park 80 Plaza West
Saddle Brook NJ 07663

 

File No.
090929-1042161
9/29/09

 

Equipment

 

 

 

 

 

 

 

 

 

ForeRunner Corporation

 

CO SOS

 

Dell Financial Services, L.L.C
Mail stop-PS2DF-23
One Dell Way
Round Rock, TX 78682.

 

File No.
20022041891
4/19/02

 

Continued
099-2007F028582
3/21/07

 

Continued
099-2012F015279
3/14/12

 

Equipment

 

 

 

 

 

 

 

 

 

ForeRunner Corporation

 

CO SOS

 

Bank of the West
201 N. Civic Dr. Suite 360B
Walnut Creek, CA 95495

 

File No.
2009F017424
2/27/09

 

Continued
099-20142016882
2/21/14

 

Equipment

 

 

 

 

 

 

 

 

 

ForeRunner Corporation

 

CO SOS

 

Bank of the West
201 N. Civic Dr. Suite 360B
Walnut Creek, CA 95495

 

File No.
2009F017427
2/27/09

 

Continued
099-20142016883
2/21/14

 

Equipment

 

50

--------------------------------------------------------------------------------

 


 

Schedule 7.01

Liens

($in 000s)

 

1)

Liens covering accounts receivable owing to the Company or a Subsidiary by a
Governmental Authority of the United States.

 

$

28,974

 

 

e)

Liens on the asset financed under equipment financing arrangements

 

 

 

 

 

Flint Energy Services, URS Corporation Nevada

 

Bank of America

 

9,512

 

Flint Energy Services, URS Corporation Nevada

 

Wells Fargo

 

5,905

 

Flint Energy Services, URS Corporation Nevada

 

Toronto Dominion

 

10,080

 

URS Corporation Nevada

 

RBS

 

11,859

 

URS Corporation Nevada

 

Bank of the West

 

23,896

 

Other US

 

Various Lessors

 

149

 

Conex Rentals

 

Bank of America

 

15,063

 

Conex Rentals

 

Wells Fargo

 

9,020

 

Conex Rentals

 

Toronto Dominion

 

1,268

 

Element

 

Element

 

16,720

 

Other Canada

 

Various Lessors

 

283

 

Other Europe/Asia

 

Various Lessors

 

309

 

 

(h)

Liens supporting bilateral and foreign lines of credit for borrowing and bank
guarantees
None

 

 

 

 

 

 

 

 

(i)

Liens on assets of a foreign Restricted Subsidiary securing Indebtedness
None

 

 

 

 

51

--------------------------------------------------------------------------------


 

Schedule 7.02

 

Existing Indebtedness

 

(b)(x)      See Attached

 

(b)(y)      In connection with, and in order to effectuate, the repurchase of
all or a portion of the 5.000% Senior Notes due 2022 that constitute a portion
of the Existing Target Notes (the “5.000% Senior Notes”), the Company and
certain of its Restricted Subsidiaries may directly and indirectly make debt and
equity Investments in a cumulative amount of up to $605 million in certain of
the Restricted Subsidiaries of the Company.  Such intercompany debt and equity
Investments are hereinafter defined as the “URS Debt Repayment Intercompany
Investments.”  The net effect of the URS Debt Repayment Intercompany Investments
will be the purchase, redemption or discharge of all or a portion of such 5.000%
Senior Notes, and such URS Debt Repayment Intercompany Investments taken as a
whole will not result in any additional Indebtedness of the Company or any
Restricted Subsidiary owing to any third party that is not the Company or a
Restricted Subsidiary.  The URS Debt Repayment Intercompany Investments will be
permitted for all purposes under the Credit Agreement.

 

52

--------------------------------------------------------------------------------


 

Schedule 7.02

Existing Indebtedness

(000’s)

 

Estimates as of October 17, 2014

(unless otherwise noted)

 

 

 

Obligor

 

Obligee

 

Outstanding
USD Amount

 

Notes

 

 

 

 

 

 

 

 

 

Senior Notes, 5.750%, due 2022

 

Various

 

800,000

 

 

 

Senior Notes, 5.875%, due 2024

 

Various

 

800,000

 

 

 

Senior Notes, 3.85%, due 2017

 

Various

 

400,000

 

 

 

Senior Notes, 5.00%, due 2022

 

Various

 

600,000

 

 

 

 

 

 

 

 

 

Indebtedness and Contingent Obligations incurred outside the Agreement (as of
6/30/2014)

 

 

 

Overdraft Bank Balances and Misc Debt - URS

 

Various Financial Institutions

 

27,232

 

Overdraft Bank Balances and Misc Debt - Business Units

 

Various Financial Institutions

 

53,909

 

Overdraft Bank Balances and Misc Debt - AECOM Corp

 

Various Financial Institutions

 

6,880

 

Limited debt guarantees associated with funded obligations of AECOM Capital
projects

 

Various Financial Institutions

 

31,790

 

 

 

 

 

 

 

 

 

Financial Letters of Credit (as of 6/30/2014)

 

 

 

 

 

·  Misc. letters of credit supported by indemnity agreements or cash collateral

 

 

 

3,624

 

·  Financial LCs Amended and Restated Credit Facility (“ARCA”)

 

Various Financial Institutions

 

8,437

 

·  Outside ARCA

 

Various Financial Institutions

 

50,647

 

 

 

 

 

 

 

 

 

Capital Leases (as of 7/4/2014)

 

 

 

 

 

 

 

Flint Energy Services, URS Corporation Nevada

 

Bank of America

 

9,512

 

 

 

Flint Energy Services, URS Corporation Nevada

 

Wells Fargo

 

5,905

 

 

 

Flint Energy Services, URS Corporation Nevada

 

Toronto Dominion

 

10,080

 

 

 

URS Corporation Nevada

 

RBS

 

11,859

 

 

 

URS Corporation Nevada

 

Bank of the West

 

23,896

 

 

 

Conex Rentals

 

Bank of America

 

15,063

 

 

 

Conex Rentals

 

Wells Fargo

 

9,020

 

 

 

Element

 

Element

 

16,720

 

 

 

 

 

 

 

 

 

Intercompany Loans from Credit Party to Non-Credit Party (as of 10/3/2014)

 

 

 

 

 

URS Corporation (DE)

 

FESL

 

80,000

 

 

 

URS Corporation (DE)

 

URS Intercontinental Holdings UK Limited

 

85,000

 

 

 

URS Corporation (DE)

 

URS Intercontinental Holdings UK Limited

 

115,412

 

 

 

URS Corporation (Nevada)

 

URS Hong Kong Limited

 

10,100

 

 

 

 

 

 

 

 

 

Other Agreements (as of 7/4/2014)

 

 

 

 

 

 

 

Scott Wilson

 

5 Year Un Secured Loan Notes

 

9,607

 

 

 

URS Corporation

 

Bi-lateral LC line with Sumitimo

 

11,610

 

 

 

Federal Services

 

ESCGov (DISA)

 

28,974

 

 

--------------------------------------------------------------------------------


 

Schedule 7.02

Existing Indebtedness

(000’s)

 

Bilateral Facilities - Overdraft and Letter of Credit

 

·

$409,400,000 of overdraft, letter of credit and other facilities by certain of
the Company’s subsidiaries with HSBC and its subsidiaries, which are guaranteed
by the Company as follows:

 

 

 

 

 

 

Borrower

 

Capacity
(USD)

 

 

Americas

 

18,400

(1)

 

Trimco Insurance Company

 

 

 

 

AECOM Consultants Inc., RSW Inc., RSW International Inc.

 

 

 

 

 

 

 

 

 

Europe

 

13,000

(1)

 

AECOM Limited, Aecom Global Group Ltd, Aecom Design & Build Ltd,

 

 

 

 

Davis Langdon LLP

 

 

 

 

AECOM Limited - Greece Branch

 

 

 

 

 

 

 

 

 

Middle-East

 

282,000

(1)

 

AECOM Middle East Ltd, Abu Dhabi; Cansult Limited,

 

 

 

 

Abu Dhabi; EDAW Middle East Limited, Abu Dhabi; Maunsell

 

 

 

 

Consultancy Services Limited, Abu Dhabi and Successors of

 

 

 

 

Maunsell Consultancy Services Limited, Abu Dhabi,

 

 

 

 

AECOM Middle East Limited, Qatar; Cansult Limited, Qatar; AECOM Lebanon,

 

 

 

 

AECOM/Resource Science Arabia,

 

 

 

 

AECOM Middle East, Channel Islands — Jersey; AECOM Arabia Ltd., KSA

 

 

 

 

AECOM Middle East Consultant Engineers LLC

 

 

 

 

 

 

 

 

 

Asia-Pacific

 

45,000

(1)

 

AECOM Asia Company Limited; AECOM Asia Group Limited;

 

 

 

 

艾奕康咨询（深圳）有限公司 (AECOM Limited);

 

 

 

 

艾奕康环保技术顾问（广州）有限公司 (AECOM Limited);

 

 

 

 

艾奕康环境规划设计（上海）有限公司 (AECOM Limited);

 

 

 

 

AECOM Macau Company Limited;

 

 

 

 

Citymark AECOM Co. Ltd.; AECOM Singapore Pte. Ltd.;

 

 

 

 

AECOM India Private. Ltd.; AECOM Philippines, Inc.;

 

 

 

 

AECOM Philippines Consultants Corporation; AECOM Vietnam;

 

 

 

 

Maunsell Consultants (Malaysia) Sdn. Bhd.;

 

 

 

 

AECOM Perunding Sdn. Bhd.; AECOM Malaysia Sdn. Bhd.;

 

 

 

 

PT AECOM Indonesia and AECOM (Thailand) Limited.;

 

 

 

 

AECOM Taiwan Corporation

 

 

 

 

(formerly, Capital Engineering Corporation(京華工程顧問股份有限公司)

 

 

 

 

AECOM Asia Company Limited, Taiwan Branch

 

 

 

 

 

 

 

 

 

Australia and New Zealand

 

51,000

(1)

 

AECOM Australia Holdings Pty Ltd. and its Australian Entities;

 

 

 

 

AECOM Global Ireland Services Ltd.; AECOM New Zealand Limited

 

 

 

 

Davis Langdon New Zealand Limited, AECOM New Zealand Holdings

 

 

 

 

Ltd and its New Zealand Subsidiaries

 

 

 

 

 

 

409,400

(1)

 

 

 

 

 

·

AED$183,650,000 letter of credit facility with Al Hilal Bank, which is
guaranteed by the Company

 

50,008

(1)

·

$40,000,000 letter of credit facility with Arab Banking Corporation, which is
guaranteed by the Company

 

40,000

(1)

·

$40,000,000 letter of credit facility with Arab Banking Corporation, which is
guaranteed by the Company

 

40,000

(1)

·

GBP 25,000,000 overdraft and letter of credit facility with Royal Bank of
Scotland, which is guaranteed by the Company

 

39,900

(1)

·

SAR 113,500,000 AECOM Arabia Ltd. credit facility with HSBC, which is guaranteed
by the Company

 

30,259

(1)

·

$27,500,000 letter of credit facility with Bank of America, which is guaranteed
by the Company

 

27,500

(1)

·

$27,500,000 letter of credit facility with Bank of America, which is guaranteed
by the Company

 

27,500

(1)

·

CAD$30,000,000 letter of credit facility with BNP Paribas, which is guaranteed
by the Company

 

26,679

(1)

·

$25,000,000 letter of credit facility with The Bank of Nova Scotia, which is
guaranteed by the Company

 

25,000

(1)

·

SAR 86,909,701 overdraft and letter of credit facility with National Commercial
Bank, which is guaranteed by the Company

 

23,170

(1)

·

$20,550,000 letter of credit facility with The Bank of Nova Scotia, which is
guaranteed by the Company

 

20,550

(1)

·

$20,550,000 letter of credit facility with The Bank of Nova Scotia, which is
guaranteed by the Company

 

20,550

(1)

·

$20,000,000 letter of credit facility with Barclays Bank PLC/ABSA Bank, which is
guaranteed by the Company

 

20,000

(1)

·

$20,000,000 letter of credit facility with BNP Paribas, which is guaranteed by
the Company

 

20,000

(1)

·

$20,000,000 letter of credit facility with Bank of America, which is guaranteed
by the Company

 

20,000

(1)

 

 

 

 

 

--------------------------------------------------------------------------------



(1) The stated capacity amounts represent Indebtedness only to the extent of
financial letters of credit/bonds and overdraft balances outstanding.

 

--------------------------------------------------------------------------------


 

Schedule 7.02

Existing Indebtedness

(000’s)

 

Bilateral Facilities - Overdraft and Letter of Credit (cont’d)

 

 

 

·

$20,000,000 letter of credit facility with Barclays Bank PLC, which is
guaranteed by the Company

 

20,000

(1)

·

$20,000,000 letter of credit facility with BNP Paribas, which is guaranteed by
the Company

 

20,000

(1)

·

EUR 15,000,000 Surety Bonding facility with Allianz p.l.c., which is guaranteed
by the Company

 

18,800

(1)

·

CAD$20,075,000 overdraft and letter of credit facility with The Bank of Nova
Scotia, which is guaranteed by the Company

 

17,853

(1)

·

GBP 10,000,000 letter of credit facility with Barclays, which is guaranteed by
the Company

 

16,000

(1)

·

CAD 15,000,000 overdraft facility with Bank of Montreal, which is guaranteed by
the Company

 

13,300

(1)

·

$12,000,000 letter of credit facility with Bank of Tokyo-Mitsubishi, Ltd., which
is guaranteed by the Company

 

12,000

(1)

·

AUD 12,000,000 overdraft and letter of credit facility with WestPac Banking
Corporation, which is guaranteed by the Company

 

10,400

(1)

·

$10,000,000 letter of credit facility with Deutsche Bank, which is guaranteed by
the Company

 

10,000

(1)

·

AUD 10,100,000 letter of credit facility with ANZ Bank, which is guaranteed by
the Company

 

8,762

(1)

·

PLN 28,000,000 overdraft and letter of credit facility with Citibank, which is
guaranteed by the Company

 

8,400

(1)

·

GBP 5,200,000 overdraft and letter of credit facility with Bank of America,
which is guaranteed by the Company

 

8,300

(1)

·

ZAR 80,000,000 overdraft with ABSA Bank, which is guaranteed by the Company

 

7,052

(1)

·

EUR 4,281,844 letter of credit facility with Bankia (Caja Madrid), which is
guaranteed by the Company

 

5,358

(1)

·

AED 18,365,000 letter of credit facility with BNP Paribas, which is guaranteed
by the Company

 

5,001

(1)

 

--------------------------------------------------------------------------------

(1) The stated capacity amounts represent Indebtedness only to the extent of
financial letters of credit/bonds and overdraft balances outstanding.

 

--------------------------------------------------------------------------------


 

Schedule 7.03

 

Investments

 

See attached.

 

53

--------------------------------------------------------------------------------


 

Schedule 7.03

Investments

Investment Balance > $5MM

 

 

 

JV %
Ownership

 

(Investment
Balance
$MM)

 

AECOM Global Inc. - InterCo

 

 

 

530.5

 

ACM Mountain II LLC - InterCo

 

 

 

75.1

 

Meridiam Infrastructure Managers S.A.R.L. and related entities

 

 

 

32.4

 

Flint Transfield Services Ltd (FTS)

 

50.0

%

118.2

 

AECOM Arabia

 

49.0

%

37.9

 

AECOM Capital - Sunset Times

 

50.0

%

33.7

 

AECOM Capital - South Park

 

50.0

%

32.8

 

AECOM Capital - Provost Square I

 

50.0

%

33.7

 

AECOM Capital - Flushing

 

50.0

%

22.0

 

AC First

 

51.0

%

23.6

 

Idaho Treatment Group LLC

 

49.5

%

21.5

 

CSA (Combat Support Associates)

 

65.2

%

13.3

 

CSCEC (China State Construction Engineering AECOM)

 

35.0

%

12.8

 

FSA (Forfeiture Support Associates)

 

49.9

%

12.3

 

East Tennessee Technology Park (ETTP)

 

55.0

%

10.1

 

Dulles Transit Partners LLC

 

37.5

%

10.0

 

Savannah River Remediation LLC

 

57.5

%

6.3

 

Nuclear Mgmt Partners Ltd

 

44.0

%

5.5

 

Rock Island Integrated Services

 

49.0

%

5.1

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 10.02

 

ADMINISTRATIVE AGENT’S OFFICE;

CERTAIN ADDRESSES FOR NOTICES

 

COMPANY

and DESIGNATED BORROWERS:

 

c/o AECOM Technology Corporation

1999 Avenue of the Stars, Suite 2600

Los Angeles, California 90067

Attention:              Troy Rudd

Keenan Driscoll

Telephone:  (213) 593-8000

Telecopier:  (213) 593-8730

Website Address:  corporate.treasury@aecom.com

U.S. Taxpayer Identification Number:  61-1088522

 

ADMINISTRATIVE AGENT:

 

Administrative Agent’s Office

 

(for payments and Requests for Credit Extensions):

 

Bank of America, N.A.

One Independence Center

Mail Code: NC1-001-05-46

101 N. Tryon St.

Charlotte, NC  28255-0001

Attention:  David Sanctis

Telephone:  980-387-2466

Telecopier:  704-409-0026

Electronic Mail:  david.sanctis@baml.com

 

USD Payment Instructions:

Bank of America, N.A.

New York NY

ABA#  026009593

Account No.: 1366212250600

Acct Name: Corporate Credit Services

Ref:  AECOM Technology Corporation

 

54

--------------------------------------------------------------------------------


 

EUR Payment Instructions:

Bank of America, London

Swift Code: BOFAGB22

IBAN# GB80BOFA16505065280019

Account No.:  65280019

Attn: Credit Services

Ref:  AECOM Technology Corporation

 

GBP Payment Instructions:

Bank of America, London

Swift Code: BOFAGB22

Sort Code: 16-50-50

IBAN# GB58 BOFA 1650 5065 2800 27

Account No.: 65280027

Attn: Credit Services

Ref:  AECOM Technology Corporation

 

Yen Payment Instructions:

Bank of America, Tokyo

Swift Code: BOFAJPJX

Account No.:  606490661046

Attn: Credit Services

Ref:  AECOM Technology Corporation

 

Swiss Franc Payment Instructions:

UBS AG

Swift Code: UBSWCHZH80A

Account No.:  CH900023023007970300A

Attn: Bank of America Credit Services

Ref:  AECOM Technology Corporation

 

Canadian Dollar Payment Instructions:

Bank of America, Toronto Canada

Swift Code: BOFACATT

Account No.:  711465003220

Attn: Credit Services

Ref:  AECOM Technology Corporation

 

Australian Dollar Payment Instructions:

Bank of America Australia Ltd, Sidney

Swift Code: BOFAAUSX

Account No.:  520190661017

Attn: Credit Services

Ref:  AECOM Technology Corporation

 

55

--------------------------------------------------------------------------------


 

Hong Kong Dollar Payment Instructions:

Bank of America, Hong Kong

Swift Code: BOFAHKHX

Account No.:  605590661013

Attn: Credit Services

Ref:  AECOM Technology Corporation

 

New Zealand Dollar Payment Instructions:

ANZ National Bank

Swift Code: ANZBNZ22

Account No.:  201038NZD00001

Att: Bank of America Credit Services

Ref:  AECOM Technology Corporation

 

Other Notices as Administrative Agent:

 

Bank of America, N.A.

Mail Code: CA5-705-04-09

555 California Street, 4th Floor

San Francisco, CA  94104

Attention: Robert Rittelmeyer

Telephone: 415-436-2616

Electronic Mail:  Robert.j.rittelmeyer@baml.com

 

56

--------------------------------------------------------------------------------


 

L/C ISSUERS:

 

Bank of America, N.A.

1 Fleet Way

Mail Code: PA6-580-02-30

Scranton, PA  18507

Attention:  Alfonso Malave

Telephone:  570-496-9622

Telecopier:  800-755-8740

Electronic Mail:  alfonso.malave@baml.com

 

BMO Harris Bank N.A.

115 S. LaSalle Street, Suite 17W

Chicago, IL  60603

Attention:  Kelly McGuigan

Telephone:  312-461-2182

Telecopier: 312-293-5283

Electronic Mail: John.a.armstrong@bmo.com

 

BNP Paribas RCC, Inc.

525 Washington Blvd.

Jersey City, NJ  07310

Attention:  Maria Albuquerque

Telephone:  201-850-6761

Telecopier: 201-850-4021

Electronic Mail: maria.albuquerque@us.bnpparibas.com

 

MUFG Union Bank, N.A.

1980 Saturn Street

Monterey Park, CA  91754

Attention:  Commercial Loan Operations Supervisor

Telephone:  323-720-2113

Telecopier: 800-446-9951

Electronic Mail: #clo_synd@unionbank.com

 

Wells Fargo Bank, National Association

1700 Lincoln St., 4th Floor

Denver, CO  80203

Attention:  Jennie Sanchez

Telephone:  303-863-5163

Telecopier: 866-269-8331

Electronic Mail: Denlclnsvmembersyndication@wellsfargo.com

 

57

--------------------------------------------------------------------------------


 

SWING LINE LENDER:

 

Bank of America, N.A.

One Independence Center

Mail Code: NC1-001-05-46

101 N. Tryon St.

Charlotte, NC  28255-0001

Attention:  David Sanctis

Telephone:  980-387-2466

Telecopier:  704-409-0026

Electronic Mail:  david.sanctis@baml.com

 

USD Payment Instructions:

 

Bank of America, N.A.

New York NY

ABA#  026009593

Account No.: 1366212250600

Acct Name: Corporate Credit Services

Ref:  AECOM Technology Corporation

 

58

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF LOAN NOTICE

 

Date:                        ,          

 

To:          Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement, dated as of October 17, 2014
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), among AECOM Technology Corporation, a Delaware corporation
(the “Company”), certain Subsidiaries of the Company from time to time party
thereto, the Lenders from time to time party thereto, and Bank of America, N.A.,
as Administrative Agent, Swing Line Lender and an L/C Issuer.

 

The Company hereby requests, on behalf of itself or, if applicable, the
Designated Borrower referenced in item 6 below (the “Applicable Designated
Borrower”) (select one):

 

a Revolving Credit Borrowing

a conversion or continuation of Revolving Credit Loans

a Term A Borrowing

a conversion or continuation of Term A Loans

a Term B Borrowing

a conversion or continuation of Term B Loans

 

1.

On                                                                  (a Business
Day).

 

 

2.

In the amount of $                                                .

 

 

3.

Comprised of

 

.

 

 

 [Type of Loan requested]

 

 

 

4.

In the following currency:                                               .

 

 

5.

For Eurocurrency Rate Loans: with an Interest Period of              months.

 

 

6.

On behalf of                                                          [insert
name of applicable Designated Borrower].

 

The Revolving Credit Borrowing, if any, requested herein complies with the
provisos of Section 2.01(c) of the Agreement.

 

[Signature page follows.]

 

A-1

--------------------------------------------------------------------------------


 

 

AECOM TECHNOLOGY CORPORATION

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

A-2

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF SWING LINE LOAN NOTICE

 

Date:                        ,          

 

To:          Bank of America, N.A., as Swing Line Lender

Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement, dated as of October 17, 2014
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), among AECOM Technology Corporation, a Delaware corporation
(the “Company”), certain Subsidiaries of the Company from time to time party
thereto, the Lenders from time to time party thereto, and Bank of America, N.A.,
as Administrative Agent, Swing Line Lender and an L/C Issuer.

 

The undersigned hereby requests a Swing Line Loan on behalf of itself or, if
applicable, the Domestic Borrower referenced in item 3 below (the “Applicable
Domestic Borrower”):

 

1.                                      On
                                                                              
(a Business Day).

 

2.                                      In the amount of
$                                                              .

 

3.                                      On behalf of
                                                         [insert name of
applicable Domestic Borrower].

 

The Swing Line Borrowing requested herein complies with the requirements of the
provisos to the first sentence of Section 2.04(a) of the Agreement.

 

 

AECOM TECHNOLOGY CORPORATION

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

B-1

--------------------------------------------------------------------------------


 

EXHIBIT C-1

 

FORM OF TERM A NOTE

 

FOR VALUE RECEIVED, the undersigned (the “Company”), hereby promises to pay to
                                           or its registered assigns (the
“Lender”), in accordance with the provisions of the Agreement (as hereinafter
defined), the principal amount of each Term A Loan from time to time made by the
Lender to the Company under that certain Credit Agreement, dated as of
October 17, 2014 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among the Company, certain
Subsidiaries of the Company from time to time party thereto, the Lenders from
time to time party thereto, and Bank of America, N.A., as Administrative Agent,
Swing Line Lender and an L/C Issuer.

 

The Company promises to pay interest on the unpaid principal amount of each Term
A Loan from the date of such Term A Loan until such principal amount is paid in
full, at such interest rates and at such times as provided in the Agreement. 
All payments of principal and interest shall be made to the Administrative Agent
for the account of the Lender in Dollars in immediately available funds at the
Administrative Agent’s Office.  If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Agreement.

 

This Term A Note is one of the Term A Notes referred to in the Agreement, is
entitled to the benefits thereof and may be prepaid in whole or in part subject
to the terms and conditions provided therein.  This Note is also entitled to the
benefits of the Guaranty and, at any time other than during a Collateral Release
Period, is secured by the Collateral.  Upon the occurrence and continuation of
one or more of the Events of Default specified in the Agreement, all amounts
then remaining unpaid on this Term A Note shall become, or may be declared to
be, immediately due and payable all as provided in the Agreement.  Term A Loans
made by the Lender shall be evidenced by one or more loan accounts or records
maintained by the Lender in the ordinary course of business. The Lender may also
attach schedules to this Term A Note and endorse thereon the date, amount and
maturity of its Term A Loans and payments with respect thereto.

 

The Company, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Term A Note.

 

C-1-1

--------------------------------------------------------------------------------


 

THIS TERM A NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK.

 

 

AECOM TECHNOLOGY CORPORATION

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

C-1-2

--------------------------------------------------------------------------------


 

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

 

Type of Loan
Made

 

Amount of
Loan Made

 

End of
Interest
Period

 

Amount of
Principal or
Interest
Paid This
Date

 

Outstanding
Principal
Balance This
Date

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

C-1-3

--------------------------------------------------------------------------------


 

EXHIBIT C-2

 

FORM OF TERM B NOTE

 

FOR VALUE RECEIVED, the undersigned (the “Company”), hereby promises to pay to
                                           or its registered assigns (the
“Lender”), in accordance with the provisions of the Agreement (as hereinafter
defined), the principal amount of each Term B Loan from time to time made by the
Lender to the Company under that certain Credit Agreement, dated as of
October 17, 2014 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among the Company, certain
Subsidiaries of the Company from time to time party thereto, the Lenders from
time to time party thereto, and Bank of America, N.A., as Administrative Agent,
Swing Line Lender and an L/C Issuer.

 

The Company promises to pay interest on the unpaid principal amount of each Term
B Loan from the date of such Term B Loan until such principal amount is paid in
full, at such interest rates and at such times as provided in the Agreement. 
All payments of principal and interest shall be made to the Administrative Agent
for the account of the Lender in Dollars in immediately available funds at the
Administrative Agent’s Office.  If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Agreement.

 

This Term B Note is one of the Term B Notes referred to in the Agreement, is
entitled to the benefits thereof and may be prepaid in whole or in part subject
to the terms and conditions provided therein.  This Note is also entitled to the
benefits of the Guaranty and, at any time other than during a Collateral Release
Period, is secured by the Collateral.  Upon the occurrence and continuation of
one or more of the Events of Default specified in the Agreement, all amounts
then remaining unpaid on this Term B Note shall become, or may be declared to
be, immediately due and payable all as provided in the Agreement.  Term B Loans
made by the Lender shall be evidenced by one or more loan accounts or records
maintained by the Lender in the ordinary course of business. The Lender may also
attach schedules to this Term B Note and endorse thereon the date, amount and
maturity of its Term B Loans and payments with respect thereto.

 

The Company, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Term B Note.

 

C-2-1

--------------------------------------------------------------------------------


 

THIS TERM B NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK.

 

 

AECOM TECHNOLOGY CORPORATION

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

C-2-2

--------------------------------------------------------------------------------


 

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

 

Type of Loan
Made

 

Amount of
Loan Made

 

End of
Interest
Period

 

Amount of
Principal or
Interest
Paid This
Date

 

Outstanding
Principal
Balance This
Date

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

C-2-3

--------------------------------------------------------------------------------


 

EXHIBIT C-3

 

FORM OF REVOLVING CREDIT NOTE

 

FOR VALUE RECEIVED, each of the undersigned (each a “Borrower” and,
collectively, the “Borrowers”), hereby promises to pay to
                                           or its registered assigns (the
“Lender”), in accordance with the provisions of the Agreement (as hereinafter
defined), the principal amount of each Revolving Credit Loan from time to time
made by the Lender to each Borrower under that certain Credit Agreement, dated
as of October 17, 2014 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among AECOM Technology
Corporation, a Delaware corporation, certain Subsidiaries of the Company from
time to time party thereto, the Lenders from time to time party thereto, and
Bank of America, N.A., as Administrative Agent, Swing Line Lender and an L/C
Issuer.

 

Each Borrower promises to pay interest on the unpaid principal amount of each
Loan from the date of such Loan until such principal amount is paid in full, at
such interest rates and at such times as provided in the Agreement.  Except as
otherwise provided in Section 2.04(f) of the Agreement with respect to Swing
Line Loans, all payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in the currency in which such
Revolving Credit Loan is denominated and in Same Day Funds at the Administrative
Agent’s Office for such currency.  If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Agreement.

 

This Revolving Credit Note is one of the Revolving Credit Notes referred to in
the Agreement, is entitled to the benefits thereof and may be prepaid in whole
or in part subject to the terms and conditions provided therein.  This Note is
also entitled to the benefits of the Guaranty and, at any time other than during
a Collateral Release Period, is secured by the Collateral.  Upon the occurrence
and continuation of one or more of the Events of Default specified in the
Agreement, all amounts then remaining unpaid on this Revolving Credit Note shall
become, or may be declared to be, immediately due and payable all as provided in
the Agreement.  Revolving Credit Loans made by the Lender shall be evidenced by
one or more loan accounts or records maintained by the Lender in the ordinary
course of business.  The Lender may also attach schedules to this Revolving
Credit Note and endorse thereon the date, amount, currency and maturity of its
Revolving Credit Loans and payments with respect thereto.

 

Each Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Revolving Credit Note.

 

C-3-1

--------------------------------------------------------------------------------


 

THIS REVOLVING CREDIT NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

 

 

AECOM TECHNOLOGY CORPORATION

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

[DESIGNATED BORROWERS]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

C-3-2

--------------------------------------------------------------------------------


 

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

 

Type of Loan
Made

 

Amount of
Loan Made

 

End of
Interest
Period

 

Amount of
Principal or
Interest
Paid This
Date

 

Outstanding
Principal
Balance This
Date

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

C-3-3

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF COMPLIANCE CERTIFICATE

 

Financial Statement Date:                  ,         

 

To:          Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement, dated as of October 17, 2014
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), among AECOM Technology Corporation, a Delaware corporation
(the “Company”), certain Subsidiaries of the Company from time to time party
thereto, the Lenders from time to time party thereto, and Bank of America, N.A.,
as Administrative Agent, Swing Line Lender and an L/C Issuer.

 

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the                                                      of the
Company, and that, as such, he/she is authorized to execute and deliver this
Certificate to the Administrative Agent on the behalf of the Company, and that:

 

[Use following paragraph 1 for fiscal year-end financial statements]

 

1.             The Company has delivered the year-end audited financial
statements required by Section 6.01(a) of the Agreement for the fiscal year of
the Company ended as of the above date, together with the report and opinion of
an independent certified public accountant required by such section.

 

[Use following paragraph 1 for fiscal quarter-end financial statements]

 

1.             The Company has delivered the unaudited financial statements
required by Section 6.01(b) of the Agreement for the fiscal quarter of the
Company ended as of the above date.  Such financial statements fairly present
the financial condition, results of operations and cash flows of the Company and
its Subsidiaries in accordance with GAAP as at such date and for such period,
subject only to normal year-end audit adjustments and the absence of footnotes.

 

2.             The undersigned has reviewed the terms of the Loan Documents and
has made, or has caused to be made under his/her supervision, a review in
reasonable detail of the transactions and condition of the Company and its
Subsidiaries during the accounting period covered by such financial statements,
and

 

[select one:]

 

[such review has not disclosed the existence of any Default or Event of Default
during or at the end of such accounting period and the undersigned does not have
knowledge of the existence, as of the date hereof, of any Default or Event of
Default.]

 

D-1

--------------------------------------------------------------------------------


 

—or—

 

[such review has disclosed the existence of each of the following Defaults or
Events of Default and their nature and status:]

 

3.             The financial covenant analyses and information set forth on
Schedule 1 attached hereto are true and accurate on and as of the date of this
Certificate.

 

4.             Attached hereto as Schedule 2 is a calculation of the Cumulative
Available Amount and the amount thereof that is Not Otherwise Applied as of the
above date.

 

5.             The following Subsidiaries are designated as Unrestricted
Subsidiaries as of the above date:

 

[Attached hereto as Schedule 3 are consolidated financial statements reflecting
adjustments necessary to eliminate the accounts of such Unrestricted
Subsidiaries from such consolidated financial statements in accordance with
Section 6.01(d) of the Agreement.]

 

6.             The Company is in compliance with the Collateral and Guarantee
Requirement and Section 6.12 of the Agreement as of the above date.

 

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
                                        ,           .

 

 

AECOM TECHNOLOGY CORPORATION

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

D-2

--------------------------------------------------------------------------------


 

For the Quarter/Year ended                                       (“Statement
Date”)

 

SCHEDULE 1

to the Compliance Certificate

($ in 000’s)

 

I.

Section 7.11 (a) — Consolidated Interest Coverage Ratio.

 

 

 

A.

Consolidated EBITDA for the Company and its Restricted Subsidiaries for four
consecutive fiscal quarters ending on above date (“Measurement Period”):

 

 

 

 

 

 

 

 

 

1.

Provision for income taxes for Measurement Period:

 

$

 

 

 

 

 

 

 

 

 

 

2.

Consolidated Interest Charges for Measurement Period:

 

$

 

 

 

 

 

 

 

 

 

 

3.

Depreciation expenses for Measurement Period:

 

$

 

 

 

 

 

 

 

 

 

 

4.

Amortization expenses for Measurement Period:

 

$

 

 

 

 

 

 

 

 

 

 

5.

Expenses or charges related to any equity offering, Investment, acquisition,
Disposition or recapitalization or incurrence of Indebtedness for Measurement
Period:

 

$

 

 

 

 

 

 

 

 

 

 

6.

Restructuring charge or reserve or integration cost incurred in connection with
the Transactions and acquisitions or divestitures after the Closing Date for
Measurement Period(1):

 

$

 

 

 

 

 

 

 

 

 

 

7.

Non-cash charges, write-downs, expenses, losses or items reducing Consolidated
Net Income for Measurement Period, including any impairment charges or the
impact of purchase accounting less other non-cash items of income increasing
Consolidated Net Income :

 

$

 

 

 

 

 

 

 

 

 

 

8.

Expenses and charges relating to non-controlling Equity Interests and equity
income in non-wholly owned Restricted Subsidiaries for Measurement Period:

 

$

 

 

 

 

 

 

 

 

 

 

9.

Costs or expense for management equity plan, stock option plan or management or
employee benefit plan, stock subscription or shareholder agreement for
Measurement Period:

 

$

 

 

 

 

 

 

 

 

 

 

10.

Cash receipts (or any netting arrangements resulting in reduced cash
expenditures) not included in Consolidated EBITDA or Consolidated Net Income to
the extent

 

 

 

 

--------------------------------------------------------------------------------

(1)  This amount is limited to $150,000,000, such amount to increase (with
carryforward of all unused amounts) by an additional $25,000,000 on October 1,
2015 and each October 1st thereafter.

 

D-3

--------------------------------------------------------------------------------


 

 

 

 

non-cash gains were deducted previously and not added back in any Measurement
Period:

 

$

 

 

 

 

 

 

 

 

 

 

11.

Cash distributions of income received from non- consolidated Joint Ventures and
other non-consolidated Minority Investment entities, attributable to the
ownership of such Person for Measurement Period:

 

$

 

 

 

 

 

 

 

 

 

 

12.

Cost savings, expense reductions, operating improvements, integration savings
and synergies for Measurement Period projected by the Company to be realized as
a result, and within 18 months, of the Transactions(2):

 

$

 

 

 

 

 

 

 

 

 

 

13.

Non-cash gains for Measurement Period other than (A) non-cash gains representing
the reversal of an accrual or cash reserve for a potential cash item that
reduced Consolidated EBITDA in any prior period and (B) non-cash gains with
respect to cash actually received in a prior period as long as cash did not
increase Consolidated EBITDA in such prior period:

 

$

 

 

 

 

 

 

 

 

 

 

14.

Earnings of non-consolidated Joint Ventures and other non-consolidated Minority
Investment entities, attributable to the ownership of such Person in such
entities for Measurement Period:

 

$

 

 

 

 

 

 

 

 

 

 

15.

Income tax credits for Measurement Period:

 

$

 

 

 

 

 

 

 

 

 

 

16.

Consolidated EBITDA (Lines I.A1 +I.A. 2 + I.A.3 + I.A.4 + I.A.5 + I.A.6 + I.A.7
+ I.A.8 + I.A.9 + I.A.10 + I.A.11 + I.A.12 – I.A.13- I.A.14– I.A.15):

 

$

(3)

 

--------------------------------------------------------------------------------

(2)  This amount is limited to $18,000,000 in the aggregate.

 

(3)  For purposes of calculating Consolidated EBITDA for any measurement period
set forth below, Consolidated EBITDA for any period set forth below included in
the four-fiscal quarter period ending on such date shall be deemed to equal the
amount set forth below for such period:

 

Period:

 

Consolidated EBITDA

 

Fiscal quarter ending September 30, 2013

 

$

[                          ]

 

Fiscal quarter ending December 31, 2013

 

$

[                          ]

 

Fiscal quarter ending March 31, 2014

 

$

[                          ]

 

Fiscal quarter ending June 30, 2014[3]

 

$

[                          ]

 

 

D-4

--------------------------------------------------------------------------------


 

 

B.

Consolidated Interest Charges for the Company and its Restricted Subsidiaries
for Measurement Period:

 

 

 

 

 

 

 

 

 

1.

Total interest expense for Measurement Period:

 

$

 

 

 

 

 

 

 

 

 

 

2.

Amortization, expensing or write-off of financing costs or debt discount or
expense for Measurement Period:

 

$

 

 

 

 

 

 

 

 

 

 

3.

Amortization, expensing or write-off of capitalized private equity transaction
costs to extent treated as interest under GAAP for Measurement Period:

 

$

 

 

 

 

 

 

 

 

 

 

4.

Portion of the upfront costs and expenses for Swap Contracts fairly allocated to
such Swap Contracts as expenses for such period, less interest income on Swap
Contracts for said period and Swap Contracts payments Received for Measurement
Period:

 

$

 

 

 

 

 

 

 

 

 

 

5.

Consolidated Interest Charges for Measurement Period (Lines I.B.1 - I.B.2 -
I.B.3 - I.B.4):

 

$

 

 

 

 

 

 

 

 

 

C.

Consolidated Interest Coverage Ratio (Line I.A.16 ÷ Line I.B5):

 

to 1

 

 

 

 

 

 

 

 

 

 

Minimum required: less than 3.00 to 1.00

 

 

 

 

 

 

 

 

 

 

II.

Section 7.11 (b) — Consolidated Leverage Ratio.

 

 

 

 

 

 

 

 

 

 

 

A.

Consolidated Funded Indebtedness of the Company and its Restricted Subsidiaries
at Statement Date:

 

 

 

 

 

 

 

 

 

1.

Outstanding principal amount of all obligations, whether current or long-term,
for borrower money and all obligations evidenced by bonds, debentures, notes,
loan agreements or other similar instruments at Statement Date:

 

$

 

 

 

 

 

 

 

 

 

 

2.

Purchase money Indebtedness at Statement Date:

 

$

 

 

 

 

 

 

 

 

 

 

3.

Direct obligations arising under letters of credit, bankers’ acceptances, bank
guaranties, surety bonds and similar instruments at Statement Date:

 

$

 

 

 

 

 

 

 

 

 

 

4.

Obligations with respect to the deferred purchase price of property or services
at Statement Date:

 

$

 

 

 

 

 

 

 

 

 

 

5.

Attributable Indebtedness at Statement Date:

 

$

 

 

 

 

 

 

 

 

 

 

6.

Guarantees with respect to outstanding Indebtedness of lines 1-5 above of
Persons other than the Company or

 

 

 

 

D-5

--------------------------------------------------------------------------------


 

 

 

 

any Restricted Subsidiary at Statement Date:

 

$

 

 

 

 

 

 

 

 

 

 

7.

All Indebtedness of the types referred to in lines 1-6  above of any Partnership
or Joint Venture in which the Company or a Subsidiary is a general partner or
joint venture (unless such Indebtedness is expressly made non- recourse to the
Company or such Restricted Subsidiary) at Statement Date:

 

$

 

 

 

 

 

 

 

 

 

 

8.

Consolidated Funded Indebtedness at Statement Date (Line II.A.1 + II.A.2 +II.A.3
+ II.A.4 + II.A.5 + II.A.6 + II.A.7):

 

$

 

 

 

 

 

 

 

 

 

B.

Consolidated EBITDA for Measurement Period (Line I.A.16 above):

 

$

 

 

 

 

 

 

 

 

C.

Consolidated Leverage Ratio (Line II.A.8 ÷ Line II.B):

 

to 1

 

 

 

 

 

 

 

 

 

Maximum Permitted:

 

 

 

 

 

 

 

 

 

 

 

Four Fiscal Quarters Ending

 

Maximum
Consolidated
Leverage Ratio

 

 

 

First Test Date through June 30, 2015

 

5.50 to 1.00

 

 

 

September 30, 2015 and December 31, 2015

 

5.25 to 1.00

 

 

 

March 31, 2016 and June 30, 2016

 

5.00 to 1.00

 

 

 

September 30, 2016 and December 31, 2016

 

4.75 to 1.00

 

 

 

March 31, 2017 and June 30, 2017

 

4.50 to 1.00

 

 

 

September 30, 2017 and December 31, 2017

 

4.25 to 1.00

 

 

 

March 31, 2018 and June 30, 2018

 

4.00 to 1.00

 

 

 

September 30, 2018 through and including June 30, 2019

 

3.75 to 1.00

 

 

 

Each fiscal quarter thereafter

 

3.50 to 1.00

 

 

D-6

--------------------------------------------------------------------------------


 

SCHEDULE 2
to the Compliance Certificate

 

[Calculations of Cumulative Available Amount and amount Not Otherwise Applied]

 

D-7

--------------------------------------------------------------------------------


 

SCHEDULE 3
to the Compliance Certificate

 

[Attach consolidated financial statements reflecting adjustments necessary to
eliminate the accounts of such Unrestricted Subsidiaries from the consolidated
financial statements.]

 

D-8

--------------------------------------------------------------------------------

 


 

EXHIBIT E

 

ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each](4) Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each](5) Assignee identified in item 2 below ([the][each, an]
“Assignee”).  [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees](6) hereunder are several and not joint.](7) 
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee. 
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto in the amount[s]
and equal to the percentage interest[s] identified below of all the outstanding
rights and obligations under the respective facilities identified below
[(including, without limitation, the Letters of Credit and the Swing Line Loans
included in such facilities)](8) and (ii) to the extent permitted to be assigned
under applicable law, all claims, suits, causes of action and any other right of
[the Assignor (in its capacity as a Lender)][the respective Assignors (in their
respective capacities as Lenders)] against any Person, whether known or unknown,
arising under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any]

 

--------------------------------------------------------------------------------

(4)  For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language.  If the assignment is from multiple Assignors, choose the
second bracketed language.

 

(5)  For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language.  If the assignment is to multiple Assignees, choose the
second bracketed language.

 

(6)  Select as appropriate.

 

(7)  Include bracketed language if there are either multiple Assignors or
multiple Assignees.

 

(8)  Include all applicable subfacilities.

 

E-1-1

--------------------------------------------------------------------------------


 

Assignor to [the][any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as [the][an] “Assigned Interest”).  Each such
sale and assignment is without recourse to [the][any] Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by [the][any] Assignor.

 

1.

Assignor[s]:

 

 

 

 

 

 

 

 

 

 

 

[Assignor [is] [is not] a Defaulting Lender]

 

 

 

 

2.

Assignee[s]:

 

 

 

 

 

 

 

 

 

 

 

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]

 

 

3.

Borrowers:  AECOM Technology Corporation (the “Company”) and the Designated
Borrowers from time to time party thereto

 

 

4.

Administrative Agent: Bank of America, N.A., as the administrative agent under
the Credit Agreement

 

 

5.

Credit Agreement:  Credit Agreement, dated as of October 17, 2014, among the
Company, certain Subsidiaries of the Company from time to time party thereto,
the Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent, Swing Line Lender and an L/C Issuer

 

E-1-2

--------------------------------------------------------------------------------


 

6.                                      Assigned Interest[s]:

 

Assignor[s](9)

 

Assignee[s](10)

 

Facility
Assigned(11)

 

Aggregate
Amount of
Commitment/Loans
for all Lenders(12)

 

Amount of
Commitment
/Loans
Assigned

 

Percentage
Assigned of
Commitment/
Loans(13)

 

CUSIP
Number

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

[7.                                  Trade Date:                              
](14)

 

Effective Date:                                     , 20     [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR[S](15)

 

[NAME OF ASSIGNOR]

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

ASSIGNEE[S](16)

 

[NAME OF ASSIGNEE]

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------

(9)  List each Assignor, as appropriate.

 

(10)  List each Assignee and, if available, its market entity identifier, as
appropriate.

 

(11)  Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. “Revolving
Credit Commitment”, “Term A Loan” or “Term B Loan”, etc.).

 

(12)  Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.

 

(13)  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.

 

(14)  To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

(15)  Add additional signature blocks as needed. Include both Fund/Pension Plan
and manager making the trade (if applicable).

 

(16)  Add additional signature blocks as needed. Include both Fund/Pension Plan
and manager making the trade (if applicable).

 

E-1-3

--------------------------------------------------------------------------------


 

[Consented to and](17) Accepted:

 

 

 

BANK OF AMERICA, N.A., as

 

  Administrative Agent [, Swing Line Lender [and an L/C Issuer]]

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

[Consented to:](18)

 

 

 

AECOM TECHNOLOGY CORPORATION

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

[Consented to:](19)

 

 

 

[                                                ]

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

--------------------------------------------------------------------------------

(17)  To be added only if the consent of the Administrative Agent (or Swing Line
Lender or L/C Issuer) is required by the terms of the Credit Agreement.

 

(18)  To be added only if the consent of the Company is required by the terms of
the Credit Agreement.

 

(19)  To be added only if the consent of other parties (e.g. L/C Issuer) is
required by the terms of the Credit Agreement.

 

E-1-4

--------------------------------------------------------------------------------


 

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

 

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

 

1.                                      Representations and Warranties.

 

1.1.                            Assignor.  [The][Each] Assignor (a) represents
and warrants that (i) it is the legal and beneficial owner of [the][the
relevant] Assigned Interest, (ii) [the][such] Assigned Interest is free and
clear of any lien, encumbrance or other adverse claim, (iii) it has full power
and authority, and has taken all action necessary, to execute and deliver this
Assignment and Assumption and to consummate the transactions contemplated hereby
and (iv) it is [not] a Defaulting Lender; and (b) assumes no responsibility with
respect to (i) any statements, warranties or representations made in or in
connection with the Credit Agreement or any other Loan Document, (ii) the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Company, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Company, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

 

1.2.                            Assignee.  [The][Each] Assignee (a) represents
and warrants that (i) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and to become a Lender under the
Credit Agreement, (ii) it meets all the requirements to be an assignee under
Section 10.06(b)(iii) and (v) of the Credit Agreement (subject to such consents,
if any, as may be required under Section 10.06(b)(iii) of the Credit Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of [the][the
relevant] Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 6.01 thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the][such]
Assigned Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, and (vii) if it is a Foreign Lender, attached
hereto is any documentation required to be delivered by it pursuant to the terms
of the Credit Agreement, duly completed and executed by [the][such] Assignee;
and (b) agrees that (i) it will, independently and without reliance upon the
Administrative Agent, [the][any] Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will

 

E-1-5

--------------------------------------------------------------------------------


 

perform in accordance with their terms all of the obligations which by the terms
of the Loan Documents are required to be performed by it as a Lender.

 

2.                                      Payments.  From and after the Effective
Date, the Administrative Agent shall make all payments in respect of [the][each]
Assigned Interest (including payments of principal, interest, fees and other
amounts) to [the][the relevant] Assignor for amounts which have accrued to but
excluding the Effective Date and to [the][the relevant] Assignee for amounts
which have accrued from and after the Effective Date.  Notwithstanding the
foregoing, the Administrative Agent shall make all payments of interest, fees or
other amounts paid or payable in kind from and after the Effective Date to
[the][the relevant] Assignee.

 

3.                                      General Provisions.  This Assignment and
Assumption shall be binding upon, and inure to the benefit of, the parties
hereto and their respective successors and assigns.  This Assignment and
Assumption may be executed in any number of counterparts, which together shall
constitute one instrument.  Delivery of an executed counterpart of a signature
page of this Assignment and Assumption by telecopy shall be effective as
delivery of a manually executed counterpart of this Assignment and Assumption. 
This Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.

 

E-1-6

--------------------------------------------------------------------------------


 

EXHIBIT F-1

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement dated as of October 17, 2014
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among AECOM Technology Corporation, a Delaware corporation (the
“Company”), certain Subsidiaries of the Company from time to time party thereto,
each Lender from time to time party thereto, and Bank of America, N.A., as
Administrative Agent, Swing Line Lender and an L/C Issuer.

 

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Company within the meaning of Section 881(c)(3)(B) of the Code and (iv)
it is not a controlled foreign corporation related to the Company as described
in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Company with a
certificate of its non-U.S. Person status on IRS Form W-8BEN, or any successor
form.  By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Company and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the Company and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

Date:                      , 20[ ]

 

 

F-1

--------------------------------------------------------------------------------


 

EXHIBIT F-2

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement dated as of October 17, 2014
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among AECOM Technology Corporation, a Delaware corporation (the
“Company”), certain Subsidiaries of the Company from time to time party thereto,
each Lender from time to time party thereto, and Bank of America, N.A., as
Administrative Agent, Swing Line Lender and an L/C Issuer.

 

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Company within the meaning of Section
881(c)(3)(B) of the Code, and (iv) it is not a controlled foreign corporation
related to the Company as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN, or any successor form.  By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform such Lender
in writing, and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

Date:                      , 20[ ]

 

 

F-2

--------------------------------------------------------------------------------

 


 

EXHIBIT F-3

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement dated as of October 17, 2014
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among AECOM Technology Corporation, a Delaware corporation (the
“Company”), certain Subsidiaries of the Company from time to time party thereto,
each Lender from time to time party thereto, and Bank of America, N.A., as
Administrative Agent, Swing Line Lender and an L/C Issuer.

 

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Company within the meaning of Section 881(c)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Company as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN, or any
successor form, or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN, or
any successor form, from each of such partner’s/member’s beneficial owners that
is claiming the portfolio interest exemption.  By executing this certificate,
the undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

Date:                      , 20[  ]

 

 

F-3

--------------------------------------------------------------------------------


 

EXHIBIT F-4

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to the Credit Agreement dated as of October 17, 2014
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among AECOM Technology Corporation, a Delaware corporation (the
“Company”), certain Subsidiaries of the Company from time to time party thereto,
each Lender from time to time party thereto, and Bank of America, N.A., as
Administrative Agent, Swing Line Lender and an L/C Issuer.

 

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) its direct or indirect partners/members are
the sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing
such Loan(s)), (iii) with respect to the extension of credit pursuant to this
Credit Agreement or any other Loan Document, neither the undersigned nor any of
its direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Company within
the meaning of Section 881(c)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Company as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Company with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN, or any successor form, or (ii) an IRS Form W-8IMY accompanied by an
IRS Form W-8BEN, or any successor form, from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption.  By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Company and the Administrative Agent, and (2) the undersigned shall have at
all times furnished the Company and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

Date:                      , 20[  ]

 

 

F-4

--------------------------------------------------------------------------------


 

EXHIBIT G

 

FORM OF FUNDING INDEMNITY LETTER

 

             , 20

 

To the Lenders and the Administrative Agent referred to below

 

Ladies and Gentlemen:

 

AECOM Technology Corporation., a Delaware corporation (the “Company”) and
certain Subsidiaries of the Company (each a “Designated Borrower” and, together
with the Company, the “Borrowers” and each, a “Borrower”), intend to enter into
a proposed Credit Agreement anticipated to be dated (the “Anticipated Closing
Date”) on or about October 17, 2014 (the “Credit Agreement”) by and among the
Borrowers, the lenders from time to time party thereto (the “Lenders”), and Bank
of America, N.A., as Administrative Agent (in such capacity, the “Administrative
Agent”).  The current draft of the Credit Agreement was distributed to the
Borrowers on [                              ], 2014 (the “Provisional Credit
Agreement”; capitalized terms used herein but not otherwise defined herein shall
have the meaning set forth in the Provisional Credit Agreement).

 

In addition, in accordance with the terms of the Provisional Credit Agreement,
the Company has delivered to the Administrative Agent an initial Loan Notice
dated on or before [                          ], 2014 (the “Initial Loan
Notice”).  Pursuant to the Initial Loan Notice, the Company has irrevocably
requested that all of the initial Borrowing be made as Eurocurrency Rate Loans
under the Credit Agreement on October [    ], 2014, the Anticipated Closing
Date.

 

The Company acknowledges that (a) in order to accommodate the foregoing request,
the Lenders are making arrangements for value to provide, on October [    ],
2014, the requested initial Borrowing, (b) there can be no assurance that the
Closing Date will occur on the Anticipated Closing Date, (c) no Lender shall
make or be obligated to make available any portion of the initial Borrowing
unless the Closing Date has occurred and all conditions for the making of the
Loans under the Credit Agreement have been satisfied, including without
limitation the conditions stated in Sections 4.01 and 4.02 of the Credit
Agreement (collectively, the “Conditions”), and (d) if the Closing Date does not
occur by, or if all of the Conditions are not satisfied prior to or on,
October [    ], 2014, each of the Lenders will have sustained funding losses as
a result of, and with respect to, such failure of the requested Eurocurrency
Rate Loans to be made on such date.

 

Accordingly, the Company irrevocably agrees to reimburse each Lender for and
hold each Lender harmless from any losses, costs and expenses, including any
loss of anticipated profits, foreign exchange losses and any loss or expense
arising from the liquidation or reemployment of funds obtained by it to maintain
such Loan or from fees payable to terminate the deposits from which such funds
were obtained or from the performance of any foreign exchange contract, which
such Lender may sustain or incur as a consequence of the failure of

 

--------------------------------------------------------------------------------


 

any Loan requested to be made as a Eurocurrency Rate Loan in accordance with the
Initial Loan Notice to be made for any reason on [                          ],
2014.  The Company’s agreement in the preceding sentence shall operate with
respect to the portion of any Loan requested to be funded as one or more
Eurocurrency Rate Loans on October [    ], 2014 to the same extent and in the
manner as provided in Section 3.05 of the Provisional Credit Agreement, the
terms of which (including all related provisions and definitions contained in
the Provisional Credit Agreement), are hereby incorporated by reference herein. 
The Company’s obligations under this Funding Indemnity Agreement shall be
effective whether any loss, cost or expense described herein shall occur as a
result of any delay in the occurrence of the Closing Date or any failure of the
credit facilities under the Credit Agreement to close or fund for any reason
whatsoever, including without limitation the failure of any of the Conditions to
occur or be satisfied; provided, however, that following the execution and
delivery of the Credit Agreement by the parties thereto, the occurrence of the
Closing Date, and the satisfaction of all conditions to funding provided for in
the Credit Agreement as so executed and delivered, the obligations of the
Company hereunder shall not be applicable to any loss, cost or expense described
in Section 3.05 of the Provisional Credit Agreement that (i) arises on or after
the Closing Date and (ii) results from any failure of a Lender to fund any Loans
on or after the Closing Date to the extent such funding was required under the
Credit Agreement.  For the purpose of calculating amounts payable by the Company
to any Lender under this Funding Indemnity Agreement, each Eurocurrency Rate
Loan to be made by a Lender (and, in each case, each related reserve, special
deposit or similar requirement) pursuant to the Initial Loan Notice shall be
conclusively deemed to have been funded by each such Lender (x) in reliance on
the Company’s undertakings contained in this Funding Indemnity Agreement and
(y) at the rates used or to be used under the Provisional Credit Agreement in
determining the Eurocurrency Rate for such Eurocurrency Rate Loans described in
the Initial Loan Notice by a matching deposit or other borrowing in the
interbank eurocurrency market for a comparable amount and for a comparable
period, whether or not any such Eurocurrency Rate Loan is in fact so funded.

 

The Company hereby waives notice of acceptance of this Funding Indemnity
Agreement by the Administrative Agent and the Lenders.

 

This Funding Indemnity Agreement shall be governed by and construed in
accordance with the law of the State of New York.

 

[Signature page follows.]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Funding
Indemnity Letter as of the day and year first written above.

 

 

AECOM TECHNOLOGY CORPORATION

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

G-1

--------------------------------------------------------------------------------


 

EXHIBIT H

 

FORM OF DESIGNATED BORROWER REQUEST AND ASSUMPTION AGREEMENT

 

Date:                 ,       

 

To:                             Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

This Designated Borrower Request and Assumption Agreement is made and delivered
pursuant to Section 2.15 of that certain Credit Agreement, dated as of
October 17, 2014 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement”), among AECOM Technology
Corporation, a Delaware corporation (the “Company”), certain Subsidiaries of the
Company from time to time party thereto, the Lenders from time to time party
thereto and Bank of America, N.A., as Administrative Agent, Swing Line Lender
and an L/C Issuer, and reference is made thereto for full particulars of the
matters described therein.  All capitalized terms used in this Designated
Borrower Request and Assumption Agreement and not otherwise defined herein shall
have the meanings assigned to them in the Agreement.

 

Each of                                              (the “Designated Borrower”)
and the Company hereby confirms, represents and warrants to the Administrative
Agent and the Lenders that the Designated Borrower is a Subsidiary of the
Company.

 

The documents required to be delivered to the Administrative Agent under
Section 2.15 of the Agreement will be furnished to the Administrative Agent in
accordance with the requirements of the Agreement.

 

Complete if the Designated Borrower is a Domestic Subsidiary:  The true and
correct U.S. taxpayer identification number of the Designated Borrower is
                                      .

 

Complete if the Designated Borrower is a Foreign Subsidiary:  The true and
correct unique identification number that has been issued to the Designated
Borrower by its jurisdiction of organization and the name of such jurisdiction
are set forth below:

 

Identification Number

 

Jurisdiction of Organization

 

 

 

 

 

 

 

 

 

 

The parties hereto hereby confirm that with effect from the date of the
Designated Borrower Notice for the Designated Borrower, the Designated Borrower
shall have obligations, duties and liabilities toward each of the other parties
to the Agreement identical to those which

 

H-1

--------------------------------------------------------------------------------


 

the Designated Borrower would have had if the Designated Borrower had been an
original party to the Agreement as a Borrower.  Effective as of the date of the
Designated Borrower Notice for the Designated Borrower, the Designated Borrower
confirms its acceptance of, and consents to, all representations and warranties,
covenants, and other terms and provisions of the Agreement.

 

The parties hereto hereby request that the Designated Borrower be entitled to
receive Revolving Credit Loans under the Agreement.

 

This Designated Borrower Request and Assumption Agreement shall constitute a
Loan Document under the Agreement.

 

THIS DESIGNATED BORROWER REQUEST AND ASSUMPTION AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

H-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Designated Borrower
Request and Assumption Agreement to be duly executed and delivered by their
proper and duly authorized officers as of the day and year first above written.

 

 

[DESIGNATED BORROWER]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

AECOM TECHNOLOGY CORPORATION

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

H-3

--------------------------------------------------------------------------------

 


 

EXHIBIT I

 

FORM OF DESIGNATED BORROWER NOTICE

 

Date:                   ,       

 

To:                             AECOM Technology Corporation

 

The Lenders party to the Agreement referred to below

 

Ladies and Gentlemen:

 

This Designated Borrower Notice is made and delivered pursuant to Section 2.15
of that certain Credit Agreement, dated as of October 17, 2014 (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Agreement”), among AECOM Technology Corporation, a Delaware
corporation (the “Company”), certain Subsidiaries of the Company from time to
time party thereto, the Lenders from time to time party thereto and Bank of
America, N.A., as Administrative Agent, Swing Line Lender and an L/C Issuer, and
reference is made thereto for full particulars of the matters described
therein.  All capitalized terms used in this Designated Borrower Notice and not
otherwise defined herein shall have the meanings assigned to them in the
Agreement.

 

The Administrative Agent hereby notifies Company and the Lenders that effective
as of the date hereof [                                ] shall be a Designated
Borrower and may receive Revolving Credit Loans for its account on the terms and
conditions set forth in the Agreement.

 

This Designated Borrower Notice shall constitute a Loan Document under the
Agreement.

 

 

BANK OF AMERICA, N.A., as Administrative Agent

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

I-1

--------------------------------------------------------------------------------


 

EXHIBIT J

 

FORM OF SOLVENCY CERTIFICATE

 

[      ], 201[   ]

 

Reference is made to that certain Credit Agreement, dated as of the date hereof
(as amended, restated, supplemented or otherwise modified in writing from time
to time, the “Credit Agreement;” the terms defined therein being used herein as
therein defined), by and among AECOM Technology Corporation, a Delaware
corporation (the “Company”), certain Subsidiaries of the Company from time to
time party thereto, Bank of America, N.A., as administrative agent (the
“Administrative Agent”) and the Lenders from time to time party thereto.

 

The undersigned certifies that [he/she] is the duly appointed, qualified and
acting chief financial officer of the Company.  The undersigned acknowledges
that the Administrative Agent and the Lenders are relying on the truth and
accuracy of this certificate in connection with the Transactions.

 

BASED ON THE FOREGOING, the undersigned certifies to the Administrative Agent
and Lenders, solely in such undersigned’s capacity as the chief financial
officer of the Company and not in his/her individual capacity, that on the date
hereof, based upon (i) facts and circumstances as they exist as of the date
hereof (and disclaiming any responsibility for changes in such facts or
circumstances after the date hereof ) and (ii) such materials and information as
I have deemed relevant to the determination of the matters set forth in this
certificate, on a pro forma basis after giving effect to the consummation of the
Transactions and the related transactions contemplated by the Loan Documents
(including the making of the initial extensions of credit under the Credit
Agreement and under each any other credit agreement, note or other incurrence of
Indebtedness to occur on the date hereof as part of the Transactions, and the
application of the proceeds of such Indebtedness):

 

(a)                                 the amount of the fair value of the assets
of the Company and its Subsidiaries, on a consolidated basis as of such date,
exceeds, on a consolidated basis, the amount of all liabilities of the Company
and its Subsidiaries on a consolidated basis, contingent or otherwise;

 

(b)                                 the present fair saleable value of the
property (on a going concern basis) of the Company and its Subsidiaries, on a
consolidated basis, is greater than the amount that will be required to pay the
probable liability, on a consolidated basis, of their debts and other
liabilities, subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured in the ordinary course of business;

 

(c)                                  the Company and its Subsidiaries, on a
consolidated basis, are able to pay their debts and liabilities, subordinated,
contingent or otherwise, as such liabilities become absolute and matured in the
ordinary course of business; and

 

J-1

--------------------------------------------------------------------------------


 

(d)                                 the Company and its Subsidiaries, on a
consolidated basis, are not engaged in, and are not about to engage in, any
business or transaction contemplated as of the date hereof for which they have
unreasonably small capital.

 

For purposes of this certificate, the amount of any contingent liability at any
time shall be computed as the amount that would reasonably be expected to become
an actual and matured liability at such time.

 

[Signature Page Follows]

 

J-2

--------------------------------------------------------------------------------


 

 

AECOM TECHNOLOGY CORPORATION,

 

a Delaware corporation

 

 

 

 

 

By:

 

 

Name:

 

 

Title: Chief Financial Officer

 

J-3

--------------------------------------------------------------------------------


 

[ANY PREPAYMENT NOTICE MUST BE ON BORROWER’S LETTERHEAD]

 

EXHIBIT K

 

FORM OF PREPAYMENT NOTICE

 

 

Dated as of: 

 

 

 

Bank of America, N.A.,

  as Administrative Agent

Mail Code: CA5-705-04-09

555 California Street, 4th Floor

San Francisco, CA 94104

Attention: Robert Rittelmeyer

 

Ladies and Gentlemen:

 

This Notice of Prepayment is delivered to you pursuant to Section 2.05 of the
Credit Agreement, dated as of October 17, 2014 (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among AECOM
Technology Corporation, a Delaware corporation (the “Company”), certain
Subsidiaries of the Company from time to time party thereto (each a “Designated
Borrower” and together with the Company, the “Borrowers”), each Lender from time
to time party thereto, and Bank of America, N.A., as Administrative Agent, Swing
Line Lender and an L/C Issuer.  Capitalized terms used herein and not defined
herein shall have the meanings assigned thereto in the Credit Agreement.

 

1.                                      The Company hereby provides notice to
the Administrative Agent that [it][the Borrowers] shall prepay the following
[Base Rate Loan(s)] and/or [Eurocurrency Rate Loan(s)] in the following
amount(s):                               . (Complete with an amount in
accordance with Section 2.05 of the Credit Agreement.)

 

2.                                      The Loan(s) to be prepaid consist of:
[check each applicable box]

 

o a Swing Line Loan

 

o a Revolving Credit Loan

 

o a Term A Loan

 

o a Term B Loan

 

3.                                      The Interest Period(s) of such
Eurocurrency Rate Loan(s) to be prepaid is/are:                               .
(Complete with applicable Interest Period(s) to the extent a Eurocurrency Rate
Loan is being prepaid.)

 

4.                                      The [Company][Borrowers] shall repay the
above-referenced Loan(s) on the following Business Day:
                          .  (Complete with a date no earlier than (i) the same
Business Day as of the date of this Notice of Prepayment with respect to any
Swingline Loan or Base Rate Loan, (ii) three (3) Business Days subsequent to
date of this Notice of Prepayment

 

K-1

--------------------------------------------------------------------------------


 

with respect to any Eurocurrency Rate Loan denominated in Dollars and (iii) four
(4) Business Days (or five, in the case of a prepayment of Loans denominated in
Special Notice Currencies) subsequent to the date of this Notice of Prepayment
with respect to any Eurocurrency Rate Loan denominated in an Alternative
Currency.)

 

5.                                      Such prepayment shall be applied to:
                              . (Complete with the order of principal repayment
installments in accordance with Section 2.05 of the Credit Agreement.)

 

[6.                                  This Notice of Prepayment is being
delivered in connection with a proposed New Financing and may be revoked or
delayed by notice to the Administrative Agent on or prior to the date of such
prepayment.]

 

[Signature Page Follows]

 

K-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Notice of Prepayment as of
the day and year first written above.

 

 

AECOM TECHNOLOGY CORPORATION

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

K-3

--------------------------------------------------------------------------------

 